Exhibit 10.1

 

EXECUTION COPY

 

 

ABL CREDIT AGREEMENT
Dated as of November 29, 2017

 

among

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.,
WILLIAMS SCOTSMAN, INC.,

 

and

 

WILLSCOT EQUIPMENT II, LLC,

 

as U.S. Borrowers and Guarantors,

 

WILLIAMS SCOTSMAN OF CANADA, INC.,

 

as Canadian Borrower and Guarantor,

 

WILLIAMS SCOTSMAN HOLDINGS CORP.,

 

as Holdings,

 

any other Borrowers party hereto from time to time

 

and

 

certain Persons party hereto from time to time as Guarantors,

 

CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

DEUTSCHE BANK SECURITIES INC.,

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

ING CAPITAL LLC

 

and

 

REGIONS CAPITAL MARKETS,

 

as Joint Lead Arrangers and as Joint Bookrunners

 

--------------------------------------------------------------------------------

 

BANK OF THE WEST

 

and

 

CIT BANK, N.A.,

 

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

 

1

1.1

Definitions

 

1

1.2

Accounting Terms

 

85

1.3

Uniform Commercial Code/PPSA

 

86

1.4

Certain Matters of Construction

 

86

1.5

Currency Calculations

 

87

1.6

Interpretation (Quebec)

 

87

1.7

Pro Forma Calculations

 

88

1.8

Limited Condition Acquisition

 

89

1.9

Compliance with Certain Sections

 

90

 

 

 

 

SECTION 2.

CREDIT FACILITIES

 

91

2.1

Commitment

 

91

2.2

Reserved

 

104

2.3

Canadian Letters of Credit

 

104

2.4

Reserved

 

108

2.5

U.S. Letters of Credit

 

108

2.6

Borrower Sublimits

 

112

2.7

Obligations of the Canadian Domiciled Loan Parties

 

112

 

 

 

 

SECTION 3.

INTEREST, FEES AND CHARGES

 

112

3.1

Interest

 

112

3.2

Fees

 

115

3.3

Computation of Interest, Fees, Yield Protection

 

117

3.4

Reimbursement Obligations

 

118

3.5

Illegality

 

118

3.6

Inability to Determine Rates

 

119

3.7

Increased Costs; Capital Adequacy

 

119

3.8

[Reserved]

 

121

3.9

Mitigation

 

121

3.10

Funding Losses

 

121

3.11

Maximum Interest

 

121

 

 

 

 

SECTION 4.

LOAN ADMINISTRATION

 

122

4.1

Manner of Borrowing and Funding Loans

 

122

4.2

Defaulting Lender

 

125

4.3

Number and Amount of Interest Period Loans; Determination of Rate

 

126

4.4

Administrative Borrower

 

126

4.5

Reserved

 

126

4.6

Effect of Termination

 

126

 

i

--------------------------------------------------------------------------------


 

SECTION 5.

PAYMENTS

 

127

5.1

General Payment Provisions

 

127

5.2

Repayment of Obligations

 

127

5.3

Payment of Other Obligations

 

128

5.4

Marshaling; Payments Set Aside

 

128

5.5

Post-Default Allocation of Payments

 

128

5.6

Application of Payments

 

130

5.7

Loan Account; Account Stated

 

131

5.8

Taxes

 

131

5.9

Lender Tax Information

 

132

5.10

Guarantees

 

134

5.11

Reserved

 

137

5.12

Currency Matters

 

137

5.13

Release of Guarantors

 

137

 

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

 

138

6.1

Conditions Precedent to the Closing Date

 

138

6.2

Conditions Precedent to All Credit Extensions after the Closing Date

 

142

 

 

 

 

SECTION 7.

BORROWING BASE ALLOCATION

 

143

7.1

Allocation Mechanism

 

143

 

 

 

 

SECTION 8.

COLLATERAL ADMINISTRATION

 

143

8.1

Administration of Accounts

 

143

8.2

Administration of Rental Equipment

 

144

8.3

Administration of Deposit Accounts

 

145

8.4

General Provisions

 

145

8.5

Cash Collateral

 

146

 

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

 

147

9.1

General Representations and Warranties

 

147

 

 

 

 

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS

 

154

10.1

Affirmative Covenants

 

154

10.2

Negative Covenants

 

169

10.3

Financial Covenants

 

191

 

 

 

 

SECTION 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

192

11.1

Events of Default

 

192

11.2

Cure Right

 

196

11.3

License

 

197

11.4

Setoff

 

197

11.5

Remedies Cumulative; No Waiver

 

198

11.6

Judgment Currency

 

198

 

 

 

 

SECTION 12.

AGENT

 

199

12.1

Appointment, Authority and Duties of Agent

 

199

 

ii

--------------------------------------------------------------------------------


 

12.2

Reserved

 

200

12.3

Reserved

 

200

12.4

Agreements Regarding Collateral and Field Examination Reports

 

201

12.5

Reliance By Agent

 

202

12.6

Action Upon Default

 

202

12.7

Ratable Sharing

 

203

12.8

Indemnification of Agent Indemnitees

 

203

12.9

Limitation on Responsibilities of Agent

 

204

12.10

Successor Agent and Co-Agents

 

204

12.11

Due Diligence and Non-Reliance

 

205

12.12

Remittance of Payments and Collections

 

206

12.13

Agent in its Individual Capacity

 

206

12.14

ERISA Matters

 

207

12.15

Bank Product Providers

 

209

12.16

No Third Party Beneficiaries

 

209

12.17

Agent May File Proofs of Claim

 

209

 

 

 

 

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

210

13.1

Successors and Assigns

 

210

13.2

Participations

 

210

13.3

Assignments

 

211

 

 

 

 

SECTION 14.

MISCELLANEOUS

 

214

14.1

Consents, Amendments and Waivers

 

214

14.2

Indemnity

 

217

14.3

Notices and Communications

 

217

14.4

Performance of Loan Parties’ Obligations

 

218

14.5

Credit Inquiries

 

219

14.6

Severability

 

219

14.7

Cumulative Effect; Conflict of Terms; Headings

 

219

14.8

Counterparts

 

219

14.9

Entire Agreement

 

219

14.10

Relationship with Lenders

 

219

14.11

No Advisory or Fiduciary Responsibility

 

220

14.12

Confidentiality

 

220

14.13

GOVERNING LAW

 

221

14.14

Consent to Forum; Process Agent

 

221

14.15

Process Agent

 

222

14.16

Waivers by Loan Parties

 

222

14.17

Reserved

 

222

14.18

Reserved

 

222

14.19

Patriot Act Notice

 

222

14.20

Canadian Anti-Money Laundering Legislation

 

223

14.21

Know Your Customer

 

223

14.22

[Reserved]

 

223

14.23

[Reserved]

 

223

 

iii

--------------------------------------------------------------------------------


 

14.24

Reinstatement

 

223

14.25

Nonliability of Lenders

 

224

14.26

Certain Provisions Regarding Perfection of Security Interests

 

224

14.27

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

225

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Canadian Borrowing Base Certificate

Exhibit B-2

 

Form of U.S. Borrowing Base Certificate

Exhibit C-1

 

Form of Canadian Revolver Note

Exhibit C-2

 

Form of U.S. Revolver Note

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Notice of Borrowing

Exhibit F

 

Form of Notice of Conversion/Continuation

Exhibit G

 

Form of Perfection Certificate

Exhibit H

 

Form of Solvency Certificate

Exhibit I

 

Form of Joinder Agreement

Exhibit J-1

 

Form of Non-Bank Certificate for Non-Partnership

Exhibit J-2

 

Form of Non-Bank Certificate for Partnership

Exhibit K

 

Form of Intercreditor Agreement

Exhibit L

 

Form of U.S. Security Agreement

Exhibit M

 

Form of Intercompany Note

 

v

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Existing Letters of Credit

Schedule 2.1.1(a) 

 

Canadian Revolver Commitment

Schedule 2.1.1(b) 

 

U.S. Revolver Commitment

Schedule 6.1(a)

 

Other Loan Documents

Schedule 8.3

 

Deposit Accounts

Schedule 8.4.1

 

Location of Collateral

Schedule 9.1.4

 

Litigation

Schedule 9.1.12

 

Subsidiaries/Excluded Subsidiaries

Schedule 9.1.25

 

Labor Matters

Schedule 10.1.10

 

Permitted Transactions with Affiliates

Schedule 10.1.15

 

Post-Closing Actions

Schedule 10.2.1

 

Existing Indebtedness

Schedule 10.2.2

 

Existing Liens

Schedule 10.2.5

 

Permitted Investments

Schedule 10.2.10

 

Permitted Burdensome Agreements

Schedule 14.3.1

 

Notice Addresses

 

vi

--------------------------------------------------------------------------------


 

ABL CREDIT AGREEMENT

 

THIS ABL CREDIT AGREEMENT is dated as of November 29, 2017 among WILLIAMS
SCOTSMAN INTERNATIONAL, INC., a Delaware corporation (“WS International”),
WILLIAMS SCOTSMAN, INC., a Maryland corporation (“WSI”), and WILLSCOT EQUIPMENT
II, LLC, a Delaware limited liability company (“WillScot”; and together with WS
International and WSI, each, an “Initial U.S. Borrower” and, collectively, the
“Initial U.S. Borrowers”); WILLIAMS SCOTSMAN OF CANADA, INC., a corporation
incorporated under the Business Corporations Act (Ontario) (the “Initial
Canadian Borrower” and, collectively with any other Canadian Borrowers (as
defined herein) and the U.S. Borrowers (as defined herein), the “Borrowers” and
each, a “Borrower”), WILLIAMS SCOTSMAN HOLDINGS CORP., a Delaware corporation
(“Holdings”), the Persons from time to time party to this Agreement as
Guarantors (as defined herein), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”) and BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent for itself and the other Secured Parties (as
defined herein) (together with any successor agent appointed pursuant to
Section 12.10, including any branches from which such successor agent acts in
such capacity, the “Agent”).

 

R E C I T A L S:

 

A.                                    Pursuant to the terms and conditions set
forth in the Acquisition Agreement (as defined below), Holdings will acquire all
the issued and outstanding equity interests of WS International (the
“Acquisition”) in accordance with and pursuant to the Acquisition Agreement.

 

B.                                    The Borrowers have requested that the
Lenders make available to the Borrowers the Revolver Commitments (as defined
below) as described herein.

 

C.                                    The Lenders have indicated their
willingness to provide the Revolver Commitments on the terms and conditions set
forth herein.

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                                 DEFINITIONS; RULES OF
CONSTRUCTION

 

1.1                               Definitions.  As used herein, the following
terms have the meanings set forth below:

 

Account:  as defined in the UCC or the PPSA, as applicable, in each case
including all rights to payment for goods sold or leased, or for services
rendered, whether or not they have been earned by performance.

 

Account Debtor:  any Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Accounting Change:  as defined in Section 1.2.

 

--------------------------------------------------------------------------------


 

Acquisition: as defined in the recitals to this Agreement.

 

Acquisition Agreement: that certain Stock Purchase Agreement dated as of
August 21, 2017 by and among Algeco Scotsman Global S.à r.l., Algeco Scotsman
Holdings Kft., the Parent and Holdings, as amended, modified or restated from
time to time.

 

Additional Canadian Revolver Lender:  as defined in Section 2.1.11(b).

 

Additional Revolver Lender:  as defined in Section 2.1.11(d).

 

Additional U.S. Revolver Lender: as defined in Section 2.1.11(d).

 

Administrative Borrower:  as defined in Section 4.4.1.

 

Affiliate:  with respect to any Person, any branch of such Person or any other
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified. 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have correlative meanings.

 

Agent:  as defined in the preamble to this Agreement.

 

Agent Indemnitees:  Agent, the Joint Lead Arrangers and their respective
Affiliates and their respective officers, directors, employees, agents, advisors
and other representatives.

 

Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants and field examiners.

 

Agreement:  this ABL Credit Agreement, as the same may be further amended,
supplemented or otherwise modified from time to time.

 

Allocable Amount:  as defined in Section 5.10.3(b).

 

Allocated U.S. Availability Reserve:  the aggregate amount of the unused U.S.
Borrowing Base allocated by the Administrative Borrower for inclusion by any
Canadian Borrowers in the Canadian Borrowing Base pursuant to Sections 7.1 and
10.1.1(e).

 

AML Legislation:  as defined in Section 14.19.

 

Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to Holdings, the Borrowers or any of its or their respective
Subsidiaries from time to time concerning or that prohibit bribery or
corruption, including without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, the Corruption of Foreign Public Officials
Act (Canada), as amended, and other similar legislation in any other
jurisdictions in which Holdings, the Borrowers or any of its or their respective
Subsidiaries has operations.

 

2

--------------------------------------------------------------------------------


 

Applicable Canadian Borrower:  (a) the Initial Canadian Borrower, or (b) any
other Canadian Borrower, as the context requires.

 

Applicable Law:  all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person and its Property, conduct, transaction,
agreement or matter in question, including all applicable statutory law and
common law, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities (having the force of
law).

 

Applicable Lenders:  (a) with respect to Canadian Revolver Loans made to the
Canadian Borrowers, the Canadian Revolver Lenders and (b) with respect to U.S.
Revolver Loans made to the U.S. Borrowers, the U.S. Revolver Lenders.

 

Applicable Margin:  with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Borrowers’ average daily Excess Availability for the fiscal
quarter then most recently ended:

 

Level

 

Average Daily
Excess
Availability

 

Canadian BA
Rate Loans
and LIBOR
Loans

 

U.S. Base
Rate Loans,
Canadian Base
Rate Loans and
Canadian Prime
Rate Loans

 

I

 

> 66.7% of the Line Cap

 

2.25

%

1.25

%

II

 

< 66.7% of the Line Cap
but
> 33.3% of the Line Cap

 

2.50

%

1.50

%

III

 

< 33.3% of the Line Cap

 

2.75

%

1.75

%

 

Until March 31, 2018, margins shall be determined as if Level II were
applicable.  For purposes of the foregoing, (a) the Applicable Margin shall be
determined as of the end of each fiscal quarter of WS International based upon
the Borrowers’ average daily Excess Availability during such prior fiscal
quarter and (b) each change in the Applicable Margin resulting from a change in
Excess Availability shall be effective during the period commencing on the fifth
Business Day following the last day of such fiscal quarter and ending on the
date immediately preceding the effective date of the next such change.

 

Applicable U.S. Borrower:  (a) the Initial U.S. Borrowers, or (b) any other U.S.
Borrower, as the context requires.

 

Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities and is
administered or managed by a Lender, an entity that

 

3

--------------------------------------------------------------------------------


 

administers or manages a Lender, or an Affiliate of either and (in the case of
assignment of Revolver Loans) has the capacity to fund Revolver Loans hereunder.

 

Asserted Contingent Claims:  as defined in the definition of “Full Payment”.

 

Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee (and, to the extent required by the definition of “Eligible
Assignee,” consented to by the Administrative Borrower) in the form of Exhibit A
(or such other form approved by Agent and the Administrative Borrower).

 

Availability:  Canadian Availability and/or U.S. Availability, as the context
may require.

 

Available Excluded Contribution Amount: the aggregate amount of Cash or
Permitted Investments or the fair market value of other assets or property (as
reasonably determined by the Administrative Borrower, but excluding any Cure
Amount) received by Holdings (and promptly contributed by Holdings to the
Administrative Borrower) after the Closing Date from (without duplication):

 

(1) contributions in respect of Equity Interests of Holdings other than
Disqualified Stock (other than any amounts received from the Administrative
Borrower or any of its Restricted Subsidiaries); and

 

(2) the sale of Equity Interests of Holdings (other than (x) to the
Administrative Borrower or any Restricted Subsidiary, (y) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or (z) Disqualified Stock),

 

in each case, designated as “Available Excluded Contribution Amounts” pursuant
to a certificate of a Senior Officer on or promptly after the date the relevant
capital contribution is made or the relevant proceeds are received, as the case
may be.

 

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America (Canada):  Bank of America, N.A. (acting through its Canada
branch).

 

Bank of America Indemnitees:  Bank of America, Bank of America (Canada) and
their respective Affiliates (including, in each case, any applicable branches
from which any of the foregoing act) and their respective officers, directors,
employees, agents, advisors and other representatives.

 

4

--------------------------------------------------------------------------------


 

Bank Product:  any of the following products, services or facilities extended to
any Borrower or any other Loan Party by a Lender or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedge Agreements;
(c) commercial credit card, purchase card and merchant card services; and
(d) other banking products or services as may be requested by any Borrower or
any other Loan Party or any of their respective Subsidiaries, other than loans
and letters of credit.

 

Bank Product Debt:  Indebtedness and other obligations of a Loan Party relating
to Bank Products.

 

Bank Product Document:  any agreement, instrument or other document entered into
in connection with any Bank Product Debt.

 

Base Rate:  Canadian Base Rate and/or U.S. Base Rate, as the context requires.

 

Base Rate Loan:  a Canadian Base Rate Loan and/or U.S. Base Rate Loan, as the
context requires.

 

Basel III:  the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated.

 

Benefit Plan:  any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

Board of Governors:  the Board of Governors of the Federal Reserve System.

 

Borrower and Borrowers:  as defined in the preamble to this Agreement.

 

Borrower Group:  a group consisting of (a) the Canadian Borrowers or (b) the
U.S. Borrowers, as the context requires.

 

Borrower Group Commitment:  with respect to the Revolver Commitment of (a) a
Canadian Revolver Lender, its Canadian Revolver Commitment and (b) a U.S.
Revolver Lender, its U.S. Revolver Commitment.  The term “Borrower Group
Commitments” means (i) the Borrower Group Commitment of all Canadian Revolver
Lenders or (ii) the Borrower Group Commitment of all U.S. Revolver Lenders, as
the context requires.  To the extent any Lender has more than one Borrower Group
Commitment, each such Borrower Group Commitment shall be considered as a
separate Borrower Group Commitment for purposes of this definition.

 

Borrowing:  a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans  of one Type on the same day.

 

5

--------------------------------------------------------------------------------


 

Borrowing Base:  (a) the Canadian Borrowing Base and/or (b) the U.S. Borrowing
Base, as the context requires.

 

Borrowing Base Certificate:  a certificate, executed by a Senior Officer of the
Administrative Borrower in the form of (a) Exhibit B-1 with respect to the
Canadian Borrowing Base and (b) Exhibit B-2 with respect to the U.S. Borrowing
Base, in each case, with such changes as may be agreed to by the Administrative
Borrower and Agent, setting forth the Borrowers’ calculation of their respective
Borrowing Base.

 

Borrowing Base Test Event:  any time when (i) a Specified Default has occurred
and is continuing or (ii) Excess Availability shall at any time be less than the
greater of (A) 10% of the Line Cap and (B) $50,000,000 for a period of five
(5) consecutive Business Days; provided, that, if a Borrowing Base Test Event
has occurred, such Borrowing Base Test Event shall continue until such time as
Excess Availability shall thereafter have exceeded the greater of (x) 10% of the
Line Cap and (y) $50,000,000 for at least twenty (20) consecutive days and no
Specified Default is outstanding during such twenty (20) day period, at which
time the Borrowing Base Test Event shall be deemed to be over.

 

Business Day:  any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such state are closed;
and when used with reference to (a) a LIBOR Loan, the term shall also exclude
any day on which banks are not open for the transaction of banking business in
London, England and (b) a Canadian Revolver Loan, shall also exclude a day on
which banks in Toronto, Ontario, Canada are not open for the transaction of
banking business.

 

Canadian Allocated Borrowing Base:   U.S. Borrowing Base designated by the
Administrative Borrower for application to clause (b) of the Canadian Borrowing
Base pursuant to Sections 7.1 and 10.1.1(e).

 

Canadian Availability:  as of any date of determination, the difference between:

 

(a) the lesser of (i) the Canadian Revolver Commitments and (ii) the Canadian
Borrowing Base as of such date of determination, minus

 

(b) the Dollar Equivalent of the principal balance of all Canadian Revolver
Loans and all Canadian LC Obligations as of such date of determination (other
than, if no Event of Default exists, those constituting charges owing to any
Canadian Fronting Bank).

 

Canadian Availability Reserves:  the sum (without duplication) of (a) the
aggregate amount of the Canadian Rent Reserve, if any, established pursuant to
clause (i) of the definition of Canadian Eligible Rental Equipment; (b) the
Canadian Bank Product Reserve; (c) the Canadian Priority Payables Reserve;
(d) [Reserved]; (e) obligations of any Canadian Borrower under contracts and
purchase orders relating to the purchase or other acquisition of Rental
Equipment which are, or could reasonably be expected to be, subject to retention
of title, revendication, repossession or similar claims by contract or law;
(f) the aggregate amount of liabilities secured by Liens upon Collateral owned
by any Canadian Borrower that are senior to or pari passu with Agent’s Liens
(but imposition of any such reserve shall not waive an Event of

 

6

--------------------------------------------------------------------------------


 

Default arising therefrom); and (g) such additional reserves, in such amounts
and with respect to such matters, as Agent may establish in its Permitted
Discretion.

 

Canadian BA Rate:  with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m.  Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m.  Toronto
time on the immediately preceding Business Day), provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m.  Eastern time on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar Bankers’ Acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term), provided, further, that in no event shall the Canadian BA
Rate be less than zero.

 

Canadian BA Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

 

Canadian Bank Product Reserve:  at any time, the sum of (i) with respect to
Qualified Secured Bank Product Obligations of the Canadian Domiciled Loan
Parties, an amount equal to the sum of the maximum amounts of the then
outstanding Qualified Secured Bank Product Obligations of the Canadian Domiciled
Loan Parties to be secured as set forth in the notices delivered by the Secured
Bank Product Providers providing such Qualified Secured Bank Product Obligations
and the Administrative Borrower to Agent in accordance with clause (b) of the
definition of Secured Bank Product Providers and (ii) with respect to any other
Secured Bank Product Obligations of the Canadian Domiciled Loan Parties,
reserves established by Agent in its Permitted Discretion and in consultation
with the Administrative Borrower, to reflect the reasonably anticipated
liabilities in respect of such other then outstanding Secured Bank Product
Obligations of the Canadian Domiciled Loan Parties.

 

Canadian Base Rate:  on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (ii) the sum of 0.50% plus the Federal Funds Rate for such day, and
(iii) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as determined on such day; provided that in no event shall the Canadian Base
Rate be less than zero.  The “Base Rate” is a rate set by Bank of America
(Canada) based upon various factors including Bank of America (Canada)’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans made in Dollars in Canada, which may
be priced at, above, or below such announced rate.  Any change in such rate
shall take effect at the opening of business on the day of such change.

 

Canadian Base Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

 

7

--------------------------------------------------------------------------------


 

Canadian Borrowers:  (a) the Initial Canadian Borrower and (b) each other
Canadian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.12 and has satisfied
the other requirements set forth in Section 10.1.12 in order to become a
Canadian Borrower.

 

Canadian Borrowing Base:  at any time an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

 

(a)                                 the Canadian General Asset Component, plus

 

(b)                                 the Canadian Allocated Borrowing Base, minus

 

(c)                                  upon five (5) Business Days’ prior written
notification thereof to the Administrative Borrower by Agent (after consultation
with the Administrative Borrower in accordance with the definition of the term
“Permitted Discretion”), any and all Canadian Availability Reserves.

 

Components (a) and (b) of the Canadian Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate theretofor
delivered to Agent with such adjustments as Agent, after consultation with the
Administrative Borrower, deems appropriate in its Permitted Discretion to assure
that the Canadian Borrowing Base is calculated in accordance with the terms of
this Agreement.

 

Canadian Dollars or Cdn$:  the lawful currency of Canada.

 

Canadian Domiciled Loan Party:  each Canadian Borrower and each Canadian
Subsidiary now or hereafter party hereto as a Guarantor, and “Canadian Domiciled
Loan Parties” means all such Persons, collectively.

 

Canadian Dominion Account: each account established by the Canadian Domiciled
Loan Parties at Bank of America (Canada) or another bank reasonably acceptable
to Agent, which is maintained in accordance with Section 8.1.4 and is subject to
a Deposit Account Control Agreement.

 

Canadian Eligible Accounts:  at any time, the Accounts or Chattel Paper of any
Canadian Borrower at such date, except any Account or Chattel Paper:

 

(a)                                 which is not subject to a duly perfected and
opposable Lien in favor of Agent;

 

(b)                                 (i) which is subject to any Lien (including
Liens permitted by Section 10.2.2) other than (x) a Lien in favor of Agent and
(y) Liens permitted pursuant to Section 10.2.2 which do not have priority over
(and are not pari passu with) the Lien in favor of Agent; provided, with respect
to any tax Lien having such priority, eligibility of Accounts shall be reduced
by the amount of such tax Lien having such priority or (ii) which arises under a
Permitted Stand-Alone Capital Lease Transaction;

 

8

--------------------------------------------------------------------------------


 

(c)                                  owing by any Account Debtor with respect to
which more than 120 days have elapsed since the date of the original invoice
therefor or which is more than 90 days past the due date for payment;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor are
ineligible pursuant to clause (c) above;

 

(e)                                  which is owing by any Account Debtor to the
extent the aggregate amount of all otherwise Eligible Accounts owing from such
Account Debtor to the Borrowers exceeds 20% of the aggregate of all Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

 

(f)                                   with respect to which any covenant,
representation or warranty relating to such Account or Chattel Paper contained
in this Agreement or a Security Document has been breached or is not true in any
material respect;

 

(g)                                  which (i) does not arise from the sale or
lease of Rental Equipment, the provision of build-own-operate services or
performance of other services in the Ordinary Course of Business, (ii) is not
evidenced by an invoice, or other documentation reasonably satisfactory to
Agent, which has been sent to the Account Debtor (provided, that unbilled
Accounts (other than progress billing) not to exceed $2,500,000 in the aggregate
at any time may constitute Canadian Eligible Accounts to the extent they satisfy
the other criteria set forth in this definition), (iii) represents a progress
billing, (iv) is contingent upon the Applicable Canadian Borrower’s completion
of any further performance, or (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment which is billed
prior to actual sale to the end user, cash-on-delivery or any other repurchase
or return basis;

 

(h)                                 for which any Rental Equipment giving rise
to such Account or Chattel Paper (other than Rental Equipment utilized in
build-own-operate services) have not been shipped to the Account Debtor or for
which the services giving rise to such Account or Chattel Paper have not been
performed by the Applicable Canadian Borrower;

 

(i)                                     with respect to which any check or other
instrument of payment has been returned uncollected for any reason;

 

(j)                                    which is owed by an Account Debtor in
respect of which an Insolvency Proceeding has been commenced or which is
otherwise a debtor or a debtor in possession under any bankruptcy law or any
other federal, state or foreign (including any province or territory)
receivership, insolvency relief or other law or laws for the relief of debtors,
including the Bankruptcy and Insolvency Act (Canada) and the CCAA, unless the
payment of Accounts or Chattel Paper from such Account Debtor is secured by
assets of, or guaranteed by, in either case, in a manner reasonably satisfactory
to Agent, a Person that is reasonably acceptable to Agent or, if the Account or
Chattel Paper from such Account Debtor arises subsequent to a decree or order
for relief with respect to such Account Debtor under the Bankruptcy and
Insolvency Act (Canada) or the CCAA, as

 

9

--------------------------------------------------------------------------------


 

now or hereafter in effect, Agent shall have reasonably determined that the
timely payment and collection of such Account or Chattel Paper will not be
impaired;

 

(k)                                 which is owed by an Account Debtor which has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs or is not solvent, or is a Restricted Party;

 

(l)                                     which is owed by an Account Debtor which
is not organized under the applicable law of the U.S. or Canada, any state of
the U.S., the District of Columbia or any province or territory of Canada or
does not have its principal place of business in the U.S. or Canada unless such
Account or Chattel Paper is backed by a letter of credit or other credit support
reasonably acceptable to Agent and which is in the possession of Agent;

 

(m)                             which is owed in any currency other than Dollars
or Canadian Dollars;

 

(n)                                 which is owed by any Governmental Authority,
unless (i) the Account Debtor is the United States or any department, agency or
instrumentality thereof, and the Account has been assigned to Agent in
compliance with the U.S. Assignment of Claims Act, and any other steps necessary
to perfect or render opposable the Lien of Agent on such Account have been
complied with to Agent’s reasonable satisfaction, (ii) the Account Debtor is the
government of Canada or a province or territory thereof, and the Account has
been assigned to Agent in compliance with the Financial Administration Act (or
similar Applicable Law of such province or territory), and any other steps
necessary to perfect or render opposable the Lien of Agent on such Account have
been complied with to Agent’s reasonable satisfaction, (iii) such Account is
backed by a letter of credit reasonably acceptable to Agent and which is in the
possession of Agent or (iv) Agent otherwise reasonably approves;

 

(o)                                 which is owed by any Affiliate, employee,
director, or officer of any Loan Party; provided that portfolio companies of the
Sponsor or Parent that do business with any Applicable Canadian Borrower in the
Ordinary Course of Business will not be treated as Affiliates for purposes of
this clause (o);

 

(p)                                 which is owed by an Account Debtor which is
the holder of Indebtedness issued or incurred by any Loan Party; provided, that
any such Account or Chattel Paper shall only be ineligible as to that portion of
such Account or Chattel Paper which is less than or equal to the amount owed by
the Loan Party to such Person;

 

(q)                                 which is subject to any counterclaim,
deduction, defense, setoff, right of compensation or dispute, but only to the
extent of the amount of such counterclaim, deduction, defense, setoff, right of
compensation or dispute, unless (i) Agent, in its Permitted Discretion, has
established Canadian Availability Reserves and determines to include such
Account as a Canadian Eligible Account or (ii) such Account Debtor has entered
into an agreement reasonably acceptable to Agent to waive such rights;

 

10

--------------------------------------------------------------------------------


 

(r)                                    which is evidenced by any promissory note
or Instrument (in each case, other than any such items that are delivered to
Agent);

 

(s)                                   which is owed by an Account Debtor located
in any jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the Applicable Canadian Borrower has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent the Applicable Canadian Borrower may qualify
subsequently as an entity authorized to transact business in such jurisdiction
and gain access to such courts, without incurring any cost or penalty reasonably
viewed by Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

 

(t)                                    with respect to which the Applicable
Canadian Borrower has made any agreement with the Account Debtor for any
reduction thereof, but only to the extent of such reduction, other than
discounts and adjustments given in the Ordinary Course of Business; or

 

(u)                                 which arises out of the sale or lease of
Rental Equipment or build-own-operate services that are the subject of a Surety
Bond or is otherwise covered by a Surety Bond or securing any obligations under
a Surety Bond.

 

Subject to Section 14.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

Canadian Eligible Rental Equipment:  at any date of determination thereof, the
aggregate amount of all Rental Equipment owned by the Canadian Borrowers at such
date except any Rental Equipment:

 

(a)                                 which is not subject to a duly perfected and
opposable Lien in favor of Agent;

 

(b)                                 which is subject to any Lien (including
Liens permitted by Section 10.2.2) other than (i) a Lien in favor of Agent and
(ii) Liens permitted pursuant to Section 10.2.2 which do not have priority over
(and are not pari passu with) the Lien in favor of Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority by
operation of law to the extent either subclause (i) or (ii) of clauses (h) or
(i) below is satisfied with respect to the relevant Rental Equipment); provided,
with respect to any tax Lien having such priority, eligibility of Rental
Equipment shall be reduced by the amount of such tax Lien having such priority;

 

(c)                                  which is slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Rental Equipment in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

 

11

--------------------------------------------------------------------------------


 

(d)                                 with respect to which any covenant,
representation or warranty contained in this Agreement or any Security Document
has been breached or is not true in any material respect;

 

(e)                                  which does not conform in all material
respects to all standards imposed by any applicable Governmental Authority
(except that any standard that is qualified as to “materiality” shall have been
conformed to in all respects), or has been acquired from a Restricted Party;

 

(f)                                   which constitutes packaging and shipping
material, manufacturing supplies, display items, bill-and-hold goods, returned
or repossessed goods (other than goods that are undamaged and able to be resold
in the Ordinary Course of Business), defective goods, goods held on consignment,
goods to be returned to the Applicable Canadian Borrower’s suppliers or goods
which are not of a type held for lease or sale in the Ordinary Course of
Business;

 

(g)                                  which is not located in Canada or is not
(i) at a location listed on Schedule 8.4.1 (as updated from time to time in
accordance with the provisions hereof) (ii) in transit between locations of the
Canadian Domiciled Loan Parties or (iii) located on the premises of any customer
of any Canadian Domiciled Loan Party or in transit to or from the location of
any customer of any Canadian Domiciled Loan Party;

 

(h)                                 which is located in any location leased by
the Applicable Canadian Borrower unless (i) the lessor has delivered to Agent a
Collateral Access Agreement or (ii) a Canadian Rent Reserve has been established
by Agent;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee, processor or other Person (other
than a customer to whom such Rental Equipment is leased), unless (i) such
warehouseman, bailee, processor or other Person has delivered to Agent a
Collateral Access Agreement and/or such other documentation as Agent may
reasonably require or (ii) appropriate Canadian Availability Reserves have been
established by Agent in its Permitted Discretion;

 

(j)                                    which is the subject of a consignment by
the Applicable Canadian Borrower as consignor unless (i) a protective PPSA
financing statement has been properly filed by the Applicable Canadian Borrower
against the consignee in respect of the Applicable Canadian Borrower’s interests
in and to such Rental Equipment, and (ii) there is a written agreement
acknowledging that such Rental Equipment is held on consignment, that the
Applicable Canadian Borrower retains title to such Rental Equipment, that no
Lien arising by, through or under such consignment has attached or will attach
to such Rental Equipment (and proceeds thereof) and requiring consignee to
segregate the consigned Rental Equipment from the consignee’s other personal or
movable property;

 

(k)                                 which is evidenced by a warehouse receipt or
a Document;

 

(l)                                     which is the subject of a Permitted
Stand-Alone Capital Lease Transaction; or

 

12

--------------------------------------------------------------------------------


 

(m)                             which contains or bears any intellectual
property rights licensed to the Applicable Canadian Borrower unless Agent is
satisfied that it may sell or otherwise dispose of such Rental Equipment without
(i) infringing the rights of such licensor in any material respect or
(ii) incurring any material liability with respect to payment of royalties other
than royalties incurred pursuant to sale of such Rental Equipment under the
current licensing agreement.

 

Subject to Section 14.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

Canadian Facility Collateral:  Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Secured Obligations, including
Property of other Loan Parties pledged to secure the Canadian Facility Secured
Obligations of such Loan Parties under the Security Documents to which they are
a party.

 

Canadian Facility Guarantor:  Holdings, each U.S. Borrower, each Canadian
Borrower, each U.S. Facility Guarantor and each Restricted Subsidiary of the
Administrative Borrower that constitutes a Canadian Subsidiary ((x) other than
any such Restricted Subsidiary that is an Excluded Subsidiary and (y) it being
understood and agreed that so long as the Initial Canadian Borrower is the only
Canadian Borrower, the Initial Canadian Borrower’s Guarantee hereunder shall
only be of the Secured Bank Product Obligations of its Restricted Subsidiaries)
and each other Person who guarantees payment and performance of any Canadian
Facility Secured Obligations.

 

Canadian Facility Loan Party:  a Canadian Borrower or a Canadian Facility
Guarantor.

 

Canadian Facility Obligations:  all Obligations of the Canadian Facility Loan
Parties (including, for the avoidance of doubt, the Obligations of the Canadian
Domiciled Loan Parties as Guarantors of any Canadian Facility Obligations).

 

Canadian Facility Secured Obligations:  all Secured Obligations of the Canadian
Facility Loan Parties (including, for the avoidance of doubt, the Secured
Obligations of the Canadian Domiciled Loan Parties as Guarantors of any Canadian
Facility Obligations).

 

Canadian Facility Secured Parties:  Agent, any Canadian Fronting Bank, Canadian
Revolver Lenders and Secured Bank Product Providers of Bank Products to Canadian
Domiciled Loan Parties, and the other Secured Parties that are the beneficiaries
of any Guarantee of any Canadian Facility Loan Party.

 

Canadian Fronting Bank:  Bank of America (Canada), Deutsche Bank AG, Canada
Branch, Morgan Stanley Bank, N.A., Credit Suisse AG, Cayman Islands Branch and
ING Capital LLC or any of their respective Affiliates or branches that agrees to
issue Canadian Letters of Credit or, if reasonably acceptable to the
Administrative Borrower, any other Canadian Revolver Lender or Affiliate or
branch thereof that agrees to issue Canadian Letters of Credit.

 

13

--------------------------------------------------------------------------------


 

Canadian Fronting Bank Indemnitees:  any Canadian Fronting Bank and its
Affiliates and branches and their respective officers, directors, employees,
agents, advisors and other representatives.

 

Canadian General Asset Component: at any time, an amount equal to the sum
(expressed in Dollars) of, without duplication:

 

(a)                                 the net book value of Canadian Eligible
Accounts of the Canadian Borrowers multiplied by the advance rate of 85%, plus

 

(b)                                 the lesser of (i) 95% of the net book value
of Canadian Eligible Rental Equipment of the Canadian Borrowers and (ii) the
product of (x) 85% multiplied by (y) the Net Orderly Liquidation Value
percentage identified in the most recent Rental Equipment Appraisal ordered by
Agent on the Canadian Eligible Rental Equipment of the Canadian Borrowers
multiplied by the net book value of such Canadian Eligible Rental Equipment.

 

Canadian LC Application:  an application by any Canadian Borrower on behalf of
itself or any other Canadian Domiciled Loan Party to a Canadian Fronting Bank
for issuance of a Canadian Letter of Credit, in form and substance reasonably
satisfactory to such Canadian Fronting Bank.

 

Canadian LC Conditions:  the following conditions necessary for issuance,
renewal and extension of a Canadian Letter of Credit:  (a) each of the
conditions set forth in Section 6 being satisfied or waived; (b) after giving
effect to such issuance, the total Canadian LC Obligations do not exceed the
Canadian Letter of Credit Sublimit and no Canadian Overadvance exists or would
result therefrom; (c) the expiration date of such Canadian Letter of Credit is
(i) no more than 365 days from issuance (provided that each Canadian Letter of
Credit may, upon the request of the Initial Canadian Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
five (5) Business Days prior to the Revolver Facility Termination Date)) or such
other date as the Administrative Borrower, Agent and the applicable Canadian
Fronting Bank shall agree, and (ii) unless the applicable Canadian Fronting Bank
and Agent otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.3.3), at least five (5) Business Days prior
to the Revolver Facility Termination Date; (d) the Canadian Letter of Credit and
payments thereunder are denominated in Canadian Dollars or Dollars; (e) the form
of the proposed Canadian Letter of Credit is reasonably satisfactory to the
applicable Canadian Fronting Bank; (f) the proposed use of the Canadian Letter
of Credit is for a lawful purpose; (g) such Canadian Letter of Credit complies
with the applicable Canadian Fronting Bank’s policies and procedures with
respect thereto; (h) Bank of America (Canada) and its Affiliates and branches
shall not be required to issue any Canadian Letter of Credit if, after giving
effect thereto, the aggregate amount of issued and outstanding Canadian Letters
of Credit issued by Bank of America (Canada) and its Affiliates and branches
would exceed $10,526,100, unless otherwise agreed by Bank of America (Canada) in
its sole discretion; (i) Deutsche Bank AG, Canada Branch and its Affiliates and
branches shall not be required to issue any Canadian Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding Canadian
Letters of Credit issued by Deutsche Bank AG, Canada Branch and its Affiliates
and branches

 

14

--------------------------------------------------------------------------------


 

would exceed $6,579,000, unless otherwise agreed by Deutsche Bank AG, Canada
Branch in its sole discretion; (j) Morgan Stanley Bank, N.A. and its Affiliates
and branches shall not be required to issue any Canadian Letter of Credit if,
after giving effect thereto, the aggregate amount of issued and outstanding
Canadian Letters of Credit issued by Morgan Stanley Bank, N.A. and its
Affiliates and branches would exceed $5,263,200, unless otherwise agreed by
Morgan Stanley Bank, N.A. in its sole discretion; (k) Credit Suisse AG, Cayman
Islands Branch and its Affiliates and branches shall not be required to issue
any Canadian Letter of Credit if, after giving effect thereto, the aggregate
amount of issued and outstanding Canadian Letters of Credit issued by Credit
Suisse AG, Cayman Islands Branch and its Affiliates and branches would exceed
$2,631,600, unless otherwise agreed by Credit Suisse AG, Cayman Islands Branch
in its sole discretion; (l) ING Capital LLC and its Affiliates and branches
shall not be required to issue any Canadian Letter of Credit if, after giving
effect thereto, the aggregate amount of issued and outstanding Canadian Letters
of Credit issued by ING Capital LLC and its Affiliates and branches would exceed
$5,000,100, unless otherwise agreed by ING Capital LLC in its sole discretion;
(m) no Canadian Fronting Bank other than Bank of America (Canada) shall be
required to issue any Canadian Letters of Credit that are time (usance) or
documentary letters of credit and (n) the aggregate amount of issued and
outstanding Canadian Letters of Credit that are time (usance) or documentary
letters of credit shall not exceed the amount specified in clause (h) above.

 

Canadian LC Documents:  all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) required to be delivered by
any Canadian Borrower or by any other Person to a Canadian Fronting Bank or
Agent in connection with issuance, amendment or renewal of, or payment under,
any Canadian Letter of Credit.

 

Canadian LC Obligations:  the Dollar Equivalent of the sum (without duplication)
of (a) all amounts owing in respect of any drawings under Canadian Letters of
Credit; (b) the stated amount of all outstanding Canadian Letters of Credit
issued for the account of the Canadian Borrowers; and (c) for the purpose of
determining the amount of required Cash Collateralization only, all fees and
other amounts owing with respect to such Canadian Letters of Credit.

 

Canadian LC Request:  a request for issuance of a Canadian Letter of Credit, to
be provided by a Canadian Borrower to a Canadian Fronting Bank, in form
reasonably satisfactory to Agent and such Canadian Fronting Bank.

 

Canadian Letter of Credit:  any standby, time (usance) or documentary letter of
credit issued by a Canadian Fronting Bank for the account of a Canadian
Borrower, or any indemnity, guarantee or similar form of credit support issued
by Agent or a Canadian Fronting Bank for the benefit of a Canadian Borrower.

 

Canadian Letter of Credit Sublimit:  $30,000,000.

 

Canadian Line Cap: at any time, the lesser of (i) the Canadian Revolver
Commitments and (ii) the Canadian Borrowing Base.

 

Canadian Multi-Employer Plan:  each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

 

15

--------------------------------------------------------------------------------


 

Canadian Overadvance:  as defined in Section 2.1.5(b).

 

Canadian Overadvance Loan:  a Loan made to a Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

 

Canadian Overadvance Loan Balance:  on any date, the Dollar Equivalent of the
amount by which the aggregate Canadian Revolver Loans of all Canadian Borrowers
exceed the amount of the Canadian Borrowing Base on such date.

 

Canadian Pension Plan:  a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Canadian
Domiciled Loan Party in respect of its Canadian employees or former employees,
excluding, for greater certainty, a Canadian Multi-Employer Plan.

 

Canadian Prime Rate:  on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Prime
Rate”, (ii) the sum of 0.50% plus the Bank of Canada overnight rate, which is
the rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day, and (iii) the sum of 1.00% plus the Canadian BA Rate
for a 30 day Interest Period as determined on such day; provided  that in no
event shall the Canadian Prime Rate be less than zero.  The “Prime Rate” is a
rate set by Bank of America (Canada) based upon various factors including the
costs and desired return of Bank of America (Canada), general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate shall take effect at the opening of business on the day specified
in the public announcement of such change.  Each interest rate based on the
Canadian Prime Rate hereunder shall be adjusted simultaneously with any change
in the Canadian Prime Rate.

 

Canadian Prime Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

 

Canadian Priority Payables Reserve:  on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate,  or any rights, whether
imposed by Applicable Law in Canada or any province or territory thereof or
elsewhere (including rights to the payment or reimbursement of any costs,
charges or other amounts in connection with any Insolvency Proceeding), which
rank or are capable of ranking in priority to Agent’s and/or the Secured
Parties’ Liens or claims and/or for amounts which may represent costs relating
to the enforcement of Agent’s and/or Secured Parties’ Liens or claims including,
without limitation, any such amounts due and not paid for wages or vacation pay
(including amounts protected by the Wage Earner Protection Program Act
(Canada)), amounts due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted or withheld and
not paid and remitted when due under the Income Tax Act (Canada), amounts
currently or past due and not paid or remitted for sales tax, goods and services
tax, harmonized sales tax, excise tax, realty tax, municipal tax or similar
taxes (to the extent impacting any Canadian Facility Collateral), all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan

 

16

--------------------------------------------------------------------------------


 

or under the Canada Pension Plan, the Quebec Pension Plan or the PBA, and any
amounts representing any unfunded liability, solvency deficiency or wind up
deficiency with respect to any Canadian Pension Plan which provides benefits on
a defined benefit basis.

 

Canadian Protective Advances:  as defined in Section 2.1.6(b).

 

Canadian Reimbursement Date:  as defined in Section 2.3.2(a).

 

Canadian Rent Reserve:  the aggregate of (a) all past due rent and other past
due charges owing by any Canadian Borrower to any landlord or other Person who
possesses any Canadian Facility Collateral or has the right to assert a Lien on
such Canadian Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that Agent determines, in its Permitted Discretion (but
in any event, not more than three months’ rent), could reasonably be expected to
be payable to any such Person for the time period used to determine and realize
the Net Orderly Liquidation Value of Canadian Facility Collateral.

 

Canadian Revolver Commitment:  for any Canadian Revolver Lender, its obligation
to make Canadian Revolver Loans to the Canadian Borrowers and to participate in
Canadian LC Obligations up to the maximum principal amount shown on Schedule
2.1.1(a), or, in the case of any Additional Canadian Revolver Lender, up to the
maximum principal amount indicated on the joinder agreement executed and
delivered by such Additional Canadian Revolver Lender pursuant to
Section 2.1.11(e)(iv) or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such Canadian Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.4,
2.1.11 or 11.1.  “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Revolver Lenders.

 

Canadian Revolver Commitment Increase:  as defined in Section 2.1.11(b).

 

Canadian Revolver Commitment Termination Date:  the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Administrative Borrower terminates or reduces to zero
all of the Canadian Revolver Commitments (or the Revolver Commitment Termination
Date occurs) pursuant to Section 2.1.4, and (c) the date on which the Canadian
Revolver Commitments are terminated pursuant to Section 11.1.   From and after
the Canadian Revolver Commitment Termination Date, the Canadian Borrowers shall
no longer be entitled to request a Canadian Revolver Commitment Increase
pursuant to Section 2.1.11 hereof.

 

Canadian Revolver Exposure:  on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Canadian Revolver Loans outstanding on such date and
(b) the Canadian LC Obligations on such date.

 

Canadian Revolver Lenders:  each Lender that has issued a Canadian Revolver
Commitment  (including each Additional Canadian Revolver Lender) and each other
Lender that acquires an interest in the Canadian Revolver Loans and/or Canadian
LC Obligations pursuant to an Assignment and Acceptance.

 

17

--------------------------------------------------------------------------------


 

Canadian Revolver Loan:  (i) a Revolver Loan made by Canadian Revolver Lenders
to a Canadian Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall,
if denominated in Canadian Dollars, be either a Canadian BA Rate Loan or a
Canadian Prime Rate Loan and, if denominated in Dollars, shall be either a
Canadian Base Rate Loan or a LIBOR Loan, in each case as selected by the
Applicable Canadian Borrower, and (ii) each Canadian Swingline Loan, Canadian
Overadvance Loan and Canadian Protective Advance.

 

Canadian Revolver Notes:  the promissory notes, if any, executed by Canadian
Borrowers in favor of each Canadian Revolver Lender to evidence the Canadian
Revolver Loans funded from time to time by such Canadian Revolver Lender, which
shall be substantially in the form of Exhibit C-1 to this Agreement or such
other form as Agent may agree, together with any replacement or successor notes
therefor.

 

Canadian Security Agreements:  each general security agreement and each deed of
movable hypothec among any Canadian Domiciled Loan Party and Agent.

 

Canadian Subsidiary:  each Wholly-Owned Subsidiary of Holdings incorporated or
organized under the laws of Canada or any province or territory of Canada.

 

Canadian Swingline Commitment:  $25,000,000.

 

Canadian Swingline Lender:  Bank of America (Canada) or an Affiliate or branch
of Bank of America (Canada).

 

Canadian Swingline Loan:  a Swingline Loan made by the Canadian Swingline Lender
to a Canadian Borrower pursuant to Section 2.1.8(b), which Swingline Loan shall,
if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be a Canadian Base Rate Loan, in each case as
selected by the Applicable Canadian Borrower.

 

Capital Expenditures: with respect to any Person, for any period, all
liabilities incurred or expenditures made by such Person for the acquisition of
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year that, in accordance with GAAP,
would be required to be included as Capital Expenditures on the balance sheet.

 

Capital Lease:  as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of that Person; provided that, the adoption or issuance of any accounting
standards after the Closing Date will not cause any lease that was not or would
not have been a Capital Lease prior to such adoption or issuance to be deemed a
Capital Lease.

 

Capital Lease Deposit Account:  any Deposit Account established by a U.S.
Borrower or a Canadian Borrower for the sole purpose of collecting proceeds of
Accounts and Chattel Paper of such U.S. Borrower or such Canadian Borrower which
are not included in the Borrowing Base and which arise under Stand-Alone
Customer Capital Leases of equipment by such U.S. Borrower or such Canadian
Borrower acquired by such U.S. Borrower or such Canadian Borrower under
Permitted Stand-Alone Capital Lease Transactions.

 

18

--------------------------------------------------------------------------------


 

Capitalized Lease Obligations:  as applied to any Person, all obligations under
Capital Leases of such Person or any of its Subsidiaries, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.

 

Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Secured Obligations.

 

Cash Collateralize:  the delivery of Cash Collateral to Agent, as security for
the payment of Secured Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Secured Obligations, Agent’s good faith estimate
of the amount due or to become due, including all fees and other amounts
relating to such Secured Obligations.  “Cash Collateralization” and “Cash
Collateralized” have correlative meanings.

 

Cash Dominion Event:  the occurrence of any one of the following events:
(i) Excess Availability shall be less than the greater of (A) 10% of the Line
Cap and (B) $50,000,000 for a period of five (5) consecutive Business Days; or
(ii) a Specified Default shall have occurred and be continuing; provided, that,
if a Cash Dominion Event has occurred due to clause (i) of this definition, such
Cash Dominion Event shall continue until such time as (x) Excess Availability
shall thereafter have exceeded the greater of (1) 10% of the Line Cap and
(2) $50,000,000 for at least twenty (20) consecutive days and (y) no Specified
Default has occurred or was continuing during such twenty (20) day period, at
which time the related Cash Dominion Event shall be deemed to be over.  At any
time that a Cash Dominion Event shall be deemed to be over or otherwise cease to
exist, Agent shall take such actions as may reasonably be required by the
Administrative Borrower to terminate the cash sweeps and other transfers
existing on Deposit Accounts of the Loan Parties pursuant to Section 5.6 as a
result of any notice or direction given by Agent during the existence of a Cash
Dominion Event.

 

Cash Management Services:  any services provided from time to time by any Lender
or any of its Affiliates to any Borrower, any other Loan Party or any of their
respective Subsidiaries in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

CCAA:  the Companies’ Creditors Arrangement Act (Canada), (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

 

Certificate of Title: shall mean certificates of title, certificates of
ownership or other registration certificates issued or required to be issued
under the certificate of title or other similar laws of any state, province or
other jurisdiction for any of the Rental Equipment.

 

Certificated Units: each Unit that is the subject of a Certificate of Title
issued under the motor vehicle or other applicable statute of any state,
province or other jurisdiction, other than New Mexican Units.

 

Change in Law:  the occurrence, after the Closing Date, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or

 

19

--------------------------------------------------------------------------------


 

treaty or in the administration, interpretation or application thereof; or
(c) the making, issuance or application of any request, guideline, requirement
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change in Tax Law:  the enactment, promulgation, execution or ratification of,
or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to Taxes.

 

Change of Control:  shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than Parent, the Sponsor
and/or the Sponsor Affiliates, shall at any time have acquired direct or
indirect beneficial ownership of both (x) 35% or more of the voting power of the
outstanding Voting Stock of Holdings and (y) more than the percentage of the
voting power of such Voting Stock then beneficially owned, directly or
indirectly, in the aggregate, by the Parent, the Sponsor and the Sponsor
Affiliates collectively, unless the Parent, the Sponsor and/or the Sponsor
Affiliates has or have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of managers or similar governing body of Holdings; (c) Holdings shall
cease to own, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in each of the Borrowers’ equity (subject to
director qualifying shares and management owned shares in a percentage not in
excess of that held by managers on the Closing Date) unless 100% of the equity
of such Borrower is sold or otherwise disposed of in a transaction permitted
hereunder or (d) a “change of control”, “change in control” or similar term as
defined in any of the Senior Secured Notes Indenture or any other document,
instrument or agreement evidencing or governing Indebtedness of a Loan Party or
any Restricted Subsidiary in a principal amount in excess of $30,000,000.

 

Civil Code:  the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

 

Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and reasonable and documented
out-of-pocket expenses of any kind (including remedial response costs,
reasonable attorneys’ fees (which shall be limited to the fees, disbursements
and other charges of one primary counsel and one local counsel in each relevant
jurisdiction for all Indemnitees taken as a whole (unless there is an actual or
perceived conflict of interest, in which case the affected Indemnitees similarly
situated (taken as a whole) may retain one additional counsel in each relevant
jurisdiction)) and Extraordinary Expenses) at any time (including after Full
Payment of the Obligations, replacement of Agent or any Lender) incurred by any
Indemnitee or asserted against any Indemnitee by any Loan Party or other Person,
in any way relating to (a) any Loans, Letters of Credit, Loan Documents, the
Commitment Letter, or the use thereof or transactions relating thereto, (b) the
existence or perfection of any Liens, or

 

20

--------------------------------------------------------------------------------


 

realization upon any Collateral, (c) the exercise of any rights or remedies
under any Loan Documents or Applicable Law or (d) the failure by any Loan Party
to perform or observe any terms of any Loan Document, in each case, including
all costs and reasonable and documented out-of-pocket expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

Closing Date:  November 29, 2017.

 

Closing Date Financial Statements:  (a) audited consolidated balance sheets of
each of the Administrative Borrower and the Parent and their respective
consolidated subsidiaries as at the end of, and related statements of income and
cash flows of each of the Administrative Borrower and the Parent and their
respective consolidated subsidiaries for, the three prior fiscal years ended at
least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets of each of the Administrative Borrower and the Parent and their
respective consolidated subsidiaries as at the end of, and related statements of
income and cash flows of each of the Administrative Borrower and the Parent and
their respective consolidated subsidiaries for each subsequent fiscal quarter
(other than the fourth fiscal quarter of any fiscal year) of each of the
Administrative Borrower and the Parent and their respective consolidated
subsidiaries ended after the most recent fiscal period for which audited
financial statements have been provided pursuant to clause (a) hereof and at
least 45 days before the Closing Date

 

Code:  the Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder.

 

Collateral:  all Property described in any Security Document as security for any
Secured Obligation, and all other Property that now or hereafter secures (or is
intended to secure) any Secured Obligations.

 

Collateral Access Agreement:  a landlord waiver, bailee letter, warehouse
letter, agreement regarding processing arrangements or other access agreement,
collateral management agreement or warehouse receipt, reasonably acceptable to
Agent.

 

Commitment Letter:  the Amended and Restated Commitment Letter dated October 4,
2017 among Holdings and each of the Joint Lead Arrangers party thereto.

 

Commodity Agreement:  any commodity swap agreement, futures contract, option
contract or other similar agreement or arrangement, each of which is for the
purpose of hedging the commodity price exposure associated with any Borrower’s
and its Subsidiaries’ operations and not for speculative purposes.

 

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate:  a certificate, in the form of Exhibit D with such
changes as may be agreed to by the Administrative Borrower and Agent, by which
the Borrowers certify to the matters set forth in Section 10.1.1(d).

 

21

--------------------------------------------------------------------------------


 

Consolidated EBITDA:  with respect to WS International and the Restricted
Subsidiaries for any period, Consolidated Net Income for such period,

 

(1)                                 increased (without duplication) by:

 

(a)                                 provision for taxes based on income or
profits or capital, including, without limitation, foreign, U.S. federal, state,
franchise, excise and similar taxes and foreign withholding taxes (including
penalties and interest related to such taxes or arising from tax examinations)
of WS International and the Restricted Subsidiaries paid or accrued during such
period deducted (and not added back) in computing Consolidated Net Income and
any payments to a Parent Entity in respect of any such taxes; plus

 

(b)                                 Consolidated Interest Expense of such Person
and its Restricted Subsidiaries for such period (but including items excluded
from the definition of “Consolidated Interest Expense” pursuant to clauses
(1)(i) through (1)(ix) thereof), to the extent the same were deducted (and not
added back) in calculating such Consolidated Net Income; plus

 

(c)                                  depreciation and amortization of WS
International and the Restricted Subsidiaries for such period to the extent the
same were deducted (and not added back) in computing Consolidated Net Income;
plus

 

(d)                                 any expenses or charges (other than
depreciation or amortization expenses) related to any equity offering (including
by any Parent Entity), Permitted Investment, acquisition (including any
Permitted Acquisition), disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
hereof) (whether or not successful), and any amendment or modification to the
terms of any such transaction, including such fees, expenses or charges related
to (i) the Transactions or (ii) any amendment or other modification of this
Agreement, and, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

 

(e)                                  the amount of any restructuring charges or
reserves, business optimization expenses or non-recurring integration costs
deducted (and not added back) in such period in computing Consolidated Net
Income, including any one-time costs incurred in connection with acquisitions
after the Closing Date and costs and charges related to the closure and/or
consolidation of facilities, severance, relocation costs, integration and
facilities opening costs, transition costs and other restructuring costs;
provided that the sum of (1) the aggregate amount of increases pursuant to this
clause (e), plus (2) the aggregate amount of increases pursuant to clause
(i) below, plus (3) the aggregate amount of operating expense reductions,
operating improvements and synergies pursuant to Section 1.7(b), plus (4) the
aggregate amount of increases pursuant to clause (p) below shall not exceed 20%
of Consolidated EBITDA for any four consecutive fiscal quarter period
(calculated prior to giving effect to such adjustments); plus

 

(f)                                   any other non-cash charges, including any
write offs or write downs (other than write offs or write downs on (i) solely
for purposes of the determination of the Total Net Leverage Ratio or the Secured
Net Leverage Ratio, as applicable, pursuant to Section 10.2.1(a) or
Section 10.2.1(b)(ix), Accounts or Chattel Paper of a Borrower or (ii) in all
other cases, Specified Assets), reducing Consolidated Net Income for such period
(and not added back)

 

22

--------------------------------------------------------------------------------


 

(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA in such
future period to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period); plus

 

(g)                                  the amount of any non-controlling interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-Wholly-Owned Subsidiary of WS
International deducted (and not added back) in such period in the calculation of
Consolidated Net Income, excluding cash distributions in respect thereof; plus

 

(h)                                 [Reserved]; plus

 

(i)                                     the amount of net cost savings,
operating expense reductions, charges attributable to the undertaking and/or
implementation of cost savings initiatives and improvements, business
optimization and other restructuring and integration charges, and other
synergies (including, to the extent applicable, from the Transactions) (without
duplication of any amounts added back pursuant to Section 1.7(b)) projected by
WS International in good faith to result from actions taken or expected to be
taken within eighteen (18) months following the date of determination as a
result of specified actions initiated or expected to be taken (calculated on a
pro forma basis as though such net cost savings, operating expense reductions,
charges and other synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions (including, without limitation, business optimization costs, charges and
expenses, costs and expenses incurred in connection with new product design,
development and introductions, costs and expenses incurred in connection with
intellectual property development and new systems design, and costs and expenses
incurred in connection with the implementation, replacement, development or
upgrade of operational, reporting and information technology systems and
technology initiatives); provided that (w) such net cost savings, operating
expense reductions or other synergies are reasonably identifiable (in the good
faith determination of the Administrative Borrower) and quantifiable and
reflected in each Compliance Certificate delivered to Agent for any Test Period
in which such net cost savings, operating expense reductions, charges or other
synergies are reflected in Consolidated EBITDA, (x) no net cost savings,
operating expense reductions, charges or other synergies shall be added pursuant
to this clause (i) to the extent duplicative of any expenses or charges relating
to such net cost savings and operating improvements or synergies that are
included in clause (e) above and (y) the sum of (1) the aggregate amount of
increases pursuant to this clause (i), plus (2) the aggregate amount of
increases pursuant to clause (e) above, plus (3) the aggregate amount of
operating expense reductions, operating improvements and synergies pursuant to
Section 1.7(b), plus (4) the aggregate amount of increases pursuant to clause
(p) below shall not exceed 20% of Consolidated EBITDA for any four consecutive
fiscal quarter period (calculated prior to giving effect to such adjustments);
provided further that the adjustments pursuant to this clause (i) may be
incremental to pro forma adjustments made pursuant to Section 1.7(b) (subject to
the caps provided for in this clause (i) and in such Section 1.7(b)); plus

 

(j)                                    the amount of loss or discount on sale of
receivables and related assets to a Receivables Entity in connection with a
Qualified Receivables Transaction deducted (and not added back) in such period
in the calculation of Consolidated Net Income; plus

 

23

--------------------------------------------------------------------------------


 

(k)                                 any costs or expenses incurred by WS
International or a Restricted Subsidiary pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the applicable Person or net cash proceeds of an issuance of Stock or other
Equity Interests of the applicable Person, in each case to the extent deducted
(and not added back) in such period in the calculation of Consolidated Net
Income; plus

 

(l)                                     the amount of expenses relating to
payments made to option holders of Holdings or any Parent Entity in connection
with, or as a result of, any distribution being made to shareholders of such
Person or its Parent Entity, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted under this
Agreement, in each case to the extent deducted (and not added back) in such
period in the calculation of Consolidated Net Income; plus

 

(m)                             costs associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith or other
enhanced accounting functions and Public Company Costs, in each case to the
extent deducted (and not added back) in such period in the calculation of
Consolidated Net Income; plus

 

(n)                                 costs of Surety Bonds incurred in such
period in connection with financing activities to the extent deducted (and not
added back) in such period in the calculation of Consolidated Net Income; plus

 

(o)                                 payments by any of the Borrowers or
Restricted Subsidiaries paid or accrued during such period in respect of
purchase price holdbacks or earn-outs to the extent deducted (and not added
back) in such period in the calculation of Consolidated Net Income; plus

 

(p)                                 adjustments (i) previously identified in the
model delivered to the Joint Lead Arrangers on August 30, 2017 (excluding any
revenue adjustments included therein) or (ii) consistent with Regulation S-X of
the Securities Act of 1933, as amended; provided that the sum of (1) aggregate
amount of increases pursuant to this clause (p), plus (2) the aggregate amount
of increases pursuant to clause (e) above, plus (3) the aggregate amount of
increases pursuant to clause (i) above, plus (4) the aggregate amount of
operating expense reductions, operating improvements and synergies pursuant to
Section 1.7(b) shall not exceed 20% of Consolidated EBITDA for any four
consecutive fiscal quarter period (calculated prior to giving effect to such
adjustments); and

 

(2)                                 decreased by (without duplication) non-cash
gains increasing Consolidated Net Income of WS International and the Restricted
Subsidiaries for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period; provided that, to the extent
non-cash gains are deducted pursuant to this clause (2) for any previous period
and not otherwise added back to Consolidated EBITDA, Consolidated EBITDA shall
be increased by the amount

 

24

--------------------------------------------------------------------------------


 

of any cash receipts (or any netting arrangements resulting in reduced cash
expenses) in respect of such non-cash gains received in subsequent periods to
the extent not already included therein.

 

Consolidated Fixed Charge Coverage Ratio:  for any Test Period, and subject to
Section 1.7, the ratio of (a) the difference between (i) Consolidated EBITDA for
such Test Period and (ii) the sum of (A) Unfinanced Capital Expenditures made by
WS International and its Restricted Subsidiaries in such Test Period plus
(B) income taxes actually paid in cash by WS International and its Restricted
Subsidiaries during such Test Period and provisions for cash income taxes to
(b) Consolidated Fixed Charges for such Test Period.

 

Consolidated Fixed Charges:  for any period, and subject to Section 1.7, the
sum, without duplication, of (a) Consolidated Interest Expense, (b) scheduled
payments of principal on Consolidated Total Debt (excluding Indebtedness between
or among Holdings or any Restricted Subsidiary and Holdings or any Restricted
Subsidiary) paid or payable in cash, and (c) Dividends (on any class of Stock)
paid in cash during such period (other than Dividends paid by a Restricted
Subsidiary of Holdings to a Loan Party).

 

Consolidated Interest Expense: with respect to WS International and the
Restricted Subsidiaries for any period, without duplication, the sum of:

 

(1)                                 consolidated interest expense of WS
International and the Restricted Subsidiaries for such period, to the extent
such expense was deducted (and not added back) in computing Consolidated Net
Income (including (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, other than with respect to
Indebtedness issued in connection with the Transactions, (b) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, (c) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
hedging obligations or other derivative instruments pursuant to GAAP), (d) the
interest component of Capitalized Lease Obligations, and (e) net payments, if
any, pursuant to interest rate hedging obligations with respect to Indebtedness,
and excluding (i) penalties and interest relating to taxes, (ii) any “additional
interest” relating to customary registration rights with respect to any
securities, (iii) non-cash interest expense attributable to movement in
mark-to-market valuation of hedging obligations or other derivatives (in each
case permitted hereunder under GAAP), (iv) interest expense attributable to a
Parent Entity resulting from push-down accounting, (v) accretion or accrual of
discounted liabilities not constituting Indebtedness, (vi) any expense resulting
from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, (vii) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and, with
respect to Indebtedness issued in connection with the Transactions, original
issue discount, (viii) any expensing of bridge, commitment and other financing
fees and (ix) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Receivables
Transaction); plus

 

(2)                                 consolidated capitalized interest of WS
International and the Restricted Subsidiaries for such period, whether paid or
accrued; less

 

(3)                                 interest income of WS International and the
Restricted Subsidiaries for such period.

 

25

--------------------------------------------------------------------------------


 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

Consolidated Net Income: with respect to WS International and the Restricted
Subsidiaries for any period, the aggregate of the net income (loss),
attributable to WS International and the Restricted Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP and before any deduction in respect of Preferred Stock Dividend; provided,
however, that, without duplication,

 

(1)                                 any after-tax effect of (a) extraordinary
gains, losses, charges (including all fees and expenses relating thereto) or
expenses and (b) non-recurring or unusual gains, losses, charges (including all
fees and expenses relating thereto) or expenses (including the Transaction
Expenses) shall be excluded,

 

(2)                                 the cumulative effect of a change in
accounting principles during such period and changes as a result of the adoption
or modification of accounting policies shall be excluded,

 

(3)                                 any after-tax effect of income (loss) from
disposed of, abandoned, transferred, closed or discontinued operations and any
net after-tax gains or losses on the disposal of, or disposed-of, abandoned,
transferred, closed or discontinued, operations or fixed assets shall be
excluded,

 

(4)                                 any after-tax effect of gains or losses
(less all fees and expenses relating thereto) attributable to asset dispositions
or abandonments or the sale or other disposition of any Stock of any Person
other than in the Ordinary Course of Business, as determined in good faith by WS
International, shall be excluded,

 

(5)                                 the net income for such period of any
Non-Recourse Subsidiary, any Person that is not a Subsidiary, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of WS
International shall be increased by the amount of Dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash or Permitted Investments) by such Non-Recourse Subsidiary, Person that is
not a Subsidiary or Unrestricted Subsidiary, as the case may be, to WS
International or a Restricted Subsidiary thereof in respect of such period,

 

(6)                                 effects of adjustments (including the
effects of such adjustments pushed down to WS International and the Restricted
Subsidiaries) in the inventory, property and equipment, software and other
intangible assets and in process research and development, deferred revenue and
debt line items in WS International’s consolidated financial statements pursuant
to GAAP resulting from the application of purchase accounting in relation to the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

 

(7)                                 any after-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedge Agreements or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

 

26

--------------------------------------------------------------------------------


 

(8)                                 any impairment charge, asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities or as a result of a change in law or regulation, the amortization of
intangibles, and the effects of adjustments to accruals and reserves during a
prior period relating to any change in the methodology of calculating reserves
for returns, rebates and other chargebacks (including government program
rebates), in each case, pursuant to GAAP shall be excluded,

 

(9)                                 any (i) non-cash compensation charge or
expense related to the grants of stock appreciation or similar rights, phantom
equity, stock options, restricted stock or other rights and (ii) income (loss)
attributable to deferred compensation plans or trusts shall be excluded,

 

(10)                          [Reserved],

 

(11)                          accruals and reserves that are established within
twelve (12) months after the Closing Date that are so required to be established
as a result of the Transactions (or within twelve (12) months after the closing
of any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or charges, accruals, expenses and reserves
as a result of adoption or modification of accounting policies in accordance
with GAAP,

 

(12)                          (i) any net gain or loss resulting in such period
from currency transaction or translation gains or losses related to currency
remeasurements and (ii) any income (or loss) related to currency gains or losses
related to Indebtedness, intercompany balance sheet items and hedging
obligations shall be excluded, and

 

(13)                          any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowance related to such item, shall be excluded.

 

In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which WS International has determined there is reasonable
evidence it will be reimbursed by the insurer in respect of such period from
business interruption insurance (with a deduction for any amounts so included to
the extent not so reimbursed within 365 days) and (iii) reimbursements received
of any expenses and charges that are covered by indemnification or other
reimbursement provisions in connection with any Investment or any sale,
conveyance, transfer or other disposition of assets, in each case to the extent
permitted hereunder.

 

Consolidated Total Assets:  the total assets of WS International and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent balance sheet of WS International delivered
pursuant to the terms of this Agreement.

 

Consolidated Total Debt:  as of any date of determination, (a) the aggregate
principal amount of Indebtedness of WS International and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in

 

27

--------------------------------------------------------------------------------


 

connection with any Permitted Acquisition), consisting of Indebtedness for
borrowed money, Capitalized Lease Obligations and debt obligations evidenced by
promissory notes or similar instruments, minus (b) (i) solely for purposes of
determining the satisfaction of the Payment Condition and compliance with the
covenant set forth in Section 10.3.2, up to $75,000,000 of cash and Permitted
Investments held in accounts on the consolidated balance sheet of WS
International and the Restricted Subsidiaries as at such date to the extent the
use thereof for application to payment of Indebtedness is not prohibited by law
or any contract to which any such Person is a party or (ii) in all other cases,
the aggregate amount of cash and Permitted Investments held in accounts on the
consolidated balance sheet of WS International and the Restricted Subsidiaries
as at such date to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which any such Person
is a party.

 

Cost:  with respect to Rental Equipment, the cost thereof, as determined in the
same manner and consistent with the most recent Rental Equipment Appraisal which
has been received and approved by Agent in its reasonable discretion.

 

Credit Documents:  the Loan Documents and the Bank Product Documents.

 

Credit Party:  Agent, a Lender or any Fronting Bank; and “Credit Parties” means
Agent, Lenders and Fronting Banks.

 

Creditor Representative:  under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

 

Cure Amount:  as defined in Section 11.2(a).

 

Cure Right:  as defined in Section 11.2(a).

 

Currency Agreement:  any foreign exchange contract, currency swap agreement,
futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with any Borrower’s and its Subsidiaries’ operations and not for
speculative purposes.

 

Custodian Agreement: the Custodian Agreement, dated as of the Closing Date,
among each U.S. Borrower, Agent and the Custodians.

 

Custodians:                               as defined in the Custodian Agreement.

 

Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

 

Default Rate:  for any Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), 2.00% plus the interest rate
otherwise applicable thereto, or if such Obligation does not bear interest, a
rate equal to the U.S. Base Rate plus the Applicable Margin with respect to U.S.
Base Rate Loans plus 2.00% (or, with respect to Canadian Facility

 

28

--------------------------------------------------------------------------------


 

Obligations, a rate equal to the Canadian Prime Rate plus the Applicable Margin
with respect to Canadian Prime Rate Loans plus 2.00%).

 

Defaulting Lender:  any Revolver Lender that, as reasonably determined by Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within two Business Days, unless such Revolver Lender notifies Agent
and the Administrative Borrower in writing that such failure is the result of
such Revolver Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable Default, if
any, shall be specifically identified in such writing) have not been satisfied;
(b) has notified Agent or any Borrower that such Revolver Lender does not intend
to comply with its funding obligations hereunder or has made a public statement
to the effect that it does not intend to comply with its funding obligations
hereunder or generally under other credit facilities (unless such notice or
public statement relates to such Revolver Lender’s obligation to fund a Revolver
Loan hereunder and states that such position is based on such Revolver Lender’s
determination that a condition precedent to funding cannot be satisfied);
(c) has failed, within three Business Days following written request by Agent,
to confirm in a manner reasonably satisfactory to Agent that such Revolver
Lender will comply with its funding obligations hereunder (provided that such
Revolver Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt by Agent of such confirmation); or (d) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action or an
Insolvency Proceeding or taken any action in furtherance thereof; provided,
however, that, for the avoidance of doubt, a Revolver Lender shall not be a
Defaulting Lender solely by virtue of (i) a Governmental Authority’s ownership
or acquisition of an equity interest in such Revolver Lender or parent company
as long as such ownership does not give immunity or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
trustee, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed in any such case (and for only so long as there is no public
disclosure of such appointment),  where, in the case of clauses (i) or (ii),
such ownership or action does not give immunity from the jurisdiction of courts
of any Principal Jurisdiction or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

Deposit Account:  (i) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (ii) with respect to any account located outside of
the U.S., any bank account with a deposit function.

 

Deposit Account Control Agreements:  the deposit account control agreements
(whether in the form of an agreement, notice and acknowledgement or like
instrument), in form and substance reasonably satisfactory to Agent and the
Administrative Borrower, executed by each lockbox servicer and financial
institution maintaining a lockbox and/or Deposit Account other than an Excluded
Deposit Account for a Loan Party, in favor of Agent, for the benefit of the
Secured Parties, as security for the Secured Obligations.

 

29

--------------------------------------------------------------------------------


 

Designated Non-Cash Consideration: the fair market value of non-cash
consideration received by any Loan Party or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.2.4(b) that is designated
as Designated Non-Cash Consideration pursuant to a certificate of a Senior
Officer of the Administrative Borrower, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

Disqualified Institution: (i) those banks, financial institutions and other
institutional lenders and investors that have been separately identified in
writing by Holdings or by the Sponsor to the Joint Lead Arrangers on or prior to
August 21, 2017, (ii) those persons who are competitors of the Administrative
Borrower and its Subsidiaries that are separately identified in writing by
Holdings to Agent from time to time (which shall not apply to retroactively
disqualify any person who previously acquired, and continues to hold, any Loans,
Revolver Commitments or participations in respect of any Facility) and (iii) in
the case of each of clauses (i) and (ii), any of their Affiliates (excluding, in
the case of clause (ii), bona fide debt fund affiliates predominantly engaged in
the business of debt investing) that are either (a) identified in writing by
Holdings to Agent from time to time, which shall not apply to retroactively
disqualify any person who previously acquired, and continues to hold, any Loans,
Revolver Commitments or participations in respect of any Facility or (b) readily
identifiable on the basis of such Affiliate’s name.

 

Disqualified Stock: with respect to any Person, any Stock of such Person which,
by its terms, or by the terms of any security into which it is convertible or
for which it is putable or exchangeable, or upon the happening of any event,
matures or is mandatorily redeemable (other than solely as a result of a change
of control or asset sale) pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than solely as a result
of a change of control or asset sale), in whole or in part, in each case prior
to the date 91 days after the earlier of the Revolver Facility Termination Date
or the date of Full Payment of the Secured Obligations; provided, however, that
if such Stock is issued to any plan for the benefit of employees of WS
International or its Subsidiaries or by any such plan to such employees, such
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by WS International or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations, provided, further, that any
Stock held by any future, current or former employee, director, manager or
consultant (or their respective trusts, estates, investment funds, investment
vehicles or immediate family members) of WS International, any of its
Subsidiaries or any direct or indirect Parent Entity in each case upon the
termination of employment or death of such person pursuant to any stockholders’
agreement, management equity plan, stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by WS International or its
Subsidiaries or any direct or indirect parent of WS International.

 

Disposition:  as defined in Section 10.2.4(b).

 

Dividends:  as defined in Section 10.2.6.

 

30

--------------------------------------------------------------------------------


 

Document:  as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, a “document of title” as defined in the PPSA) or
any other Applicable Law, as applicable.

 

Documentation Agents:  Bank of the West and CIT Bank, N.A., in their respective
capacities as documentation agents hereunder.

 

Dollar Equivalent:  on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

 

Dollars or $:  lawful money of the United States.

 

Domestic Subsidiary:  each U.S. Subsidiary.

 

Dominion Account:  with respect to (a) the Canadian Domiciled Loan Parties, each
Canadian Dominion Account and (b) the U.S. Domiciled Loan Parties, each U.S.
Dominion Account.

 

EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Accounts:  the (a) Canadian Eligible Accounts and/or (b) U.S. Eligible
Accounts, as the context requires.

 

Eligible Assignee:  subject to the requirements of Section 13.3.3, a Person that
is (a) a Lender or an Affiliate or branch of a Lender; (b) an Approved Fund;
(c) any other financial institution approved by Agent (such approval not to be
unreasonably withheld or delayed) and the Administrative Borrower (which
approval by the Administrative Borrower shall not be unreasonably withheld or
delayed and shall be deemed given if no objection is made within ten Business
Days after notice of the proposed assignment) whose becoming an assignee would
not constitute a prohibited transaction under Section 4975 of the Code or any
other Applicable Law, or would, immediately following any such assignment, not
result in increased costs or Taxes payable by the Loan Parties pursuant to
Section 5.8; or (d) during the occurrence and continuance of any Event of
Default arising under Section 11.1.1 or Section 11.1.5, any Person

 

31

--------------------------------------------------------------------------------


 

acceptable to Agent in its discretion, which acceptance shall not be
unreasonably withheld or delayed; provided, that in no event shall (x) a natural
person or (y) Holdings or any of its Subsidiaries or any of its Affiliates be an
Eligible Assignee.  For the avoidance of doubt, any Disqualified Institution is
subject to Section 13.3.6.  Notwithstanding anything herein to the contrary, the
Administrative Borrower shall at all times have a consent right on assignments
to Disqualified Institutions.

 

Eligible Rental Equipment:  the (a) Canadian Eligible Rental Equipment and/or
(b) U.S. Eligible Rental Equipment, as the context requires.

 

Enforcement Action:  any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right or vote to act in a Loan Party’s Insolvency
Proceeding, or otherwise).

 

Environmental Claims:  any and all actions, suits, orders, decrees, demands,
claims, liens, notices of noncompliance, violation, general notice letters
issued to potentially responsible parties pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., or government investigation or proceedings relating to any Environmental
Law or any permit issued, or any approval given, under any such Environmental
Law, including, (i) any and all such claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all such claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials).

 

Environmental Law:  any applicable federal, commonwealth, state, provincial,
territorial, foreign, municipal or local statute, law, rule, regulation,
ordinance and code, and any binding judicial or administrative order, agreement,
consent decree or judgment, relating to the protection of the environment,
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or the protection of human health
or safety (to the extent relating to human exposure to Hazardous Materials), or
Hazardous Materials.

 

Equity Contribution: collectively, the Parent Equity Contribution and the
Sponsor Equity Contribution.

 

Equity Interests: Stock and all warrants, options or other rights to acquire
Stock, but excluding any other debt security that is convertible into, or
exchangeable for, Stock.

 

ERISA:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with a Loan Party or treated as a single employer with a Loan
Party, in each case within the meaning of Section 414 of the Code.

 

32

--------------------------------------------------------------------------------


 

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

Event of Default:  as defined in Section 11.1.

 

Excess Availability:  as of any date of determination, an amount equal to the
sum of (I) (a) the lesser of (i) the Maximum U.S. Facility Amount and (ii) the
U.S. Borrowing Base, minus (b) the sum of the aggregate principal balance of all
U.S Revolver Loans and all U.S. LC Obligations (other than, if no Event of
Default exists, those constituting charges owing to any U.S. Fronting Bank) plus
(II) (a) the lesser of (i) the Maximum Canadian Facility Amount and (ii) the
Canadian Borrowing Base, minus (b) the sum of the aggregate principal balance of
all Canadian Revolver Loans and all Canadian LC Obligations (other than, if no
Event of Default exists, those constituting charges owing to any Canadian
Fronting Bank).

 

Exchange Rate:  the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding Business Day in the financial market for
the first currency or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

 

Excluded Deposit Account:  any deposit account (i) which is used for the sole
purpose of making payroll and withholding tax payments related thereto and other
employee wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (ii) which is
a zero balance account, (iii) which is used solely for paying taxes, including
sales taxes, (iv) which is used solely as an escrow account or solely as a
fiduciary or trust account, (v) which, individually or in the aggregate with all
other accounts being treated as Excluded Deposit Accounts pursuant to this
clause (v), has a daily balance of less than $1,000,000 or (vi) which is then a
Capital Lease Deposit Account.

 

Excluded Subsidiary:  (a) each Subsidiary listed on Schedule 9.1.12 hereto as an
Excluded Subsidiary; (b) any Subsidiary that is not a Wholly-Owned Subsidiary of
Holdings (other than any Borrower); (c) (i) any Subsidiary that is prohibited by
any Applicable Law or, solely with respect to Subsidiaries existing on the
Closing Date or on the date such Subsidiary is acquired (provided, that such
prohibition is not be created in contemplation of such acquisition), its Organic
Documents from guaranteeing the Secured Obligations, (ii) any Subsidiary that is
prohibited by any contractual obligation existing on the Closing Date or on the
date any such Subsidiary is acquired from guaranteeing the Secured Obligations
(provided, that such prohibition is not be created in contemplation of such
acquisition) or (iii) to the extent that the provision of any guarantee of the
Secured Obligations would require the consent, approval, license or
authorization of any Governmental Authority which has not been obtained, any
Subsidiary that is subject to such restrictions; provided that after such time
that such restrictions on guarantees are waived, lapse, terminate or are no
longer effective, such Restricted Subsidiary shall no longer be an Excluded
Subsidiary; (d) (i) any Canadian Subsidiary or (ii) any Domestic Subsidiary that
(a) has no material assets other than equity interests of one or more
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957(a) of the Code) or

 

33

--------------------------------------------------------------------------------


 

(b) is a Subsidiary of a Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code (provided that solely for
purposes of the foregoing clauses (d)(i) and (d)(ii), any Subsidiary described
in the foregoing clauses (d)(i) or (d)(ii) shall be an Excluded Subsidiary only
with respect to the guarantee of U.S. Facility Obligations and Secured Bank
Product Obligations of U.S. Facility Loan Parties, and not in respect of any
other Secured Obligations); (e) each Subsidiary that is not a Material
Subsidiary, (f) any Subsidiary that is not a Canadian Subsidiary or a U.S.
Subsidiary, (g) each Non-Recourse Subsidiary, (h) each Unrestricted Subsidiary
and (i) any Subsidiary for which the provision of a Guarantee would result in a
material adverse tax or regulatory consequence to the U.S. Borrowers or one of
their respective Subsidiaries or a material adverse tax or regulatory
consequence to the Canadian Borrowers or one of their respective Subsidiaries,
as applicable (in each case as reasonably determined by the Administrative
Borrower in consultation with Agent); provided, that no Subsidiary shall be an
Excluded Subsidiary to the extent it is required to be or becomes a guarantor of
(x) the Senior Secured Notes or (y) any other Indebtedness for borrowed money of
a Loan Party in a principal amount in excess of $30,000,000 (provided, however,
that if the borrower with respect to Indebtedness for borrowed money described
in this clause (y) is a Canadian Loan Party, then notwithstanding the foregoing
proviso, such Subsidiary shall constitute an Excluded Subsidiary hereunder to
the extent it would otherwise be excluded pursuant to clauses (d) and (i) of
this definition).

 

Excluded Swap Obligation:  with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and hedge
counterparty applicable to such Swap Obligations, and agreed by Agent. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

Excluded Taxes:  with respect to Agent, any Lender, any Fronting Bank or any
other recipient of a payment to be made by or on behalf of any Loan Party on
account of any Obligation, (a) taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it (i) by a jurisdiction
(or any political subdivision thereof) as a result of the recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in the jurisdiction imposing
such Tax or (ii) as the result of any other present or former connection between
such recipient and the jurisdiction imposing such tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document); (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
recipient has a branch; (c) in the case of a Foreign Lender (other

 

34

--------------------------------------------------------------------------------


 

than in the case of an assignee pursuant to a request by any Borrower under
Section 13.3.4), any United States federal withholding tax that is imposed on
amounts payable to such Foreign Lender pursuant to laws in force at the time
such Foreign Lender becomes a Lender (or designates a new Lending Office)
hereunder, except that taxes in this clause (c) shall not include (i) additional
withholding tax that may be imposed on amounts payable to a Foreign Lender after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new Lending Office), as a result of a Change in Tax Law after such time or
(ii) any amount with respect to withholding tax that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 5.8 of
this Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender designates a new Lending Office (or at the time of the
assignment); (d) any United States withholding tax imposed under FATCA; (e) any
withholding tax that is attributable to such recipient’s failure or inability
(other than as a result of a Change in Tax Law) to comply with Section 5.9; or
(f) any Canadian federal withholding tax arising as a result of the recipient
(i) not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) with a Loan Party, or (ii) being a “specified non-resident
shareholder” of a Loan Party or being a non-resident person not dealing at arm’s
length with a “specified shareholder” of a Loan Party (in each case within the
meaning of the Income Tax Act (Canada)), in each case, excluding any non-arm’s
length or “specified non-resident shareholder” relationship that is attributable
solely to such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document.

 

Existing Facility Agreement:  the Borrowers’ and their Affiliates’ existing
Amended and Restated Syndicated Facility Agreement dated as of December 19,
2013, as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof.

 

Existing Letters of Credit:  the letters of credit designated as such on
Schedule 1.1(a).

 

Extended Tranche:  as defined in Section 2.1.10(a).

 

Extending Lender:  as defined in Section 2.1.10(a).

 

Extension Offer:  as defined in Section 2.1.10(a).

 

Extraordinary Expenses:  all costs, reasonable and documented out-of-pocket
expenses or advances that Agent may incur during an Event of Default, or during
the pendency of any Insolvency Proceeding of any Loan Party or any Restricted
Subsidiary, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Agent, any Fronting Bank, any Lender, any Loan Party, any
representative of creditors of any Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any

 

35

--------------------------------------------------------------------------------


 

modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Loan Party or independent contractors in liquidating any
Collateral, travel expenses, receivers’ and managers’ fees and legal fees (which
shall be limited to the reasonable fees, disbursements and other charges of one
primary counsel and one local counsel in each appropriate state, province or
foreign jurisdiction for Agent).

 

Facilities:  collectively, (a) the credit facility provided by the Canadian
Revolver Lenders to the Canadian Borrowers hereunder and (b) the credit facility
provided by the U.S. Revolver Lenders to the U.S. Borrowers hereunder, and
“Facility” means any of the foregoing.

 

FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

Federal Funds Rate:  (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up, if necessary, to the nearest 1/8 of 1%) charged to
Bank of America on the applicable day on such transactions, as determined by
Agent; provided, that in no event shall such rate be less than zero.

 

Fee Letter:  the Amended and Restated Fee Letter dated October 4, 2017 among
Holdings and each of the Joint Lead Arrangers party thereto.

 

Financial Administration Act:  the Financial Administration Act (Canada) and all
regulations and schedules thereunder.

 

Financial Covenant Test Event:  Excess Availability shall, on any day, be less
than the greater of (A) 10% of the Line Cap and (B) $50,000,000, provided, that,
if the Financial Covenant Test Event has occurred, such Financial Covenant Test
Event shall continue until such time as  Excess Availability shall have
thereafter exceeded the greater of (x) 10% of the Line Cap and (y) $50,000,000
for at least thirty (30) consecutive days, at which time the Financial Covenant
Test Event shall be deemed to be over.

 

Floating Rate Loan:  a Base Rate Loan or a Canadian Prime Rate Loan.

 

Flood Insurance Laws: collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 and the Biggert — Waters Flood Insurance Reform Act of 2012,
as now or hereafter in effect or any successor statute thereto.

 

36

--------------------------------------------------------------------------------


 

FLSA:  the Fair Labor Standards Act of 1938.

 

Foreign Lender:  (a) with respect to each Borrower that is a U.S. Person, each
Lender or Fronting Bank that is not a U.S. Person, and (b) with respect to each
Borrower that is not a U.S. Person, each Lender or Fronting Bank that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

Foreign Plan:  any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by a Loan Party or any of its
Subsidiaries with respect to employees employed outside of the United States or
Canada, other than any state social security arrangements.

 

Foreign Subsidiary: a Subsidiary of a Borrower that is not a Domestic
Subsidiary.

 

Fronting Bank:  (a) a Canadian Fronting Bank and/or (b) a U.S. Fronting Bank, as
the context requires, and shall include, with respect to any Existing Letter of
Credit, the issuer of such Existing Letter of Credit.

 

Fronting Bank Indemnitees:  (a) Canadian Fronting Bank Indemnitees and/or
(b) U.S. Fronting Bank Indemnitees, as the context requires.

 

FSCO:  the Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan is required to be registered in accordance with Applicable Law and
any other Governmental Authority succeeding to the functions thereof.

 

Full Payment:  with respect to any Secured Obligations (other than (i) Secured
Bank Product Obligations, (ii) reimbursement obligations for which no claim has
been made and (iii) contingent indemnity claims which have been asserted in good
faith and in writing to one or more of the Borrowers (“Asserted Contingent
Claims”)), (a) the full cash payment thereof in the applicable currency required
hereunder, including any interest and documented fees and other charges accruing
during an Insolvency Proceeding (including such amount that would have accrued
or arisen but for the commencement of such Insolvency Proceeding), whether or
not a claim for such post-petition interest, fees or other charges  is allowed
in such proceeding; and (b) if such Obligations are LC Obligations or are
Asserted Contingent Claims, the Cash Collateralization thereof (or delivery of a
standby letter of credit acceptable to Agent and (in the case of LC Obligations,
the related Fronting Bank) in its discretion, in the amount of required Cash
Collateral).  No Revolver Loans shall be deemed to have been paid in full until
all Revolver Commitments related to such Revolver Loans have expired or been
terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

General Intangibles:  as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Loan Party, an “intangible” as defined in the
PPSA) or any other Applicable Law, as applicable.

 

37

--------------------------------------------------------------------------------


 

Governmental Approval:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority:  any federal, state, provincial, territorial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, authority, corporation
or body, regulatory or self-regulatory organization or other entity or officer
exercising executive, legislative, judicial, statutory, regulatory or
administrative functions for or pertaining to any government or court (including
any supranational bodies such as the European Union), in each case whether it is
or is not associated with Canada, the United States or any state, province,
district or territory thereof, or any other foreign entity or government.

 

Guarantee:  each guarantee agreement including the guarantee under Section 5.10
 of this Agreement executed by a Guarantor in favor of Agent guaranteeing all or
any portion of the Secured Obligations.

 

Guarantee Obligations:  as to any Person, any obligation of such Person
guaranteeing or intended to guarantee, or having the economic effect of
guaranteeing, any Indebtedness or other obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase or pay any
such Indebtedness or other obligations or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or other obligations or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness  or other obligations or (d) otherwise to assure or hold
harmless the owner of such Indebtedness or other obligations against loss in
respect thereof; provided, however, that the term “Guarantee Obligations” shall
not include endorsements of instruments for deposit or collection in the
Ordinary Course of Business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations of the Unit Subsidiary and other than such obligations with respect
to Indebtedness).  The amount of any Guarantee Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligations in respect of which such Guarantee Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

Guarantor Payment:  as defined in Section 5.10.3(b).

 

Guarantors:  Canadian Facility Guarantors, U.S. Facility Guarantors and each
other Person who guarantees payment or performance of any Secured Obligations.

 

Hazardous Materials:  (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous

 

38

--------------------------------------------------------------------------------


 

substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
which is prohibited, limited or regulated as harmful or deleterious by any
Environmental Law.

 

Hedge Agreement:  an Interest Rate Agreement, Currency Agreement or Commodity
Agreement entered into in the ordinary course of any Borrower’s or any of its
Subsidiaries’ businesses.

 

IFRS:  International Financial Reporting Standards, as adopted by the
International Accounting Standards Board and/or the European Union, as in effect
from time to time.

 

Increase Date:  as defined in Section 2.1.11(e).

 

Indebtedness:  with respect to any Person shall mean (a) all indebtedness of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures notes, loan agreements or other similar instruments, (b) the
deferred purchase price of assets or services, (c) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all indebtedness of a Person
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed, (e) all Capitalized Lease Obligations of such
Person, (f) all net obligations of such Person under interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity price protection
agreements or other commodity price hedging agreements and other similar
agreements (but taking into account only the mark-to-market value or, if any
actual amount is due as a result of the termination or close-out of such
transaction, that amount); and (g) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include
(i) trade payables and accrued expenses, in each case arising in the Ordinary
Course of Business, (ii) deferred or prepaid revenue, (iii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller;
(iv) Non-Recourse Debt of any Non-Recourse Subsidiary; and (v) indebtedness of
any Parent Entity of WS International appearing on the consolidated balance
sheet of WS International by reason of push-down accounting under GAAP.

 

Indemnified Taxes:  Taxes other than Excluded Taxes and Other Taxes.

 

Indemnitees:  Agent Indemnitees, Lender Indemnitees, Fronting Bank Indemnitees
and Bank of America Indemnitees.

 

Information:  as defined on Section 14.12.

 

Initial Canadian Borrower:  as defined in the preamble to this Agreement.

 

Initial U.S. Borrowers:  as defined in the preamble to this Agreement.

 

Insolvency Proceeding:  any case or proceeding, application, meeting convened,
resolution passed, proposal, corporate action or any other proceeding commenced
by or against a

 

39

--------------------------------------------------------------------------------


 

Person under any state, provincial, territorial, federal or foreign law for, or
any agreement of such Person to, (a) the entry of an order for relief under the
U.S. Bankruptcy Code, or any other steps being taken under any other insolvency,
debtor relief, bankruptcy, receivership, debt adjustment law or other similar
law (whether state, provincial, territorial, federal or foreign), including the
Bankruptcy and Insolvency Act (Canada), the CCAA and the Winding-Up and
Restructuring Act (Canada); (b) the appointment of a Creditor Representative or
other custodian for such Person or any part of its Property; (c) an assignment
or trust mortgage for the benefit of creditors; (d) the winding-up or strike off
of the Person; (e) the proposal or implementation of a scheme or plan of
arrangement or composition; and/or (f) a suspension of payment, moratorium of
any debts, official assignment, composition or arrangement with a Person’s
creditors.

 

Intellectual Property Security Agreements: each trademark security agreement,
patent security agreement and copyright security agreement, substantially in the
forms attached as exhibits to the U.S. Security Agreement, required to be
executed and delivered by a U.S. Domiciled Loan Party under the terms of the
U.S. Security Agreement.

 

Intercompany Note:  an intercompany promissory note, duly executed and delivered
substantially in the form of Exhibit M (or such other form as shall be
reasonably satisfactory to Agent), with blanks completed in conformity herewith.

 

Intercreditor Agreement:  that certain Intercreditor Agreement dated as of the
Closing Date among Agent, Deutsche Bank Trust Company Americas, in its capacity
as Initial Second Lien Representative and Initial Second Lien Collateral Agent
and acknowledged and agreed to by the Loan Parties substantially in the form of
Exhibit K as the same may be amended, supplemented or otherwise modified from
time to time.

 

Interest Period:  as defined in Section 3.1.6.

 

Interest Period Loan:  a Canadian BA Rate Loan or  a LIBOR Loan.

 

Interest Rate Agreement:  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with any Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

Inventory:  as defined in the UCC, the PPSA or any other Applicable Law, as
applicable, and in any event including all goods intended for sale, lease,
display or demonstration; all goods provided under a contract for services; all
work in process; and all raw materials, and other materials and supplies of any
kind that are or could be used in connection with the manufacture,
transformation, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Loan Party’s
business (but excluding Rental Equipment).

 

Investment:  for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of Stock, other Equity Interests, bonds,
notes, debentures, partnership or other ownership interests, debt instruments
convertible into Equity Interests or other securities of any other Person
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any advance, loan or other extension of credit or capital contribution
(including contribution to reserves) to,

 

40

--------------------------------------------------------------------------------


 

investment in, or assumption of debt of, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person);
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person; or (d) the entering into
of any guarantee of, or other contingent obligation with respect
to, Indebtedness of another Person.

 

IRS:  the United States Internal Revenue Service.

 

Joint Lead Arrangers:  Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc., Goldman
Sachs Lending Partners LLC, Credit Suisse Securities (USA) LLC, ING Capital LLC
and Regions Capital Markets, in their respective capacities as joint lead
arrangers and joint bookrunners hereunder.

 

Junior Debt: any Indebtedness of a Loan Party or Restricted Subsidiary permitted
hereunder that is unsecured, is secured by a Lien on a junior basis to the Liens
securing the Secured Obligations or is Subordinated Indebtedness.

 

LC Conditions:  the Canadian LC Conditions and/or the U.S. LC Conditions, as
applicable.

 

LC Document:  any of the Canadian LC Documents and/or the U.S. LC Documents, as
the context requires.

 

LC Obligations:  the Canadian LC Obligations and/or the U.S. LC Obligations, as
the context requires.

 

LCA Election:  as defined in Section 1.8.

 

LCA Test Date:  as defined in Section 1.8.

 

Lender Indemnitees:  Lenders (including, for the avoidance of doubt, any
applicable branches thereof), Affiliates of Lenders and their respective
officers, directors, members, partners, employees, agents, advisors and other
representatives.

 

Lenders:  as defined in the preamble to this Agreement, including (a) Bank of
America and its Affiliates and branches in their respective capacities as the
Canadian Swingline Lender and the U.S. Swingline Lender, (b) the Canadian
Revolver Lenders, (c) the U.S. Revolver Lenders; (d) [Reserved] and (e) their
respective permitted successors and assigns and, where applicable, any Fronting
Bank and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment and Acceptance.

 

Lending Office:  the office designated as such by the Applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and the
Administrative Borrower.

 

41

--------------------------------------------------------------------------------


 

Letter-of-Credit Right: as defined in the UCC, and in any event shall mean a
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

Letters of Credit:  the Canadian Letters of Credit and/or the U.S. Letters of
Credit, as the context requires.  Letters of Credit include the Existing Letters
of Credit.

 

LIBOR:  the per annum rate of interest, determined by Agent at or about 11:00
a.m. (London time) two Business Days prior to commencement of an Interest
Period, for a term comparable to such Interest Period, equivalent to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent in
consultation with the Administrative Borrower, as published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any such comparable or successor rate shall
be applied by Agent, if administratively feasible, in a manner consistent with
market practice.  If the Board of Governors imposes a Reserve Percentage with
respect to LIBOR deposits in Dollars, then LIBOR for Dollars shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.  In no event shall
LIBOR be less than zero.

 

LIBOR Loan:  each set of LIBOR Revolver Loans having a common currency, length
and commencement of Interest Period.

 

LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR;
provided, however, that a Canadian Base Rate Loan bearing interest as set forth
in clause (c) of the definition of Canadian Base Rate, or a U.S. Base Rate Loan
bearing interest as set forth in clause (c) of the definition of U.S. Base Rate,
shall not constitute a LIBOR Revolver Loan.

 

Lien:  any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any option or agreement to give any of the foregoing,
any filing of or agreement to give any financing statement under the Uniform
Commercial Code or PPSA (or equivalent statutes) of any jurisdiction to evidence
any of the foregoing, any conditional sale or other title retention agreement,
any reservation of ownership or any lease in the nature thereof.

 

Limited Condition Acquisition:  any Permitted Acquisition or other Investment
permitted hereunder by a Borrower or one or more of its Restricted Subsidiaries
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.

 

Line Cap:  at any time, the lesser of (i) the Total Facility Amount and (ii) the
Borrowing Base.

 

Loan:  a Revolver Loan.

 

Loan Account:  as defined in Section 5.7.1.

 

Loan Documents:  this Agreement, the Other Agreements and the Security
Documents.

 

42

--------------------------------------------------------------------------------


 

Loan Parties:  the Canadian Facility Loan Parties (including Holdings), the U.S.
Facility Loan Parties (including Holdings) and each other Guarantor
collectively, and “Loan Party” means any of the Loan Parties, individually.  For
the avoidance of doubt, except to the extent provided in clause (d) of the
definition of Excluded Subsidiary, no Excluded Subsidiary shall be a Loan Party
hereunder.

 

Loan Party Group:  a group consisting of (a) the Canadian Facility Loan Parties
or (b) the U.S. Facility Loan Parties, as the context requires.

 

Loan Party Group Obligations:  with respect to (a) the Canadian Facility Loan
Parties, the Canadian Facility Obligations and (b) the U.S. Facility Loan
Parties, U.S. Facility Obligations.

 

Local Time:  prevailing Eastern time in the United States.

 

Master Lease Agreements:  any lease agreement between a U.S. Borrower other than
the Unit Subsidiary pursuant to which Non-Qualified Units from time to time held
by the Unit Subsidiary are leased to another U.S. Borrower.

 

Material Adverse Effect:  a material adverse effect on (a) the operations,
business, assets, properties or financial condition of the Borrowers, the
Guarantors and their respective Subsidiaries, taken as a whole; (b) the rights
and remedies of Agent, any Fronting Bank or any Lender under any of the Loan
Documents or (c) the ability of the Borrowers or the Guarantors, taken as a
whole, to perform the payment obligations of the Borrowers or the Guarantors
under any of the Loan Documents to which a Borrower or a Guarantor is a party.

 

Material Real Estate:  any parcel of Real Estate owned in fee simple by any Loan
Party with a fair market value in excess of $15,000,000.

 

Material Subsidiary:  at any date of determination, each Restricted Subsidiary
of WS International (a) whose total assets (other than intercompany receivables)
at the last day of the Test Period ending on the last day of the most recent
fiscal period for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 10.1.1 were equal to or greater than 2.5% of the
Consolidated Total Assets of WS International and its Restricted Subsidiaries at
such date or (b) whose gross revenues (other than revenues generated from sales
to WS International or any Restricted Subsidiary) for such Test Period were
equal to or greater than 2.5% of the consolidated gross revenues of WS
International and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that in the event that the
Consolidated Total Assets or gross revenues as at such date or for such period
of WS International’s Restricted Subsidiaries that are not Material
Subsidiaries, taken together, comprise more than 7.5% of Consolidated Total
Assets of WS International and its Restricted Subsidiaries as at such date or
more than 7.5% of gross revenues of WS International and its Restricted
Subsidiaries for such period, the Administrative Borrower will designate one or
more of such Restricted Subsidiaries to be a Material Subsidiary as may be
necessary such that the foregoing 7.5% limits shall not be exceeded, and any
such Restricted Subsidiary shall thereafter be deemed to be a Material
Subsidiary.  Notwithstanding the foregoing, each Borrower shall at all times be
deemed to be a Material Subsidiary.

 

43

--------------------------------------------------------------------------------


 

Maximum Canadian Facility Amount:  on any date of determination, the lesser of
(a) the Canadian Revolver Commitments on such date and (b) $70,000,000 (or such
greater or lesser amount after giving effect to (i) any reductions in the
Canadian Revolver Commitments pursuant to Section 2.1.4, (ii) any Reallocation
pursuant to Section 2.1.7 and/or (iii) any Canadian Revolver Commitment Increase
made pursuant to and in accordance with Section 2.1.11).

 

Maximum Revolver Facility Amount:  the sum of the (a) Maximum Canadian Facility
Amount and (b) Maximum U.S. Facility Amount but, in any event, not to exceed
$600,000,000 in the aggregate (or such greater amount after giving effect to any
Revolver Commitment Increase pursuant to Section 2.1.11).

 

Maximum U.S. Facility Amount:  on any date of determination, the lesser of
(a) the U.S. Revolver Commitments on such date and (b) $530,000,000 (or such
greater or lesser amount after giving effect to (i) any reductions in the U.S.
Revolver Commitments pursuant to Section 2.1.4, (ii) any Reallocation pursuant
to Section 2.1.7 and/or (iii) any U.S. Revolver Commitment Increase made
pursuant to and in accordance with Section 2.1.11).

 

Minimum Extension Condition:  as defined in Section 2.1.10(b).

 

Moody’s:  Moody’s Investors Service, Inc., and its successors.

 

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
any Loan Party grants to Agent, for the benefit of Secured Parties, Liens upon
the Material Real Estate owned by such Loan Party, as security for the
applicable Secured Obligations.

 

Multiemployer Plan:  any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any U.S.
Domiciled Loan Party or ERISA Affiliate domiciled in the U.S. makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions with respect to employees in the
U.S.

 

Net Orderly Liquidation Value:  the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Eligible Rental Equipment that is estimated to be recoverable in an orderly
liquidation of such Eligible Rental Equipment, net of operating expenses,
liquidation expenses and commissions reasonably anticipated in the disposition
of such assets, as determined from time to time by reference to the most recent
Rental Equipment Appraisal. The Net Orderly Liquidation Value percentage shall
be, for the purposes of any Borrowing Base calculation and any category of
assets, the fraction, expressed as a percentage (a) the numerator of which is
the Net Orderly Liquidation Value of the aggregate amount of such category of
Eligible Rental Equipment and (b) the denominator of which is the book value of
the aggregate amount such category of Eligible Rental Equipment subject to such
appraisal.

 

New Lender:  each Lender that becomes a party to this Agreement after the
Closing Date.

 

New Loan Party:  Any Person that executes a supplement or joinder to this
Agreement substantially in the form of Exhibit I and becomes a Loan Party under
this Agreement pursuant to Sections 10.1.12(a), (b) or (c), Sections
10.2.1(b)(ix) or (x) or Section 10.2.3(a).

 

44

--------------------------------------------------------------------------------


 

New Mexican Units:  Units located in the State of New Mexico on the Closing Date
for which a Certificate of Title has been issued but which are no longer
required to be subject to a Certificate of Title under the laws of the State of
New Mexico.

 

Non-Bank Certificate:  as defined in Section 5.9.2.

 

Non-Certificated Units: all Units which are not Certificated Units.

 

Non-Qualified Units:  any Unit which is not a Qualified Certificated Unit at
such time.

 

Non-Recourse Debt: Indebtedness (a) as to which no Loan Party nor any of their
Restricted Subsidiaries (other than any Non-Recourse Subsidiaries) (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) other than a pledge of the equity interests
of any Non-Recourse Subsidiary, (ii) is directly or indirectly liable (as a
guarantor or otherwise) other than by virtue of a pledge of the equity interests
of any Non-Recourse Subsidiary, or (iii) constitutes the lender; (b) no default
with respect to which (including any rights that the holders thereof may have to
take enforcement action against any Non-Recourse Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness (other than
the Secured Obligations) of the Loan Parties or any of their Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(c) as to which the lenders thereunder will not have any recourse to the Stock
or assets of the Loan Parties or any of their Restricted Subsidiaries (other
than the Non-Recourse Subsidiaries).

 

Non-Recourse Subsidiary: any Canadian Subsidiary or U.S. Subsidiary of WS
International (other than a Loan Party) created for the purpose of obtaining
stand-alone financing for the acquisition and lease of Rental Equipment to
customers, and all of whose Indebtedness is Non-Recourse Debt.

 

Notes:  each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

Notice of Borrowing:  a Notice of Borrowing to be provided by the Administrative
Borrower to request a Borrowing of Loans, in the form attached hereto as
Exhibit E or otherwise in form reasonably satisfactory to Agent and the
Administrative Borrower.

 

Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by the Administrative Borrower to request a conversion or continuation
of any Loans as Canadian BA Rate Loans or LIBOR Loans, in the form attached
hereto as Exhibit F or otherwise in form reasonably satisfactory to Agent and
the Administrative Borrower.

 

Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of the Loan Parties with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by the Loan Parties under the Loan Documents
and (d) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed or
allowable in any Insolvency Proceeding (including, without limitation, any of
the foregoing Obligations

 

45

--------------------------------------------------------------------------------


 

described in this definition that would have accrued or arisen but for the
commencement of any Insolvency Proceeding of any Loan Party at the rate provided
for in the respective Loan Documents, whether or not a claim for such is allowed
or allowable against such Loan Party in any such proceeding) whether arising
from an extension of credit, issuance of a letter of credit, acceptance, loan,
guarantee, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

Ordinary Course of Business:  with respect to any Person, the ordinary course of
business of such Person, consistent in all material respects with past practices
or, with respect to actions taken by such Person for which no past practice
exists, consistent in all material respects with past practices of similarly
situated companies, and, in each case, undertaken in good faith.

 

Organic Documents:  with respect to any Person, its charter, certificate and/or
articles of incorporation, continuation or amalgamation, bylaws, articles of
organization, consolidated articles of association, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, memorandum or
articles of association, constitution, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

 

Other Agreement:  each Note; each LC Document; the Fee Letter; the Intercreditor
Agreement; each Intercompany Note; each intercreditor or any intercompany
subordination agreement relating to the Obligations; any amendments,
supplements, waivers, reaffirmations, acknowledgements or other modifications to
or of the foregoing; and any other document to which a Loan Party is a party
which expressly states that it is to be treated as a “Loan Document” or “Other
Agreement”.

 

Other Connection Taxes: with respect to any recipient, Taxes imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, Letter of Credit or Loan Document).

 

Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Sections 3.9 and 13.3.4).

 

Overadvance:  a Canadian Overadvance or a U.S. Overadvance, as the context
requires.

 

Overadvance Loan:  a Canadian Overadvance Loan and/or a U.S. Overadvance Loan,
as the context requires.

 

Parent: WillScot Corporation, a Delaware corporation.

 

46

--------------------------------------------------------------------------------


 

Parent Entity:  Parent or a Person that is a direct or indirect parent of
Holdings that owns a majority on a fully diluted basis of the economic and
voting interests in Holdings’ Equity Interests.

 

Parent Equity Contribution: cash equity contributions made directly or
indirectly by Parent to Holdings in an aggregate amount equal to at least the
sum of $250,000,000 plus such additional amount such that the aggregate amount
of the Parent Equity Contribution together with the Sponsor Equity Contribution
is at least equal to $680,000,000.

 

Participant:  as defined in Section 13.2.1.

 

Participant Register:  as defined in Section 13.2.1.

 

Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Condition:

 

(x) immediately after giving effect to the Specified Transaction at issue,
either:

 

(I)                                   (a) as of the date such Specified
Transaction is effected and for each day during the prior 30 day period (based
on daily Excess Availability for such 30 day period), pro forma Excess
Availability after giving effect to such Specified Transaction shall be greater
than the greater of (i) 20% of the Line Cap (or 15% of the Line Cap in the case
of an acquisition or other Investment) and (ii) $100,000,000 (or $75,000,000 in
the case of an acquisition or other Investment) and (b) the Borrowers shall be
in compliance with each of the financial covenants contained in Section 10.3
(assuming, for the purposes of this determination, that a Financial Covenant
Test Event has occurred) determined as of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b)(i) of
Section 10.1.1 (on a trailing four quarter basis after giving pro forma effect
to such Specified Transaction and each other Specified Transaction requiring pro
forma effect under Section 1.7 that has occurred since the beginning of such
four quarter period through the date of such Specified Transaction for which pro
forma effect shall be given pursuant to Section 1.7); or

 

(II)                              as of the date such Specified Transaction is
effected and for each day during the prior 30 day period (based on daily Excess
Availability for such 30 day period), pro forma Excess Availability after giving
effect to such Specified Transaction shall be greater than the greater of
(i) 25% of the Line Cap (or 20% of the Line Cap in the case of an acquisition or
other Investment) and (ii) $125,000,000 (or $100,000,000 in the case of an
acquisition or other Investment);

 

(y) no Default or Event of Default has occurred and is continuing before or
after giving effect to such Specified Transaction; and

 

(z) with respect to each Specified Transaction in an amount in excess of
$50,000,000, receipt by Agent of a certificate, signed by a Senior Officer,
certifying as to the matters set forth in clauses (x) and (y) above, setting
forth in reasonable detail any pro

 

47

--------------------------------------------------------------------------------


 

forma adjustments used in making such calculations that were not previously
reflected in prior Compliance Certificates delivered hereunder, together with
all relevant financial information in support of such calculations.

 

Payment Item:  each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

 

PBA:  the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan is required to be registered.

 

PBGC:  the Pension Benefit Guaranty Corporation.

 

Perfection Certificate:  a certificate disclosing information regarding the Loan
Parties in the form of Exhibit G or any other form approved by Agent.

 

Permitted Acquisition:  the acquisition, by purchase, merger, amalgamation or
otherwise, by any Loan Party or any of the Restricted Subsidiaries (other than
the Unit Subsidiary) of all or substantially all of the assets of, or business
line, unit or division of, another Person or Persons or a majority of the
outstanding Stock or other Equity Interest of any Person, so long as
(a) [Reserved]; (b) such acquisition shall result in the issuer of such Stock or
other Equity Interests becoming a Restricted Subsidiary and a Guarantor, to the
extent required by, and in accordance with, Section 10.1.12; (c) such
acquisition shall result in Agent, for the benefit of the Secured Parties, being
granted a Lien in any Stock, other Equity Interest or any assets so acquired, to
the extent required by, and in accordance with, Section 10.1.12; (d) no Event of
Default shall have occurred and be continuing immediately prior to or
immediately after giving effect to such acquisition (or, in the case of a
Limited Condition Acquisition, at the Administrative Borrower’s option, at the
time of execution of a definitive acquisition agreement, in which case no Event
of Default arising under Section 11.1.1 or Section 11.1.5 has occurred and is
continuing at the time of consummation thereof); (e) [Reserved]; (f) the target
of such acquisition shall be primarily in the same line of business as the Loan
Parties or a Similar Business; (g) [Reserved]; (h) to the extent that the target
of such acquisition becomes a Loan Party substantially concurrently with such
Person becoming a Loan Party, Agent shall have been provided with (x) such
information as it shall reasonably request which is necessary to comply with the
Patriot Act and AML Legislation and (y) any other information as it shall
reasonably request and shall be reasonably available to complete its evaluation
of any Person so acquired and any acquired Collateral; and (i) the
Administrative Borrower shall have delivered to Agent a certificate signed by a
Senior Officer certifying to Agent compliance with the conditions specified in
clause (d) and, if the total consideration (other than any equity consideration)
in respect of such acquisition exceeds $100,000,000, the Loan Parties shall have
delivered at Agent’s request all reasonably available relevant financial
information related to the acquisition.

 

Notwithstanding the respective Borrowing Base definitions, in connection with
and subsequent to any Permitted Acquisition, the Accounts and Rental Equipment
acquired by the Borrowers, or, subject to compliance with Section 10.1.12 of
this Agreement, of the Person so acquired, may be included in the calculation of
the Borrowing Base and thereafter if all criteria set forth in the definitions
of Eligible Accounts and Eligible Rental Equipment have been

 

48

--------------------------------------------------------------------------------


 

satisfied and Agent shall have received a field exam of any Person so acquired
and collateral audit and appraisal of such Accounts and Rental Equipment
acquired by the applicable Borrower or Borrowers or owned by such Person
acquired by the applicable Borrower or Borrowers which shall be reasonably
satisfactory in scope, form and substance to Agent; provided, that no field
exam, collateral audit or appraisals shall be required for newly-acquired
Accounts and Rental Equipment constituting less than 10% in the aggregate of the
aggregate Borrowing Base in effect after giving effect to such acquisition.

 

Permitted Discretion:  the commercially reasonable credit judgment of Agent
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions, as to any factor which Agent
reasonably determines: (a) will or reasonably could be expected to adversely
affect in any material respect the value of any Eligible Accounts or Eligible
Rental Equipment, the enforceability or priority of Agent’s Liens thereon or the
amount which any Secured Party would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or Eligible Rental Equipment or (b) is evidence that
any collateral report or financial information delivered to Agent by any person
on behalf of a Borrower is incomplete, inaccurate or misleading in any material
respect; provided that the proposed action to be taken by Agent to mitigate the
effects described above (including the amount of any Reserve) shall bear a
reasonable relationship to the effects that form the basis thereunder. In
exercising such judgment as it relates to the establishment of Reserves or the
adjustment or imposition of exclusionary criteria, Permitted Discretion will
require that: (a) such establishment, adjustment or imposition shall be based
on, among other things: (i) changes after the Closing Date in any material
respect in demand for, pricing of, or product mix of Rental Equipment, or in any
concentration of risk with respect to Accounts that are first occurring or
discovered by Agent after the Closing Date or (ii) any other factors arising
after the Closing Date that change in any material respect the credit risk of
lending to the Borrowers on the security of the Eligible Accounts or Eligible
Rental Equipment, in each case, that are first occurring or discovered by Agent
after the Closing Date, (b) the contributing factors to the establishment or
modification of any Reserves shall not duplicate (i) the exclusionary criteria
set forth in the definitions of Eligible Accounts or Eligible Rental Equipment,
as applicable (or vice versa) or (ii) any Reserves deducted in computing book
value and (c) the amount of any such Reserve so established shall be a
reasonable quantification of the incremental dilution of the Borrowing Base
attributable to the relevant contributing factor.  Availability Reserves will
not be established or changed except upon at least five (5) Business Days’ prior
written notice to the Administrative Borrower (during which period Agent shall
be available to discuss any such proposed Reserve with the Administrative
Borrower and the Administrative Borrower may take such actions as may be
required to ensure that the event, condition or matter that is the basis of such
Reserve no longer exists; provided that the Borrowers may not borrow Revolver
Loans or Swingline Loans or amend or request the issuance of Letters of Credit
during such five (5) Business Day period in excess of the sum of the Canadian
Line Cap and the U.S. Line Cap (which in each case shall be calculated assuming
the effectiveness of such proposed Reserve)).

 

49

--------------------------------------------------------------------------------


 

Permitted Investments:  shall mean:

 

(a)                                 securities issued or unconditionally
guaranteed by the Canadian or U.S. government or any agency or instrumentality
thereof, in each case having maturities of not more than two years from the date
of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any province or territory of Canada or any political
subdivision of any such state, province or territory, or any public
instrumentality thereof or any political subdivision of any such state, province
or territory, or any public instrumentality thereof having maturities of not
more than two years from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);

 

(c)                                  commercial paper issued by any Lender or
any bank holding company owning any Lender;

 

(d)                                 commercial paper, marketable short-term
money market and similar securities at the time of acquisition, having a rating
of at least A-2 or the equivalent thereof by S&P or P-2 or the equivalent
thereof by Moody’s (or, if at any time neither S&P nor Moody’s shall be rating
such obligations, an equivalent rating from another nationally recognized rating
service);

 

(e)                                  domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks;

 

(f)                                   repurchase agreements for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

 

(g)                                  marketable short-term money market and
similar funds (x) either having assets in excess of $250,000,000 or (y) having a
rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

 

(h)                                 United States Dollars or Canadian Dollars or
any other foreign currency held by the Loan Parties or the Restricted
Subsidiaries in the Ordinary Course of Business;

 

(i)                                     Indebtedness or Preferred Stock issued
by Persons with a rating of A- or higher from S&P or A3 or higher from Moody’s
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another rating agency) with maturities of 12 months or less from the
date of acquisition;

 

50

--------------------------------------------------------------------------------


 

(j)                                    bills of exchange issued in the United
States or Canada eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);

 

(k)                                 Investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AAA- (or
the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s;

 

(l)                                     investment funds investing at least 95%
of their assets in securities which are one or more of the types of securities
described in clauses (a) through (k) above; and

 

(m)                             in the case of Investments by any Foreign
Subsidiary (other than the Canadian Borrowers) or Investments made in a country
outside Canada and the U.S., Permitted Investments shall also include (i) direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or where such
Investment is made, or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case maturing within two
years after such date and having, at the time of the acquisition thereof, a
rating equivalent to one of the two highest ratings from either S&P or Moody’s,
(ii) investments of the type and maturity described in clauses (a) through
(l) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies, (iii) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this definition (including this clause (iii)) and (iv) other
short-term investments utilized by such Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (l).

 

Permitted Liens:  shall mean:

 

(a)                                 pledges, deposits or security by such Person
under workmen’s compensation laws, unemployment insurance, employers’ health
tax, and other social security laws or similar legislation or other insurance
related obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety, stay, customs or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of any such bonds or to support the issuance thereof and
including those to secure health, safety and environmental obligations), in each
case incurred in the Ordinary Course of Business;

 

51

--------------------------------------------------------------------------------


 

(b)                                 Liens imposed by law or regulation, such as
landlords’, carriers’, warehousemen’s and mechanics’, materialmen’s and
repairmen’s Liens, contractors’, supplier of materials, architects’, and other
like Liens, in each case for sums not yet overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(c)                                  Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or not
yet payable or subject to penalties for nonpayment or which are being contested
in good faith by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP, or for property taxes on property if the Borrowers or one
of their Subsidiaries has determined to abandon such property and if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;

 

(d)                                 Liens in favor of the issuers of
performance, surety, bid, indemnity, warranty, release, appeal or similar bonds
or with respect to other regulatory requirements or letters of credit or
bankers’ acceptances and completion guarantees, in each case issued pursuant to
the request of and for the account of such Person in the Ordinary Course of
Business;

 

(e)                                  minor survey exceptions, minor
encumbrances, ground leases, easements or reservations of, or rights of others
for, licenses, rights-of-way, servitudes, drains, sewers, electric lines,
telegraph and telephone and cable television lines and other similar purposes,
or zoning, building codes or other restrictions (including minor defects and
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially impair their use in
the operation of the business of such Person;

 

(f)                                   Liens securing Indebtedness permitted to
be incurred (and, in the case of Section 10.2.1(a), secured) pursuant to
Section 10.2.1(a) and Sections 10.2.1(b)(iv) (to the extent the underlying
obligations that are being guaranteed are permitted to be secured), (vi),
(viii), (xiv), (xxii) and (xxiii); provided that (i) Liens securing Indebtedness
permitted to be incurred pursuant to Section 10.2.1(b)(vi) and (xxiii) extend
only to the assets purchased, leased, constructed or improved with the proceeds
of such Indebtedness and the proceeds and products thereof  (and, in the case of
any U.S. Borrower or any Canadian Borrower, Accounts and Chattel Paper of such
U.S. Borrower or such Canadian Borrower which are not included in the Borrowing
Base and which arise from the lease by such U.S. Borrower or such Canadian
Borrower of equipment acquired by such U.S. Borrower or such Canadian Borrower
under Permitted Stand-Alone Capital Lease Transactions and the related Capital
Lease Deposit Accounts) and (ii) in the case of Canadian Domiciled Loan Parties
and Restricted Subsidiaries that are not Guarantors, Liens securing Indebtedness
permitted to be incurred pursuant to Section 10.2.1(a) extend only to the assets
of such Canadian Domiciled Loan Parties and

 

52

--------------------------------------------------------------------------------


 

Restricted Subsidiaries that are incurring such Indebtedness; provided, further,
that for purposes of Section 10.2.1(a) (unless such Indebtedness constitutes
Capital Leases or other Purchase Money Indebtedness), this clause (f) shall be
available to permit such Liens only to the extent that the conditions set forth
in clause (ii)(A)(y) of the second proviso to Section 10.2.1(a) with respect to
such secured Indebtedness are satisfied; provided, further, that Liens securing
Indebtedness permitted to be incurred pursuant to Section 10.2.1(b)(xxii) extend
only to the assets of such Canadian Domiciled Loan Parties and Restricted
Subsidiaries that are incurring such Indebtedness; provided, further, that Liens
securing Indebtedness permitted to be incurred pursuant to
Section 10.2.1(b)(viii) shall be limited to cash collateral in an amount of up
to $5,000,000 at any one time outstanding; and provided, further, that Liens
securing Indebtedness permitted to be incurred pursuant to
Section 10.2.1(b)(xiv) shall only secure obligations of up to $2,500,000 at any
one time outstanding;

 

(g)                                  Liens existing on the Closing Date or
pursuant to agreements in existence on the Closing Date, in each case to the
extent such Liens are identified on Schedule 10.2.2 hereof;

 

(h)                                 Liens on property or shares of stock or
other assets of a Person at the time such Person becomes a Subsidiary; provided,
however, such Liens are not created or incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided,
further, however, that such Liens may not extend to any (i) Specified Assets or
(ii) other property owned by such Person (other than, in the case of this clause
(ii), (w) after-acquired property that is affixed or incorporated into the
property covered by such Lien, (x) after-acquired property subject to a Lien
securing such Indebtedness to the extent the terms of the Indebtedness secured
thereby require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(y) the proceeds or products of such property, shares of stock or assets or
improvements thereon and (z) Capital Lease Deposit Accounts, to the extent such
accounts do not constitute Specified Assets);

 

(i)                                     Liens on property or other assets at the
time such Person acquired such property or other assets, including any
acquisition by means of a merger, amalgamation or consolidation with or into WS
International or any of the Restricted Subsidiaries; provided, however, that
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition, merger, amalgamation or consolidation; provided, further,
however, that the Liens may not extend to any Specified Assets or to any other
property owned by the Borrowers or any of the Restricted Subsidiaries (other
than the proceeds or products of such assets or property or improvements
thereon);

 

(j)                                    [Reserved];

 

(k)                                 [Reserved];

 

(l)                                     Liens on specific items of inventory or
other goods of any Person (and any proceeds thereof, other than Specified
Assets) securing such Person’s

 

53

--------------------------------------------------------------------------------


 

obligations in respect of bankers’ acceptances or trade letters of credit issued
or created for the account of such Person to facilitate the purchase, shipment
or storage of such inventory or other goods;

 

(m)                             leases, subleases, licenses or sublicenses
(including of intellectual property) granted to others in the Ordinary Course of
Business which do not materially interfere with the ordinary conduct of the
business of WS International or any of the Restricted Subsidiaries and do not
secure any Indebtedness;

 

(n)                                 Liens arising from Uniform Commercial Code
(or equivalent statute) financing statement filings and/or PPSA financing
statements or similar filings entered into by WS International and the
Restricted Subsidiaries regarding operating leases entered into in the Ordinary
Course of Business;

 

(o)                                 [Reserved];

 

(p)                                 Liens on vehicles or equipment (other than
Rental Equipment of the Loan Parties) of WS International or any of the
Restricted Subsidiaries created in the Ordinary Course of Business;

 

(q)                                 Liens on accounts receivable and related
assets of the Restricted Subsidiaries (other than Loan Parties) incurred in
connection with a Qualified Receivables Transaction;

 

(r)                                    Liens to secure any modification,
refinancing, refunding, extension, renewal or replacement (or successive
refinancing, refunding, extensions, renewals or replacements) as a whole, or in
part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (f), (g), (h) or  (i); provided, however, that (i) such new Lien shall
be limited to all or part of the same property that secured the original Lien
(plus accessions, additions and improvements on such property, including
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien, (y) after-acquired property subject to a Lien securing
such Indebtedness, the terms of which Indebtedness require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such modification, refinancing, refunding, extension, renewal or
replacement) and (z) the proceeds and products thereof) and (ii) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (x) the outstanding principal amount (or accreted value,
if applicable) or, if greater, committed amount of the Indebtedness described
under such clauses (f), (g), (h) or (i) at the time the original Lien became a
Permitted Lien under this Agreement, and (y) an amount necessary to pay any fees
and expenses, including any Refinancing Costs, related to such modification,
refinancing, refunding, extension, renewal or replacement;

 

(s)                                   deposits made or other security (other
than Specified Assets) provided in the Ordinary Course of Business to secure
liability to insurance carriers;

 

(t)                                    other Liens securing obligations which do
not exceed an amount at any one time outstanding equal to the greater of
(x) $75,000,000 and (y) 5.6% of

 

54

--------------------------------------------------------------------------------


 

Consolidated Total Assets, with the amount determined on the dates of incurrence
of such obligations; provided, that to the extent any such Liens cover the
Collateral (unless such Indebtedness constitutes Capital Leases or other
Purchase Money Indebtedness), this clause (t) shall be available to permit such
Liens only to the extent that such Liens are subordinated to the Liens securing
the Secured Obligations pursuant to the terms of the Intercreditor Agreement
(and the holders of such Indebtedness (or their duly appointed agent or other
representative) shall have become party to the Intercreditor Agreement);

 

(u)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11.1.10 so long as such
Liens are adequately bonded  and any appropriate legal proceedings that may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

 

(w)                               Liens (a) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code (or any comparable or successor
provision) on items in the course of collection, (b) attaching to commodity
trading accounts or other brokerage accounts incurred in the Ordinary Course of
Business, and (c) in favor of banking institutions arising as a matter of law or
their standard business terms and conditions encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry;

 

(x)                                 Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 10.2.5; provided
that such Liens do not extend to any assets other than those that are the
subject of such repurchase agreement;

 

(y)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the Ordinary Course of
Business and not for speculative purposes;

 

(z)                                  Liens that are legal or contractual rights
of set-off or rights of pledge (a) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(b) relating to pooled deposit or sweep accounts of WS International or any of
the Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the Ordinary Course of Business of WS International and
the Restricted Subsidiaries or (c) relating to purchase orders and other
agreements entered into with customers of WS International or any of the
Restricted Subsidiaries in the Ordinary Course of Business;

 

(aa)                          [Reserved];

 

(bb)                          [Reserved];

 

55

--------------------------------------------------------------------------------


 

(cc)                            [Reserved];

 

(dd)                          any encumbrance or restriction (including put and
call arrangements) with respect to Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(ee)                            Liens solely on any cash earnest money deposits
made by WS International or any of the Restricted Subsidiaries in connection
with any letter of intent or purchase agreement with respect to any Investment
permitted under this Agreement;

 

(ff)                              Liens on Stock of an Unrestricted Subsidiary
that secures Indebtedness or other obligations of such Unrestricted Subsidiary;

 

(gg)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements with vendors for the sale or
purchase of goods entered into by WS International or any Restricted Subsidiary
in the Ordinary Course of Business other than with respect to real property that
constitutes Collateral;

 

(hh)                          ground leases or subleases, licenses or
sublicenses in respect of real property on which facilities owned or leased by
WS International or any of their Subsidiaries are located;

 

(ii)                                  Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(jj)                                the reservations, limitations, provisos and
conditions expressed in any original grants of real or immoveable property which
do not materially impair the use of the affected land for the purpose used or
intended to be used;

 

(kk)                          Liens resulting from the deposit of cash or
securities in connection with the performance of a bid, tender, sale or contract
(excluding the borrowing of money) entered into in the Ordinary Course of
Business or deposits of cash or securities in order to secure appeal bonds or
bonds required in respect of judicial proceedings;

 

(ll)                                  Liens in favor of a lessor or licensor for
rent to become due or for other obligations or acts, the payment or performance
of which is required under any lease as a condition to the continuance of such
lease other than with respect to real property than constitutes Collateral;

 

(mm)                  [Reserved];

 

(nn)                          Liens on assets of any Non-Recourse Subsidiary
securing Non-Recourse Debt of such Subsidiary;

 

(oo)                          [Reserved];

 

(pp)                          [Reserved];

 

56

--------------------------------------------------------------------------------


 

(qq)                          (i) Liens securing Indebtedness or other
obligations of any Loan Party in favor of any U.S. Domiciled Loan Party,
(ii) Liens securing any Indebtedness or other obligations of any Subsidiary
(other than a Loan Party) in favor of any Loan Party, (iii) Liens securing
Indebtedness or other obligations of any Subsidiary that is not a Loan Party in
favor of any other Subsidiary that is not a Loan Party and (iv) Liens securing
Indebtedness or other obligations of any Canadian Domiciled Loan Party in favor
of any Canadian Domiciled Loan Party;

 

(rr)                                Liens on the assets and capital stock of
Restricted Subsidiaries that are not Loan Parties securing any Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted to be incurred
hereunder;

 

(ss)                              all rights of expropriation, access or use or
other similar rights conferred by or reserved by any federal, provincial,
territorial, state or municipal authority or agency;

 

(tt)                                any agreements with any governmental
authority or utility that do not, in the aggregate, adversely effect in any
material respect the use or value of real property and improvements thereon in
the good faith judgment of the Administrative Borrower;

 

(uu)                          Liens (i) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted under this Agreement
to be applied against the purchase price for such Investment or (ii) consisting
of an agreement to sell, transfer, lease or otherwise dispose of any property in
a transaction permitted under this Agreement in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien; and

 

(vv)                          agreements to subordinate any interest of the
Borrowers or any Restricted Subsidiary in any accounts receivable or other
proceeds arising from inventory consigned by WS International or any Restricted
Subsidiary (in each case, to the extent such assets do not constitute Specified
Assets) pursuant to an agreement entered into in the Ordinary Course of
Business.

 

For purposes of determining compliance with this definition, (A) Liens need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrowers shall, in their sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

Permitted Sale Leaseback:  any Sale Leaseback consummated by any Loan Party or
any of the Restricted Subsidiaries after the Closing Date, provided that any
such Sale Leaseback is

 

57

--------------------------------------------------------------------------------


 

consummated for fair value as determined at the time of consummation in good
faith by such Loan Party or such Restricted Subsidiary.

 

Permitted Stand-Alone Capital Lease Counterparty:  as defined in the definition
of Permitted Stand-Alone Capital Lease Transactions.

 

Permitted Stand-Alone Capital Lease Transactions:  Capital Leases or purchases
of equipment that has never constituted Collateral entered into by a U.S.
Borrower or a Canadian Borrower from a financial institution (such financial
institution, a “Permitted Stand-Alone Capital Lease Counterparty”) for the
purpose of re-leasing such equipment to a customer of such U.S. Borrower or such
Canadian Borrower under a Capital Lease (such lease, together with any
guarantees or other credit support provided in connection therewith, a
“Stand-Alone Customer Capital Lease”) and (a) as to which no other Loan Party
nor any of their Restricted Subsidiaries (i) provides credit support of any
kind, or (ii) is directly or indirectly liable (as a guarantor or otherwise);
and (b) as to which the applicable Permitted Stand-Alone Capital Lease
Counterparty will not have any recourse to the Stock or assets of any of the
Loan Parties or any of their Restricted Subsidiaries (other than the equipment
so leased, the related Stand-Alone Customer Capital Leases and any Capital Lease
Deposit Account into which the proceeds of such Stand-Alone Customer Capital
Lease (and only the proceeds of such Stand-Alone Customer Capital Lease) are
deposited), provided, that such Permitted Stand-Alone Capital Lease Counterparty
shall have executed and delivered an intercreditor agreement in favor of Agent,
in form and substance reasonably satisfactory to Agent, to the extent Agent
reasonably requires the execution of such intercreditor agreement.

 

Person:  any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

 

PPSA:  the Personal Property Security Act (Ontario) (or any successor statute)
and the regulations thereunder; provided, however, if validity, perfection and
effect of perfection and non-perfection and opposability of Agent’s security
interest in or Lien on any Canadian Facility Collateral are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property security laws (including the Civil Code) in
such other jurisdiction for the purposes of the provisions hereof relating to
such validity, perfection, and effect of perfection and non-perfection and for
the definitions related to such provisions, as from time to time in effect.

 

Preferred Stock: any Equity Interest with preferential rights of payment of
Dividends or upon liquidation, dissolution, or winding up.

 

Principal Jurisdiction:  Canada, the U.S. (including the District of Columbia)
and each state, province, territory or other political subdivision of any of the
foregoing.

 

Proceeds of Crime Act:  the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

 

pro forma:  pro forma determinations made in accordance with Section 1.7.

 

58

--------------------------------------------------------------------------------


 

Property:  any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

 

Pro Forma Financial Statements: pro forma consolidated balance sheet of WS
International as of September 30, 2017 and pro forma consolidated statements of
income of WS International for the nine month period ending on September 30,
2017 and for the fiscal year ending on December 31, 2016, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of income).

 

Pro Rata:  (a) when used with reference to a Revolver Lender’s (i) share on any
date of the total Borrower Group Commitments to a Borrower Group,
(ii) participating interest in LC Obligations (if applicable) to the members of
such Borrower Group, (iii) share of payments made by the members of such
Borrower Group with respect to such Borrower Group’s Obligations relating solely
to Revolver Loans and/or the Obligations, (iv) reductions to the Borrower Group
Commitments pursuant to Section 2.1.4, and (v) obligation to pay or reimburse
Agent for Extraordinary Expenses owed by or in respect of such Borrower Group or
to indemnify any Indemnitees for Claims relating to such Borrower Group, a
percentage (expressed as a decimal, rounded to the ninth decimal place) derived
by dividing the amount of the Borrower Group Commitment of such Lender to such
Borrower Group on such date by the aggregate amount of the Borrower Group
Commitments of all Lenders to such Borrower Group on such date (or if such
Borrower Group Commitments have been terminated, by reference to the respective
Borrower Group Commitments as in effect immediately prior to the termination
thereof) or (b) when used for any other reason, a percentage (expressed as a
decimal, rounded to the ninth decimal place) derived by dividing the aggregate
amount of the Lender’s Revolver Commitments on such date by the aggregate amount
of the Revolver Commitments of all Lenders on such date (or if any such Revolver
Commitments have been terminated, such Revolver Commitments as in effect
immediately prior to the termination thereof).

 

Protective Advances:  Canadian Protective Advances and/or U.S. Protective
Advances, as the context requires.

 

PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

Public Company Costs: costs associated with, or in anticipation of, or
prepayment for, compliance with the provisions of the Securities Act of 1933 and
the Securities Exchange Act of 1934, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

 

Purchase Money Indebtedness:  with respect to any Person, any Indebtedness of
such Person to any seller or other Person incurred solely to finance the
acquisition, construction, installation or improvement of any real or tangible
personal property which is incurred

 

59

--------------------------------------------------------------------------------


 

substantially concurrently with such acquisition, construction, installation or
improvement and is secured only by the assets so financed and, to the extent
permitted hereunder, any related assets.

 

Qualified Certificated Units: each Unit owned by a U.S. Borrower, whether owned
on the Closing Date or acquired thereafter, which at the time in question is a
Certificated Unit with respect to which the requirements set forth in Sections
6.1(e)(ii) or 10.1.12 have been satisfied (with such satisfaction to be
determined on the date of any determination of whether the respective Unit is a
Qualified Certificated Unit).

 

Qualified Receivables Transaction:  any transaction or series of transactions
that may be entered into by a Restricted Subsidiary that is not a Loan Party and
is domiciled outside of Canada and the U.S. pursuant to which such Subsidiary
may sell, assign, convey, participate, contribute to capital or otherwise
transfer to (a) a Receivables Entity (in the case of a transfer by such
Subsidiary) or (b) any other Person (in the case of a transfer by a Receivables
Entity), or may grant a security interest in or pledge, any Accounts or
interests therein (whether now existing or arising in the future) of such
Subsidiary, and any assets related thereto (other than any Inventory, Rental
Equipment or Equipment) including, without limitation, all collateral securing
such Accounts, all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
Accounts and all guarantees, indemnities, warranties or other documentation or
other obligations in respect of such Accounts, any other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving receivables similar to such Accounts and any collections or proceeds
of any of the foregoing (the “Related Assets”); provided such Qualified
Receivables Transaction is permitted under the Senior Secured Notes Indenture.

 

Qualified Secured Bank Product Obligations:  Bank Product Debt with respect to
Hedge Agreements owing to a Secured Bank Product Provider and evidenced by one
or more Bank Product Documents that the Administrative Borrower, in a written
notice to Agent, has expressly requested be treated as Qualified Secured Bank
Product Obligations for purposes hereof, up to the maximum amount (in the case
of any Secured Bank Product Provider other than Bank of America and its
Affiliates or branches) specified by such provider in writing to Agent, which
amount may be established and increased or decreased by further written notice
to Agent from time to time. All Bank Product Debt with respect to Hedge
Agreements owed to Bank of America and its Affiliates or branches shall
constitute Qualified Secured Bank Product Obligations unless otherwise agreed by
Bank of America or such Affiliate or branch.

 

Real Estate:  all right, title and interest of any Loan Party (whether as owner,
lessor or lessee) in any real Property, or any land, buildings, structures,
parking areas or other and improvements thereon, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.

 

Reallocation:  as defined in Section 2.1.7(a).

 

Reallocation Consent:  as defined in Section 2.1.7(b).

 

Reallocation Date:  as defined in Section 2.1.7(a).

 

60

--------------------------------------------------------------------------------


 

Receivables Entity:  any Wholly-Owned Subsidiary (or another Person in which
such Subsidiary makes an Investment and to which such Subsidiary transfers
Accounts and Related Assets) formed after the Closing Date, in each such case,
(i) which is not a Loan Party and is domiciled outside of Canada and the U.S.,
(ii) which engages in no activities other than in connection with the financing
of Accounts or interests therein and Related Assets and any business or
activities incidental or related to such business, (iii) which is designated by
the board of directors of the Administrative Borrower as a Receivables Entity,
(iv) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (A) is guaranteed by any Loan Party; (B) is recourse to or
obligates any Loan Party in any way; or (C) subjects any property or asset of
any Loan Party, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (v) with which no Loan Party has any material contract,
agreement, arrangement or understanding; and (vi) to which neither any Loan
Party nor any of its Subsidiaries has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.

 

Records: as defined in the UCC, and in any event means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form, including all books and records,
customer lists, files, correspondence, tapes, computer programs, print outs and
computer records.

 

Refinancing Costs: as defined in “Refinancing Indebtedness”.

 

Refinancing Indebtedness: the incurrence of Indebtedness which serves to refund,
refinance, replace, renew, extend or defease any Indebtedness or any
Indebtedness issued to so refund, refinance, replace, renew, extend or defease
such Indebtedness, in an amount not to exceed the principal amount (or accreted
value, if applicable) of such Indebtedness (including any unused commitments
thereunder) plus additional Indebtedness incurred to pay all unpaid accrued
interest and premiums thereon plus underwriting discounts, other arranger fees,
commissions and expenses (including upfront fees, original issues discount or
similar payments incurred in connection therewith) (collectively, “Refinancing
Costs”); provided, however, that such Refinancing Indebtedness (a) (i) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the Indebtedness being refunded, refinanced, replaced, renewed, extended or
defeased and (ii) has a maturity date which is not earlier than the maturity
date of the Indebtedness being refunded, refinanced, replaced, renewed, extended
or defeased; (b) to the extent such Refinancing Indebtedness refunds,
refinances, replaces, renews, extends or defeases Indebtedness subordinated or
pari passu (without giving effect to security interests) to the Obligations or
any guarantee thereof, such Refinancing Indebtedness is subordinated or pari
passu (without giving effect to security interests) to the same extent as the
Indebtedness being refunded, refinanced, replaced, renewed, extended or
defeased; (c) no direct and contingent obligor with respect to such Refinancing
Indebtedness shall be a Person that was not a direct or contingent obligor with
respect to the Indebtedness being refinanced; (d) to the extent such Refinancing
Indebtedness refunds, refinances, replaces, renews, extends or defeases
unsecured Indebtedness (including Refinancing Costs related to such
Indebtedness), such Refinancing Indebtedness is unsecured, (e) to the extent
such Refinancing Indebtedness refunds, refinances, replaces, renews, extends or
defeases secured Indebtedness (including Refinancing Costs related to such
Indebtedness), such Refinancing Indebtedness shall not expand the scope of the
collateral

 

61

--------------------------------------------------------------------------------


 

securing such Indebtedness (including Refinancing Costs related to such
Indebtedness) being refunded, refinanced, replaced, renewed, extended or
defeased, and (f) to the extent such Refinancing Indebtedness refunds,
refinances, renews, extends or defeases the Senior Secured Notes, the terms of
such Refinancing Indebtedness (other than pricing) are no less favorable in any
material respect, when taken as a whole, to the Loan Parties or the Lenders than
the debt being refinanced, as certified in writing by a Senior Officer of the
Administrative Borrower, which certificate shall be conclusive and binding on
the Credit Parties with respect to such matter.

 

Register:  as defined in Section 13.1.

 

Regulation:  as defined in Section 10.1.16.

 

Related Asset:  as defined in “Qualified Receivables Transaction”.

 

Related Real Estate Documents: with respect to any Material Real Estate subject
to a Mortgage, the following, in form and substance reasonably satisfactory to
Agent and received by Agent for review at least forty-five (45) days prior to
the effective date of the Mortgage (or such lesser time period as Agent may
agree):  (a) a mortgagee title policy (or binding pro forma therefor) covering
Agent’s interest under the Mortgage, in a form and amount and by a title insurer
reasonably acceptable to Agent, to include endorsements as reasonably requested
by Agent and to be fully paid and subject to no other conditions on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as Agent may reasonably require with
respect to other Persons having an interest in the Material Real Estate;
(c) unless Agent otherwise agrees, either (i) a current, as-built survey of the
Material Real Estate, meeting the 2011 minimum standard detail requirements for
ALTA/ACSM land title surveys, including, but not limited to, (w) a
metes-and-bounds property description, (x) a flood plain certification,
(y) certification by a licensed surveyor reasonably acceptable to Agent and
(z) any other optional table A items as reasonably requested by Agent or
(ii) existing surveys with respect to a particular piece of Material Real Estate
that are in the possession of any Loan Party accompanied by a no-change survey
affidavit, or similar document, in form and substance sufficient for a title
insurer to issue any applicable survey related endorsement coverage as
reasonably requested by Agent; and (d) flood zone determinations and, if the
Material Real Estate is within a special flood hazard area, an acknowledged
borrower notice, and flood insurance in compliance (including as to amount) with
all applicable Flood Insurance Laws and in an amount, with endorsements and by
an insurer acceptable to Agent.  Notwithstanding anything contained in this
Agreement to the contrary, no Mortgage shall be executed and delivered with
respect to any Real Estate unless and until each applicable Lender has received
(at least forty-five (45) days in advance of any such execution, or such shorter
period to which such Lender shall agree) a life of loan flood zone
determination, the other documents described in the preceding clause (d), and
such other documents as it may reasonably request to complete its flood
insurance due diligence and has confirmed to Agent that flood insurance due
diligence and flood insurance compliance has been completed to its satisfaction.

 

Rental Equipment:  all rental fleet equipment and containers (including, without
limitation, value added products) held for sale or lease, or provided under a
contract for services (including, without limitation, build-own-operate
services), by a Person.

 

62

--------------------------------------------------------------------------------


 

Rental Equipment Appraisal:  (a) on the Closing Date, the appraisals prepared by
Gordon Brothers dated August 10, 2017 and (b) thereafter, the most recent Rental
Equipment appraisal conducted by an independent appraisal firm and delivered
pursuant to Section 10.1.14 hereof.

 

Report:  as defined in Section 12.4.3.

 

Reportable Event:  the occurrence of any of the events set forth in
Section 4043(c) of ERISA and regulations thereunder with respect to a U.S.
Employee Plan (other than an event for which the 30-day notice period is
waived).

 

Required Borrower Group Lenders:  at any date of determination thereof,
Revolving Lenders having Borrower Group Commitments to a Borrower Group
representing more than 50% of the aggregate Borrower Group Commitments to such
Borrower Group at such time; provided, however, that if and for so long as any
such Lender shall be a Defaulting Lender, the term “Required Borrower Group
Lenders” shall mean Revolving Lenders (excluding Defaulting Lenders) having
Borrower Group Commitments to such Borrower Group representing more than 50% of
the aggregate Borrower Group Commitments to such Borrower Group (excluding the
Borrower Group Commitments of each Defaulting Lender) at such time; provided
further, however, that if all of the Borrower Group Commitments to such Borrower
Group have been terminated, the term “Required Borrower Group Lenders” shall
mean Revolving Lenders to such Borrower Group holding Revolver Loans to, and (if
applicable) participating interest in LC Obligations owing by, such Borrower
Group representing more than 50% of the aggregate outstanding principal amount
of Revolver Loans and (if applicable) LC Obligations owing by such Borrower
Group at such time.

 

Required Lenders:  at any date of determination thereof, Lenders having Revolver
Commitments representing more than 50% of the aggregate Revolver Commitments at
such time; provided, however, that for so long as any Lender shall be a
Defaulting Lender, the term “Required Lenders” shall mean Lenders (excluding
Defaulting Lenders) having Revolver Commitments representing more than 50% of
the aggregate Revolver Commitments (excluding the Revolver Commitments of each
Defaulting Lender) at such time; provided further, however, that if any of the
Revolver Commitments have been terminated, the term “Required Lenders” shall be
calculated based on the Dollar Equivalent thereof using (a) in lieu of such
Lender’s terminated Revolver Commitment, the outstanding principal amount of the
Revolver Loans by such Lender to, and (if applicable) participation interests in
LC Obligations owing by, all Borrowers and (b) in lieu of the aggregate Revolver
Commitments to all Borrowers, the aggregate outstanding Revolver Loans to, and
(if applicable) LC Obligations owing by, all Borrowers.

 

Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
eurocurrency liabilities.

 

Reserves:  Canadian Availability Reserves and/or U.S. Availability Reserves, as
the context requires.

 

63

--------------------------------------------------------------------------------


 

Restricted Domestic Subsidiary:  a Domestic Subsidiary that is a Restricted
Subsidiary.

 

Restricted Foreign Subsidiary:  a Foreign Subsidiary that is a Restricted
Subsidiary.

 

Restricted Party: any Person that is: (i) listed on, or owned or controlled by a
Person listed on, any Sanctions List; (ii) located in, organized under the laws
of, or domiciled in a Sanctioned Country; or (iii) otherwise a target of
Sanctions (“target of Sanctions” signifies a Person with whom a person subject
to the jurisdiction of a Sanctions Authority would be prohibited or restricted
by law from engaging in trade, business, or other activities).

 

Restricted Subsidiary:  any Subsidiary of Holdings or a Loan Party, as the
context requires, other than an Unrestricted Subsidiary.

 

Revolver Commitment:  for any Lender, the aggregate amount of such Lender’s
Borrower Group Commitments.  “Revolver Commitments” means the aggregate amount
of all Borrower Group Commitments, which amount shall on the Closing Date be
equal to the sum of (a) $70,000,000 in respect of the Canadian Revolver
Commitments, and (b) $530,000,000 in respect of the U.S. Revolver Commitments.

 

Revolver Commitment Increase and Revolver Commitment Increases:  as defined in
Section 2.1.11(d).

 

Revolver Commitment Termination Date:  the Canadian Revolver Commitment
Termination Date and/or the U.S. Revolver Commitment Termination Date, as the
context requires.

 

Revolver Exposure:  as of any date of determination and with respect to any
Borrower Group, the Canadian Revolver Exposure and the U.S. Revolver Exposure,
as the case may be, on such date of determination.

 

Revolver Facility Termination Date:  May 29, 2022.

 

Revolver Lenders:  each Lender of a Revolver Loan.

 

Revolver Loan:  a loan made pursuant to Section 2.1.1, and any Overadvance Loan,
Swingline Loan or Protective Advance.

 

Revolver Notes:  collectively, the Canadian Revolver Notes and the U.S. Revolver
Notes.

 

S&P:  Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and its successors.

 

Sale Leaseback:  any transaction or series of related transactions pursuant to
which any Loan Party or any of the Restricted Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

 

64

--------------------------------------------------------------------------------


 

Sanctioned Country: any country or territory that is the target of
comprehensive, country-wide or territory-wide Sanctions (including the Crimea
region of Ukraine, Cuba, Iran, North Korea and Syria).

 

Sanctions: any applicable financial or economic sanction administered or
enforced by a Sanctions Authority.

 

Sanctions Authority: (a) the U.S. Government; (b) the Government of Canada;
(c) the United Kingdom; (d) the United Nations; (e) the European Union; or
(f) the respective governmental institutions and agencies of any of the
foregoing, including without limitation, OFAC, the United States Department of
State, the United States Department of Commerce, and Her Majesty’s Treasury.

 

Sanctions List: the List of Specially Designated Nationals and Blocked Persons
and the Sectoral Sanctions Identifications lists administered by OFAC, the
Nonproliferation Sanctions List administered by the U.S. Department of State,
the Consolidated List of Financial Sanctions Targets administered by Her
Majesty’s Treasury, the Government of Canada or any similar list or public
designation of Sanctions issued or maintained or made public by any other
Sanctions Authority, each as amended, supplemented, or substituted from time to
time.

 

SEC:  the Securities and Exchange Commission or any successor thereto and, as
the context may require, any analogous Governmental Authority in any other
relevant jurisdiction of Holdings or any Subsidiary.

 

Secured Bank Product Obligations:  Bank Product Debt owing to a Secured Bank
Product Provider and evidenced by one or more Bank Product Documents that the
Administrative Borrower on behalf of any Loan Party, in a written notice to
Agent, has expressly requested be treated as Secured Bank Product Obligations
and/or a Qualified Secured Bank Product Obligation for purposes hereof, up to
the maximum amount (in the case of any Secured Bank Product Provider other than
Bank of America and its Affiliates or branches) specified by such provider and
the Administrative Borrower in writing to Agent, which amount may be established
and increased or decreased by further written notice from such provider and the
Administrative Borrower to Agent from time to time.

 

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product or any other Person providing a Bank Product that was a
Lender or Affiliate or branch of Lender at the time of entering into a Bank
Product Document with respect to the Bank Product Debt designated as a Secured
Bank Product Obligation pursuant to the definition thereof; provided that such
provider and the Administrative Borrower shall have delivered or shall deliver a
written notice to Agent, in form and substance reasonably satisfactory to Agent,
by the later of the Closing Date or 10 Business Days (or such later time as
Agent and the Administrative Borrower may agree in their reasonable discretion)
following the later of the creation of the Bank Product or such Secured Bank
Product Provider (or its Affiliate or branch) becoming a Lender hereunder,
(i) describing the Bank Product and setting forth the maximum amount of the
related Secured Bank Product Obligations (and, if all or any portion of such
Secured Bank Product Obligations are to constitute Qualified Secured Bank
Product Obligations, the maximum amount of such

 

65

--------------------------------------------------------------------------------


 

Qualified Secured Bank Product Obligations) that are to be secured by the
Collateral and the methodology to be used in calculating such amount(s) and
(ii) if such provider is not a Lender, agreeing to be bound by Section 12.15.

 

Secured Net Leverage Ratio: as of any date of determination, the ratio of
(a) Total Secured Debt as of such date of determination to (b) Consolidated
EBITDA for the relevant Test Period.

 

Secured Obligations:  Obligations and Secured Bank Product Obligations,
including in each case those under all Credit Documents, but not including any
Excluded Swap Obligations.

 

Secured Parties:  Canadian Facility Secured Parties, U.S. Facility Secured
Parties and Secured Bank Product Providers.

 

Securities Account Control Agreement:  the securities account control
agreements, in form and substance reasonably satisfactory to Agent and the
Administrative Borrower, executed by each financial institution maintaining a
Securities Account for a Loan Party, in favor of Agent.

 

Securities Accounts:  all present and future “securities accounts” (as defined
in Article 8 of the UCC, or in the PPSA, as applicable), including all monies,
“uncertificated securities,” “security entitlements” and other “financial
assets” (as defined in Article 8 of the UCC or in the PPSA, as applicable),
contained therein.

 

Security Documents:  this Agreement, the Guarantees, the Canadian Security
Agreements, the U.S. Security Agreement, the Custodian Agreement, the Deposit
Account Control Agreements, the Securities Account Control Agreements, the
Intellectual Property Security Agreements, the Mortgages and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Secured Obligations or which reaffirm, acknowledge,
amend or restate any of the foregoing.

 

Senior Officer:  the Chief Executive Officer, the President, any Vice President,
the Chief Financial Officer, the Principal Accounting Officer, the Treasurer,
the Director of Treasury, the Controller or any other senior officer of a Person
designated as such in writing to Agent by such Person.

 

Senior Secured Notes:  the $300,000,000 in aggregate principal amount of 7.875%
Senior Secured Notes due 2022 of WS International issued under the Senior
Secured Notes Indenture.

 

Senior Secured Notes Collateral Agent: Deutsche Bank Trust Company Americas, in
its capacity as collateral agent under the Senior Secured Notes Indenture, and
its successors and assigns.

 

Senior Secured Notes Documents: the Senior Secured Notes Indenture, the Senior
Secured Notes, the Senior Secured Notes Security Documents.

 

Senior Secured Notes Guarantors: the guarantors from time to time party to the
Senior Secured Notes Indenture or any other Senior Secured Notes Document.

 

66

--------------------------------------------------------------------------------


 

Senior Secured Notes Indenture: the Indenture dated as of the Closing Date among
WS International, the Senior Secured Notes Trustee, the Senior Secured Notes
Collateral Agent and the Senior Secured Notes Guarantors.

 

Senior Secured Notes Security Documents: the “Security Documents,” as defined in
the Senior Secured Notes Indenture.

 

Senior Secured Notes Trustee:  Deutsche Bank Trust Company Americas, in its
capacity as trustee under the Senior Secured Notes Indenture, and its successors
and assigns.

 

Series of Cash Neutral Transactions: any series of Investments solely among Loan
Parties and Restricted Subsidiaries; provided that (i) the amount of cash
transferred by a Loan Party (such Loan Party, an “Initiating Company”) to a
Restricted Subsidiary in such Series of Cash Neutral Transactions is not greater
than the amount of cash received by such Initiating Company or another Loan
Party in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash must be received by such Initiating Company or
another Loan Party within three Business Days of the initiation of such
Series of Cash Neutral Transactions), (ii) any Collateral (including cash of any
Loan Party involved in such Series of Cash Neutral Transactions) shall be
subject to a perfected security interest of Agent, and the validly, perfection
and priority of such security interest shall not be impaired by or in connection
with such Series of Cash Neutral Transactions, (iii) no Restricted Subsidiary
that is not a Loan Party may retain any cash after giving effect to such
Series of Cash Neutral Transactions, and (iv) five (5) Business Days prior to
giving effect to such Series of Cash Neutral Transactions (or such shorter
period as Agent may agree), Agent shall have received a reasonably detailed
description of such Series of Cash Neutral Transactions and drafts of the
documentation relating thereto as Agent may reasonably request.

 

Settlement Report:  a report delivered by Agent to the Revolver Loan Applicable
Lenders summarizing the Revolver Loans and, if applicable, participations in LC
Obligations of the applicable Borrower Group outstanding as of a given
settlement date, allocated to such Applicable Lenders on a Pro Rata basis in
accordance with their Revolver Commitments.

 

Similar Business: any business conducted or proposed to be conducted by Holdings
or any of its Subsidiaries on the Closing Date or any business that is similar,
complementary, reasonably related, incidental or ancillary thereto, or is a
reasonable extension, development or expansion thereof.

 

Solvent:  with respect to the Borrowers and their Subsidiaries, that, after
giving effect to the consummation of the Transactions, (i) the sum of the
liabilities (including contingent liabilities) of the Borrowers and their
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the present assets of the Borrowers and their Subsidiaries, on a
consolidated basis, (ii) the fair value of the property of the Borrowers and
their Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities (including contingent liabilities) of the Borrowers and their
Subsidiaries, on a consolidated basis, (iii) the capital of the Borrowers and
their Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof and (iv) the
Borrowers and their Subsidiaries, on a consolidated basis, have not incurred and
do not intend to incur, or believe that they will incur,

 

67

--------------------------------------------------------------------------------


 

debts including current obligations beyond their ability to pay such debts as
they become due (whether at maturity or otherwise).  “Present fair salable
value” means the amount that could be obtained for assets within a reasonable
time, either through collection or through sale under ordinary selling
conditions by a capable and diligent seller to an interested buyer, in each case
who is willing (but under no compulsion) to sell or purchase, as the case may
be.

 

Specified Acquisition Agreement Representations:  representations made by, or
with respect to, WS International and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings (or any of its Affiliates) has the right (taking into
account any applicable cure provisions) to terminate its (or their) obligations
under the Acquisition Agreement as a result of a breach of such representations
in the Acquisition Agreement or to decline to consummate the Acquisition (in
accordance with the terms of the Acquisition Agreement).

 

Specified Assets:  as defined in Section 10.2.4(b).

 

Specified Defaults:  any (i) Event of Default under Section 11.1.1 or 11.1.5,
(ii) any Event of Default arising from the failure of any Loan Party to deliver
a Borrowing Base Certificate required to be delivered hereunder or any material
inaccuracy contained in any Borrowing Base Certificate, (iii) any Event of
Default arising from the failure of any Loan Party to comply with its
obligations under this Agreement and the Security Agreements to make or direct
payments into Deposit Accounts  over which Agent has a first priority perfected
Lien and dominion and control or to maintain such Lien and dominion and control
over Deposit Accounts (other than Excluded Deposit Accounts) and (iv) any Event
of Default arising from the failure of the Loan Parties to comply with either of
the covenants contained in Section 10.3 at any time that such covenants are
applicable pursuant to the terms hereof.

 

Specified Equity Contribution: any cash contribution to the common equity (or
otherwise in a form reasonably acceptable to Agent) of Holdings and/or any
purchase or investment in the common equity (or otherwise in a form reasonably
acceptable to Agent) of Holdings, in each case made pursuant to Section 11.2.

 

Specified Holders: Sponsor, Parent or any of their respective Affiliates.

 

Specified Representations:  the representations and warranties contained in
Section 9.1.1(a), Section 9.1.2, Section 9.1.3(c), Section 9.1.5, Section 9.1.7,
the second sentence of Section 9.1.15, Section 9.1.16, Section 9.1.21 and
Section 9.1.22.

 

Specified Transaction:  any Permitted Acquisition, any Investment under
Section 10.2.5(g) or (k), any Dividend under Section 10.2.6 or any prepayment,
repurchase, redemption or defeasance of Indebtedness under Section 10.2.7, in
each case which is being made in reliance on compliance with the Payment
Condition.

 

Sponsor:  TDR Capital LLP, a limited liability partnership organized under the
laws of England and Wales, having its registered office at 20 Bentinck, London
W1U 2EU and being registered with Companies House under number OC302604.

 

68

--------------------------------------------------------------------------------


 

Sponsor Affiliates: (a) the TDR Investor and any other fund (including, without
limitation, any unit trust, investment trust, limited partnership or general
partnership) which is advised by, or the assets of which are managed (whether
solely or jointly with others) from time to time by, the Sponsor or the TDR
Investor (or a group controlled by and whose members include the Sponsor and/or
the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)); and
(b) any other fund (including, without limitation, any unit trust, investment
trust, limited partnership or general partnership) of which the Sponsor or the
TDR Investor (or a group controlled by and whose members include the Sponsor
and/or the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)) or
the TDR Investor’s general partner, trustee or nominee, is a general partner,
manager, adviser, trustee or nominee (but, for the avoidance of doubt, excluding
any of Holdings or any of its Subsidiaries or any portfolio company of the
Sponsor or the TDR Investor).

 

Sponsor Equity Contribution:  cash equity contributions made directly or
indirectly by the Sponsor to Parent, the net proceeds of which will be
contributed by Parent to Holdings.

 

Stand-Alone Customer Capital Leases:  as defined in the definition of Permitted
Stand-Alone Capital Lease Transactions.

 

Stock:  shares of capital stock or shares in the capital, as the case may be
(whether denominated as common stock or preferred stock or ordinary shares or
preferred shares, as the case may be), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

 

Subordinated Indebtedness:  Indebtedness of any Loan Party that is expressly
subordinate and junior in right of payment to the Obligations of such Loan Party
under this Agreement and is on subordination terms no less favorable to the
Lenders than as is customary for senior subordinated notes issued in a public or
Rule 144A high yield debt offering, it being understood that delivery to Agent
at least ten Business Days prior to the incurrence of such Indebtedness of a
certificate of a Senior Officer of a Borrower (together with a reasonably
detailed description of the subordination terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
such Borrower has determined in good faith that such subordination terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement.

 

Subsidiary:  means, with respect to any Person:

 

(a)                                 any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Stock entitled to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, and

 

69

--------------------------------------------------------------------------------


 

(b)                                 any partnership, joint venture, limited
liability company or similar entity of which:

 

(x)                                 more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and

 

(y)                                 such Person or any Restricted Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.

 

Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Holdings, WS International or of a Loan Party, as the
context requires.

 

Super-Majority Lenders:  at any date of determination thereof, Lenders having
Revolver Commitments and representing more than 66-2/3% of the aggregate
Revolver Commitments and at such time; provided, however, that for so long as
any Lender shall be a Defaulting Lender, the term “Super-Majority Lenders” shall
mean Lenders (excluding Defaulting Lenders) having Revolver Commitments
representing more than 66 2/3% of the aggregate Revolver Commitments (excluding
the Revolver Commitments of each Defaulting Lender) at such time; provided
further, however, that if any of the Revolver Commitments have been terminated,
the term “Super-Majority Lenders” shall be calculated based on the Dollar
Equivalent thereof using (a) in lieu of such Lender’s terminated Revolver
Commitment, the outstanding principal amount of the Revolver Loans by such
Lender to, and (if applicable) participation interests in LC Obligations owing
by, all Borrowers and (b) in lieu of the aggregate Revolver Commitments to all
Borrowers, the aggregate outstanding Revolver Loans to, and (if applicable) LC
Obligations owing by, all Borrowers.

 

Supporting Obligations:  as defined in the UCC, and in any event means a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, Document, General
Intangible, Instrument or Investment Property, including, but not limited to,
securities, Investment Property, bills, notes, lien notes, judgments, chattel
mortgages, mortgages, security interests, hypothecs, assignments, guarantees,
suretyships, accessories, bills of exchange, negotiable instruments, invoices
and all other rights, benefits and documents now or hereafter taken, vested in
or held by a Person in respect of or as security for the same and the full
benefit and advantage thereof, and all rights of action or claims which a Person
now has or may at any time hereafter have against any other Person in respect
thereof, including rights in its capacity as seller of any property or assets
returned, repossessed or recovered, under an installment or conditional sale or
otherwise.

 

Surety Bond:  any bid, performance, payment, surety, indemnity, or other similar
bonds.

 

Swap: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

70

--------------------------------------------------------------------------------


 

Swap Obligation: with respect to any Person, any obligation to pay or perform
under any Swap.

 

Swingline Commitment:  the Canadian Swingline Commitment and/or the U.S.
Swingline Commitment, as the context requires.

 

Swingline Lender:  the Canadian Swingline Lender and/or the U.S. Swingline
Lender, as the context requires.

 

Swingline Loan:  a loan made pursuant to Section 2.1.8.

 

Tax Credit:  a credit against, relief or remission for, or refund or repayment
of, any Taxes.

 

Tax Deduction:  a deduction or withholding for or on account of Taxes from a
payment under any Loan Document.

 

Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed in the nature
of taxation by any Governmental Authority, including any interest, additions to
tax or penalties applicable thereto.

 

TDR Investor: TDR Capital II Holdings LP.

 

Termination Event:  (a) the voluntary full or partial wind-up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Facility Loan
Party; (b) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which might constitute grounds for the
termination of, winding-up or partial termination or winding-up or the
appointment of a trustee to administer, any such plan.

 

Test Period:  for (i) any determination under Section 10.3 of this Agreement,
the four consecutive fiscal quarters of WS International then last ended and
(ii) for all other purposes hereunder (including any provision of this Agreement
requiring pro forma compliance with the Consolidated Fixed Charge Coverage
Ratio, Total Net Leverage Ratio or Secured Net Leverage Ratio), the four
consecutive fiscal quarters of WS International then last ended for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 10.1.1.

 

Total Facility Amount:  as of any date of determination, the Maximum Revolver
Facility Amount.

 

Total Facility Outstandings: as of any date of determination, the Total Revolver
Exposure.

 

Total Net Leverage Ratio:  as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date of determination to (b) Consolidated
EBITDA for the relevant Test Period; provided that for purposes of calculating
the Total Net Leverage Ratio for determining compliance with the financial
covenant set forth in Section 10.3, the Total Net Leverage Ratio shall be
determined using Consolidated Total Debt as of the last date of the Test Period
in question.

 

71

--------------------------------------------------------------------------------


 

Total Revolver Exposure:  as of any date of determination the sum of the
Canadian Revolver Exposure and the U.S. Revolver Exposure on such date of
determination.

 

Total Secured Debt:  as of any date of determination, all Consolidated Total
Debt that is secured by a Lien, including, without limitation, Indebtedness in
respect of (i) this Agreement, (ii) the Senior Secured Notes and (iii) any
Capital Leases and Capitalized Lease Obligations.

 

Tranche:  as defined in Section 2.1.10(a).

 

Transaction Expenses:  any fees or expenses incurred or paid by any Loan Party
or any of its Subsidiaries in connection with this Agreement, the other Loan
Documents, the Transactions and the transactions contemplated hereby and
thereby.

 

Transactions:  collectively, (i) the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
the Loans and issuance of Letters of Credit hereunder and the use of the
proceeds thereof, (ii) the Equity Contribution and the consummation of the
Acquisition and (iii) the execution, delivery and performance by the parties
thereto of the Senior Secured Note Indenture and all related documents, the
issuance of the Senior Secured Notes thereunder and the use of the proceeds
thereof.

 

Transfer:  as defined in Section 2.1.6(f).

 

Transfer Date:  as defined in Section 2.1.6(f).

 

Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Transition Services Agreement: the Transition Services Agreement, dated as of
the Closing Date, among WS International, Algeco Scotsman Global S.à.r.l. and
the other parties thereto.

 

Type:  any type of a Loan (i.e., Base Rate Loan, LIBOR Loan, Canadian BA Rate
Loan, or Canadian Prime Rate Loan) and which shall be either an Interest Period
Loan or a Floating Rate Loan.

 

UCC:  the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other U.S. state or territory govern the creation, perfection,
priority or enforcement of any Lien, the Uniform Commercial Code of such state
or territory.

 

Unfinanced Capital Expenditures: for any period, Capital Expenditures of WS
International and the Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Capitalized Lease Obligations
or other Indebtedness (other than Loans incurred hereunder), equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, less cash received from the sale of any fixed
assets (including, without limitation, assets of the type that may constitute
Rental Equipment hereunder) during such period (solely to the extent such cash
is not included

 

72

--------------------------------------------------------------------------------


 

in the calculation of Consolidated EBITDA); provided that the aggregate amount
of Unfinanced Capital Expenditures during such period may not be less than zero.

 

Unfunded Current Liability:  of any (i) U.S. Employee Plan shall mean the
amount, if any, by which the present value of the accrued benefits under the
U.S. Employee Plan as of the close of its most recent plan year, determined in
accordance with Accounting Standards Codification Topic 715-30, formerly
Statement of Financial Accounting Standards No. 87, as in effect on the Closing
Date, based upon the actuarial assumptions that would be used by the U.S.
Employee Plan’s actuary in a termination of the U.S. Employee Plan, exceeds the
fair market value of the assets allocable thereto, and (ii) Canadian Pension
Plan which provides benefits on a defined benefit basis shall mean the excess of
the present value of the benefit liabilities determined on a plan termination
basis in accordance with actuarial assumptions over the current value of the
assets, and in any event includes any unfunded liability, solvency liability or
wind up deficiency in respect of any such Canadian Pension Plan.

 

Unit:   any rental fleet equipment and containers held for sale or lease, or
provided under a contract for services (including, without limitation,
build-own-operate services), by a U.S. Domiciled Loan Party or its Restricted
Subsidiaries or by any other Loan Party in any jurisdiction where rental fleet
equipment or containers may be subject to Certificate of Title laws.

 

Unit Certificates: Certificates of Title, certificates of ownership or other
registration certificates issued or required to be issued under the laws of any
State for any of the Rental Equipment owned or leased by a U.S. Domiciled Loan
Party.

 

Unit Subsidiary: WillScot.

 

Unit Subsidiary Management Agreement: the Unit Subsidiary Management Agreement
dated as of the Closing Date between WSI and Unit Subsidiary and shall include
any other management agreement entered into by a Borrower with the Unit
Subsidiary so long as all terms and conditions thereof are reasonably acceptable
to Agent.

 

Unrestricted Cash:  cash and Permitted Investments maintained by a U.S. Borrower
or a Canadian Borrower in an investment account at Bank of America subject to a
control agreement and a first priority security interest in favor of Agent.

 

Unrestricted Subsidiary:  (a) any Subsidiary of WS International that is formed
or acquired after the Closing Date, provided that at such time (or within 20
Business Days thereafter) WS International designates such Subsidiary an
Unrestricted Subsidiary in a written notice to Agent, (b) any Restricted
Subsidiary of WS International subsequently re-designated as an Unrestricted
Subsidiary by WS International in a written notice to Agent, provided that in
the case of (a) and (b), (x) such designation or re-designation shall be deemed
to be an Investment on the date of such designation or re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) such Loan Party’s
direct or indirect equity ownership percentage of the fair market value of such
designated or re-designated Restricted Subsidiary immediately prior to such
designation or re-designation and (ii) the aggregate outstanding principal
amount of any Indebtedness owed by such designated or re-designated Restricted
Subsidiary to any Loan Party or any other Restricted Subsidiary immediately
prior to such designation or re-designation, all

 

73

--------------------------------------------------------------------------------


 

calculated on a consolidated basis in accordance with GAAP, (y) the Payment
Condition shall be satisfied after giving effect to such designation or
re-designation, and (z) no Default or Event of Default is then continuing or
would result from such designation or re-designation and (c) each Subsidiary of
an Unrestricted Subsidiary; provided, however, that (i) such Subsidiary shall
constitute an “Unrestricted Subsidiary” (under and as defined under the Senior
Secured Notes Indenture on the Closing Date) and an “unrestricted subsidiary”
(or similar term) under any other document, instrument or agreement evidencing
or governing Indebtedness of a Loan Party in a principal amount in excess of
$30,000,000 at the time of any determination made hereunder and (ii) at the time
of any written designation or re-designation by the applicable Loan Party to
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such designation or re-designation.  An Unrestricted Subsidiary
which has been re-designated as a Restricted Subsidiary may not be subsequently
re-designated as an Unrestricted Subsidiary.  As of the Closing Date, no
Subsidiary is an Unrestricted Subsidiary.  Notwithstanding anything herein to
the contrary, no Borrower shall be designated as or otherwise be an Unrestricted
Subsidiary.

 

U.S.:  the United States of America.

 

U.S. Assignment of Claims Act:  Assignment of Claims Act of 1940, 31 U.S.C. §
3727, 41 U.S.C. § 15, as amended.

 

U.S. Availability:  as of any date of determination, the difference between:

 

(a) the lesser of (i) the U.S. Revolver Commitments and (ii) the U.S. Borrowing
Base as of such date of determination, minus

 

(b) the Dollar Equivalent of the principal balance of all U.S. Revolver Loans
and all U.S. LC Obligations as of such date of determination (other than, if no
Event of Default exists, those constituting charges owing to any U.S. Fronting
Bank).

 

U.S. Availability Reserves:  the sum (without duplication) of (a) the aggregate
amount of the U.S. Rent Reserve, if any, established pursuant to clause (i) of
the definition of U.S. Eligible Rental Equipment; (b) the U.S. Bank Product
Reserve; (c) the Canadian Overadvance Loan Balance, if any, outstanding on such
date; (d) subject to clause (a) of the second sentence of Section 7.1, the
Allocated U.S. Availability Reserve; (e) [Reserved], (f) obligations of any U.S.
Borrower under contracts and purchase orders relating to the purchase or other
acquisition of Rental Equipment which are, or could reasonably be expected to
be, subject to retention of title or similar claims by contract or law; (g) the
aggregate amount of liabilities secured by Liens upon Collateral owned by any
U.S. Borrower that are senior to or pari passu with Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (h) such additional reserves, in such amounts and with respect
to such matters, as Agent may establish in its Permitted Discretion.

 

U.S. Bank Product Reserve:  at any time, the sum of (i) with respect to
Qualified Secured Bank Product Obligations of the U.S. Domiciled Loan Parties’
an amount equal to the sum of the maximum amounts of the then outstanding
Qualified Secured Bank Product Obligations of the

 

74

--------------------------------------------------------------------------------


 

U.S. Domiciled Loan Parties to be secured as set forth in the notices delivered
by Secured Bank Product Providers providing such Qualified Secured Bank Product
Obligations and the Administrative Borrower to Agent in accordance with clause
(b) of the definition of Secured Bank Product Providers and (ii) with respect to
any other Secured Bank Product Obligations of the U.S. Domiciled Loan Parties,
reserves established by Agent in its Permitted Discretion in consultation with
the Administrative Borrower to reflect the reasonably anticipated liabilities in
respect of such other then outstanding Secured Bank Product Obligations of the
U.S. Domiciled Loan Parties.

 

U.S. Bankruptcy Code:  Title 11 of the United States Code.

 

U.S. Base Rate:  for any day, a per annum rate equal to the greatest of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined as of such day,
plus 1.0%.  In no event shall the U.S. Base Rate be less than zero.

 

U.S. Base Rate Loan:  any Revolver Loan that bears interest based on the U.S.
Base Rate.

 

U.S. Borrowers:  (a) the Initial U.S. Borrowers and (b) each other U.S.
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.12 specifying that it wishes to
be a U.S. Borrower.

 

U.S. Borrowing Base:  at any time, an amount equal to the difference (expressed
in Dollars) of, without duplication:

 

(a)                                 the U.S. General Asset Component, minus

 

(b)                                 upon five (5) Business Days’ prior written
notification thereof to the Administrative Borrower by Agent (after consultation
with the Administrative Borrower in accordance with the definition of the term
“Permitted Discretion”), any and all U.S. Availability Reserves.

 

Component (a) of the U.S. Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate theretofor delivered to
Agent with such adjustments as Agent, after consultation with the Administrative
Borrower, deems appropriate in its Permitted Discretion to assure that the U.S.
Borrowing Base is calculated in accordance with the terms of this Agreement.

 

U.S. Domiciled Loan Party:  each U.S. Borrower and each U.S. Subsidiary now or
hereafter party hereto as a Guarantor, and “U.S. Domiciled Loan Parties” means
all such Persons, collectively.

 

U.S. Dominion Account:  each account established by the U.S. Facility Loan
Parties at Bank of America or another bank acceptable to Agent, which is
maintained in accordance with Section 8.1.4 and is subject to a Deposit Account
Control Agreement.

 

U.S. Eligible Accounts:  at any time, the Accounts or Chattel Paper of any U.S.
Borrower at such date except any Account or Chattel Paper:

 

75

--------------------------------------------------------------------------------


 

(a)                                 which is not subject to a duly perfected
security interest in favor of Agent;

 

(b)                                 (i) which is subject to any Lien (including
Liens permitted by Section 10.2.2) other than (x) a Lien in favor of Agent and
(y) Liens permitted pursuant to Section 10.2.2 which do not have priority over
(and are not pari passu with) the Lien in favor of Agent; provided, with respect
to any tax Lien having such priority, eligibility of Accounts shall be reduced
by the amount of such tax Lien having such priority or (ii) which arises under a
Permitted Stand-Alone Capital Lease Transaction;

 

(c)                                  owing by any Account Debtor with respect to
which more than 120 days have elapsed since the date of the original invoice
therefor or which is more than 90 days past the due date for payment;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor are
ineligible pursuant to clause (c) above;

 

(e)                                  which is owing by an Account Debtor to the
extent the aggregate amount of all otherwise Eligible Accounts owing from such
Account Debtor to all Borrowers exceeds 20% of all of the aggregate Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

 

(f)                                   with respect to which any covenant,
representation, or warranty relating to such Account or Chattel Paper contained
in this Agreement or any Security Document has been breached or is not true in
any material respect;

 

(g)                                  which (i) does not arise from the sale or
lease of Rental Equipment, the provision of build-own-operate service or
performance of other services in the Ordinary Course of Business, (ii) is not
evidenced by an invoice, or other documentation reasonably satisfactory to
Agent, which has been sent to the Account Debtor (provided, that unbilled
Accounts (other than progress billing) not to exceed $2,500,000 in the aggregate
at any time may constitute U.S. Eligible Accounts to the extent they satisfy the
other criteria set forth in this definition), (iii) represents a progress
billing, (iv) is contingent upon such Applicable U.S. Borrower’s completion of
any further performance, or (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment which is billed prior to
actual sale to the end user, cash-on-delivery or any other repurchase or return
basis;

 

(h)                                 for which any Rental Equipment (other than
Rental Equipment utilized in build-own-operate services) giving rise to such
Account or Chattel Paper have not been shipped to the Account Debtor or for
which the services giving rise to such Account or Chattel Paper have not been
performed by such U.S. Borrower;

 

(i)                                     with respect to which any check or other
instrument of payment has been returned uncollected for any reason;

 

76

--------------------------------------------------------------------------------


 

(j)                                    which is owed by an Account Debtor in
respect of which an Insolvency Proceeding has been commenced or which is
otherwise a debtor or a debtor in possession under any bankruptcy law or any
other federal, state or foreign (including any province or territory)
receivership, insolvency relief or other law or laws for the relief of debtors,
including the U.S. Bankruptcy Code, unless the payment of Accounts or Chattel
Paper from such Account Debtor is secured by assets of, or guaranteed by, in
either case in a manner reasonably satisfactory to Agent, a Person that is
reasonably acceptable to Agent or, if the Account or Chattel Paper from such
Account Debtor arises subsequent to a decree or order for relief with respect to
such Account Debtor under the federal bankruptcy laws, as now or hereafter in
effect, Agent shall have reasonably determined that the timely payment and
collection of such Account or Chattel Paper will not be impaired;

 

(k)                                 which is owed by an Account Debtor which has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs or is not solvent, or is a Restricted Party;

 

(l)                                     which is owed by an Account Debtor which
is not organized under the applicable law of the U.S. or Canada, any state of
the U.S., the District of Columbia or any province or territory of Canada or
does not have its principal place of business in the U.S. or Canada unless such
Account or Chattel Paper is backed by a letter of credit or other credit support
reasonably acceptable to Agent and which is in the possession of Agent;

 

(m)                             which is owed in any currency other than Dollars
or Canadian Dollars;

 

(n)                                 which is owed by any Governmental Authority,
unless (i) the Account Debtor is the United States or any department, agency or
instrumentality thereof, and the Account has been assigned to Agent in
compliance with the U.S. Assignment of Claims Act, and any other steps necessary
to perfect the Lien of Agent on such Account have been complied with to Agent’s
reasonable satisfaction, (ii) the Account Debtor is the government of Canada or
a province or territory thereof, and the Account has been assigned to Agent in
compliance with the Financial Administration Act (or similar Applicable Law of
such province or territory), and any other steps necessary to perfect the Lien
of Agent on such Account have been complied with to Agent’s reasonable
satisfaction, (iii) such Account is backed by a letter of credit reasonably
acceptable to Agent and which is in the possession of Agent or (iv) Agent
otherwise reasonably approves;

 

(o)                                 which is owed by any Affiliate, employee,
director, or officer of any Loan Party; provided that portfolio companies of the
Sponsor or Parent that do business with an Applicable U.S. Borrower in the
Ordinary Course of Business will not be treated as Affiliates for purposes of
this clause (o);

 

(p)                                 which is owed by an Account Debtor which is
the holder of Indebtedness issued or incurred by any Loan Party; provided, that
any such Account or

 

77

--------------------------------------------------------------------------------


 

Chattel Paper shall only be ineligible as to that portion of such Account or
Chattel Paper which is less than or equal to the amount owed by the Loan Party
to such Person;

 

(q)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute, but only to the extent of the amount of
such counterclaim, deduction, defense, setoff or dispute, unless (i) Agent, in
its Permitted Discretion, has established U.S. Availability Reserves and
determines to include such Account as a U.S. Eligible Account or (ii) such
Account Debtor has entered into an agreement reasonably acceptable to Agent to
waive such rights.

 

(r)                                    which is evidenced by any promissory note
or instrument (in each case, other than any such items that are delivered to
Agent);

 

(s)                                   which is owed by an Account Debtor located
in any jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless such Applicable U.S. Borrower has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent such Applicable U.S. Borrower may qualify
subsequently as an entity authorized to transact business in such state or
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

 

(t)                                    with respect to which such Applicable
U.S. Borrower has made any agreement with the Account Debtor for any reduction
thereof, but only to the extent of such reduction, other than discounts and
adjustments given in the Ordinary Course of Business; or

 

(u)                                 which arises out of the sale or lease of
Rental Equipment or build-own-operate services that are the subject of a Surety
Bond or is otherwise covered by a Surety Bond or securing any obligations under
a Surety Bond.

 

Subject to Section 14.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of “Permitted Discretion”).

 

U.S. Eligible Rental Equipment:  at any date of determination thereof, the
aggregate amount of all Rental Equipment owned by U.S. Borrowers at such date
except any Rental Equipment:

 

(a)                                 which is not subject to a duly perfected
Lien in favor of Agent;

 

(b)                                 which is subject to any Lien (including
Liens permitted by Section 10.2.2) other than (i) a Lien in favor of Agent and
(ii) Liens permitted pursuant to Section 10.2.2 which do not have priority over
(and are not pari passu with) the Lien in favor of Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority of
operation of law to the extent either subclause (i) or (ii) of clauses (h)

 

78

--------------------------------------------------------------------------------


 

or (i) below is satisfied with respect to the relevant Rental Equipment);
provided, with respect to any tax Lien having such priority, eligibility of
Rental Equipment shall be reduced by the amount of such tax Lien having such
priority;

 

(c)                                  which is slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Rental Equipment in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation or warranty contained in this Agreement or any Security Document
has been breached or is not true in any material respect;

 

(e)                                  which does not conform in all material
respects to all standards imposed by any applicable Governmental Authority
(except that any standard that is qualified as to “materiality” shall have been
conformed to in all respects), or has been acquired from a Restricted Party;

 

(f)                                   which constitutes packaging and shipping
material, manufacturing supplies, display items, bill-and-hold goods returned or
repossessed goods (other than goods that are undamaged and able to be resold in
the Ordinary Course of Business), defective goods, goods held on consignment,
goods to be returned to the such U.S. Borrower’s suppliers or goods which are
not of a type held for lease or sale in the Ordinary Course of Business;

 

(g)                                  which is not located in the United States
or Canada or is not (i) at a location listed on Schedule 8.4.1 (as updated from
time to time in accordance with the provisions hereof), (ii) in transit between
locations of the U.S. Domiciled Loan Parties or (iii) located on the premises of
any customer of any U.S. Domiciled Loan Party or in transit to or from the
location of any customer of any U.S. Domiciled Loan Party;

 

(h)                                 which is located in any location leased by
such U.S. Borrower unless (i) the lessor has delivered to Agent a Collateral
Access Agreement or (ii) a U.S. Rent Reserve has been established by Agent;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee, processor or other Person (other
than a customer to whom such Rental Equipment is leased), unless (i) such
warehouseman, bailee, processor or other Person has delivered to Agent a
Collateral Access Agreement and/or such other documentation as Agent may
reasonably require or (ii) appropriate U.S. Availability Reserves have been
established by Agent in its Permitted Discretion;

 

(j)                                    which is the subject of a consignment by
such U.S. Borrower as consignor unless (i) a protective UCC-1 financing
statement has been properly filed by the Applicable U.S. Borrower against the
consignee in respect of the U.S. Borrower’s interests in and to such Rental
Equipment, and (ii) there is a written agreement acknowledging that such Rental
Equipment is held on consignment, that such U.S. Borrower retains title to such
Rental Equipment, that no Lien arising by, through or under

 

79

--------------------------------------------------------------------------------


 

such consignee has attached or will attach to such Rental Equipment and
requiring consignee to segregate the consigned Rental Equipment from the
consignee’s other personal or movable property and having other terms consistent
with such U.S. Borrower’s past practices for consigned Rental Equipment;

 

(k)                                 the Rental Equipment (other than storage
containers) is owned by a U.S. Borrower other than the Unit Subsidiary, in each
case unless the respective Rental Equipment constitutes Qualified Certificated
Units owned by a U.S. Borrower with respect to which all actions required to be
taken pursuant to Section  10.1.20 have in fact been taken;

 

(l)                                     which is evidenced by a warehouse
receipt or a Document;

 

(m)                             which is the subject of a Permitted Stand-Alone
Capital Lease Transaction; or

 

(n)                                 which contains or bears any intellectual
property rights licensed to such U.S. Borrower unless Agent is satisfied that it
may sell or otherwise dispose of such Rental Equipment without (i) infringing
the rights of such licensor in any material respect or (ii) incurring any
material liability with respect to payment of royalties other than royalties
incurred pursuant to sale of such Rental Equipment under the current licensing
agreement.

 

Subject to Section 14.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

U.S. Employee Plan:  an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which is or was sponsored, maintained or contributed to by, or required
to be contributed to by, any U.S. Domiciled Loan Party or any of their ERISA
Affiliates domiciled in the U.S. or with respect to which any U.S. Domiciled
Loan Party or any of their ERISA Affiliates domiciled in the U.S. has or could
have any obligation or liability, contingent or otherwise, but excluding, for
greater clarity, any Multiemployer Plan, any Foreign Plan or arrangement subject
to the laws of a non-U.S. jurisdiction.

 

U.S. Facility Collateral:  Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Secured Obligations, including
property of the other Loan Parties (other than the Canadian Domiciled Loan
Parties) pledged to secure the U.S. Facility Secured Obligations under the
Security Documents to which they are a party.

 

U.S. Facility Guarantor:  Holdings, each U.S. Borrower and each Restricted
Subsidiary of Holdings that constitutes a U.S. Subsidiary (other than an
Excluded Subsidiary), and each other Person who guarantees payment and
performance of any U.S. Facility Secured Obligations.

 

U.S. Facility Loan Party:  a U.S. Borrower or a U.S. Facility Guarantor.

 

80

--------------------------------------------------------------------------------


 

U.S. Facility Obligations:  all Obligations of the U.S. Facility Loan Parties
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Loan Parties as guarantors of the Canadian Facility Obligations).

 

U.S. Facility Secured Obligations:  all Secured Obligations of the U.S. Facility
Loan Parties (including, for the avoidance of doubt, the Secured Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Canadian Facility Secured
Obligations).

 

U.S. Facility Secured Parties:  Agent, any U.S. Fronting Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products to U.S. Domiciled Loan Parties
and any other Secured Parties that are the beneficiaries of any Guarantee of any
U.S. Domiciled Loan Party.

 

U.S. Fronting Bank:  Bank of America, Deutsche Bank AG New York Branch, Morgan
Stanley Bank, N.A., Goldman Sachs Lending Partners LLC, Credit Suisse AG, Cayman
Islands Branch and ING Capital LLC or any of their respective Affiliates or
branches that agrees to issue U.S. Letters of Credit or, if reasonably
acceptable to the Administrative Borrower, any other U.S. Revolver Lender or
Affiliate thereof that agrees to issue U.S. Letters of Credit.

 

U.S. Fronting Bank Indemnitees:  any U.S. Fronting Bank and its Affiliates and
branches and their respective officers, directors, employees, agents, advisors
and other representatives.

 

U.S. General Asset Component: at any time, an amount equal to the sum (expressed
in Dollars) of, without duplication:

 

(a)                                 the net book value of U.S. Eligible Accounts
of the U.S. Borrowers multiplied by the advance rate of 85%, plus

 

(b)                                 the lesser of (i) 95% of the net book value
of U.S. Eligible Rental Equipment of the U.S. Borrowers and (ii) the product of
(x) 85% multiplied by (y) the Net Orderly Liquidation Value percentage
identified in the most recent Rental Equipment Appraisal ordered by Agent on the
U.S. Eligible Rental Equipment of the U.S. Borrowers multiplied by the net book
value of such U.S. Eligible Rental Equipment.

 

U.S. LC Application:  an application by the Administrative Borrower on behalf of
a U.S. Borrower or any Restricted Subsidiary to a U.S. Fronting Bank for
issuance of a U.S. Letter of Credit, in form and substance reasonably
satisfactory to such U.S. Fronting Bank.

 

U.S. LC Conditions:  the following conditions necessary for issuance, renewal
and extension of a U.S. Letter of Credit:  (a) each of the conditions set forth
in Section 6 being satisfied or waived; (b) after giving effect to such
issuance, total U.S. LC Obligations do not exceed the U.S. Letter of Credit
Sublimit and no U.S. Overadvance exists or would result therefrom; (c) the
expiration date of such U.S. Letter of Credit is (i) no more than 365 days from
issuance (provided that each U.S. Letter of Credit (other than, except to the
extent so provided on the Closing Date, any Existing Letter of Credit) may, upon
request of the applicable U.S. Borrower, include a provision whereby such Letter
of Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but no later than 5 Business Days prior to the
Revolver Facility Termination Date)) or such other date as the Administrative
Borrower, Agent and the applicable U.S. Fronting Bank shall agree, and
(ii) unless the applicable

 

81

--------------------------------------------------------------------------------


 

U.S. Fronting Bank and Agent otherwise consent (subject to the satisfaction of
the Cash Collateral requirements set forth in Section 2.5.3), at least five
(5) Business Days prior to the Revolver Facility Termination Date; (d) the U.S.
Letter of Credit and payments thereunder are denominated in Dollars or such
other currency as may be agreed to by the applicable U.S. Fronting Bank; (e) the
form of the proposed U.S. Letter of Credit is reasonably satisfactory to the
applicable U.S. Fronting Bank; (f) the proposed use of the U.S. Letter of Credit
is for a lawful purpose; (g) such U.S. Letter of Credit complies with the
applicable U.S. Fronting Bank’s policies and procedures with respect thereto;
(h) Bank of America and its Affiliates and branches shall not be required to
issue any U.S. Letter of Credit if, after giving effect thereto, the aggregate
amount of issued and outstanding U.S. Letters of Credit issued by Bank of
America and its Affiliates and branches would exceed $9,210,900, unless
otherwise agreed by Bank of America in its sole discretion; (i) Deutsche Bank AG
New York Branch and its Affiliates and branches shall not be required to issue
any U.S. Letter of Credit if, after giving effect thereto, the aggregate amount
of issued and outstanding U.S. Letters of Credit issued by Deutsche Bank AG New
York Branch and its Affiliates and branches would exceed $13,158,000, unless
otherwise agreed by Deutsche Bank AG New York Branch in its sole discretion;
(j) Morgan Stanley Bank, N.A. and its Affiliates and branches shall not be
required to issue any U.S. Letter of Credit if, after giving effect thereto, the
aggregate amount of issued and outstanding U.S. Letters of Credit issued by
Morgan Stanley Bank, N.A. and its Affiliates and branches would exceed
$10,526,400, unless otherwise agreed by Morgan Stanley Bank, N.A. in its sole
discretion; (k) Goldman Sachs Lending Partners LLC and its Affiliates and
branches shall not be required to issue any U.S. Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding U.S.
Letters of Credit issued by Goldman Sachs Lending Partners LLC and its
Affiliates and branches would exceed $11,841,300, unless otherwise agreed by
Goldman Sachs Lending Partners LLC in its sole discretion; (l) Credit Suisse AG,
Cayman Islands Branch and its Affiliates and branches shall not be required to
issue any U.S. Letter of Credit if, after giving effect thereto, the aggregate
amount of issued and outstanding U.S. Letters of Credit issued by Credit Suisse
AG, Cayman Islands Branch and its Affiliates and branches would exceed
$5,263,200, unless otherwise agreed by Credit Suisse AG, Cayman Islands Branch
in its sole discretion; (m) ING Capital LLC and its Affiliates and branches
shall not be required to issue any U.S. Letter of Credit if, after giving effect
thereto, the aggregate amount of issued and outstanding U.S. Letters of Credit
issued by ING Capital LLC and its Affiliates and branches would exceed
$10,000,200, unless otherwise agreed by ING Capital LLC in its sole discretion;
(n) no U.S. Fronting Bank other than Bank of America shall be required to issue
any U.S. Letters of Credit that are time (usance) or documentary letters of
credit and (o) the aggregate amount of issued and outstanding U.S. Letters of
Credit that are time (usance) or documentary letters of credit shall not exceed
the amount specified in clause (h) above.

 

U.S. LC Documents:  all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) required to be delivered by the
Administrative Borrower on behalf a U.S. Borrower or by any other Person to a
U.S. Fronting Bank or Agent in connection with issuance, amendment or renewal
of, or payment under, any U.S. Letter of Credit.

 

U.S. LC Obligations:  the sum (without duplication) of (a) all amounts owing in
respect of any drawings under U.S. Letters of Credit; (b) the stated amount of
all outstanding U.S. Letters of Credit; and (c) for the purpose of determining
the amount of required Cash Collateralization only, all fees and other amounts
owing with respect to U.S. Letters of Credit.

 

82

--------------------------------------------------------------------------------


 

U.S. LC Request:  a request for issuance of a U.S. Letter of Credit, to be
provided by the Administrative Borrower on behalf of a U.S. Borrower to a U.S.
Fronting Bank, in form reasonably satisfactory to Agent and such U.S. Fronting
Bank.

 

U.S. Lenders:  the U.S. Revolver Lenders.

 

U.S. Letter of Credit:  any standby, time (usance) or documentary letter of
credit issued by a U.S. Fronting Bank for the account of a U.S. Borrower or any
Restricted Subsidiary, including any Existing Letter of Credit issued at the
request of a U.S. Borrower.

 

U.S. Letter of Credit Sublimit:  $60,000,000.

 

U.S. Line Cap: at any time, the lesser of (i) the U.S. Revolver Commitments and
(ii) the U.S. Borrowing Base.

 

U.S. Overadvance:  as defined in Section 2.1.5(d).

 

U.S. Overadvance Loan:  a U.S. Base Rate Loan made to a U.S. Borrower when a
U.S. Overadvance exists or is caused by the funding thereof.

 

U.S. Person:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Prime Rate:  the rate of interest announced by Bank of America from time to
time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.  In no event
shall the U.S. Prime Rate be less than zero.

 

U.S. Protective Advances:  as defined in Section 2.1.6(d).

 

U.S. Reimbursement Date:  as defined in Section 2.5.2(a).

 

U.S. Rent Reserve:  the aggregate of (a) all past due rent and other past due
charges owing by any U.S. Borrower to any landlord or other Person who possesses
any U.S. Facility Collateral or has the right to assert a Lien on any U.S.
Facility Collateral; plus (b) a reserve in an amount not to exceed rent and
other charges that Agent determines, in its Permitted Discretion (but in any
event, not more than three months’ rent), could reasonably be expected to be
payable to any such Person for the time period used to determine and realize the
Net Orderly Liquidation Value of U.S. Facility Collateral.

 

U.S. Revolver Commitment:  for any U.S. Revolver Lender, its obligation to make
U.S. Revolver Loans to the U.S. Borrowers or participate in U.S. LC
Obligations,  up to the maximum principal amount, in each case, shown on
Schedule 2.1.1(b), or, in the case of any Additional U.S. Revolver Lender, up to
the maximum principal amount indicated on the joinder agreement executed and
delivered by such Additional U.S. Revolver Lender pursuant to Section

 

83

--------------------------------------------------------------------------------


 

2.1.11(e)(iv) or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such U.S. Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Section 2.1.4,
2.1.11 or 11.1.  “U.S. Revolver Commitments” means the aggregate amount of such
commitments of all U.S. Revolver Lenders.

 

U.S. Revolver Commitment Increase:  as defined in Section 2.1.11(d).

 

U.S. Revolver Commitment Termination Date:  the earliest of (a) the Revolver
Facility Termination Date, (b) the date on which the Administrative Borrower
terminates or reduces to zero the U.S. Revolver Commitments (or the Revolver
Commitment Termination Date occurs) pursuant to Section 2.1.4, and (c) the date
on which the U.S. Revolver Commitments are terminated pursuant to Section 11.1.

 

U.S. Revolver Exposure:  on any date, an amount equal to the sum of the (a) U.S.
Revolver Loans outstanding on such date and (b) U.S. LC Obligations on such
date.

 

U.S. Revolver Lenders:   each Lender that has provided a U.S. Revolver
Commitment (including each Additional U.S. Revolver Lender) and each other
Lender that acquires an interest in the U.S. Revolver Loans and/or U.S. LC
Obligations pursuant to an Assignment and Acceptance.

 

U.S. Revolver Loan:  (i) a Revolver Loan made by a U.S. Revolver Lender to a
U.S. Borrower pursuant to Section 2.1.1(d), which Loan shall be denominated in
Dollars and shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case
as selected by the Administrative Borrower, and (ii) each U.S. Swingline Loan,
U.S. Overadvance Loan and U.S. Protective Advance.

 

U.S. Revolver Notes:  the promissory notes, if any, executed by U.S. Borrowers
in favor of each U.S. Revolver Lender to evidence the U.S. Revolver Loans funded
from time to time by such U.S. Revolver Lender, which shall be substantially in
the form of Exhibit C-2 to this Agreement or such other form as Agent may agree,
together with any replacement or successor notes therefor.

 

U.S. Security Agreement:  the Security and Pledge Agreement substantially in the
form of Exhibit L hereto among the U.S. Domiciled Loan Parties, Holdings and
Agent.

 

U.S. Subsidiary:  a Wholly-Owned Subsidiary of any U.S. Borrower that is
organized under the laws of the United States, any state of the United States or
the District of Columbia.

 

U.S. Swingline Commitment:  $50,000,000.

 

U.S. Swingline Lender:  Bank of America or an Affiliate of Bank of America.

 

U.S. Swingline Loan:  a Swingline Loan made by the U.S. Swingline Lender to a
U.S. Borrower pursuant to Section 2.1.8(d), which Swingline Loan shall be
denominated in Dollars and shall be a U.S. Base Rate Loan.

 

84

--------------------------------------------------------------------------------


 

Voting Stock:  with respect to any Person, any class or classes of equity
interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances, in the absence of contingencies, to elect at least
a majority of the board of directors of such Person.

 

Wholly-Owned:  with respect to any Person at any time any Subsidiary, 100% of
whose Stock (other than (i) Stock owned by third parties on the Closing Date and
(ii) in the case of any Foreign Subsidiary, nominal directors’ qualifying shares
or other nominal shares legally required to be held by third parties) is at such
time owned, directly or indirectly, by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

Willscot:  as defined in the preamble to this Agreement.

 

Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

WSI:  as defined in the preamble to this Agreement.

 

WS International:  as defined in the preamble to this Agreement.

 

1.2                               Accounting Terms.  Under the Loan Documents
(except as otherwise specified herein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP.  In the event that the
Administrative Borrower shall notify Agent that the Loan Parties have adopted
IFRS or any “Accounting Changes” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then regardless of whether any such notice
is given before or after such adoption or such Accounting Change or in the
application thereof, at the request of the Administrative Borrower, Agent or the
Required Lenders, the Loan Parties, Agent and the Lenders shall enter into good
faith negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such adoption or such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of the Loan
Parties and the respective position of the Loan Parties and the Lenders shall
conform as nearly as possible to their respective positions as of the date of
this Agreement.  Until such time as such an amendment shall have been executed
and delivered by the Loan Parties, Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such adoption or such Accounting Changes had not occurred,
the Loan Parties shall provide to Agent and the Lenders any documents and
calculations required under this Agreement or as reasonably requested hereunder
by Agent or the Required Lender setting forth a reconciliation between
calculations of such ratios and requirements and other terms of an accounting or
a financial nature made before and after giving effect to such adoption or such
Accounting Change.  “Accounting Changes” refers to changes in accounting
principles (i) required by the promulgation of any rule, regulation,
pronouncement or opinion by the United States Financial Accounting Standards
Board or (ii) otherwise proposed by the Administrative Borrower to, and approved
by, Agent.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein, Indebtedness of WS International
and its Subsidiaries shall be deemed to be

 

85

--------------------------------------------------------------------------------


 

carried at 100% of the outstanding principal amount thereof, and the effects of
any accounting principles on financial liabilities shall be disregarded.

 

1.3                               Uniform Commercial Code/PPSA.  As used herein,
the following terms are defined in accordance with the UCC in effect in the
State of New York from time to time:  “Chattel Paper”, “Commercial Tort Claim”,
“Equipment”, “Instrument”, “Investment Property” (and as such terms relate to
any such Property of any Canadian Domiciled Loan Party, such terms shall refer
to such Property as defined in the PPSA to the extent applicable).  In addition,
other terms relating to Collateral used and not otherwise defined herein that
are defined in the UCC and/or the PPSA shall have the meanings set forth in the
UCC and/or the PPSA, as applicable and as the context requires.

 

1.4                               Certain Matters of Construction.  The terms
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.”  All references to “knowledge” or “awareness” of any Loan Party or
any Restricted Subsidiary thereof means the actual knowledge of a Senior Officer
of such Loan Party or such Restricted Subsidiary.  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document. 
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any reference to any
Loan Document shall be deemed to include any amendments, restatements, waivers
and other modifications, extensions or supplements to, or renewals of, such Loan
Document and any reference to any other document, instrument or agreement shall
be deemed to include any amendments, restatements, waivers and other
modifications, extensions or supplements to, or renewals of, such document,
instrument or agreement so long as the same is not prohibited under this
Agreement or the other Loan Documents; (c) section means, unless the context
otherwise requires, a section of this Agreement; (d) any exhibits or schedules
mean, unless the context otherwise requires, exhibits and schedules attached
hereto, which are hereby incorporated by reference; (e) any Person includes
successors, permitted transferees and permitted assigns of such Person; (f) time
of day means time of day in New York, New York (Eastern Time) unless otherwise
specified herein; (g) discretion of Agent, any Fronting Bank or any Lender means
the sole and absolute discretion of such Person exercised in a manner consistent
with its duties of good faith and fair dealing; (h) “property” or “asset”
includes any real or personal, present or future, tangible or intangible
property or asset and any right, interest, revenue or benefit in, under or
derived from the property or asset; and (i) for the purposes of this Agreement
and the other Loan Documents governed by the laws of the United States, any
“foreign” jurisdiction means any jurisdiction outside of the United States of
America.  The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.  To the extent not
otherwise specified herein, Borrowing Base calculations for each Borrower shall
be consistent with historical methods of valuation and calculation for such
Borrower’s Borrowing Base, and otherwise reasonably satisfactory to Agent (and
not necessarily calculated in accordance with GAAP).  Loan Parties shall have
the burden of establishing any alleged negligence, misconduct or lack of good
faith by Agent, any Fronting Bank or any Lender under

 

86

--------------------------------------------------------------------------------


 

any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Whenever any payment, certificate, notice or other
delivery shall be stated to be due on a day other than a Business Day, the due
date for such payment or delivery shall be extended to the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be; provided, however, that if
such extension would cause payment of interest on or principal of any Interest
Period Loan to be made in the next calendar month, such payment shall be made on
the immediately preceding Business Day.  Agent does not warrant, nor accept
responsibility, nor shall Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto, except as expressly provided herein, including, for the avoidance of
doubt, as set forth in Section 14.25.

 

1.5                               Currency Calculations.  Unless expressly
provided otherwise, all references in the Loan Documents to Loans, Letters of
Credit, Obligations, Revolver Commitments, availability, Borrowing Base
components and other amounts shall be denominated in Dollars.  The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Exchange Rate.  Borrowers shall report Value and other Borrowing
Base components to Agent in the currency invoiced by Borrowers or shown in
Borrowers’ financial records, and unless expressly provided otherwise herein,
shall deliver financial statements and calculate financial covenants in
Dollars.  Notwithstanding anything herein to the contrary, if any Obligation is
funded and expressly denominated in a currency other than Dollars, Borrowers
shall repay such Obligation in such other currency.

 

1.6                               Interpretation (Quebec).  For purposes of any
Collateral located in the Province of Quebec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”,
(d) “intangible property” shall be deemed to include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim”, “right of retention”, “reservation of ownership” and
a “resolutory clause”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code, (g) all references to “perfection” of or “perfected” Liens shall be deemed
to include a reference to an “opposable” or “set up” Liens as against third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall be
deemed to include a “mandatary”, (k) “construction liens” or “mechanics,
materialmen, repairmen, construction contractors or other like Liens” shall be
deemed to include “legal hypothecs” and “legal hypothecs in favor of persons
having taken part in the construction or renovation of an immovable”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”,
(n) “beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p)

 

87

--------------------------------------------------------------------------------


 

“priority” shall be deemed to include “rank” or “prior claim”, as applicable
(q) “survey” shall be deemed to include “certificate of location and plan”, and
(r) “fee simple title” shall be deemed to include “absolute ownership” and
“ownership” (including ownership under a right of superficies), (s) “accounts”
shall include “claims”, (t) “legal title” shall be deemed to include “holding
title on behalf of an owner as mandatary or prête-nom”, (u) “ground lease” shall
be deemed to include “emphyteusis” or a “lease with a right of superficies”, as
applicable, (v) “leasehold interest” shall be deemed to include a “valid lease”,
(w) “lease” shall be deemed to include a “leasing contract” and (x) “guarantee”
and “guarantor” shall be deemed to include “suretyship” and “surety”,
respectively.  The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any Applicable Law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only.  Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en la langue anglaise seulement (sauf si une autre langue est requise en
vertu d’une Applicable Law).

 

1.7                               Pro Forma Calculations.  (a) For purposes of
determining the Total Net Leverage Ratio, the Secured Net Leverage Ratio, the
Consolidated Total Assets and the Consolidated Fixed Charge Coverage Ratio
(including Consolidated EBITDA and the other components of such
ratios), Investments, Dividends, prepayments, repurchases, redemptions or
defeasance of Indebtedness, acquisitions, dispositions, mergers, amalgamations,
consolidations and disposed operations (as determined in accordance with GAAP)
that have been made by WS International or any of the Restricted Subsidiaries
during a Test Period or subsequent to such Test Period and on or prior to the
date that the Total Net Leverage Ratio, the Secured Net Leverage Ratio, the
Consolidated Total Assets and the Consolidated Fixed Charge Coverage Ratio is
being tested shall be calculated on a pro forma basis assuming that all such
Investments, Dividends, prepayments, repurchases, redemptions or defeasance of
Indebtedness, acquisitions, dispositions, mergers, amalgamations consolidations
and disposed operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period.  If since the beginning of such
Test Period any Person that subsequently became a Restricted Subsidiary or was
merged or amalgamated with or into WS International or any of the Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
Dividends, prepayments, repurchases, redemptions or defeasance of Indebtedness,
acquisition, disposition, merger, amalgamation, consolidation or disposed
operation that would have required adjustment pursuant to the preceding
sentence, then the Total Net Leverage Ratio, the Secured Net Leverage Ratio, the
Consolidated Total Assets and the Consolidated Fixed Charge Coverage Ratio
(including Consolidated EBITDA and the other components of such ratios) shall be
calculated giving pro forma effect thereto for such period as if such
Investment, Dividends, prepayments, repurchases, redemptions or defeasance of
Indebtedness, acquisition, disposition, merger, amalgamation, consolidation or
disposed operation had occurred at the beginning of the Test Period.

 

(b)  Whenever pro forma effect is to be given with respect to a transaction or
specified action, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Administrative Borrower and
shall be made in accordance with

 

88

--------------------------------------------------------------------------------


 

Article 11 of Regulation S-X.  In addition to pro forma adjustments made in
accordance with Article 11 of Regulation S-X, pro forma calculations may also
include operating expense reductions and operating improvements or synergies for
such period resulting from any asset sale or other disposition or
acquisition, Investment, merger, amalgamation, consolidation or discontinued
operation (as determined in accordance with GAAP) for which pro forma effect is
being given that (A) have been realized or (B) for which specified actions have
been taken or are reasonably expected to be taken within eighteen (18) months of
the date of such transaction; provided that (w) any pro forma adjustments made
pursuant to this sentence shall be set forth in Compliance Certificates of the
Administrative Borrower delivered to Agent and, to the extent required
hereunder, in any certificate required to be delivered under the definition of
Payment Condition, (x) such operating expense reductions, operating improvements
or synergies are reasonably identifiable and quantifiable, (y) no operating
expense reductions, operating improvements or synergies shall be given pro forma
effect to the extent duplicative of any expenses or charges relating to such
operating expense reductions, operating improvements or synergies that are added
back pursuant to the definition of Consolidated EBITDA, and (z) operating
expense reductions, operating improvements or synergies given pro forma effect
shall not include any operating expense reductions, operating improvements or
synergies related to the combination of (X) the operations of any Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Closing Date, and
subsequently so disposed of and (Y) any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary with the operations of WS International
or any Restricted Subsidiary.  Such pro forma adjustments may be in addition to
(but not duplicative of) adjustments to Consolidated Net Income and addbacks to
Consolidated EBITDA; provided that the sum of (i) the aggregate amount of
operating expense reductions, operating improvements and synergies pursuant to
this Section 1.7(b), plus (ii) the aggregate amount of increases to Consolidated
EBITDA pursuant to clauses (e), (i) and (p) of the definition thereof shall not
exceed 20% of Consolidated EBITDA for any four consecutive fiscal quarter period
(calculated prior to giving effect to such adjustments).  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date that Consolidated EBITDA is being tested had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Administrative Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP.  For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Administrative Borrower may designate.

 

1.8                               Limited Condition Acquisition.

 

(a)                                 For purposes of (i) determining compliance
with any provision of this Agreement which requires the calculation of the Total
Net Leverage Ratio, the Consolidated Total Assets, the Secured Net Leverage
Ratio or the Consolidated Fixed

 

89

--------------------------------------------------------------------------------


 

Charge Coverage Ratio, (ii) determining compliance with representations,
warranties, Defaults or Events of Default or (iii) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated Total Assets or Consolidated EBITDA but excluding any basket
based on satisfaction of the Payment Condition), in each case, in connection
with a Limited Condition Acquisition, at the option of the Administrative
Borrower (the Administrative Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date, the Borrowers
or other Restricted Subsidiaries could have taken such action on the relevant
LCA Test Date in compliance with such representation, warranty, ratio or basket,
such representation, warranty, ratio or basket shall be deemed to have been
complied with.

 

(b)                                 For the avoidance of doubt, if the Borrowers
have made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket (including due to fluctuations of the
target of any Limited Condition Acquisition) at or prior to the consummation of
the relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If the Borrowers have made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of such ratios or baskets on or following the
relevant LCA Test Date and prior to the earlier of (i) the date on which such
Limited Condition Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and, if with respect to any Dividend, also on a standalone basis
without assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.  Notwithstanding the foregoing, assets
of the target of any Limited Condition Acquisition shall not be included in the
Borrowing Base until the date on which such Limited Condition Acquisition is
consummated.

 

(c)                                  Notwithstanding anything herein to the
contrary, this Section 1.8 shall not be applicable in determining whether the
conditions precedent set forth in Section 6 have been satisfied with respect to
the making of any Loan or the issuance, extension or renewal of any Letter of
Credit.

 

1.9                               Compliance with Certain Sections.  For
purposes of determining compliance with Section 10.2, in the event that any
Lien, Indebtedness (whether at the time of incurrence or upon application of all
or a portion of the proceeds thereof), disposition or contractual requirement,
meets the criteria of one, or more than one, of the “baskets” or categories of

 

90

--------------------------------------------------------------------------------


 

transactions then permitted pursuant to any clause or subsection of Section 10.2
related thereto, such transaction (or portion thereof) at any time shall be
permitted under one or more of such clauses at the time of such transaction or
any later time from time to time, in each case, as determined by the
Administrative Borrower in its sole discretion at such time and thereafter may
be reclassified by the Administrative Borrower in any manner not expressly
prohibited by this Agreement; provided that (w) all Indebtedness outstanding
under the Loan Documents will at all times be deemed to be outstanding in
reliance on Section 10.2.1(b)(i)(A), (x) all Indebtedness outstanding arising
under the Senior Secured Notes and any Refinancing Indebtedness with respect
thereto will at all times be deemed to be outstanding in reliance on
Section 10.2.1(b)(i)(B), (y) all Indebtedness under Hedge Agreements will at all
times be deemed to be outstanding in reliance on Section 10.2.1(b)(viii) and
(z) no such classification or reclassification shall obviate the requirement for
any Indebtedness secured by any of the Collateral to be subject to the
Intercreditor Agreement to the extent otherwise required by this Agreement. 
With respect to (x) any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that do not require
compliance with a financial ratio or test (including the Consolidated Fixed
Charge Coverage Ratio, the Total Net Leverage Ratio, the Consolidated Total
Assets and/or the Secured Net Leverage Ratio) substantially concurrently with
(y) any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or test (including the Consolidated Fixed Charge Coverage Ratio,
the Total Net Leverage Ratio, the Consolidated Total Assets and/or the Secured
Net Leverage Ratio), it is understood and agreed that the amounts in clause
(x) shall be disregarded in the calculation of the financial ratio or test
applicable to the amounts in clause (y).

 

SECTION 2.                                                 CREDIT FACILITIES

 

2.1                               Commitment.

 

2.1.1                                        Revolver Loans.

 

(a)                                 [Reserved].

 

(b)                                 Canadian Revolver Loans to Canadian
Borrowers.  Each Canadian Revolver Lender agrees, severally and not jointly with
the other Canadian Revolver Lenders, upon the terms and subject to the
conditions set forth herein, to make Canadian Revolver Loans to any of the
Canadian Borrowers on any Business Day during the period from the Closing Date
to the Canadian Revolver Commitment Termination Date, not to exceed in aggregate
principal amount outstanding at any time (based on the Dollar Equivalent
thereof), together with such Canadian Revolver Lender’s portion of the Canadian
LC Obligations, such Canadian Revolver Lender’s Canadian Revolver Commitment at
such time, which Canadian Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, however, that
Canadian Revolver Lenders shall have no obligation to the Canadian Borrowers
whatsoever to honor any request for a Canadian Revolver Loan on or after the
Canadian Revolver Commitment Termination Date or if the Dollar Equivalent of the
amount of the proposed Canadian Revolver Loan exceeds Canadian Availability on
the proposed funding date for such Canadian Revolver Loan.  Each Borrowing of
Canadian Revolver

 

91

--------------------------------------------------------------------------------


 

Loans shall be funded by Canadian Revolver Lenders on a Pro Rata basis.  The
Canadian Revolver Loans shall bear interest as set forth in Section 3.1.  Each
Canadian Revolver Loan shall, at the option of the Applicable Canadian Borrower,
be made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. Canadian
Borrowers shall be jointly and severally liable to pay all of the Canadian
Revolver Loans. The Canadian Revolver Loans shall be repaid in accordance with
the terms of this Agreement.  Each Canadian Revolver Loan shall be funded in
Canadian Dollars or, at the option of the Applicable Canadian Borrower, Dollars
and repaid in the same currency as the underlying Canadian Revolver Loan was
made.

 

(c)                                  [Reserved].

 

(d)                                 U.S. Revolver Loans to U.S. Borrowers.  Each
U.S. Revolver Lender agrees, severally and not jointly with the other U.S.
Revolver Lenders, upon the terms and subject to the conditions set forth herein,
to make U.S. Revolver Loans to any of the U.S. Borrowers on any Business Day
during the period from the Closing Date to the U.S. Revolver Commitment
Termination Date, not to exceed in aggregate principal amount outstanding at any
time, together with such U.S. Revolver Lender’s portion of the U.S. LC
Obligations, such U.S. Revolver Lender’s U.S. Revolver Commitment at such time,
which U.S. Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that such U.S. Revolver Lenders
shall have no obligation to U.S. Borrowers whatsoever to honor any request for a
U.S. Revolver Loan on or after the U.S. Revolver Commitment Termination Date or
if the amount of the proposed U.S. Revolver Loan exceeds U.S. Availability on
the proposed funding date for such U.S. Revolver Loan.  Each Borrowing of U.S.
Revolver Loans shall be funded by U.S. Revolver Lenders on a Pro Rata basis. 
The U.S. Revolver Loans shall bear interest as set forth in Section 3.1.  Each
U.S. Revolver Loan shall, at the option of the Applicable U.S. Borrower, be made
or continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of U.S. Base Rate Loans or
LIBOR Loans.  The U.S. Revolver Loans shall be repaid in accordance with the
terms of this Agreement.  U.S. Borrowers shall be jointly and severally liable
to pay all of the U.S. Revolver Loans.  Each U.S. Revolver Loan shall be funded
and repaid in Dollars.

 

(e)                                  Cap on Total Revolver Exposure. 
Notwithstanding anything to the contrary contained in this Section 2.1.1, in no
event shall any Borrower be entitled to receive a Revolver Loan if at the time
of the proposed funding of such Loan (and after giving effect thereto and all
pending requests for Loans), the Total Revolver Exposure exceeds (or would
exceed) the lesser of (a) the Maximum Revolver Facility Amount and (b) the
Revolver Commitments.  If at any time the Total Revolver Exposure exceeds the
lesser of (a) the Maximum Revolver Facility Amount and (b) the Revolver
Commitments, the excess amount shall be payable on demand by Agent. 
Notwithstanding anything herein to the contrary, any Revolver Loans made on the
Closing Date shall be used solely (i) to finance the Transactions (including
payment of a portion of the consideration for

 

92

--------------------------------------------------------------------------------


 

the Acquisition and all or a portion of the costs and expenses associated with
the Transactions) and for general corporate purposes, including working capital
and/or purchase price adjustments under the Acquisition Agreement (with the
amount of Revolver Loans that may be borrowed on the Closing Date for the
purposes described in this clause (i) not to exceed $210,000,000) and (ii) to
finance any original issue discount or upfront fees payable in connection with
the Transactions.

 

2.1.2                                        Revolver Notes.  The Revolver Loans
made by each Lender and interest accruing thereon shall be evidenced by the
records of Agent and such Lender.  At the request of any Lender, the Borrowers
within the Borrower Group to which such Lender has extended Revolver Commitments
shall deliver a Revolver Note to such Lender in the amount of such Lender’s
Revolver Commitment to such Borrower Group.

 

2.1.3                                        Reserved.

 

2.1.4                                        Reduction or Termination of
Revolver Commitments.

 

(a)                                 [Reserved].

 

(b)                                 Canadian Revolver Commitments.  Unless
sooner terminated in accordance with this Agreement, the Canadian Revolver
Commitments and the Canadian Swingline Commitment shall terminate on the
Canadian Revolver Commitment Termination Date.  Upon at least 10 days’ prior
written notice to Agent from the Administrative Borrower, Canadian Borrowers
may, at their option, terminate the Canadian Revolver Commitments without
premium or penalty (other than funding losses payable pursuant to
Section 3.10).  On the Canadian Revolver Commitment Termination Date, the
Canadian Facility Loan Parties shall make Full Payment of all Canadian Facility
Obligations.

 

(c)                                  [Reserved].

 

(d)                                 U.S. Revolver Commitments.  Unless sooner
terminated in accordance with this Agreement, the U.S. Revolver Commitments and
the U.S. Swingline Commitment shall terminate on the U.S. Revolver Commitment
Termination Date.  Upon at least 10 days’ prior written notice to Agent from the
Administrative Borrower, U.S. Borrowers may, at their option, terminate the U.S.
Revolver Commitments without premium or penalty (other than funding losses
payable pursuant to Section 3.10).  If the U.S. Borrowers elect to reduce to
zero or terminate the U.S. Revolver Commitments pursuant to the previous
sentence, the Canadian Revolver Commitments shall automatically terminate
concurrently with the termination of the U.S. Revolver Commitments.  On the U.S.
Revolver Commitment Termination Date, the U.S. Facility Loan Parties shall make
Full Payment of all U.S. Facility Obligations.

 

(e)                                  Notices Irrevocable.  Any notice of
termination given by the Borrowers pursuant to this Section 2.1.4 shall be
irrevocable; provided, however, that notice may be contingent on the occurrence
of a financing or refinancing or the consummation of a sale, transfer, lease or
other disposition of assets or the occurrence of a Change of Control and may be
revoked or the termination date deferred if the financing

 

93

--------------------------------------------------------------------------------


 

or refinancing or sale, transfer, lease or other disposition of assets or Change
of Control does not occur.

 

(f)                                   Partial Reductions.  So long as no Default
or Event of Default then exists or would result therefrom and after giving
effect thereto, the Administrative Borrower may permanently and irrevocably
reduce the Maximum Revolver Facility Amount by giving Agent at least ten
(10) Business Days’ prior irrevocable written notice thereof (or such lesser
time as Agent may consent to) from a Senior Officer of the Administrative
Borrower, which notice shall (1) specify the date (which shall be a Business
Day) and amount of such reduction (which shall be in a minimum amount of
$10,000,000 and increments of $5,000,000 in excess thereof), and (2) specify the
allocation of such reduction to, and the corresponding reductions of, the
Maximum Canadian Facility Amount and/or the Maximum U.S. Facility Amount (and
the respective Canadian Revolver Commitments and the U.S. Revolver Commitments
in respect thereof, each of which shall be allocated to the Revolver Lenders
among the Borrower Groups on a Pro Rata basis at the time of such reduction). 
Without limiting the foregoing, (i) [Reserved], (ii) each reduction in the
Maximum Canadian Facility Amount may not exceed Canadian Availability,
(iii) [Reserved], and (iv) each reduction in the Maximum U.S. Facility Amount
may not exceed U.S. Availability.

 

2.1.5                                        Overadvances.

 

(a)                                 [Reserved].

 

(b)                                 Canadian Overadvance.  If at any time the
Dollar Equivalent of the aggregate principal balance of the sum of (a) all
Canadian Revolver Loans plus (b) all Canadian LC Obligations exceeds the
Canadian Borrowing Base (a “Canadian Overadvance”), the excess amount shall,
subject to Section 5.2, be payable by the Canadian Borrowers on demand by Agent;
provided, that if the aggregate principal balance of the sum of (a) all Canadian
Revolver Loans plus (b) all Canadian LC Obligations exceeds the Canadian
Borrowing Base solely as a result of a fluctuation in Exchange Rates between the
currency in which such Loans were funded and Dollars, no repayment shall be
required until and unless such excess amount is equal to or greater than 105% of
the Canadian Borrowing Base.  All Canadian Overadvance Loans shall constitute
Canadian Facility Obligations secured by the Canadian Facility Collateral and
shall be entitled to all benefits of the Loan Documents.

 

(c)                                  [Reserved].

 

(d)                                 U.S. Overadvance.  If at any time the
aggregate principal balance of the sum of (a) all U.S. Revolver Loans plus
(b) all U.S. LC Obligations exceeds the U.S. Borrowing Base (a “U.S.
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the U.S. Borrowers on demand by Agent.  All U.S. Overadvance Loans shall
constitute U.S. Facility Obligations secured by the U.S. Facility Collateral and
shall be entitled to all benefits of the Loan Documents.

 

94

--------------------------------------------------------------------------------


 

(e)                                  Funding of Overadvance Loans.  Agent may
require Applicable Lenders of Revolver Loans to honor requests for Overadvance
Loans and to forbear from requiring the applicable Borrower(s) to cure an
Overadvance, (i) when no other Event of Default is known to Agent, as long as
(1) such Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), (2) such Overadvance is not known by
Agent to exceed ten percent (10%) of (A) [Reserved], (B) the Canadian Borrowing
Base, with respect to all Canadian Borrowers, (C) [Reserved], or (D) the U.S.
Borrowing Base, with respect to U.S. Borrowers, and (3) the aggregate amount of
the Overadvances existing at any time, together with the Protective Advances
outstanding at any time pursuant to Section 2.1.6 below, do not exceed ten
percent (10%) of the aggregate Revolver Commitments then in effect; and
(ii) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance does not continue for more than 30 consecutive
days.  In no event shall Overadvance Loans be required that would cause
(I) [Reserved], (II) the Canadian Revolver Exposure to exceed the aggregate
Canadian Revolver Commitments, (III) [Reserved] or (IV) the U.S. Revolver
Exposure to exceed the aggregate U.S. Revolver Commitments.  Required Borrower
Group Lenders may at any time revoke Agent’s authority to make further
Overadvance Loans to the Borrower or Borrowers of the applicable Borrower Group
by written notice to Agent.  Any funding of an Overadvance Loan or sufferance of
an Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby.  In no event shall any Borrower or other Loan Party be
deemed a beneficiary of this Section 2.1.5 nor authorized to enforce any of its
terms.

 

2.1.6                                        Protective Advances.

 

(a)                                 Reserved.

 

(b)                                 Canadian Protective Advances.  Agent shall
be authorized by each Canadian Borrower and the Canadian Revolver Lenders, from
time to time in Agent’s sole discretion (but shall have absolutely no obligation
to), to make (through its Canada branch) Canadian Base Rate Loans or Canadian
Prime Rate Loans to any Canadian Borrower on behalf of the Canadian Revolver
Lenders (any of such Loans are herein referred to as “Canadian Protective
Advances”) which Agent, in its Permitted Discretion, deems necessary or
desirable to (i) preserve or protect Canadian Facility Collateral or any portion
thereof or (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the Canadian Revolver Loans and other Canadian Facility
Obligations; provided that no Canadian Protective Advance shall cause the
aggregate amount of the Canadian Revolver Exposure at such time to exceed the
Canadian Revolver Commitments then in effect.  All Canadian Protective Advances
made by Agent shall be Canadian Facility Obligations, secured by the Canadian
Facility Collateral and, if denominated in Canadian Dollars, shall be treated
for all purposes as a Canadian Prime Rate Loan or, if denominated in Dollars,
shall be treated for all purposes as a Canadian Base Rate Loan.

 

(c)                                  Reserved.

 

95

--------------------------------------------------------------------------------


 

(d)                                 U.S. Protective Advances.  Agent shall be
authorized by each U.S. Borrower and the U.S. Revolver Lenders, from time to
time in Agent’s sole discretion (but shall have absolutely no obligation to), to
make U.S. Base Rate Loans to the U.S. Borrowers on behalf of the U.S. Revolver
Lenders (any of such Loans are herein referred to as “U.S. Protective Advances”)
which Agent, in its Permitted Discretion, deems necessary or desirable to
(i) preserve or protect U.S. Facility Collateral or any portion thereof or
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
U.S. Revolver Loans and other U.S. Facility Obligations; provided that no U.S.
Protective Advance shall cause the aggregate amount of the U.S. Revolver
Exposure at such time to exceed the U.S. Revolver Commitments then in effect. 
All U.S. Protective Advances made by Agent shall be U.S. Facility Obligations,
secured by the U.S. Facility Collateral and shall be treated for all purposes as
U.S. Base Rate Loans.

 

(e)                                  Limitations on Protective Advances.  The
aggregate amount of Canadian Protective Advances may not exceed ten percent
(10%) of the Canadian Revolver Commitments at such time.  The aggregate amount
of U.S. Protective Advances may not exceed ten percent (10%) of the U.S.
Revolver Commitments at such time. In addition, (a) the aggregate amount of
Protective Advances to any Borrower Group outstanding at any time pursuant to
this Section 2.1.6, together with the aggregate amount of Overadvances to such
Borrower Group existing at any time pursuant to Section 2.1.5 above, shall not
exceed ten percent (10%) of the applicable Borrower Group Commitments then in
effect and (b) the aggregate amount of Protective Advances outstanding at any
time pursuant to this Section 2.1.6, together with the aggregate amount of
Overadvances existing at any time pursuant to Section 2.1.5 above, shall not
exceed ten percent (10%) of the aggregate Revolver Commitments then in effect. 
Protective Advances may be made even if the conditions set forth in Section 6
have not been satisfied.  Each Applicable Lender of Revolver Loans shall
participate in each Protective Advance on a Pro Rata basis.  Required Borrower
Group Lenders may at any time revoke Agent’s authority to make further
Protective Advances to the Borrower or Borrowers of the applicable Borrower
Group by written notice to Agent.  Absent such revocation, Agent’s determination
that funding of a Protective Advance is appropriate shall be conclusive.  At any
time that there is sufficient Availability for the applicable Borrower Group and
the conditions precedent set forth in Section 6 have been satisfied, Agent may
request such Applicable Lenders to make a Revolver Loan to repay a Protective
Advance.  At any other time, Agent may require the Applicable Lenders to fund
their risk participations described in Section 2.1.6(f).

 

(f)                                   Transfers.  Upon the making of a
Protective Advance by Agent (whether before or after the occurrence of a Default
or Event of Default), each Applicable Lender of Revolver Loans shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its Pro
Rata share of such Protective Advance.  Each Applicable Lender of Revolver Loans
shall transfer (a “Transfer”) the amount of such Applicable Lender’s Pro Rata
share of the outstanding principal amount of the applicable Protective Advance
with respect to such purchased interest and participation promptly when
requested to Agent, to such account of Agent as Agent may designate, but in any
case not later than 3:00 p.m. (Local Time)

 

96

--------------------------------------------------------------------------------


 

on the Business Day notified (if notice is provided by Agent prior to 12:00
p.m. (Local Time) and otherwise on the immediately following Business Day (the
“Transfer Date”).  Transfers may occur during the existence of a Default or
Event of Default and whether or not the applicable conditions precedent set
forth in Section 6 have then been satisfied.  Such amounts transferred to Agent
shall be applied against the amount of the Protective Advance and, together with
such Applicable Lender’s Pro Rata share of such Protective Advance, shall
constitute Revolver Loans of such Applicable Lenders, respectively.  If any such
amount is not transferred to Agent by any Revolver Loan Applicable Lender on
such Transfer Date, Agent shall be entitled to recover such amount on demand
from such Applicable Lender together with interest thereon as specified in
Section 3.1.  From and after the date, if any, on which any Applicable Lender is
required to fund, and funds, its participation in any Protective Advance
purchased hereunder, Agent shall promptly distribute to such Applicable Lender,
such Applicable Lender’s Pro Rata share of all payments of principal and
interest and all proceeds of Collateral received by Agent in respect of such
Protective Advance.

 

2.1.7                                        Reallocation.

 

(a)                                 Reallocation Mechanism.  Subject to the
terms and conditions of this Section 2.1.7, the Administrative Borrower may
request that the Revolver Lenders to certain Borrower Groups (and such Revolver
Lenders in their individual sole discretion may agree to) change the then
current allocation of each such Revolver Lender’s (and, if applicable, its
Affiliate’s or branch’s) Revolver Commitment among the Borrower Group
Commitments in order to effect an increase or decrease in particular Borrower
Group Commitments, with any such increase or decrease in a Borrower Group
Commitment to be accompanied by a concurrent and equal decrease or increase,
respectively, in another Borrower Group Commitment (each, a “Reallocation”).  In
addition to the conditions set forth in Section 2.1.7(b), any such Reallocation
shall be subject to the following conditions: (i) the Administrative Borrower
shall have provided to Agent a written request (in reasonable detail) at least
fifteen Business Days prior to the requested effective date therefor (which
effective date must be a Business Day) (the “Reallocation Date”) setting forth
the proposed Reallocation Date and the amounts of the proposed Borrower Group
Commitment reallocations to be effected, (ii) any such Reallocation shall
increase or decrease, as the case may be, the applicable Borrower Group
Commitments in an amount equal to $5,000,000 and in increments of $1,000,000 in
excess thereof, (iii) Agent shall have received Reallocation Consents from
Lenders having applicable Borrower Group Commitments sufficient to effectuate
such requested Reallocation, (iv) no more than two Reallocations may be effected
in any calendar year, (v) no Default or Event of Default shall have occurred and
be continuing either as of the date of such request or on the Reallocation Date
(both immediately before and after giving effect to such Reallocation), (vi) any
increase in a Borrower Group Commitment shall result in a dollar-for-dollar
decrease in another Borrower Group Commitment, (vii) in no event shall the sum
of all the Borrower Group Commitments exceed the aggregate amount of the
Revolver Commitments then in effect, (viii) after giving effect to such
Reallocation, no Overadvance would exist or would result therefrom and (ix) at
least three Business Days prior to the proposed Reallocation Date, a Senior
Officer of the Administrative Borrower shall have delivered to Agent a
certificate certifying as to

 

97

--------------------------------------------------------------------------------


 

compliance with preceding clauses (v), (vii) and (viii) and demonstrating (in
reasonable detail) the calculations required in connection therewith, which
certificate shall be deemed recertified to Agent by a Senior Officer of the
Administrative Borrower on and as of the Reallocation Date.

 

(b)                                 Reallocations Generally.  Agent shall
promptly inform the Revolver Lenders in each of the affected Borrower Groups of
any request for a Reallocation.  Each Revolver Lender electing to participate in
the Reallocation by decreasing its Borrower Group Commitments under one Facility
and increasing its Borrower Group Commitments in the other Facility in an equal
amount shall notify Agent within ten Business Days after its receipt of such
notice of its election and the maximum amount of the respective Borrower Group
Commitment reallocations to which it would agree (each, a “Reallocation
Consent”).  Notwithstanding the foregoing, (i) no Revolver Lender shall be
obligated to agree to any such Reallocation of its Revolver Commitment (and no
consent by any Revolver Lender to any Reallocation on one occasion shall be
deemed consent to any future Reallocation by such Revolver Lender), (ii) other
than the Revolver Lenders consenting to such Reallocation, no consent of any
other Revolver Lender shall be required and (iii) the failure of any Revolver
Lender to affirmatively consent to participate in any such Reallocation on or
prior to the tenth Business Day after its receipt of notice thereof shall be
deemed to constitute an election by such Revolver Lender not to participate in
such Reallocation.  If, at the end of such ten Business Day period, Agent
receives Reallocation Consents from Revolver Lenders in an aggregate amount
greater than or equal to the required reallocation amounts, each such consenting
Revolver Lender’s affected Borrower Group Commitments shall be increased or
decreased on a Pro Rata basis based on the affected Borrower Group Commitments
of the participating Revolver Lenders.  If the conditions set forth in
Section 2.1.7, including, without limitation, the receipt of Reallocation
Consents within the time period set forth above, are not satisfied on the
applicable Reallocation Date (or, to the extent such conditions relate to an
earlier date, such earlier date), Agent shall notify the Administrative Borrower
in writing that the requested Reallocation will not be effectuated; provided,
that (A) Agent shall in all cases be entitled to rely (without liability) on the
certificate delivered by the Administrative Borrower pursuant to
Section 2.1.7(a)(ix) in making its determination as to the satisfaction of the
conditions set forth in Section 2.1.7(a)(ii) through (viii) and (B) if the
proposed Reallocation cannot be effected because sufficient Reallocation
Consents were not received, then the Administrative Borrower may elect to
consummate such Reallocation in the lesser amount of the Reallocation Consents
that were received.  On each Reallocation Date, Agent shall notify the Revolver
Lenders of the affected Borrower Groups and the Administrative Borrower, on or
before 3:00 p.m. (local time) by facsimile, e-mail or other electronic means, of
the occurrence of the Reallocation to be effected on such Reallocation Date, the
amount of the Revolver Loans held by each such Revolver Lender as a result
thereof and the amount of the affected Borrower Group Commitments of each such
Revolver Lender as a result thereof.  To the extent necessary where a Revolver
Lender in one Borrower Group and its separate affiliate or branch that is a
Revolver Lender in another Borrower Group are participating in a Reallocation,
the Reallocation among such Persons shall be deemed to have been consummated
pursuant to an Assignment and Acceptance.  The respective Pro Rata shares of the
Revolver Lenders shall thereafter, to the extent applicable, be

 

98

--------------------------------------------------------------------------------


 

determined based on such reallocated amounts (subject to any subsequent changes
thereto), and Agent and the affected Revolver Lenders shall make such
adjustments as Agent shall deem necessary so that the outstanding Revolver Loans
and LC Obligations of each Revolver Lender equals its Pro Rata share thereof
after giving effect to the Reallocation.

 

2.1.8                                        Swingline Loans.

 

(a)                                 [Reserved].

 

(b)                                 Canadian Swingline Loans to Canadian
Borrowers.  The Canadian Swingline Lender shall make Canadian Swingline Loans to
any of the Canadian Borrowers on any Business Day during the period from the
Closing Date to the Canadian Revolver Commitment Termination Date, not to exceed
the Canadian Swingline Commitment in aggregate principal amount outstanding at
any time (based on the Dollar Equivalent thereof), which Canadian Swingline
Loans may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however, that the Canadian Swingline Lender shall not honor
any request for a Canadian Swingline Loan (i) on or after the Canadian Revolver
Commitment Termination Date or (ii) if the Dollar Equivalent of the amount of
the proposed Canadian Swingline Loan exceeds Canadian Availability on the
proposed funding date for such Canadian Swingline Loan.  The Canadian Swingline
Loans shall be Canadian Prime Rate Loans if denominated in Canadian Dollars and
Canadian Base Rate Loans if denominated in Dollars and shall bear interest as
set forth in Section 3.1.  Each Canadian Swingline Loan shall constitute a
Revolver Loan for all purposes, except (subject, in the case of unused line
fees, to Section 3.2.1(b)) that payments thereon shall be made to the Canadian
Swingline Lender for its own account.  The Canadian Swingline Loans of each
Canadian Borrower shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the Canadian Facility Collateral.  The Canadian
Borrowers shall be jointly and severally liable to pay all of the Canadian
Swingline Loans.  Each Canadian Swingline Loan shall be funded in Canadian
Dollars or, at the option of the Applicable Canadian Borrower, Dollars and
repaid in the same currency as the underlying Canadian Swingline Loan was made.

 

(c)                                  [Reserved].

 

(d)                                 U.S. Swingline Loans to U.S. Borrowers.  The
U.S. Swingline Lender shall make U.S. Swingline Loans to any of the U.S.
Borrowers on any Business Day during the period from the Closing Date to the
U.S. Revolver Commitment Termination Date, not to exceed the U.S. Swingline
Commitment in aggregate principal amount outstanding at any time, which U.S.
Swingline Loans may be repaid and reborrowed in accordance with the provisions
of this Agreement; provided, however, that the U.S. Swingline Lender shall not
honor any request for a U.S. Swingline Loan (i) on or after the U.S. Revolver
Commitment Termination Date or (ii) if the amount of the proposed U.S. Swingline
Loan exceeds U.S. Availability on the proposed funding date for such U.S.
Swingline Loan.  The U.S. Swingline Loans shall be U.S. Base Rate Loans and
shall bear interest as set forth in Section 3.1.  Each U.S. Swingline Loan shall

 

99

--------------------------------------------------------------------------------


 

constitute a Revolver Loan for all purposes, except (subject, in the case of
unused line fees, to Section 3.2.1(d)) that payments thereon shall be made to
the U.S. Swingline Lender for its own account.  The U.S. Swingline Loans shall
be repaid in accordance with the terms of this Agreement and shall be secured by
all of the U.S. Facility Collateral.  The U.S. Borrowers shall be jointly and
severally liable to pay all of the U.S. Swingline Loans.  Each U.S. Swingline
Loan shall be funded and repaid in Dollars.

 

(e)                                  Swinglines Generally.  The Swingline Loans
made by each Swingline Lender and interest accruing thereon shall be evidenced
by the records of Agent and such Swingline Lender and need not be evidenced by
any promissory note.

 

2.1.9                                        [Reserved].

 

2.1.10                                 Extensions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by each of the Borrowers to all Lenders with Revolver
Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Revolver Commitments), the
Borrowers are hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Revolver Commitments and
otherwise modify the terms of such Revolver Commitments pursuant to the terms of
the relevant Extension Offer (to the extent permitted hereunder) (each, an
“Extension”), so long as the following terms are satisfied with respect to any
such Extension: (i) [Reserved], (ii) each Extension Offer made to any Revolver
Lender of any Tranche must be made on the same terms to each Revolver Lender of
such Tranche, (iii) each Extension Offer shall provide that the proposed
extended Tranche shall have the same terms as the original Revolver Commitments
(and related outstandings) to be extended, except for the extension of the
maturity date, and changes to interest rates, fees (including agreements as to
additional administrative fees to be paid by the Borrowers), amortization and
final maturity (which shall be determined by the Borrowers and set forth in the
relevant Extension Offer), (iv) any applicable Minimum Extension Condition shall
be satisfied unless waived by the Borrowers and (v) at no time shall there be
Revolver Commitments hereunder (including Revolver Commitments in respect of any
Extended Tranche and any original Revolver Commitments) which have more than
three different maturity dates, unless otherwise agreed by Agent and the
Borrowers. The Revolver Commitments of any Lender that agrees to an extension
with respect to such Revolver Commitment (an “Extending Lender”) extended
pursuant to an Extension (an “Extended Tranche”), and the related outstandings,
shall be a Revolver Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolver Commitments (and related
outstandings) except as provided above; provided that subject to the provisions
of Section 2 to the extent dealing with Letters of Credit and Swingline Loans
which mature or expire after a maturity date when there exist Revolver
Commitments with a longer maturity date, all Letters of Credit and Swingline
Loans shall be participated in on a Pro Rata basis by all Lenders with Revolver
Commitments in accordance with their respective Pro Rata shares of the Revolver
Commitments and all

 

100

--------------------------------------------------------------------------------


 

borrowings under Revolver Commitments and repayments thereunder shall be made on
a Pro Rata basis (except for (A) payments of interest and fees at different
rates on Extended Tranches (and related outstandings) and (B) repayments
required upon the maturity date of the non-extending Revolver Commitments). 
Each group of Revolver Commitments, as so extended, as well as the original
Revolver Commitments (not so extended), as applicable, shall be considered
separate “tranches” (each, a “Tranche”), with any Extended Tranche of Revolver
Commitments constituting a separate tranche of Revolver Commitments from the
tranche of Revolver Commitments from which they were converted).

 

(b)           With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.1.10, (i) such Extensions shall not constitute
optional or mandatory payments or prepayments for purposes of this Agreement and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrowers’ sole discretion and may be waived by the Borrowers) of
Revolver Commitments of any or all applicable tranches be extended. Agent and
the Lenders hereby consent to the transactions contemplated by this
Section 2.1.10 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Tranches on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 5.2 and
5.6) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.1.10.

 

(c)           No consent of any Lender or Agent shall be required to effectuate
any Extension, other than (A) the consent of each Lender agreeing to such
Extension with respect to its Revolver Commitments (or a portion thereof) and
(B) with respect to any Extension of the Revolver Commitments, the consent of
each Fronting Bank and the Swingline Lender (in each case in its sole
discretion). All Extended Tranches and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents that are being extended. The Lenders
hereby irrevocably authorize Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrowers as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolver Commitments so
extended, permit the repayment of non-extending Loans on the Termination Date,
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of Agent and the Borrowers in connection therewith, in each
case on terms consistent with this Section 2.1.10. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and Agent is hereby directed to amend) any Mortgage
that has a maturity date prior to the then latest maturity date so that such
maturity date is extended to the then latest maturity date (or such later date
as may be advised by local counsel to Agent).

 

101

--------------------------------------------------------------------------------


 

(d)           In connection with any Extension, the Borrowers shall provide
Agent at least ten (10) Business Days’ (or such shorter period as may be agreed
by Agent) prior written notice thereof, and shall agree to such procedures
(including, without limitation, regarding timing, rounding and other adjustments
and to ensure reasonable administrative management of the credit facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.1.10.

 

2.1.11           Increase in Revolver Commitments.

 

(a)           [Reserved].

 

(b)           Canadian Revolver Commitment Increase.  Subject to the other terms
of this Section 2.1.11, the Administrative Borrower may by written notice to
Agent elect to increase the Maximum Canadian Facility Amount then in effect (a
“Canadian Revolver Commitment Increase”) by increasing the Canadian Revolver
Commitment of a Canadian Revolver Lender (with the consent of such Canadian
Revolver Lender, which may be withheld in its sole discretion) or by causing a
Person that is an Eligible Assignee (reasonably acceptable to Agent, each
Canadian Fronting Bank and each Canadian Swingline Lender) that at such time is
not a Canadian Revolver Lender to become a Canadian Revolver Lender (an
“Additional Canadian Revolver Lender”).

 

(c)           [Reserved].

 

(d)           U.S. Revolver Commitment Increase.  Subject to the other terms of
this Section 2.1.11, the Administrative Borrower may by written notice to Agent
elect to increase the Maximum U.S. Facility Amount then in effect (a “U.S.
Revolver Commitment Increase” and, together with any Canadian Revolver
Commitment Increase, “Revolver Commitment Increases”) by increasing the U.S.
Revolver Commitment of a U.S. Revolver Lender (with the consent of such U.S.
Revolver Lender, which may be withheld in its sole discretion) or by causing a
Person that is an Eligible Assignee (reasonably acceptable to Agent, each U.S.
Fronting Bank and each U.S. Swingline Lender) that at such time is not a U.S.
Revolver Lender to become a U.S. Revolver Lender (an “Additional U.S. Revolver
Lender” and together with any Additional Canadian Revolver Lender, “Additional
Revolver Lenders”).

 

(e)           Terms of Revolver Commitment Increases.  Each notice of an
increase in any Borrower Group Commitment shall specify the proposed date (each,
an “Increase Date”) for the effectiveness of the Revolver Commitment Increase,
which date shall be not less than ten Business Days (or such shorter period as
Agent may agree) after the date on which such notice is delivered to Agent.  Any
such increase shall be subject to the following additional conditions:  (i) no
Event of Default shall have occurred and be continuing as of the date of such
notice or both immediately before and after giving effect thereto as of the
Increase Date (provided that, solely with respect to an Increase Date occurring
in connection with a Limited Condition Acquisition, no Event of Default shall
have occurred and be continuing as of the date that the definitive documentation
for such Limited Condition Acquisition is executed and no Event of Default
arising under Section

 

102

--------------------------------------------------------------------------------


 

11.1.1 or Section 11.1.5 has occurred and is continuing as of the date of the
consummation of such Limited Condition Acquisition both immediately before and
after giving effect thereto, it being understood and agreed that the terms of
this proviso shall not apply to any Borrowing or other extension of credit under
any Facility); (ii) no Lender shall be obligated or have a right to participate
in the Revolver Commitment Increase by increasing its Commitment and no Borrower
shall have any obligation to offer existing Lenders rights to participate in
such Revolver Commitment Increase; (iii) the Revolver Commitment Increase shall
be on the same terms and conditions as this Agreement (other than upfront fees
paid to any Lender that is increasing its commitment or to any Additional
Revolver Lender), provided that if the Applicable Margin, unused line fees or
fees associated with Letters of Credit in respect of any Revolver Commitment
Increase are greater than those of the relevant Facility, the Applicable Margin,
unused line fees and fees associated with Letters of Credit with respect to such
Facility shall be increased (without the consent of any Lender) to the extent of
the applicable differential; (iv) the Revolver Commitment Increase, to the
extent arising from the admission of an Additional Revolver Lender, shall be
effected pursuant to one or more joinder agreements executed and delivered by
the applicable Borrowers, the Additional Revolver Lender(s) and Agent, each of
which shall be in form and substance reasonably satisfactory to Agent; (v) all
of the representations and warranties contained in this Agreement and the other
Loan Documents (provided that, solely with respect to an Increase Date occurring
in connection with a Limited Condition Acquisition, this clause (v) shall be
limited to the Specified Representations and customary “specified acquisition
agreement representations” as agreed by the relevant Lenders and Additional
Revolver Lenders providing the relevant Revolver Commitment Increase) are true
and correct in all material respects (unless such representations and warranties
are stated to relate to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and unless any representation or warranty is qualified by materiality,
material adverse effect or similar language, in which case such representation
and warranty shall be true and correct in all respects); (vi) [Reserved],
(vii) the Administrative Borrower shall deliver or cause to be delivered any
officers’ certificates, board resolutions, legal opinions or other documents
reasonably requested by Agent in connection with the Revolver Commitment
Increase, in each case substantially similar to those delivered on the Closing
Date (to the extent comparable documentation was delivered on the Closing Date);
(viii) the Borrowers shall pay all reasonable and documented out-of-pocket fees
and expenses in connection with the Revolver Commitment Increase, including
payments required pursuant to Section 3.10 in connection with the Revolver
Commitment Increase; (ix) such increase shall be in a minimum amount of
$25,000,000 and integral multiples of $5,000,000 in excess thereof; and (x) if
Agent determines in its reasonable discretion upon the advice of counsel that
the same is required by, or advisable under, Applicable Law in order to maintain
the perfected security interest and Lien of Agent in and on the Collateral with
the priority contemplated in the Intercreditor Agreement and the Security
Documents to secure all of the Secured Obligations, including the Secured
Obligations arising due to any Revolver Commitment Increase, the Loan Parties
shall enter into any such security documents, amendments, confirmations,
reaffirmations or other agreements (it being understood and agreed that, at the
reasonable discretion of Agent, such agreements may be entered into

 

103

--------------------------------------------------------------------------------


 

on a post-closing basis within a timeframe to be agreed.  Notwithstanding the
foregoing, in no event shall (i) the Dollar Equivalent of the sum of aggregate
principal amount of all Revolver Commitment Increases made under this
Section 2.1.11 exceed $300,000,000 plus the amount of all voluntary permanent
reductions of the Revolver Commitments hereunder or (ii) the Dollar Equivalent
of the sum of the aggregate principal amount of all Canadian Revolver Commitment
Increases made under this Section 2.1.11 exceed $75,000,000.

 

(f)            Increases Generally.  Agent shall promptly inform the Lenders of
any request for a Revolver Commitment Increase made by the Administrative
Borrower.  If the conditions set forth in clause (e) above are not satisfied on
the applicable Increase Date (or, to the extent such conditions relate to an
earlier date, such earlier date), Agent shall notify the Administrative Borrower
in writing that the requested Revolver Commitment Increase will not be
effectuated.  On each Increase Date, Agent shall notify the Lenders and the
Administrative Borrower, on or before 3:00 p.m. (Local Time), by telecopier or
e-mail, of the occurrence of the Revolver Commitment Increase to be effected on
such Increase Date, the amount of Revolver Loans held by each Lender as a result
thereof, the amount of the Commitment of each Lender (and the percentage of each
Revolver Loan, if any, that each Participant must purchase a participation
interest in) as a result thereof.  At the time of any provision of any Revolver
Commitment Increase pursuant to this Section 2.1.11, the Borrowers shall, in
coordination with Agent, repay outstanding Revolving Loans of certain of the
Lenders, and incur additional Revolving Loans from certain other Lenders
(including the Additional Revolver Lenders) (even though as a result thereof
such new Loans (to the extent required to be maintained as LIBOR Loans or
Canadian BA Rate Loans) may have a shorter Interest Period than the then
outstanding Revolving Loans), in each case to the extent necessary so that
(i) all of the Canadian Revolver Lenders participate in each outstanding
Canadian Revolver Loan Pro Rata on the basis of their respective Canadian
Revolver Loan Commitments and (ii) all of the U.S. Revolver Lenders participate
in each outstanding U.S. Revolver Loan Pro Rata on the basis of their respective
U.S. Revolver Commitments (in each case after giving effect to any Revolver
Commitment Increases pursuant to this Section 2.1.11) and with the applicable
Borrowers being obligated to pay to the respective Lenders any costs of the type
referred to in Section 3.10 and such amounts, as reasonably determined by the
respective Lenders, to compensate them for funding the various Revolver Loans
during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto) in
connection with any such repayment and/or incurrence. All determinations by any
Lender pursuant to the preceding sentence shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

2.2          Reserved.

 

2.3          Canadian Letters of Credit.

 

2.3.1             Issuance of Canadian Letters of Credit.  Each Canadian
Fronting Bank agrees to issue Canadian Letters of Credit for the account of any
Canadian Borrower or any of its Canadian Subsidiaries from time to time until
five Business Days prior to the Revolver

 

104

--------------------------------------------------------------------------------


 

Facility Termination Date, in Canadian Dollars or, at the option of the
Applicable Canadian Borrower, Dollars, on the terms set forth herein, including
the following:

 

(a)           Each Canadian Borrower acknowledges that each Canadian Fronting
Bank’s willingness to issue any Canadian Letter of Credit is conditioned upon
such Canadian Fronting Bank’s receipt of a Canadian LC Application with respect
to the requested Canadian Letter of Credit, as well as such other instruments
and agreements as such Canadian Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount.  No Canadian Fronting
Bank shall have any obligation to issue any Canadian Letter of Credit unless
(i) such Canadian Fronting Bank and Agent receive a Canadian LC Request and
Canadian LC Application at least three Business Days prior to the requested date
of issuance; (ii) each Canadian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Revolver Lender exists, such Lender or
Canadian Borrowers have entered into arrangements reasonably satisfactory to
Agent and such Canadian Fronting Bank to eliminate any funding risk associated
with such Defaulting Lender.  If a Canadian Fronting Bank receives written
notice from a Canadian Revolver Lender at least three Business Days before
issuance of a Canadian Letter of Credit that any Canadian LC Condition has not
been satisfied, such Canadian Fronting Bank shall have no obligation to issue
the requested Canadian Letter of Credit (or any other) until such notice is
withdrawn in writing by the Required Borrower Group Lenders or until the
Required Borrower Group Lenders have waived such condition in accordance with
this Agreement.  Prior to receipt of any such notice, a Canadian Fronting Bank
shall not be deemed to have knowledge of any failure of Canadian LC Conditions.

 

(b)           The renewal or extension of any Canadian Letter of Credit shall be
treated as the issuance of a new Canadian Letter of Credit, except that delivery
of a new Canadian LC Application shall be required at the discretion of the
applicable Canadian Fronting Bank.  No Canadian Fronting Bank shall renew or
extend any Canadian Letter of Credit if it receives written notice from Agent or
the Required Borrower Group Lenders of the existence of a Default or Event of
Default.

 

(c)           Canadian Borrowers assume all risks of the acts, omissions or
misuses of any Canadian Letter of Credit by the beneficiary.  In connection with
issuance of any Canadian Letter of Credit, none of Agent, any Canadian Fronting
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and a Canadian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Canadian

 

105

--------------------------------------------------------------------------------


 

Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of any Canadian Fronting Bank, Agent or any Canadian
Revolver Lender, including any act or omission of a Governmental Authority.  The
rights and remedies of each Canadian Fronting Bank under the Loan Documents
shall be cumulative.  Each Canadian Fronting Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Canadian Letter of Credit issued by such
Canadian Fronting Bank.

 

(d)           In connection with its administration of and enforcement of rights
or remedies under any Canadian Letters of Credit or Canadian LC Documents, each
Canadian Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such Canadian Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person.  Each Canadian
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts.  Each Canadian
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Canadian Letters of Credit or Canadian LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

 

2.3.2             Canadian LC Reimbursement; Canadian LC Participations.

 

(a)           If a Canadian Fronting Bank honors any request for payment under a
Canadian Letter of Credit, the Canadian Borrowers agree, jointly and severally,
to pay to such Canadian Fronting Bank, on the day that Canadian Borrowers
receive notice of such drawing if such notice is received by 10 a.m., Local
Time, and on the next succeeding Business Day if such notice is received after
such time (“Canadian Reimbursement Date”), the amount paid by such Canadian
Fronting Bank under such Letter of Credit, together with interest on the amount
of such drawing at the interest rate for Canadian Prime Rate Loans (if the
Canadian Letter of Credit was denominated in Canadian Dollars) and Canadian Base
Rate Loans (if the Canadian Letter of Credit was denominated in Dollars), in
each case, from the date of drawing under such Canadian Letter of Credit until
payment by Canadian Borrowers of the amount of such drawing.  The obligation of
the Canadian Borrowers to reimburse each Canadian Fronting Bank for any payment
made under a Canadian Letter of Credit issued by such Canadian Fronting Bank
shall be absolute, unconditional and irrevocable, and joint and several among
the Canadian Borrowers, and shall be paid without regard to any lack of validity
or enforceability of any Canadian Letter of Credit or the existence of any
claim, setoff, defense or other right that the Canadian Borrowers or Loan
Parties may have at any time against the beneficiary.

 

(b)           Upon issuance of a Canadian Letter of Credit, each Canadian
Revolver Lender shall be deemed to have irrevocably and unconditionally
purchased from the Canadian Fronting Bank that issued such Canadian Letter of
Credit, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC

 

106

--------------------------------------------------------------------------------


 

Obligations relating to the Canadian Letter of Credit.  If the applicable
Canadian Fronting Bank makes any payment under a Canadian Letter of Credit and
the Canadian Borrowers do not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Revolver Lenders and
each Canadian Revolver Lender shall promptly (within one Business Day) and
unconditionally pay to Agent in the currency of the payment made under such
Canadian Letter of Credit, for the benefit of the Canadian Fronting Bank, the
Canadian Revolver Lender’s Pro Rata share of such payment.  Upon request by a
Canadian Revolver Lender, the applicable Canadian Fronting Bank shall furnish
copies of any Canadian Letters of Credit and Canadian LC Documents in its
possession at such time.

 

(c)           The obligation of each Canadian Revolver Lender to make payments
to Agent for the account of the applicable Canadian Fronting Bank in connection
with such Canadian Fronting Bank’s payment under a Canadian Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Canadian Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations.  No Canadian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Canadian Borrower or other
Person of any obligations under any Canadian LC Documents.  No Canadian Fronting
Bank makes any express or implied warranty, representation or guarantee to
Canadian Revolver Lenders with respect to the Canadian Facility Collateral,
Canadian LC Documents or any Canadian Facility Loan Party.  No Canadian Fronting
Bank shall be responsible to any Canadian Revolver Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any
Canadian LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Canadian Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Canadian Facility Loan Party.

 

(d)           No Canadian Fronting Bank Indemnitee shall be liable to any Loan
Party or other Person for any action taken or omitted to be taken in connection
with any Canadian LC Documents except as a result of such Canadian Fronting
Bank’s actual gross negligence, willful misconduct or bad faith, as determined
by a final, nonappealable judgment of a court of competent jurisdiction.  No
Canadian Fronting Bank shall have any liability to any Lender if such Canadian
Fronting Bank refrains from any action under any Canadian Letter of Credit or
Canadian LC Documents until it receives written instructions from Required
Borrower Group Lenders of Canadian Borrowers to act and fails to so act.

 

2.3.3             Canadian LC Cash Collateral.  If any Canadian LC Obligations,
whether or not then due or payable, shall for any reason be outstanding at any
time (a) that an

 

107

--------------------------------------------------------------------------------


 

Event of Default exists, (b) that a Canadian Overadvance exists (with respect to
the amount of Overadvance only), (c) after the Canadian Revolver Commitment
Termination Date, or (d) within five Business Days prior to the Revolver
Facility Termination Date, then Canadian Borrowers shall, within one Business
Day of any Canadian Fronting Bank’s or Agent’s request, Cash Collateralize the
stated amount of all outstanding Canadian Letters of Credit and pay to each
Canadian Fronting Bank the amount of all other Canadian LC Obligations owing to
such Canadian Fronting Bank.  Canadian Borrowers shall, within one Business Day
of demand by any Canadian Fronting Bank or Agent from time to time, Cash
Collateralize the LC Obligations of any Defaulting Lender that is a Canadian
Revolver Lender.  If Canadian Borrowers fail to provide any Cash Collateral as
required hereunder, Canadian Revolver Lenders may (and shall upon direction of
Agent) advance, as Canadian Revolver Loans, the amount of the Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, any
Canadian Overadvance exists or would result therefrom or the conditions in
Section 6 are satisfied (it being agreed that no Canadian Revolver Lender shall
have any obligation to make any such Canadian Revolver Loan if after giving
effect thereto such Canadian Revolver Loan would cause its Canadian Revolver
Exposure to exceed its Canadian Revolver Commitment (or if its Canadian Revolver
Commitment has been terminated, its Canadian Revolver Commitment as in effect
immediately prior to such termination)); provided, that in the event the reason
for such cash collateralization is to cash collateralize a Defaulting Lender’s
obligation, (x) no Canadian Revolver Lender shall be required to fund more than
its Pro Rata share of such Canadian Revolver Loan after giving effect to the
reallocation pursuant to Section 4.2.1 and (y) no Canadian Revolver Lender shall
be required to fund such a Canadian Revolver Loan to the extent such Canadian
Revolver Loan would cause its Canadian Revolver Exposure to exceed its Canadian
Revolver Commitment (or if its Canadian Revolver Commitment has been terminated,
its Canadian Revolver Commitment as in effect immediately prior to such
termination).

 

2.4          Reserved.

 

2.5          U.S. Letters of Credit.

 

2.5.1             Issuance of U.S. Letters of Credit.  Each U.S. Fronting Bank
agrees to issue U.S. Letters of Credit for the account of any U.S. Borrower or
its Restricted Subsidiaries from time to time until the five Business Days prior
to the Revolver Facility Termination Date, on the terms set forth herein,
including the following:

 

(a)           Each U.S. Borrower acknowledges that each U.S. Fronting Bank’s
willingness to issue any U.S. Letter of Credit is conditioned upon such U.S.
Fronting Bank’s receipt of a U.S. LC Application with respect to the requested
U.S. Letter of Credit, as well as such other instruments and agreements as such
U.S. Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount.  No U.S. Fronting Bank shall have any obligation to
issue any U.S. Letter of Credit unless (i) such U.S. Fronting Bank and Agent
receive a U.S. LC Request and U.S. LC Application at least three Business Days
prior to the requested date of issuance; (ii) each U.S. LC Condition is
satisfied; and (iii) if a Defaulting Lender that is a U.S. Revolver Lender
exists, U.S. Borrowers have entered into arrangements reasonably satisfactory to
Agent and such U.S. Fronting Bank to eliminate any funding risk associated with
such Defaulting Lender.  If a U.S. Fronting Bank receives written notice from a
U.S. Revolver

 

108

--------------------------------------------------------------------------------


 

Lender at least three Business Days before issuance of a U.S. Letter of Credit
that any U.S. LC Condition has not been satisfied, such U.S. Fronting Bank shall
have no obligation to issue the requested U.S. Letter of Credit (or any other)
until such notice is withdrawn in writing by the Required Borrower Group Lenders
or until the Required Borrower Group Lenders have waived such condition in
accordance with this Agreement.  Prior to receipt of any such notice, a U.S.
Fronting Bank shall not be deemed to have knowledge of any failure of U.S. LC
Conditions.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(b)           The renewal or extension of any U.S. Letter of Credit shall be
treated as the issuance of a new U.S. Letter of Credit, except that delivery of
a new U.S. LC Application shall be required at the discretion of the applicable
U.S. Fronting Bank.  No U.S. Fronting Bank shall renew or extend any U.S. Letter
of Credit if it receives written notice from Agent or the Required Borrower
Group Lenders of the existence of a Default or Event of Default.

 

(c)           U.S. Borrowers assume all risks of the acts, omissions or misuses
of any U.S. Letter of Credit by the beneficiary.  In connection with issuance of
any U.S. Letter of Credit, none of Agent, any U.S. Fronting Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a U.S. Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any U.S. Fronting Bank, Agent or any
U.S. Revolver Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of each U.S. Fronting Bank under the Loan
Documents shall be cumulative.  Each U.S. Fronting Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrowers are discharged with proceeds of any U.S. Letter of Credit issued by
such U.S. Fronting Bank.

 

(d)           In connection with its administration of and enforcement of rights
or remedies under any U.S. Letters of Credit or U.S. LC Documents, each U.S.
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such U.S. Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person.  Each U.S. Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies,

 

109

--------------------------------------------------------------------------------


 

and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts.  Each U.S.
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to U.S. Letters of Credit or U.S. LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.

 

2.5.2             U.S. LC Reimbursement; U.S. LC Participations.

 

(a)           If a U.S. Fronting Bank honors any request for payment under a
U.S. Letter of Credit, U.S. Borrowers, jointly and severally, agree to pay to
such U.S. Fronting Bank, on the day that U.S. Borrowers receive notice of such
drawing if such notice is received by 10 a.m., Local Time, and on the next
succeeding Business Day if such notice is received after such time (“U.S.
Reimbursement Date”), the amount paid by such U.S. Fronting Bank under such U.S.
Letter of Credit, together with interest on the amount of such drawing at the
interest rate for U.S. Base Rate Loans from the date of drawing under such U.S.
Letter of Credit until payment by U.S. Borrowers.  The obligation of U.S.
Borrowers to reimburse each U.S. Fronting Bank for any payment made under a U.S.
Letter of Credit issued by such U.S. Fronting Bank shall be absolute,
unconditional and irrevocable, and joint and several among U.S. Borrowers, and
shall be paid without regard to any lack of validity or enforceability of any
U.S. Letter of Credit or the existence of any claim, setoff, defense or other
right that U.S. Borrowers or Loan Parties may have at any time against the
beneficiary.

 

(b)           Upon issuance of a U.S. Letter of Credit, each U.S. Revolver
Lender shall be deemed to have irrevocably and unconditionally purchased from
the U.S. Fronting Bank that issued such U.S. Letter of Credit, without recourse
or warranty, an undivided Pro Rata interest and participation in all U.S. LC
Obligations relating to the U.S. Letter of Credit.  If the applicable U.S.
Fronting Bank makes any payment under a U.S. Letter of Credit and U.S. Borrowers
do not reimburse such payment on the U.S. Reimbursement Date, Agent shall
promptly notify U.S. Revolver Lenders and each U.S. Revolver Lender shall
promptly (within one Business Day) and unconditionally pay to Agent in Dollars,
for the benefit of U.S. Fronting Bank, the U.S. Revolver Lender’s Pro Rata share
of such payment (based on the Dollar Equivalent thereof).  Upon request by a
U.S. Revolver Lender, the applicable U.S. Fronting Bank shall furnish copies of
any U.S. Letters of Credit and U.S. LC Documents in its possession at such time.

 

(c)           The obligation of each U.S. Revolver Lender to make payments to
Agent for the account of the applicable U.S. Fronting Bank in connection with
such U.S. Fronting Bank’s payment under a U.S. Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a U.S. Letter of Credit having been determined to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Loan Party may have with respect to any Obligations. 
No U.S. Fronting Bank assumes any responsibility for any failure or delay

 

110

--------------------------------------------------------------------------------


 

in performance or any breach by any U.S. Borrower or other Person of any
obligations under any U.S. LC Documents.  No U.S. Fronting Bank makes any
express or implied warranty, representation or guarantee to U.S. Revolver
Lenders with respect to the U.S. Facility Collateral, U.S. LC Documents or any
U.S. Facility Loan Party.  No U.S. Fronting Bank shall be responsible to any
U.S. Revolver Lender for any recitals, statements, information, representations
or warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any U.S. LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any U.S.
Facility Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S. Facility Loan Party.

 

(d)           No U.S. Fronting Bank Indemnitee shall be liable to any Loan Party
or other Person for any action taken or omitted to be taken in connection with
any U.S. LC Documents except as a result of each U.S. Fronting Bank’s actual
gross negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction.  No U.S. Fronting
Bank shall have any liability to any Lender if such U.S. Fronting Bank refrains
from any action under any U.S. Letter of Credit or U.S. LC Documents until it
receives written instructions from Required Borrower Group Lenders of the
Borrower Group consisting of the U.S. Borrowers to act and fails to so act.

 

2.5.3             U.S. LC Cash Collateral.  If any U.S. LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a U.S. Overadvance exists (with
respect to the amount of Overadvance only), (c) after the U.S. Revolver
Commitment Termination Date, or (d) within five Business Days prior to the
Revolver Facility Termination Date, then U.S. Borrowers shall, within one
Business Day of any U.S. Fronting Bank’s or Agent’s request, Cash Collateralize
the stated amount of all outstanding U.S. Letters of Credit and pay to each U.S.
Fronting Bank the amount of all other U.S. LC Obligations owing to such U.S.
Fronting Bank.  U.S. Borrowers shall, within one Business Day of demand by any
U.S. Fronting Bank or Agent from time to time, Cash Collateralize the U.S. LC
Obligations of any Defaulting Lender that is a U.S. Revolver Lender.  If U.S.
Borrowers fail to provide any Cash Collateral as required hereunder, U.S.
Revolver Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of the Cash Collateral required (whether or not the
U.S. Revolver Commitments have terminated, any U.S. Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied (it being agreed
that no U.S. Revolver Lender shall have any obligation to make any such U.S.
Revolver Loan if after giving effect thereto such U.S. Revolver Loan would cause
its U.S. Revolver Exposure to exceed its U.S. Revolver Commitment (or if its
U.S. Revolver Commitment has been terminated, its U.S. Revolver Commitment as in
effect immediately prior to such termination)); provided, that in the event the
reason for such cash collateralization is to cash collateralize a Defaulting
Lender’s obligation, (x) no U.S. Revolver Lender shall be required to fund more
than its Pro Rata share of such U.S. Revolver Loan after giving effect to the
reallocation pursuant to Section 4.2.1  and (y) no U.S. Revolver Lender shall be
required to fund such a U.S. Revolver Loan to the extent such U.S. Revolver Loan
would cause its U.S. Revolver Exposure to exceed its U.S. Revolver Commitment
(or if its U.S. Revolver

 

111

--------------------------------------------------------------------------------


 

Commitment has been terminated, its U.S. Revolver Commitment as in effect
immediately prior to such termination).

 

2.6          Borrower Sublimits.  Notwithstanding anything to the contrary
contained in this Section 2, in no event shall any Borrower be entitled to
receive a Revolver Loan or the issuance of a Letter of Credit (and no Revolver
Lender shall be required to make or support the same) if at the time of the
proposed funding of such Revolver Loan or the issuance of such Letter of Credit
(and after giving effect thereto and all pending requests for Revolver Loans and
Letters of Credit by or on behalf of such Borrower), the sum of (a) the Dollar
Equivalent of the outstanding amount of all Revolver Loans made to all Borrowers
in such Borrower’s Borrower Group on such date and (b) the LC Obligations of all
Borrowers in such Borrower’s Borrower Group on such date exceeds the lesser of
such Borrowing Base of such Borrower Group or Borrower Group Commitment of such
Borrower Group.  If as a result of fluctuations in exchange rates or otherwise
the Dollar Equivalent of the sum of all outstanding Canadian Revolver Loans made
to the Canadian Borrowers and the Canadian LC Obligations of the Canadian
Borrowers exceeds the Canadian Line Cap, the excess amount shall be payable by
the Canadian Borrowers promptly on demand by Agent.

 

2.7          Obligations of the Canadian Domiciled Loan Parties. 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, except as otherwise expressly agreed by Agent and the Administrative
Borrower, no Canadian Domiciled Loan Party shall be liable or in any manner
responsible for, or be deemed to have guaranteed, directly or indirectly,
whether as a primary obligor, guarantor, indemnitor, or otherwise, and none of
their assets shall secure, directly or indirectly, any U.S. Facility Secured
Obligations (including, without limitation, principal, interest, fees,
penalties, premiums, expenses, charges, reimbursements, indemnities or any other
U.S. Facility Secured Obligations) under this Agreement or any other Loan
Document.

 

SECTION 3.                INTEREST, FEES AND CHARGES

 

3.1          Interest.

 

3.1.1             Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest as follows:

 

(i)            [Reserved];

 

(ii)           in the case of a Base Rate Loan, at the Base Rate in effect from
time to time, plus the Applicable Margin for such Base Rate Loan;

 

(iii)          in the case of a Canadian BA Rate Loan, at the Canadian BA Rate
for the applicable Interest Period, plus the Applicable Margin for Canadian BA
Rate Loans;

 

(iv)          in the case of a Canadian Prime Rate Loan, at the Canadian Prime
Rate in effect from time to time, plus the Applicable Margin for Canadian Prime
Rate Loans;

 

112

--------------------------------------------------------------------------------


 

(v)           in the case of a LIBOR Revolver Loan, at a rate equal to LIBOR for
the applicable Interest Period, plus the Applicable Margin for such LIBOR
Revolver Loans;

 

(vi)          [Reserved];

 

(vii)         in the case of any other U.S. Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the U.S. Base Rate in effect from time to time, plus the Applicable
Margin for the related Base Rate Loans; and

 

(viii)        in the case of any other Canadian Facility Obligation that is then
due and payable (including, to the extent permitted by law, interest not paid
when due), at the Canadian Prime Rate in effect from time to time, plus the
Applicable Margin for Canadian Prime Rate Loans.

 

Interest shall accrue from the date the Loan is advanced or the Obligation
becomes payable, until paid by the applicable Borrower(s), and shall in no event
be less than zero at any time.  If a Loan is repaid on the same day made, one
day’s interest shall accrue.

 

(b)           Interest on the Revolver Loans shall be payable in the currency of
the underlying Revolver Loan.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest (including post-petition interest during the pendency of any Insolvency
Proceeding) at a rate per annum that is (x) in the case of overdue principal,
the Default Rate or (y) in the case of any overdue interest or other amounts not
paid when due hereunder, to the extent permitted by Applicable Law, the Default
Rate from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as well as before judgment). 
Payment or acceptance of the increased rates of interest provided for in this
Section 3.1.1 is not a permitted alternative to timely payment of amounts due
hereunder and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Agent or any Lender.

 

(d)           Interest accrued on the Loans shall be due and payable in arrears,
(i) for any Base Rate Loan or Canadian Prime Rate Loan, quarterly on the first
day of each January, April, July and October for the preceding quarter; (ii) for
any Interest Period Loan, on the last day of its Interest Period (and, if its
Interest Period exceeds three months, at the end of each period of three months)
and (iii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid.  In addition, interest accrued on the (1) Canadian Revolver
Loans shall be due and payable in arrears on the Canadian Revolver Commitment
Termination Date, and (2) U.S. Revolver Loans shall be due and payable in
arrears on the U.S. Revolver Commitment Termination Date.  Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.

 

113

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

 

3.1.2             Application of LIBOR to Outstanding Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation and the other terms hereof, elect to convert any
portion of any Base Rate Loan funded in Dollars to, or to continue any LIBOR
Loan at the end of its Interest Period as, a LIBOR Loan.  During any Event of
Default, Agent may (and shall at the direction of Required Borrower Group
Lenders of the applicable Borrower Group) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

 

(b)           Whenever Borrowers within a Borrower Group desire to convert or
continue Loans as LIBOR Loans, the Administrative Borrower shall give Agent a
Notice of Conversion/Continuation, no later than 11:00 a.m. (Local Time) at
least three Business Days prior to the requested conversion or continuation
date.  Promptly after receiving any such notice, Agent shall notify each
Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, the Administrative Borrower shall have failed to deliver a Notice
of Conversion/Continuation with respect thereto as required above, Borrowers
shall be deemed to have elected to convert such Loans into Base Rate Loans.

 

3.1.3             Reserved.

 

3.1.4             Application of Canadian BA Rate to Outstanding Loans.

 

(a)           The Applicable Canadian Borrower may on any Business Day, subject
to delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the Canadian Prime Rate Loans, or to continue
any Canadian BA Rate Loan at the end of its Interest Period as a Canadian BA
Rate Loan; provided, however, that such Canadian BA Rate Loans may only be so
converted at the end of the Interest Period applicable thereto.  During any
Event of Default, Agent may (and shall at the direction of Required Borrower
Group Lenders of the Borrower Group that consists of the Canadian Borrowers)
declare that no Loan may be made, converted or continued as a Canadian BA Rate
Loan.

 

(b)           Whenever the Applicable Canadian Borrower desires to convert or
continue Loans as Canadian BA Rate Loans, the Administrative Borrower shall give
Agent a Notice of Conversion/Continuation, no later than 11:00 a.m. (Local Time)
at least three Business Days prior to the requested conversion or continuation
date.  Promptly after receiving any such notice, Agent shall notify each
Canadian Revolver Lender thereof.  Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation

 

114

--------------------------------------------------------------------------------


 

date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one month if not specified).  If, upon the
expiration of any Interest Period in respect of any Canadian BA Rate Loans,
Administrative Borrower shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Initial
Canadian Borrower shall be deemed to have elected to convert such Loans into
Canadian Prime Rate Loans.

 

3.1.5             [Reserved].

 

3.1.6             Interest Periods.  In connection with the making, conversion
or continuation of any Interest Period Loans, the Administrative Borrower, on
behalf of the applicable Borrower(s), shall select an interest period to apply
(the “Interest Period”), which interest period shall be a one, two, three, six
(or if available to all Applicable Lenders as determined by such Applicable
Lenders in good faith based upon prevailing market conditions) or twelve month
period; provided, however, that:

 

(a)           each Interest Period shall commence on the date the Loan is made
or continued as, or converted into, an Interest Period Loan, and shall expire on
the numerically corresponding day in the calendar month at its end;

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

 

(c)           subject to clause (b), above, if any Interest Period would expire
on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(d)           no Interest Period shall extend beyond the Revolver Facility
Termination Date.

 

3.2          Fees.

 

3.2.1             Unused Line Fee.

 

(a)           [Reserved].

 

(b)           Canadian Unused Line Fee.  Canadian Borrowers shall pay to Agent,
for the Pro Rata benefit of the Canadian Revolver Lenders, a fee equal to 0.50%
per annum times the average daily amount by which the Canadian Revolver
Commitments exceed the Canadian Revolver Exposure during any month; provided,
that such fee shall reduce to 0.375% per annum for any month during which the
average daily amount of the Canadian Revolver Exposure exceeded 25% of the
Canadian Revolver Commitments.  Such fee shall be payable in arrears in Dollars,
quarterly on the first day of each January, April, July and October for the
preceding quarter (commencing with the first such date to occur after the
Closing Date) and on the Canadian Revolver Commitment Termination Date.

 

115

--------------------------------------------------------------------------------


 

(c)           [Reserved].

 

(d)           U.S. Unused Line Fee.  U.S. Borrowers shall pay to Agent, for the
Pro Rata benefit of U.S. Revolver Lenders, a fee equal to 0.50% per annum times
the average daily amount by which the U.S. Revolver Commitments exceed the U.S.
Revolver Exposure during any month; provided, that such fee shall reduce to
0.375% per annum for any month during which the average daily amount of the U.S.
Revolver Exposure exceeded 25% of the U.S. Revolver Commitments.  Such fee shall
be payable in arrears in Dollars, quarterly on the first day of each January,
April, July and October for the preceding quarter (commencing with the first
such date to occur after the Closing Date) and on the U.S. Revolver Commitment
Termination Date.

 

(e)           Swingline Utilization.  For the purposes of this Section 3.2.1,
outstanding Swingline Loans shall not be considered utilization of any Facility
in determining the unused line fees.

 

3.2.2             [Reserved].

 

3.2.3             Canadian Letters of Credit Fees.  The Canadian Borrowers
jointly and severally agree to pay (a) to Agent, for the Pro Rata benefit of
Canadian Revolver Lenders, a fee equal to the per annum rate of the Applicable
Margin in effect for Canadian BA Rate Loans (in the case of Canadian Letters of
Credit denominated in Canadian Dollars) or LIBOR Loans (in the case of Canadian
Letters of Credit denominated in Dollars) times the average daily stated amount
of the Canadian Letters of Credit denominated in such currency, as the case may
be, which fee shall be payable quarterly in arrears, on the first day of each
January, April, July and October for the preceding quarter (commencing with the
first such date to occur after the Closing Date), and in addition shall be paid
on the date of termination of any Canadian Letter of Credit and on the Canadian
Revolver Commitment Termination Date; (b) to Canadian Fronting Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
Canadian Letter of Credit issued by it, which fee shall be payable upon the
issuance of such Canadian Letter of Credit and at the time of each renewal or
extension of each Canadian Letter of Credit, and also quarterly in arrears, on
the first day of each January, April, July and October for the preceding quarter
(commencing with the first such date to occur after the Closing Date), and in
addition shall be paid on the date of termination of such Canadian Letter of
Credit and on the Canadian Revolver Commitment Termination Date; and (c) to
Canadian Fronting Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Canadian Letters of Credit issued by it, which charges shall
be paid as and when incurred on demand.  All fees payable under this
Section 3.2.3 shall be payable in (x) Dollars for Canadian Letters of Credit
denominated in Dollars and (y) in Canadian Dollars for Canadian Letters of
Credit denominated in Canadian Dollars.

 

3.2.4             [Reserved].

 

3.2.5             U.S. Letters of Credit Fees.  U.S. Borrowers jointly and
severally agree to pay (a) to Agent, for the Pro Rata benefit of U.S. Revolver
Lenders, a fee equal to the per annum rate of the Applicable Margin in effect
for LIBOR Revolver Loans times the average

 

116

--------------------------------------------------------------------------------


 

daily stated amount of U.S. Letters of Credit (based on the Dollar Equivalent
thereof), which fee shall be payable quarterly in arrears, on the first day of
each January, April, July and October for the preceding quarter (commencing with
the first such date to occur after the Closing Date), and in addition shall be
paid on the date of termination of any U.S. Letter of Credit and on the U.S.
Revolver Commitment Termination Date; (b) to U.S. Fronting Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
U.S. Letter of Credit issued by it, which fee shall be payable upon the issuance
of such U.S. Letter of Credit and at the time of each renewal or extension of
each U.S. Letter of Credit, and also quarterly in arrears, on the first day of
each January, April, July and October for the preceding quarter (commencing with
the first such date to occur after the Closing Date), and in addition shall be
paid on the date of termination of such U.S. Letter of Credit and on the U.S.
Revolver Commitment Termination Date; and (c) to U.S. Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit issued by it, which charges shall be paid as and when incurred on
demand.  All fees payable under this Section 3.2.5 shall be payable in Dollars.

 

3.2.6             Other Fees.  Holdings shall pay such other fees as described
in the Fee Letter.

 

3.3          Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days, or, in the
case of interest based on Loans bearing interest at the U.S. Prime Rate or Loans
denominated in Canadian Dollars, on the basis of a 365 day year.  Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money, except to the extent such treatment is
inconsistent with any Applicable Law.  A certificate setting forth in reasonable
detail amounts payable by any Borrower under Section 3.4, 3.7 or 3.10 and the
basis therefor, submitted to the Administrative Borrower by Agent or the
affected Lender or Fronting Bank shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate. 
For the purposes of the Interest Act (Canada), the yearly rate of interest to
which any rate calculated on the basis of a period of time different from the
actual number of days in the year (360 days, for example) is equivalent is the
stated rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of
interest.  Any provision of this Agreement that would oblige a Canadian
Domiciled Loan Party to pay any fine, penalty or rate of interest on any arrears
of principal or interest secured by a mortgage on real property or hypothec on
immovables that has the effect of increasing the charge on arrears beyond the
rate of interest payable on principal money not in arrears shall not apply to
such Canadian Domiciled Loan Party, which shall be required to pay interest on
money in arrears at the same rate of interest payable on principal money not in
arrears.

 

117

--------------------------------------------------------------------------------


 

3.4          Reimbursement Obligations.  Borrowers within each Borrower Group
shall reimburse Agent for all Extraordinary Expenses incurred by Agent in
reference to such Borrower Group or its related Loan Party Group Obligations or
Collateral of its related Loan Party Group.  In addition to such Extraordinary
Expenses, such Borrowers shall also reimburse Agent and, in the case of clause
(a) below only, each Joint Lead Arranger, for all reasonable and documented
legal, accounting, appraisal, and other reasonable and documented fees, costs
and expenses, without duplication, incurred by them in connection with
(a) negotiation and preparation of any Loan Documents and any commitment letters
executed in connection therewith and the syndication of the Loans hereunder;
(b) any amendment or other modification to any of the Loan Documents; (c) all
due diligence expenses, including field examinations and appraisals incurred by
Agent in connection with the Loan Documents incurred prior to the Closing Date;
(d) administration of and actions relating to any Collateral, including any
actions taken to perfect or maintain priority of Agent’s Liens on any such
Collateral, to maintain any insurance required hereunder or to verify such
Collateral; and (e) each inspection, field exam, audit or appraisal with respect
to any Loan Party within such Borrowers’ related Loan Party Group or Collateral
securing such Loan Party Group’s Obligations (including Bank of America’s
standard charges for field examinations, audits and the preparation of reports
thereof), whether prepared by Agent’s personnel or a third party (subject to the
limitations of Section 10.1.14).  All reasonable and documented out-of-pocket
legal fees incurred by Agent Professionals in reference to a Borrower’s related
Loan Party Group or its related Loan Party Group Obligations or Collateral of
such Borrower’s related Loan Party Group shall be charged to Borrowers within
such Borrower Group at the actual rate charged by such Agent Professionals;
provided that Borrowers’ obligation to reimburse Agent for legal fees shall be
limited to the reasonable and documented legal fees and expenses of Latham &
Watkins, LLP, U.S. counsel to Agent, and Norton Rose Fulbright Canada LLP,
Canadian counsel to Agent, replacement or substitute counsel in any such
jurisdiction and, if necessary, one local counsel in each other relevant
jurisdiction, including local jurisdictions within any country listed above
(which may include a local counsel acting in multiple jurisdictions).  In
addition to the Extraordinary Expenses of Agent, upon the occurrence and during
the continuance of an Event of Default, Borrowers shall reimburse Fronting Banks
and Lenders for the reasonable and documented fees, charges and disbursements of
one U.S. counsel and one Canadian counsel (and, if necessary, of one local
counsel in each other relevant jurisdiction, including local jurisdictions
within any country listed above (which may include a local counsel acting in
multiple jurisdictions)) for the Fronting Banks and Lenders, as a whole, in
connection with the enforcement, collection or protection of their respective
rights under the Loan Documents (unless there is an actual or perceived conflict
of interest, in which case the affected Fronting Banks and Lenders (taken as a
whole) may retain one additional counsel in each relevant jurisdiction,
including local jurisdictions within any country listed above (which may include
a local counsel acting in multiple jurisdictions))), including all such expenses
incurred during any workout, restructuring or Insolvency Proceeding.  All
amounts payable by Borrowers under this Section 3.4 shall be due and payable in
accordance with Section 3.3.

 

3.5          Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Interest Period Loans, or to determine or charge interest rates based upon
the Canadian BA Rate or LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell bills
of exchange denominated in, or to take deposits of, Dollars in the London
interbank market,

 

118

--------------------------------------------------------------------------------


 

or Canadian Dollars through bankers’ acceptances in the Canadian interbank
market then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continue affected Interest Period Loans or to convert Floating
Rate Loans to affected Interest Period Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist.  Upon delivery of such notice, Borrowers of the affected
Borrower Group shall prepay or, if applicable, convert all affected Interest
Period Loans of such Lender to Floating Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Interest Period Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Interest Period Loans.  Upon any such
prepayment or conversion, Borrowers of the affected Borrower Group shall also
pay accrued interest on the amount so prepaid or converted.  If any Lender
invokes this Section 3.5, such Lender shall use reasonable efforts to notify the
Administrative Borrower and Agent when the conditions giving rise to such action
no longer exists, provided, however, that such Lender shall have no liability to
Borrowers or to any other Person for its failure to provide such notice.

 

3.6          Inability to Determine Rates.  If Required Lenders notify Agent for
any reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) deposits or bankers’
acceptances are not being offered to (i) with respect to LIBOR, banks in the
London interbank market and (ii) with respect to the Canadian BA Rate, banks in
Canada in the Canadian interbank market, in each case for the applicable amount
and Interest Period of such Loan, (b) adequate and reasonable means do not exist
for determining LIBOR or the Canadian BA Rate for the requested Interest Period,
or (c) LIBOR or the Canadian BA Rate for the requested Interest Period does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Agent will promptly so notify the Administrative Borrower and each
Applicable Lender.  Thereafter, the obligation of the Applicable Lenders to make
or maintain affected Interest Period Loans shall be suspended until Agent (upon
instruction by relevant Required Borrower Group Lenders) revokes such notice. 
Upon receipt of such notice, the Administrative Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of an Interest Period
Loan or, failing that, will be deemed to have submitted a request for a Floating
Rate Loan.  If any Lender invokes this Section 3.6, such Lender shall use
reasonable efforts to notify the Administrative Borrower and Agent when the
conditions giving rise to such action no longer exists, provided, however, that
such Lender shall have no liability to Borrowers or to any other Person for its
failure to provide such notice.

 

3.7          Increased Costs; Capital Adequacy.

 

3.7.1             Change in Law.  If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Canadian BA Rate or
LIBOR) or Fronting Bank;

 

(b)           impose on any Lender or Fronting Bank or the London interbank
market or the Canadian market any other condition, cost or expense affecting any
Loan, Loan Document, Letter of Credit or participation in LC Obligations; or

 

119

--------------------------------------------------------------------------------


 

(c)           subject any Lender, any Fronting Bank or Agent to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (c), (d) and (e) of
the definition of Excluded Taxes, and (C) franchise, branch profit and net
income Taxes (however denominated) imposed as a result of a present or former
connection between such party and the jurisdiction imposing such Tax other than
connections arising from such party having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit or Loan Document, in each case imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any
Loan Document) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
thereto,

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Interest Period Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Fronting Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Fronting Bank, the Borrower Group to which such Lender
or Fronting Bank has a Revolver Commitment shall pay to such Lender or Fronting
Bank such additional amount or amounts as will compensate such Lender or
Fronting Bank for such additional costs incurred or reduction suffered, in each
case, in accordance with Section 3.3.  For the avoidance of doubt, this
Section 3.7.1 shall not apply to the extent that any amount is (i) [Reserved];
(ii) attributable to a Tax Deduction required by law to be made by a Loan Party;
(iii) [Reserved]; or (iv) attributable to the implementation or application of
or compliance with the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement (“Basel II”) or any other law or regulation which implements Basel II
(whether such implementation, application or compliance is by a government,
regulator, Credit Party or any of its Affiliates) other than in connection with
Basel III.

 

3.7.2             Capital Adequacy.  If any Lender or Fronting Bank determines
that any Change in Law affecting such Lender or Fronting Bank or any Lending
Office of such Lender or such Lender’s or Fronting Bank’s holding company, if
any, regarding capital, liquidity or leverage requirements has or would have the
effect of reducing the rate of return on such Lender’s, Fronting Bank’s or
holding company’s capital as a consequence of this Agreement, or such Lender’s
or Fronting Bank’s Revolver Commitments, Loans, Letters of Credit or
participations in LC Obligations to a level below that which such Lender,
Fronting Bank or holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, Fronting Bank’s and holding company’s
policies with respect to capital adequacy), then from time to time the Borrower
Group to which such Lender or Fronting Bank has a Revolver Commitment will pay
to such Lender or Fronting Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered, in each case, in accordance with Section 3.3.

 

120

--------------------------------------------------------------------------------


 

3.7.3             Compensation.  Failure or delay on the part of any Lender or
Fronting Bank to demand compensation pursuant to this Section 3.7 shall not
constitute a waiver of its right to demand such compensation, but Borrowers of a
Borrower Group shall not be required to compensate a Lender to such Borrower
Group or Fronting Bank for any increased costs incurred or reductions suffered
more than six months prior to the date that the Lender or Fronting Bank notifies
the Administrative Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Fronting Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

3.8          [Reserved].

 

3.9          Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under
Section 5.8, then such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
unlawful.  The Borrower or Borrowers of each affected Borrower Group shall pay
all reasonable costs and expenses incurred by any Lender that has issued a
Revolver Commitment to such Borrower Group in connection with any such
designation or assignment.

 

3.10        Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, an Interest Period
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn), (b) any repayment
or conversion of an Interest Period Loan or any Reallocation occurs on a day
other than the end of an Interest Period, (c) any Borrower of either Borrower
Group fails to repay an Interest Period Loan when required hereunder, or
(d) pursuant to Section 13.3.4, the Administrative Borrower requires a Lender to
assign all of its rights and obligations under the Loan Documents to one or more
Eligible Assignees, then the Borrowers of such Borrower Group shall pay to Agent
its customary administrative charge and to each Lender all losses and expenses
that it sustains as a consequence thereof, including any loss or expense arising
from liquidation or redeployment of funds or from fees payable to terminate
deposits of matching funds, but excluding loss of margin.  All amounts payable
by Borrowers under this Section 3.10 shall be due and payable in accordance with
Section 3.3.  Lenders shall not be required to purchase deposits in the London
interbank market or any other applicable market to fund any Interest Period
Loan, but the provisions hereof shall be deemed to apply as if each Lender had
purchased such deposits to fund such Loans.

 

3.11        Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate,

 

121

--------------------------------------------------------------------------------


 

the excess interest shall be applied to the principal of the Obligations of the
Borrower Group to which such excess interest relates or, if it exceeds such
unpaid principal, refunded to such Borrower Group.  In determining whether the
interest contracted for, charged or received by Agent or a Lender exceeds the
maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.  Without limiting the generality of the foregoing provisions of this
Section 3.11, if any provision of any of the Loan Documents would obligate any
Canadian Domiciled Loan Party to make any payment of interest with respect to
the Canadian Facility Obligations in an amount or calculated at a rate which
would be prohibited by Applicable Law or would result in the receipt of interest
with respect to the Canadian Facility Obligations at a criminal rate (as such
terms are construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of interest with respect to the Canadian Facility
Obligations at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:  (i) first, by reducing the amount or rates of interest
required to be paid by the Canadian Facility Loan Parties to the applicable
recipient under the Loan Documents; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Canadian
Facility Loan Parties to the applicable recipient which would constitute
interest with respect to the Canadian Facility Obligations for purposes of
Section 347 of the Criminal Code (Canada).  Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if the applicable
recipient shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), then Canadian Facility Loan Parties
shall be entitled, by notice in writing to Agent, to obtain reimbursement from
the applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to the applicable Canadian Facility Loan Party.  Any amount
or rate of interest with respect to the Canadian Facility Obligations referred
to in this Section 3.11 shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that any Canadian Revolver Loans to any Canadian Borrower
remains outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the date of Full Payment of the Canadian Facility Obligations, and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Agent shall be conclusive for the purposes of such
determination.

 

SECTION 4.                LOAN ADMINISTRATION

 

4.1          Manner of Borrowing and Funding Loans.

 

4.1.1             Notices of Borrowing.

 

(a)           Revolver Loans.  Whenever any Borrower desires funding of a
Borrowing of any Loans, the Administrative Borrower shall give Agent a Notice of

 

122

--------------------------------------------------------------------------------


 

Borrowing.  Such notice must be received by Agent no later than 11:00
a.m. (Local Time) (i) on the Business Day of the requested funding date, in the
case of Floating Rate Loans and (ii) at least three Business Days prior to the
requested funding date, in the case of Interest Period Loans.  Notices received
after 11:00 a.m. (Local Time) shall be deemed received on the next Business
Day.  Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as a U.S. Base Rate Loan
or a LIBOR Revolver Loan, in the case of a U.S. Borrower, or a Canadian Base
Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA Rate Loan, in the
case of a Canadian Borrower, (D) in the case of Interest Period Loans, the
duration of the applicable Interest Period (which shall be deemed to be one
month if not specified) and (E) the Borrower Group Commitment under which such
Borrowing is proposed to be made and, if such Borrowing is requested for a
Canadian Borrower, whether such Loan is to be denominated in Dollars or Canadian
Dollars.

 

(b)           [Reserved].

 

(c)           [Reserved].

 

(d)           Swingline Loans.  Whenever any Borrower desires funding of a
Borrowing of Swingline Loans, the Administrative Borrower shall give Agent a
Notice of Borrowing.  Such notice must be received by Agent no later than 11:00
a.m. (Local Time) on the Business Day of the requested funding date.  Notices
received after 11:00 a.m. (Local Time) shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as a Canadian Base Rate
Loan or Canadian Prime Rate Loan, in the case of a Canadian Borrower, and
(D) the Borrower Group Commitment under which such Borrowing is proposed to be
made and, if such Borrowing is requested for a Canadian Borrower, whether such
Loan is to be denominated in Dollars or Canadian Dollars.

 

4.1.2             Fundings by Lenders; Settlement.

 

(a)           Each Applicable Lender shall timely honor its Borrower Group
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
under such Borrower Group Commitment that is properly requested hereunder;
provided, however, that no Lender shall be required to honor its Borrower Group
Commitment by funding its Pro Rata share of any Borrowing that would cause the
Revolver Loans plus the LC Obligations to a Borrower Group to exceed the
aggregate Borrowing Base for such Borrower Group or the Borrower Group
Commitments.  Agent shall endeavor to provide prompt written notice to the
Applicable Lenders of each Notice of Borrowing (or deemed request for a
Borrowing).  Subject to its receipt of such amounts from the Applicable Lenders,
Agent shall disburse the proceeds of the Revolver Loans as directed by the
Administrative Borrower.  Unless Agent shall have received (in sufficient time
to act) written notice from an Applicable Lender that it does not intend to fund
its Pro Rata share of a Borrowing, Agent may assume that such Applicable Lender
has deposited or promptly will deposit its share with Agent, and Agent may
disburse a corresponding

 

123

--------------------------------------------------------------------------------


 

amount to the Borrower or Borrowers within such Borrower Group.  If an
Applicable Lender’s share of any Borrowing is not received by Agent, then the
Borrower or Borrowers within the Borrower Group agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to such Borrowing. 
Notwithstanding the foregoing, Agent may, in its discretion, fund any request
for a Borrowing of Revolver Loans as Swingline Loans.

 

(b)           To facilitate administration of the Revolver Loans, the Lenders,
the Swingline Lenders and Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower or any other Loan Party)
that settlement among them with respect to Swingline Loans and other Revolver
Loans constituting, in each case, Canadian Revolver Loans and U.S. Revolver
Loans may take place on a date determined from time to time by Agent, which
shall occur at least once every five (5) Business Days.  On each settlement
date, settlement shall be made with each such Lender in accordance with the
Settlement Report delivered by Agent to the Lenders.  Each Lender’s obligation
to make settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied. 
Between settlement dates contemplated under the first sentence of this
subsection (b), Agent may in its discretion (but is not obligated to) apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
the Administrative Borrower or any Borrower or any provision herein to the
contrary.  If, due to an Insolvency Proceeding with respect to any Borrower or
any other Loan Party or otherwise, any Swingline Loan may not be settled among
the Lenders, then each Applicable Lender shall be deemed to have purchased from
the applicable Swingline Lender a Pro Rata participation in each unpaid
Swingline Loan and shall transfer the amount of such participation to the
applicable Swingline Lender, in immediately available funds, within one Business
Day after Agent’s request therefor.

 

4.1.3             Notices.  Each Borrower authorizes Agent and Lenders to extend
Loans, convert or continue Revolver Loans, effect selections of interest rates,
and transfer funds to or on behalf of applicable Borrowers based on telephonic
or e-mailed instructions by the Administrative Borrower to Agent.  The
Administrative Borrower shall confirm each such request by reasonably prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs in any material respect from the action taken
by Agent or Lenders, the records of Agent and Lenders shall govern.  Neither
Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on the
Administrative Borrower’s behalf.

 

4.1.4             Lending Offices.  Each Lender may, at its option, make any
Revolver Loan, and participation in Letters of Credit, available to any Canadian
Borrower by causing any lending office, foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of such Canadian Borrower to repay such Loan in
accordance with the terms of this Agreement. Each such lending office, branch or
Affiliate of any Lender shall, for all purposes of this Agreement and the other

 

124

--------------------------------------------------------------------------------


 

Loan Documents, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions (subject to all
conditions and restrictions with respect to such provisions) in respect of its
acting as such).

 

4.2          Defaulting Lender.

 

4.2.1             Reallocation of Pro Rata Share; Amendments.  For purposes of
determining Lenders’ obligations to fund or participate in Revolver Loans or
Letters of Credit, Agent may exclude the Revolver Commitments and Loans of any
Defaulting Lender from the calculation of Pro Rata shares; provided that (i) no
non-Defaulting Lender shall be re-allocated any Defaulting Lender’s commitment
to fund Revolver Loans under Section 2.1.1 hereof if a Default or Event of
Default is then continuing and (ii) notwithstanding such exclusion, no
non-Defaulting Lender shall be required to fund or participate in any Loans or
Letter of Credit if such funding or participation shall cause the Total Revolver
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolver Commitment.  A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 14.1.1(c).

 

4.2.2             Payments; Fees.  Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s LC
Obligations, or readvance the amounts to Borrowers hereunder.  A Lender shall
not be entitled to receive any fees accruing hereunder during the period in
which it is a Defaulting Lender, and the unfunded portion of its Revolver
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1.  If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.3 or 3.2.5 shall be paid to such Lenders.  Notwithstanding anything
to the contrary in Section 4.2.1 and this Section 4.2.2, the LC Obligations
owing to a Defaulting Lender may be reallocated to the other Lenders only to the
extent that such reallocation does not cause the Total Revolver Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolver
Commitment.  Agent shall be paid all fees attributable to LC Obligations that
are not reallocated.

 

4.2.3             Cure.  Borrowers, Agent and each Fronting Bank may agree in
writing that a Revolver Lender is no longer a Defaulting Lender.  At such time,
Pro Rata shares shall be reallocated without exclusion of such Revolver Lender’s
Revolver Commitment and Revolver Loans, and all outstanding Revolver Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among Revolver Lenders and settled by Agent (with appropriate
payments by the reinstated Revolver Lender) in accordance with the readjusted
Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and each Fronting
Bank, or as expressly provided herein with respect to Bail-In Actions and
related matters, no reallocation of Commitments and Revolver Loans to
non-Defaulting Lenders or reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender.  The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform

 

125

--------------------------------------------------------------------------------


 

its obligations hereunder shall not relieve any other Lender of its obligations,
and no Lender shall be responsible for default by another Lender.

 

4.3          Number and Amount of Interest Period Loans; Determination of Rate. 
For ease of administration, all Interest Period Loans of the same Type to a
Borrower Group having the same length and beginning date of their Interest
Periods and the same currency shall be aggregated together, and such Loans shall
be allocated among the Applicable Lenders on a Pro Rata basis.  With respect to
any Borrower Group, no more than ten (10) Borrowings of Interest Period Loans
may be outstanding at any time, and each Borrowing of Interest Period Loans when
made, continued or converted shall be in a minimum amount of $1,000,000
(Cdn$1,000,000 in the case of Canadian BA Rate Loans), or an increment of
$100,000 (Cdn$100,000 in the case of Canadian BA Rate Loans) in excess thereof. 
Upon determining Canadian BA Rate or LIBOR for any Interest Period requested by
Borrowers within a Borrower Group, Agent shall promptly notify the
Administrative Borrower by telephone or electronically and, if requested by the
Administrative Borrower, shall confirm any telephonic notice in writing.

 

4.4          Administrative Borrower.

 

4.4.1             Administrative Borrower.  Each Canadian Domiciled Loan Party
and each U.S. Domiciled Loan Party hereby designates WS International as its
representative and agent (in such capacity, the “Administrative Borrower”) for
all purposes under the Loan Documents, including requests for Loans and Letters
of Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of any Borrowing Base and financial reports, receipt
and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, any Fronting Bank
or any Lender.  The Administrative Borrower hereby accepts such appointment.

 

4.4.2             Reserved.

 

4.4.3             Reserved.

 

4.4.4             Administrative Borrower Generally.  Agent, each Fronting Bank
and each Lender shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by the Administrative Borrower on behalf of any Loan Party.  Agent,
any Fronting Bank and any Lender may give any notice or communication with a
Loan Party hereunder to the Administrative Borrower on behalf of such Loan
Party.  Each of Agent, any Fronting Bank and any Lender shall have the right, in
its discretion, to deal exclusively with the Administrative Borrower for any or
all purposes under the Loan Documents.  Each Loan Party agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Administrative Borrower shall be binding upon and enforceable
against it.

 

4.5          Reserved.

 

4.6          Effect of Termination.  On the effective date of termination of the
Revolver Commitments, all Obligations shall be immediately due and payable.  All
undertakings of Loan Parties contained in the Loan Documents shall survive, and
Agent shall retain their Liens on the

 

126

--------------------------------------------------------------------------------


 

Collateral and all of their rights and remedies under the Loan Documents until
Full Payment of the Secured Obligations.  Notwithstanding Full Payment of the
Secured Obligations, Agent shall not be required to terminate its Liens on any
Collateral unless the Loan Parties have pre-funded all uncleared payment
requests (ACH, wire transfer and other) made by a Loan Party or a Lender or any
of its Affiliates on or prior to the date of such termination.  In addition, in
the event Payment Items have been applied to the Full Payment of the Secured
Obligations, Agent shall not be required to terminate its Liens on any
Collateral unless Agent receives (a) a written agreement, executed by the
Administrative Borrower and any Person whose advances are used in whole or in
part to satisfy the Secured Obligations, indemnifying Agent and Lenders from any
such damages; or (b) such Cash Collateral as Agent, in its reasonable
discretion, deems necessary to protect against any such damages.  Sections 2.3,
2.5, 3.4, 3.6, 3.7, 3.10, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6, and the
obligation of each Loan Party and Lenders with respect to each indemnity given
by it in any Loan Document, shall survive Full Payment of the Secured
Obligations.

 

SECTION 5.                PAYMENTS

 

5.1          General Payment Provisions.  All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 1:00 p.m. (Local Time) on the due date.  Any
payment after such time shall be deemed made on the next Business Day.  If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. 
Any payment of an Interest Period Loan prior to the end of its Interest Period
shall be accompanied by all amounts due under Section 3.10.  Any prepayment of
Loans to a Borrower Group shall be applied first to costs and expenses of Agent
(including any Extraordinary Expenses) relating to such Borrower Group, second
to Floating Rate Loans (and Agent may, in its discretion, apply such prepayment
to Swingline Loans before other Revolver Loans) of such Borrower Group, and then
to Interest Period Loans of such Borrower Group; provided, however, that as long
as no Default or Event of Default exists, prepayments of Interest Period Loans
may (other than in the case of Full Payment of the Obligations), at the option
of Borrowers of the applicable Borrower Group and Agent, be held by Agent as
Cash Collateral and applied to such Loans at the end of their Interest Periods
(in which case no compensation under Section 3.10 hereof shall be payable with
respect to such prepayment, but interest shall continue to accrue on the
outstanding principal of such Loans until payment thereon).  All payments with
respect to any U.S. Facility Obligations shall be made in Dollars and all
payments with respect to any other Obligation shall be made in the currency of
the underlying Obligation.  Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.12.

 

5.2          Repayment of Obligations.  All (i) Canadian Facility Obligations
shall be immediately due and payable in full on the Canadian Revolver Commitment
Termination Date and (ii) U.S. Facility Obligations shall be immediately due and
payable in full on the U.S. Revolver Commitment Termination Date, in each case,
unless payment of such Obligations is sooner required hereunder.  Revolver Loans
may be prepaid from time to time, without penalty or premium, subject to, in the
case of Interest Period Loans, the payment of costs set forth in Section 3.10
(except to the extent provided in Section 5.1).  Notwithstanding anything herein
to the contrary, if an Overadvance exists, Borrowers of the Borrower Group owing
such

 

127

--------------------------------------------------------------------------------


 

Overadvance shall, on the sooner of Agent’s demand or the first Business Day
after any Borrower of such Borrower Group has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of the related Overadvance Loan to zero; provided, that if the aggregate
principal balance of all Revolver Loans owed by any Borrower Group exceeds the
Borrowing Base of such Borrower Group solely as a result of a fluctuation in
Exchange Rates between the currencies in which such Revolver Loans were funded
and Dollars, no repayment due to such Overadvance shall be required under this
Section 5.2 until and unless such excess amount is equal to or greater than 105%
of the Borrowing Base of such Borrowing Group.  If at any time the sum of the
Dollar Equivalent of (x) the aggregate principal balance of all Revolver Loans
owed by any Borrower Group plus (y) the LC Obligations of such Borrower Group
exceeds such Borrower Group Commitments (whether as a result of a fluctuation of
Exchange Rates between the currencies in which such Loans were funded or Letters
or Credit were issued and Dollars or otherwise), Borrowers of such Borrower
Group shall, on the sooner of Agent’s demand or the first Business Day after any
Borrower of such Borrower Group has knowledge thereof, repay its outstanding
Revolver Loans (or Cash Collateralize its Letters of Credit) in an amount
sufficient to reduce such excess to zero.

 

5.3          Payment of Other Obligations.  Obligations shall be paid by
Borrowers as provided in the Loan Documents or, if no payment date is specified,
within thirty (30) days of demand by Agent therefor.

 

5.4          Marshaling; Payments Set Aside.  None of Agent, Fronting Banks or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations.  If any payment by or on behalf of any
Borrower or Borrowers is made to Agent, any Fronting Bank or any Lender, or
Agent, any Fronting Bank or any Lender exercises a right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent, such Fronting Bank
or such Lender in its discretion) to be repaid to a Creditor Representative or
any other Person, then to the extent of such recovery, the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

5.5          Post-Default Allocation of Payments.

 

5.5.1             Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Secured Obligations,
whether arising from payments by or on behalf of any Loan Party, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)           with respect to monies, payments, Property or Collateral of or
from any U.S. Facility Loan Parties, together with allocations pursuant to
subclause (ix) of any clause of this Section 5.5.1:

 

(i)            first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by any U.S. Domiciled Loan Party;

 

128

--------------------------------------------------------------------------------


 

(ii)           second, to all amounts owing to U.S. Swingline Lender on U.S.
Swingline Loans;

 

(iii)          third, to all amounts owing to any U.S. Fronting Bank on U.S. LC
Obligations;

 

(iv)          fourth, to all U.S. Facility Obligations constituting fees owing
by the U.S. Facility Loan Parties (exclusive of any Canadian Facility
Obligations which are guaranteed by the U.S. Domiciled Loan Parties);

 

(v)           fifth, to all U.S. Facility Obligations constituting interest
owing by the U.S. Facility Loan Parties (exclusive of any Canadian Facility
Obligations which are guaranteed by the U.S. Domiciled Loan Parties);

 

(vi)          sixth, to Cash Collateralization of U.S. LC Obligations;

 

(vii)         seventh, to the principal amount of all U.S. Revolver Loans and
all Qualified Secured Bank Product Obligations of any U.S. Domiciled Loan Party
(exclusive of any Qualified Secured Bank Product Obligations which are
guaranteed by the U.S. Domiciled Loan Parties) to the extent a U.S. Bank Product
Reserve has been established with respect thereto up to and including the amount
most recently specified to Agent pursuant to the terms hereof;

 

(viii)        eighth, to all other U.S. Facility Secured Obligations (exclusive
of any Canadian Facility Secured Obligations which are guaranteed by the U.S.
Domiciled Loan Parties); and

 

(ix)          ninth, to be applied to clause (b) below; and

 

(b)           with respect to monies, payments, Property or Collateral of or
from any Canadian Domiciled Loan Party, together with any allocations pursuant
to subclause (ix) of Section 5.5.1(a):

 

(i)            first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by such Canadian Domiciled Loan
Party;

 

(ii)           second, to all amounts owing to Canadian Swingline Lender on
Canadian Swingline Loans to such Canadian Domiciled Loan Party;

 

(iii)          third, to all amounts owing by such Canadian Domiciled Loan Party
to any Canadian Fronting Bank on Canadian LC Obligations of such Canadian
Domiciled Loan Party;

 

(iv)          fourth, to all Canadian Facility Obligations of such Canadian
Domiciled Loan Party constituting fees;

 

(v)           fifth, to all Canadian Facility Obligations of such Canadian
Domiciled Loan Party constituting interest;

 

129

--------------------------------------------------------------------------------


 

(vi)          sixth, to Cash Collateralization of Canadian LC Obligations of
such Canadian Domiciled Loan Party;

 

(vii)         seventh, to all the principal amount of Canadian Revolver Loans
and all Qualified Secured Bank Product Obligations of any Canadian Domiciled
Loan Party (exclusive of any Qualified Secured Bank Product Obligations which
are guaranteed by the Canadian Domiciled Loan Parties) to the extent a Canadian
Bank Product Reserve has been established with respect thereto up to and
including the amount most recently specified to Agent pursuant to the terms
hereof; and

 

(viii)        eighth, to all other Canadian Facility Secured Obligations of such
Canadian Domiciled Loan Party.

 

Amounts shall be applied to each category of Secured Obligations set forth
within subsection (a) and (b) above, as applicable, until Full Payment thereof
and then to the next category.  If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Secured
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations shall be
the lesser of the maximum Secured Bank Product Obligations or Qualified Secured
Bank Product Obligations, as the case may be, last reported to Agent or the
actual Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, as the case may be, as calculated by the methodology reported to
Agent for determining the amount due.  Agent shall have no obligation to
calculate the amount to be distributed with respect to any Secured Bank Product
Obligations or Qualified Secured Bank Product Obligations, and may request a
reasonably detailed calculation of such amount from the applicable Secured
Party.  If a Secured Party fails to deliver such calculation within five days
following request by Agent, Agent may assume the amount to be distributed is
zero.  The allocations set forth in this Section 5.5.1 are solely to determine
the rights and priorities of Agent and Secured Parties as among themselves, and
any allocation within subsection (a) and (b) of proceeds of the realization of
Collateral may be changed by agreement among them without the consent of any
Loan Party.  This Section 5.5.1 is not for the benefit of or enforceable by any
Loan Party.  Notwithstanding the preceding two sentences and anything else to
the contrary set forth in any of the Loan Documents, all payments by or on
behalf of any Loan Party shall be applied first to the Secured Obligations of
any member of the Borrower Group of which such Loan Party is a member then due
until paid in full and then to all other Secured Obligations (subject to the
limitations contained herein) until paid in full.  Notwithstanding anything
contained in this Section 5.5.1, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

5.5.2             Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.6          Application of Payments.  The ledger balance in the Dominion
Accounts of each Borrower Group as of the end of a Business Day shall be applied
to the Loan Party Group Obligations of such Borrower Group at the beginning of
the next Business Day during the

 

130

--------------------------------------------------------------------------------


 

existence of any Cash Dominion Event.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers of the applicable Borrower
Group as long as no Event of Default exists.  Each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable;
provided, however, that, unless an Event of Default has occurred and is
continuing, Agent shall not apply any payments to any Interest Period Loans
prior to the last day of the applicable Interest Period.

 

5.7          Loan Account; Account Stated.

 

5.7.1             Loan Account.  Agent shall maintain in accordance with its
usual and customary practices an account or accounts (“Loan Account”) evidencing
the Obligations of Borrowers within each Borrower Group resulting from each Loan
made to such Borrowers or issuance of a Letter of Credit for the account of
Borrowers from time to time.  Any failure of Agent to record anything in the
Loan Account, or any error in doing so, shall not limit or otherwise affect the
obligation of any Borrower to pay any amount owing hereunder.  With respect to
each Borrower Group, Agent may maintain a single Loan Account in the name of
each such Borrower Group (in the name of any member of each Borrower Group), and
each Borrower confirms that such arrangement shall have no effect on the joint
and several character of its liability for the Secured Obligations.

 

5.7.2             Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 45 days after receipt or inspection that specific
information is subject to dispute.

 

5.8          Taxes.  For purposes of this Section 5.8, the term “Lender”
includes any Fronting Bank.

 

5.8.1             Payments Free of Taxes.  All payments by or on behalf of any
Loan Party of Obligations shall be free and clear of and without deduction,
remittance or withholding for any Taxes, unless required by Applicable Law.  If
Applicable Law requires any Loan Party or Agent to withhold, remit or deduct any
Taxes (as determined in good faith by the applicable Loan Party or Agent), the
withholding, remittance or deduction shall be based on Applicable Law and the
information provided pursuant to this Section 5.8 and Section 5.9, and the
applicable Loan Party or Agent shall be entitled to make such deduction or
withholding and shall timely pay the amount withheld, remitted or deducted to
the relevant Governmental Authority.  If the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by Loan Parties
shall be increased so that the applicable Credit Parties receive an amount equal
to the sum they would have received if no such withholding, remittance or
deduction (including deductions applicable to additional sums payable under this
Section 5.8) had been made.  Without limiting the foregoing, Loan Parties shall
timely pay and remit all Other Taxes to the relevant Governmental Authorities in
accordance with Applicable Law or, at the option of Agent, timely reimburse it
for the payment of any Other Taxes. For purposes of

 

131

--------------------------------------------------------------------------------


 

determining withholding Taxes imposed under FATCA, from and after the Closing
Date, the Administrative Borrower and Agent shall be entitled to treat (and the
Credit Parties hereby authorize Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

5.8.2             Payment.  Loan Parties shall indemnify, hold harmless and
reimburse each Credit Party for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes and Other Taxes attributable to amounts
payable under this Section 5.8) paid by such Credit Party with respect to any
Obligations of such Loan Party’s Borrower Group, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto.  A certificate
setting forth in reasonable detail the amount and basis for calculation of any
such payment or liability delivered to the Administrative Borrower by a Credit
Party (with a copy to Agent) shall be conclusive, absent manifest error, and all
amounts payable by Loan Parties under this Section 5.8.2 shall be due in
accordance with Section 5.3.  As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by a Loan Party, the Administrative
Borrower shall deliver to Agent a receipt from the Governmental Authority or
other evidence of payment reasonably satisfactory to Agent.

 

5.8.3             Treatment of Certain Refunds.  If any Credit Party determines,
in its sole discretion in good faith, that it is entitled to claim a refund or
credit from a Governmental Authority in respect of any Indemnified Tax or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 5.8
(including by the payment of additional amounts pursuant to Section 5.8.1), such
Credit Party shall promptly notify such Loan Party of the availability of such
refund claim and, if such Credit Party determines in good faith that making a
claim for refund will not place such party in a less favorable net after-Tax
position than such party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid, shall, within
60 days after receipt of a request by such Loan Party, make a claim to such
Governmental Authority for such refund.  If a Credit Party determines, in its
sole discretion, that it has received a refund of any Indemnified Tax or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 5.8
(including by the payment of additional amounts pursuant to Section 5.8.1), it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Loan Parties
under this Section 5.8 with respect to the Indemnified Tax or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Credit Party,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Loan Parties agree in
writing to repay the amount paid over to Loan Parties (plus interest
attributable to the period during which the Loan Parties held such funds) to
such Credit Party in the event that such Credit Party is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require any Credit Party to make available its tax returns (or any other
information relating to its Taxes) to any Loan Party or any other Person.

 

5.9          Lender Tax Information.  For purposes of this Section 5.9, the term
“Lender” includes any Fronting Bank.

 

132

--------------------------------------------------------------------------------


 

5.9.1             Generally.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of a jurisdiction
in which a relevant Loan Party is resident for tax purposes, or under any treaty
to which such jurisdiction is a party, with respect to payments under any Loan
Document shall deliver to Agent and the Administrative Borrower, at the time or
times prescribed by Applicable Law or reasonably requested by Agent or the
Administrative Borrower, such properly completed and executed documentation or
such other evidence as prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In addition
and only to the extent applicable, any Lender, if requested by Agent or the
Administrative Borrower, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Agent or the Administrative Borrower
as will enable Agent and the Administrative Borrower to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in this Agreement, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.9.2 below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

5.9.2             U.S. Borrowers.  If a Borrower is a U.S. Person, any Lender
that is a U.S. Person shall deliver to Agent and the Administrative Borrower (on
or prior to the date on which such Lender becomes a Lender under this Agreement,
and from time to time thereafter upon the reasonable request of Agent or
Administrative Borrower) executed copies of IRS Form W-9 or such other
documentation or information prescribed by Applicable Law or reasonably
requested by Agent or Administrative Borrower to determine whether such Lender
is subject to information reporting requirements and to establish that such
Lender is not subject to backup withholding.  If any Foreign Lender is entitled
to any exemption from or reduction of U.S. withholding tax for payments with
respect to the U.S. Facility Obligations, it shall, to the extent it is legally
permitted to do so, deliver to Agent and Administrative Borrower, on or prior to
the date on which it becomes a U.S. Revolver Lender or U.S. Fronting Bank
hereunder (and from time to time thereafter upon request by Agent or
Administrative Borrower, but only if such Foreign Lender is legally entitled to
do so) two executed copies of, (a) IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required supporting
documentation (including, a certificate in the form of Exhibit J-2 (a “Non-Bank
Certificate”) applicable to a partnership, if applicable); (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or section 881(c) of the Code, IRS Form W-8BEN or W-8BEN-E
and a Non-Bank Certificate in the form of Exhibit J-1 or Exhibit J-2, as
applicable; and/or (e) any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. withholding tax, together
with such supplementary documentation as may be necessary to allow Agent and
U.S. Borrowers to determine the withholding or deduction required to be made.

 

5.9.3             Lender Obligations.  Each Lender shall promptly notify the
Administrative Borrower and Agent of any change in circumstances that would
change any claimed Tax exemption or reduction.  Each Lender, severally and not
jointly with any other Lender, shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) affected Borrowers of the Borrower Group
to which such Lender has issued a Revolver

 

133

--------------------------------------------------------------------------------


 

Commitment and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable and documented attorneys’ fees
limited to the fees, disbursements and other charges or one primary counsel and
one local counsel in each relevant jurisdiction) incurred by or asserted against
such affected Borrower of such Borrower Group or Agent by any Governmental
Authority due to such Lender’s failure to deliver, or inaccuracy or deficiency
in, any documentation required to be delivered by it pursuant to Section 5.8 or
this Section 5.9.  Each Lender authorizes Agent to set off any amounts due to
Agent under this Section against any amounts payable to such Lender under any
Loan Document.  Each Lender agrees that if any form or certificate it previously
delivered expires or becomes obsolete or inaccurate in any material respect, it
shall update the form or certification or promptly notify the applicable
Borrower or Agent in writing of its legal inability to do so.  If a payment made
to Agent or a Lender under any Loan Document would be subject to United States
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), Agent or such Lender
shall deliver to the Borrowers and Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrowers
or Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or Agent as may be necessary
for the Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA, or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 5.9.3, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

5.10        Guarantees.

 

5.10.1           Joint and Several Liability of Loan Parties.  Each Guarantor
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and the other Secured Parties (as primary
obligor, and not merely as a surety) the prompt payment and performance of, all
Secured Obligations and all agreements of each Loan Party under the Credit
Documents provided, that a Guarantor shall not have any liability with respect
to, or guarantee, any Excluded Swap Obligations of such Guarantor; and provided,
further that notwithstanding anything contained herein to the contrary, no
Canadian Domiciled Loan Party shall guarantee or be liable for the Secured
Obligations of any U.S. Domiciled Loan Party.  Each Guarantor agrees that its
guarantee obligations as a Guarantor of the Secured Obligations hereunder
constitute a continuing guarantee of payment and not of collection, that such
guarantee obligations shall not be discharged until Full Payment of the Secured
Obligations, and that such guarantee obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Secured
Obligations or Credit Document, or any other document, instrument or agreement
to which any Loan Party is or may become a party or be bound; (b) the absence of
any action to enforce this Agreement (including this Section 5.10) or any other
Credit Document, or any waiver, consent or indulgence of any kind by Agent or
any other Secured Party with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guarantee for the Secured Obligations or any action, or the absence
of any action, by Agent or any other Secured Party in respect thereof (including
the release of any security or guarantee); (d) the insolvency of any Loan Party;
(e) any election by Agent or any other Secured

 

134

--------------------------------------------------------------------------------


 

Party in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the U.S. Bankruptcy Code or any other Applicable Law of any other jurisdiction
of similar effect; (f) any borrowing or grant of a Lien by any other Loan Party
as debtor-in-possession under Section 364 of the U.S. Bankruptcy Code or any
other Applicable Law of any other jurisdiction of similar effect or otherwise;
(g) the disallowance of any claims of Agent or any other Secured Party against
any Loan Party for the repayment of any Secured Obligations under Section 502 of
the U.S. Bankruptcy Code or any other Applicable Law of any other jurisdiction
of similar effect or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Secured Obligations.  For the avoidance
of doubt, the guarantees contained in this Agreement are subject to the
reinstatement provisions contained in Section 14.24 of this Agreement.

 

5.10.2           Waivers by Loan Parties.

 

(a)           Each Loan Party hereby expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Secured Parties to marshal assets or to
proceed against any Loan Party, other Person or security for the payment or
performance of any Secured Obligations before, or as a condition to, proceeding
against such Loan Party.  To the extent permitted by Applicable Law, each Loan
Party waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Secured Obligations.  It is agreed
among each Loan Party, Agent and the other Secured Parties that the provisions
of this Section 5.10 are of the essence of the transaction contemplated by the
Credit Documents and that, but for such provisions, Agent, Fronting Banks and
Lenders would decline to make Loans and issue Letters of Credit.  Each Loan
Party acknowledges that its guarantee pursuant to this Section is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.

 

(b)           Agent and the other Secured Parties may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon the Collateral by judicial foreclosure or non-judicial sale or enforcement,
to the extent permitted under Applicable Law, without affecting any rights and
remedies under this Section 5.10.  If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any other Secured Party shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any Loan Party or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Loan
Party consents to such action and, to the extent permitted under Applicable Law,
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Loan Party might otherwise have had.  To the
extent permitted under Applicable Law, any election of remedies that results in
denial or impairment of the right of Agent or any other Secured Party to seek a
deficiency judgment against any Loan Party shall not impair any other Loan
Party’s obligation to pay the full amount of the Secured Obligations.  To the
extent permitted under Applicable Law, each Loan Party waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Secured Obligations, even though that
election of remedies destroys such Loan Party’s rights of subrogation against
any other Person.  To the extent permitted under Applicable Law,

 

135

--------------------------------------------------------------------------------


 

Agent may bid all or a portion of the Secured Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Secured Obligations in
accordance with the terms of this Agreement.  To the extent permitted under
Applicable Law, the amount of the successful bid at any such sale, whether Agent
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Secured Obligations shall be
conclusively deemed to be the amount of the Secured Obligations guaranteed under
this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any other Secured Party might otherwise be entitled but for such
bidding at any such sale.

 

5.10.3           Extent of Liability of Loan Parties; Contribution.

 

(a)           Notwithstanding anything herein to the contrary but provided that
in no circumstance shall any Canadian Domiciled Loan Party guarantee or be
liable for the Secured Obligations of any U.S. Domiciled Loan Party, each Loan
Party’s liability under this Section 5.10 shall be limited to the greater of
(i) all amounts for which such Loan Party is primarily liable hereunder, as
described below, and (ii) such Loan Party’s Allocable Amount.

 

(b)           If any Loan Party makes a payment under this Section 5.10 of any
Secured Obligations (other than amounts for which such Loan Party is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments previously or concurrently made by any other Loan Party, exceeds the
amount that such Loan Party would otherwise have paid if each Loan Party had
paid the aggregate Secured Obligations satisfied by such Guarantor Payments in
the same proportion that such Loan Party’s Allocable Amount bore to the total
Allocable Amounts of all Loan Parties, then such Loan Party shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Loan Party for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Loan Party shall be the maximum amount
that could then be recovered from such Loan Party under this Section 5.10
without rendering such payment voidable under Section 548 of the U.S. Bankruptcy
Code or under any applicable state fraudulent transfer or conveyance act, or
similar statute or common law or any other Applicable Law of any other
jurisdiction of similar effect.

 

(c)           Nothing contained in this Section 5.10 shall limit the liability
of any Loan Party to pay Loans made to that Loan Party, LC Obligations relating
to Letters of Credit issued to support such Loan Party’s business, and all
accrued interest, fees, expenses and other related Secured Obligations with
respect thereto, for which such Loan Party shall be primarily liable for all
purposes hereunder.

 

5.10.4           [Reserved].

 

5.10.5           Subordination.  Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration,

 

136

--------------------------------------------------------------------------------


 

contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the Full Payment of all Secured
Obligations.

 

5.11        Reserved.

 

5.12        Currency Matters.  Dollars are the currency of account and payment
for each and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent; provided, that

 

(a)           each repayment of a Revolver Loan, LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

 

(b)           each payment of interest shall be made in the currency in which
the principal or other sum in respect of which such interest is denominated;

 

(c)           each payment of fees pursuant to Section 3.2.1 shall be in the
currency therein provided, and if not so provided, in Dollars;

 

(d)           each payment of fees pursuant to Sections 3.2.2 through 3.2.5
shall be in the currency of the underlying Letter of Credit; and

 

(e)           each payment in respect of Extraordinary Expenses and any other
costs, expenses and indemnities shall be made in the currency in which the same
were incurred by the party to whom payment is to be made.

 

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Credit Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.12.  Agent has the
right, at the expense of the applicable Loan Party, to convert any payment made
in an incorrect currency into the applicable currency required under this
Agreement.  To the extent that the amount of any such payment shall, on actual
conversion into such currency, fall short of such obligation or liability actual
or contingent expressed in that currency, such Loan Party (together with the
other Loan Parties within its Loan Party Group or other obligors pursuant to any
Guarantee of the Obligations of such Loan Party Group) agrees to indemnify and
hold harmless such Credit Party, with respect to the amount of the shortfall
with respect to amounts payable by such Loan Party hereunder, with such
indemnity surviving the termination of this Agreement and any legal proceeding,
judgment or court order pursuant to which the original payment was made which
resulted in the shortfall.  To the extent that the amount of any such payment to
a Credit Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Credit Party shall return such excess to the members of the affected Borrower
Group.

 

5.13        Release of Guarantors.  Agent and Lenders agree that any Guarantor
may be released prior to Full Payment of the Secured Obligations to the extent
such Guarantor is being sold, transferred or otherwise disposed of (including
through a merger, consolidation,

 

137

--------------------------------------------------------------------------------


 

amalgamation, liquidation or dissolution) permitted pursuant to Sections 10.2.3,
10.2.4, or 10.2.5 in accordance with Section 12.4.1.

 

SECTION 6.                CONDITIONS PRECEDENT

 

6.1          Conditions Precedent to the Closing Date. The obligation of each
Lender and Fronting Bank to make its extension of credit to be made hereunder on
the Closing Date is subject to the satisfaction of the following conditions
precedent:

 

(a)           Loan Documents.  Agent shall have received counterparts of this
Agreement that, when taken together, bear signatures of each Loan Party, each
Lender, and Agent.  Agent shall have received counterparts of the Intercreditor
Agreement, the U.S. Security Agreement, the Canadian Security Agreement and each
other Loan Document listed on Schedule 6.1(a) by each of the signatories
thereto.

 

(b)           Fees and Expenses.  The Joint Lead Arrangers, Lenders and Agent
shall have received all fees required to be paid on the Closing Date pursuant to
the Fee Letter in connection with the Facilities and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least two (2) Business Days prior to the
Closing Date (except as otherwise agreed to by the Borrowers) (which amounts
may, at the Administrative Borrower’s option, be offset against the proceeds of
the Facilities).

 

(c)           Representations and Warranties. The Specified Representations and
Specified Acquisition Agreement Representations shall be true and correct in all
material respects as of the Closing Date (or, if any such representations or
warranties are qualified by materiality, material adverse effect or similar
language, shall be true and correct in all respects).

 

(d)           Notices.  With respect to the making of Loans, a completed Notice
of Borrowing shall have been delivered to Agent on a timely basis.  With respect
to the issuance of a Letter of Credit, the conditions set forth in paragraphs
(b) through (m) of the applicable definition of LC Conditions shall be
satisfied, together with the conditions set forth in Section 2.3.1 or
Section 2.5.1, as applicable,

 

(e)           No Company Material Adverse Effect.  Since the date of the
Acquisition Agreement, no Company Material Adverse Effect (as defined in the
Acquisition Agreement) shall have occurred.

 

(f)            Pro Forma Financial Statements; Closing Date Financial
Statements.  Agent shall have received the Pro Forma Financial Statements and
the Closing Date Financial Statements.

 

(g)           Transactions.

 

(i)            The Acquisition shall be consummated substantially concurrently
with the extensions of credit to be made hereunder on the Closing Date in all
material respects in accordance with the terms of the Acquisition Agreement,
after giving effect to any modifications, amendments or waivers, other than any
such modifications,

 

138

--------------------------------------------------------------------------------


 

amendments or waivers that are materially adverse to the interests of the Joint
Lead Arrangers (it being understood that (a) any modification, amendment or
waiver that results in a reduction in the purchase price of, or consideration
for, the Acquisition shall not be deemed to be materially adverse to the
interests of the Joint Lead Arrangers to the extent that (1) it is less than 10%
of the purchase price of, or consideration for, the Acquisition (subject to the
requirement to satisfy the condition set forth in Section 6.1(g)(ii)) or
(2) otherwise, any such reduction shall be applied to reduce the Facilities
(including the amount to be drawn thereunder on the Closing Date) and the Equity
Contribution on a pro rata basis, (b) any modification, amendment or waiver that
results in an increase in the purchase price of, or consideration for, the
Acquisition shall not be deemed to be material and adverse to the interests of
the Joint Lead Arrangers so long as such increase is funded with an increase to
the Equity Contribution and (c) any amendment to the definition of Company
Material Adverse Effect (as defined in the Acquisition Agreement as in effect on
August 21, 2017) or amendment to the “Xerox” provisions in the Acquisition
Agreement as in effect on August 21, 2017 shall be deemed to be material and
adverse to the interests of the Joint Lead Arrangers).

 

(ii)           The Equity Contribution shall be consummated substantially
concurrently with the extensions of credit to be made hereunder on the Closing
Date and any shares of stock in Holdings delivered by Holdings to Algeco
Scotsman Global S.à r.l. and Algeco Scotsman Holdings Kft as part of the
consideration for the Acquisition shall (x) represent no more than 10% of
Holdings’ common stock on a fully diluted basis as of the Closing Date and
(y) be in the form of common stock.

 

(h)           Personal Property Collateral.  Each Loan Party shall have
delivered to Agent:

 

(i)            a completed Perfection Certificate, dated as of the Closing Date,
executed by a duly authorized officer of each Loan Party, together with all
attachments contemplated thereby;

 

(ii)           each UCC and PPSA financing statement shall have been delivered
to Agent and shall be in proper form for filing, registration or recordation;
and

 

(iii)          Agent shall have received (1) the certificates representing the
shares of certificated Equity Interests pledged pursuant to the Security
Documents (to the extent possession of such certificates perfects a security
interest therein and such Equity Interests are certificated), together with an
undated stock power or other instrument of transfer for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(2) each promissory note pledged pursuant to the Security Documents and required
to be delivered thereunder duly executed (without recourse) in blank (or
accompanied by an undated instrument of transfer executed in blank and
reasonably satisfactory to Agent) by the pledgor thereof; provided that, the
requirement to deliver the documents described in this clause (iii) (except to
the extent relating to certificates representing the Equity Interests of a
Borrower) shall not constitute conditions precedent to the initial Loans on the
Closing Date after the Loan Parties’ use of commercially reasonable efforts to
provide such items on or prior to the Closing Date or without undue burden or
expense and the relevant Loan Parties hereby agree to deliver, or cause

 

139

--------------------------------------------------------------------------------


 

to be delivered, such documents and instruments, or take or cause to be taken
such other actions as may be required to deliver such certificates and/or
promissory notes, within 90 days after the Closing Date (subject to extensions
approved by Agent in its reasonable discretion).

 

(i)            Borrowing Base.

 

(i)            Agent shall have received a Borrowing Base Certificate dated the
Closing Date and signed by the chief financial officer or other officer with
equivalent duties of the Administrative Borrower.

 

(ii)           In the case of the funding of Revolver Loans or the issuance,
extension or renewal of any Letters of Credit, (i) Availability for the relevant
Borrower Group of not less than the amount of the proposed Borrowing or Letter
of Credit shall exist and (ii) both immediately before and immediately after
giving effect thereto, no Overadvance shall exist or would result therefrom and
the Total Revolver Exposure would not exceed the Maximum Revolver Facility
Amount.

 

(iii)          Both immediately before and immediately after giving effect
thereto, the sum of Dollar Equivalents of the Revolver Exposure of each Borrower
Group shall not exceed the Borrowing Base of such Borrower Group.

 

(j)            Solvency Certificate.  Agent shall have received a solvency
certificate (a “Solvency Certificate”), substantially in the form attached
hereto as Exhibit H dated the Closing Date and signed by the chief financial
officer or other officer with equivalent duties of the Administrative Borrower.

 

(k)           Secretary’s Certificates.  Agent shall have received with respect
to Holdings, the Borrowers and each other Loan Party:

 

(i)            copies of the Organic Documents of each U.S. Domiciled Loan Party
(including each amendment thereto) certified as of a date reasonably near the
Closing Date as being a true and complete copy thereof by the Secretary of State
or other applicable Governmental Authority of the jurisdiction in which each
such Loan Party is organized;

 

(ii)           a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the Organic Documents of such Loan Party as in effect
on the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or similar governing body of
such Loan Party (and, if applicable, any parent company of such Loan Party)
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, formation or organization, as
applicable, of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (iv) below and (D) as to the incumbency and specimen signature of each
Person authorized to execute any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party;

 

140

--------------------------------------------------------------------------------


 

(iii)          a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate pursuant to clause (ii) above; and

 

(iv)          a copy of the certificate of good standing (or other similar
instrument) (to the extent a certificate of good standing or other similar
instrument may be obtained in the relevant jurisdiction) of such Loan Party from
the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized (dated as of a date
reasonably near the Closing Date) and, with respect to the Canadian Borrowers,
the jurisdiction in which their chief executive office is located, if (x) such
jurisdiction is different than its jurisdiction of organization and (y) the
relevant Canadian Borrower is registered in such jurisdiction.

 

(l)            Legal Opinions.  Agent shall have received the following executed
legal opinions:

 

(i)            (x) the legal opinion of Allen & Overy LLP, special counsel to
the Loan Parties and (y) the legal opinion of Blake, Cassels & Graydon LLP,
special Canadian counsel to the Loan Parties; and

 

(ii)           the legal opinion of local counsel in each jurisdiction in which
a Loan Party is organized, to the extent such Loan Party is not covered by the
opinion referenced in Section 6.1(l)(i), as may be required by Agent.

 

Each such legal opinion shall (a) be dated as of the Closing Date, (b) be
addressed to Agent, the Lenders (including the Swingline Lenders) and the
Fronting Banks and (c) cover such matters relating to the Loan Documents and the
Transactions as Agent may reasonably require.  Each Loan Party hereby instructs
such counsel to deliver such opinions to Agent, the Lenders (including the
Swingline Lenders) and the Fronting Banks.

 

(m)          Consents.              The Borrowers shall have obtained written
consents (in form and substance reasonably satisfactory to Agent) to the
Transactions from the requisite lenders under the Existing Facility Agreement.

 

(n)           Know Your Customer. Agent shall have received at least three
(3) Business Days before the Closing Date all documentation and other
information about the Borrowers and the Guarantors that shall have been
reasonably requested by Agent or the Joint Lead Arrangers in writing at least
ten (10) Business Days prior to the Closing Date and that Agent and Joint Lead
Arrangers reasonably determine is required by applicable regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act and the AML
Legislation.

 

(o)           Closing Certificate.              Agent shall have received a
certificate of a Senior Officer of the Administrative Borrower dated the Closing
Date confirming satisfaction of the conditions set forth in Sections 6.1(c),
(e) and (g).

 

141

--------------------------------------------------------------------------------


 

(p)           Senior Secured Notes.  WS International shall have received the
net cash proceeds from the issuance of the Senior Secured Notes.

 

6.2          Conditions Precedent to All Credit Extensions after the Closing
Date.  Agent, Fronting Banks and Lenders shall not be required to fund any Loans
or arrange for issuance, extension or renewal of any Letters of Credit after the
Closing Date, unless the following conditions are satisfied:

 

(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance;

 

(b)           The representations and warranties of each Loan Party in the Loan
Documents shall be true and correct in all material respects as of the date of
such extension of credit (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date,
and any representation or warranty qualified by materiality, material adverse
effect or similar language shall be true and correct in all respects);

 

(c)           In the case of the funding of Revolver Loans or the issuance,
extension or renewal of any Letters of Credit, (i) Availability for the relevant
Borrower Group of not less than the amount of the proposed Borrowing or Letter
of Credit shall exist and (ii) both immediately before and immediately after
giving effect thereto, no Overadvance shall exist or would result therefrom and
the Total Revolver Exposure would not exceed the Maximum Revolver Facility
Amount;

 

(d)           Both immediately before and immediately after giving effect
thereto, the sum of Dollar Equivalents of the Revolver Exposure of each Borrower
Group shall not exceed the Borrowing Base of such Borrower Group;

 

(e)           With respect to the making of Loans, a completed Notice of
Borrowing shall have been delivered to Agent on a timely basis;

 

(f)            With respect to the issuance of a Letter of Credit, the
conditions set forth in paragraphs (b) through (m) of the applicable definition
of LC Conditions shall be satisfied, together with the conditions set forth in
Section 2.3.1 or Section 2.5.1, as applicable; and

 

(g)           With respect to the funding of any Loan or arrangement for
issuance of any Letter of Credit, the requirements of Section 2.6 are satisfied.

 

Each request (or any deemed request, except a deemed request in connection with
a Protective Advance or pursuant to Sections 2.3.2(a) or 2.5.2(a)) by the
Administrative Borrower or any Borrower for funding of a Loan or issuance of a
Letter of Credit shall constitute a representation by all Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding, issuance or grant.

 

142

--------------------------------------------------------------------------------


 

SECTION 7.                BORROWING BASE ALLOCATION

 

7.1          Allocation Mechanism.  So long as no Default or Event of Default is
then continuing, the Administrative Borrower may allocate all or a portion of
the U.S. Borrowing Base of the U.S. Borrowers to the Canadian Borrowing Base of
the Canadian Borrowers by providing Agent with five (5) Business Days’ prior
written notice of such allocation, which notice shall specify (a) the Dollar
Equivalent amount of such Borrowing Base allocation and (b) the effective date
of such Borrowing Base allocation; provided that (i) the Administrative Borrower
may not allocate any portion of the Canadian Borrowing Base to the U.S.
Borrowers and (ii) the ability of the Administrative Borrower to allocate a
portion of the U.S. Borrowing Base of the U.S. Borrowers to the Canadian
Borrowers shall be subject to the limitations contained in Section 10.1.1(e). 
For so long as a portion of the U.S. Borrowing Base of the U.S. Borrowers is
allocated to the Canadian Borrowing Base of the Canadian Borrowers pursuant to
the preceding sentence, (a) if the amount of the U.S. Revolver Commitments is
less than the amount of the U.S. Borrowing Base (prior to giving effect to such
allocation), the U.S. Revolver Commitments shall be deemed to be reduced by the
amount of such allocation (and the Allocated U.S. Availability Reserve shall not
be in effect) (provided that such deemed reduction shall not apply to any fees
payable pursuant to Section 3.2.1(d)) and (b) if the amount of the U.S.
Borrowing Base (prior to giving effect to such allocation) is less than the
amount of the U.S. Revolver Commitments, the Allocated U.S. Availability Reserve
shall be in effect.  By providing Agent with five (5) Business Days’ prior
written notice, the Administrative Borrower may revoke any such allocation of
all or a portion of the U.S. Borrowing Base of the U.S. Borrowers to the
Canadian Borrowing Base of the Canadian Borrowers.

 

SECTION 8.                COLLATERAL ADMINISTRATION

 

8.1          Administration of Accounts.

 

8.1.1             Records and Schedules of Accounts.  Each Loan Party shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form reasonably satisfactory to Agent in accordance with
Section 10.1.1(f).  If the collectability of Accounts of all Borrowers in an
aggregate face amount exceeding $10,000,000 is impaired, then the Administrative
Borrower shall notify Agent of such occurrence promptly (and in any event within
one Business Day) after the Administrative Borrower has knowledge thereof.

 

8.1.2             Taxes.  If an Account of any Loan Party includes a charge for
any Taxes, Agent is authorized, in its discretion, if the applicable Loan Party
has not paid such Taxes when due, to pay the amount thereof to the proper
Governmental Authority for the account of such Loan Party and to charge the Loan
Parties therefor; provided, however, that neither Agent nor any other Secured
Party shall be liable for any Taxes that may be due from the Loan Parties or
with respect to any Collateral.

 

8.1.3             Account Verification.  During a Default, Event of Default or
Cash Dominion Event, Agent shall have the right, in the name of Agent, any
designee of Agent or any Loan Party, upon notice to the relevant Loan Parties,
to verify the validity, amount or any other matter relating to any Accounts of
the Loan Parties by mail, telephone or otherwise.  The Loan

 

143

--------------------------------------------------------------------------------


 

Parties shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

 

8.1.4             Maintenance of Dominion Accounts.  Each Loan Party shall
maintain Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Agent.  The Borrowers shall obtain a Deposit Account Control
Agreement (or equivalent in each relevant jurisdiction) from each lockbox
servicer and Dominion Account bank, establishing Agent’s control over and Lien
on the lockbox or Dominion Account, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account and waiving offset
rights of such servicer or bank, except for customary administrative charges. 
If a Dominion Account is not maintained with Bank of America, Agent may, during
the existence of any Cash Dominion Event, require immediate transfer of all cash
receipts in such account to a Dominion Account maintained with Bank of America. 
Agent and Lenders assume no responsibility to any Loan Party for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.  For the
avoidance of doubt, in no event shall any Excluded Deposit Account be a Dominion
Account.

 

8.1.5             Proceeds of Collateral.  (a)       Each Loan Party shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts, Chattel Paper and all proceeds of other Collateral
included in any Borrowing Base are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account); provided that to the extent payments
owed to a Borrower are in respect of Stand-Alone Customer Capital Leases that
have been pledged to a Permitted Stand-Alone Capital Lease Counterparty pursuant
to a Permitted Stand-Alone Capital Lease Transaction and such Accounts and
Chattel Paper are not included in the Borrowing Base, in each case, such
payments may be made to the related Capital Lease Deposit Account.  If any such
Loan Party receives cash or Payment Items with respect to any such Collateral,
it shall hold same in trust for Agent and within one (1) Business Day deposit
the same into a Dominion Account.

 

(b)           The Loan Parties shall not participate in any cash pooling
arrangements.

 

8.2          Administration of Rental Equipment .

 

8.2.1             Records and Reports of Rental Equipment.  Each Loan Party
shall keep accurate and complete records of its Rental Equipment, including
costs and daily withdrawals and additions, and shall submit to Agent Rental
Equipment reconciliation reports (which reports shall set forth the Rental
Equipment information by location) in form reasonably satisfactory to Agent in
accordance with Section 10.1.1(f).

 

8.2.2             Storage and Maintenance.  The Loan Parties shall use, store
and maintain all Rental Equipment located at any owned or leased property with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity in all material respects with all Applicable Law,
including the FLSA, if applicable, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations of such Loan
Party where any Collateral is located.

 

144

--------------------------------------------------------------------------------


 

8.3          Administration of Deposit Accounts. Schedule 8.3 sets forth all
Deposit Accounts maintained by the Loan Parties as of the date hereof, including
all Dominion Accounts.  Each Loan Party shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than Excluded
Deposit Accounts) through a Deposit Account Control Agreement.  A Loan Party
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than Agent or, in the case of Capital Lease Deposit
Accounts, the lessor with respect to the related Capital Lease) to have control
over a Deposit Account or any Property deposited therein.  The Administrative
Borrower shall promptly notify Agent of any opening or closing of a Deposit
Account (other than a Capital Lease Deposit Account) of any Loan Party, and upon
Agent’s receipt of such notice,  Schedule 8.3 will automatically be deemed
amended to reflect the opening or closing of such Deposit Account(s).

 

8.4          General Provisions.

 

8.4.1             Location of Collateral. (a)   All tangible items of
Collateral, other than goods in transit, shall at all times be kept by the Loan
Parties at the Loan Parties’ business locations set forth in Schedule 8.4.1,
except that the Loan Parties may (i) make sales, leases or other dispositions of
Collateral in accordance with Sections 10.2.3, 10.2.4, and 10.2.5; (ii) in the
case of any U.S. Facility Loan Party, move Collateral to another location in the
United States; and (iii) in the case of a Canadian Domiciled Loan Party, move
Collateral to another location in Canada set forth on Schedule 8.4.1 or,
(1) upon 5 Business Days prior written notice to Agent, and (2) so long as all
actions shall have been taken prior to such move to ensure that Agent has a
perfected first priority security interest in and Lien on such Collateral, any
other location in Canada.

 

(b)           Each Loan Party shall maintain insurance with respect to the
Collateral as required under Section 10.1.4.  From time to time upon request,
Borrowers shall deliver to Agent the originals or certified copies of their
insurance policies.  Unless not customary in the relevant insurance market or
available on commercially reasonable terms in the insurance market for the
applicable jurisdiction, each policy shall include endorsements (i) showing
Agent as loss payee or additional insured, as appropriate; and (ii) requiring at
least 10 days’ prior written notice to Agent (or such shorter period as agreed
to by Agent) in the event of cancellation of the policy for any reason
whatsoever.  If any Loan Party fails to provide and pay for any insurance, Agent
may, at its option, but shall not be required to, procure the insurance and
charge such Loan Party therefor.

 

8.4.2             Protection of Collateral.  All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral of a Loan Party Group, all Taxes payable with respect to any
Collateral of a Loan Party Group (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral of a Loan Party Group, shall be borne and paid by Loan Parties of
such Loan Party Group.  Agent shall not be liable or responsible in any way for
the safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, and
the same shall be at Loan Parties’ sole risk.

 

145

--------------------------------------------------------------------------------


 

8.4.3             Defense of Title to Collateral.  Each Loan Party shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Liens permitted pursuant to
Section 10.2.2.

 

8.4.4             Power of Attorney.  Each of the Loan Parties hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Loan Party’s true and lawful attorney (and agent-in-fact), coupled with
an interest, for the purposes provided in this Section.  Agent, or Agent’s
designee, may, without notice and in either its or a Loan Party’s name, but at
the cost and expense of such Loan Parties within such Loan Party’s Loan Party
Group:

 

(a)           during the continuance of an Event of Default, endorse a Loan
Party’s name on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into Agent’s possession or control; and

 

(b)           during the continuance of an Event of Default, (i) notify any
Account Debtors of a Loan Party of the assignment of their Accounts, demand and
enforce payment of such Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to such Accounts;
(ii) settle, adjust, modify, compromise, discharge or release any Accounts or
other Collateral of the Loan Parties, or any legal proceedings brought to
collect Accounts or Collateral of the Loan Parties; (iii) sell or assign any
Accounts and other Collateral of the Loan Parties upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) collect, liquidate and
receive balances in Deposit Accounts or Securities Accounts of the Loan Parties,
and take control, in any manner, of proceeds of Collateral of the Loan Parties;
(v) prepare, file and sign a Loan Party’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Loan Party, and notify postal authorities to deliver any such
mail to an address designated by Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Rental Equipment or other Collateral (other than Accounts, Rental
Equipment or Stand-Alone Customer Capital Leases subject to a Permitted
Stand-Alone Capital Lease Transaction) of the Loan Parties; (viii) use a Loan
Party’s stationery and sign its name to verifications of Accounts and notices to
Account Debtors of the Loan Parties; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral of the Loan
Parties; (x) make and adjust claims under insurance policies of the Loan
Parties; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Loan Party is a beneficiary; and (xii) take all other actions as Agent
reasonably deems appropriate to fulfill any Loan Party’s obligations under the
Loan Documents.

 

8.5          Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Permitted Investments, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss.  Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and

 

146

--------------------------------------------------------------------------------


 

control of Agent.  No Loan Party or other Person claiming through or on behalf
of any Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Secured Obligations.

 

SECTION 9.                REPRESENTATIONS AND WARRANTIES

 

9.1          General Representations and Warranties.  In order to induce the
Lenders and Fronting Banks to enter into this Agreement and (as applicable) to
make the Loans and issue or participate in Letters of Credit as provided for
herein, each Loan Party makes the following representations and warranties to,
and agreements with, Agent, the Lenders and the Fronting Banks, all of which
shall survive the execution and delivery of this Agreement and the making of the
Loans and the issuance of the Letters of Credit:

 

9.1.1             Corporate Status.  Each Loan Party and each Material
Subsidiary (a) is a duly organized or incorporated and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization or incorporation (to the extent such jurisdiction provides
for the designation of entities organized or incorporated thereunder as existing
in good standing) and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) is duly qualified and is authorized to do business and in
good standing (if applicable) in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect. No Loan Party is an EEA
Financial Institution.

 

9.1.2             Power and Authority; Enforceability.  Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  Each Loan Party has duly executed and delivered and has stamped
or will stamp within the appropriate time frame (where applicable) each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, in each case subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, arrangement or similar laws relating to
or affecting creditors’ rights generally and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).

 

9.1.3             No Violation.  Neither the execution, delivery or performance
by any Loan Party of the Loan Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any material provision of any
Applicable Law applicable to such Loan Party, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Loan Party or any
of the Restricted Subsidiaries (other than Liens created under the Loan
Documents) pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which such Loan Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Organic Documents of such Loan Party or any of the Restricted
Subsidiaries.

 

147

--------------------------------------------------------------------------------


 

9.1.4             Litigation.  Except as set forth on Schedule 9.1.4, there are
no actions, suits, arbitrations or proceedings (including Environmental Claims)
pending or, to the knowledge of such Loan Party, threatened with respect to such
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

9.1.5             Margin Regulations.  No Loan Party nor any of its Restricted
Subsidiaries is engaged principally, as one or more of its important activities,
in the business of extending credit for the purpose of purchasing any “margin
stock” as defined in Regulation U.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board of Governors.

 

9.1.6             Governmental Approvals.  The execution, delivery and
performance of each Loan Document, and the enforcement by Agent of their rights
thereunder, does not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (a) such as
have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Loan Documents,
(c) registrations, filings and associated actions necessary to perfect the Liens
of Agent granted under any Security Document, (d) registrations and filings that
may be necessary in connection with (i) the sale or transfer of any Equity
Interests constituting Collateral under any applicable securities laws of the
United States or any state thereof and (ii) the foreclosure on, or sale or other
transfer of, Collateral under any applicable laws of any foreign jurisdiction
and (e) such licenses, approvals, authorizations or consents the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect. All applicable waiting periods, if any, in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

 

9.1.7             Investment Company Act.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

9.1.8             True and Complete Disclosure.

 

(a)           None of the factual information and data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any Loan Party, any
of their Restricted Subsidiaries or any of their respective authorized
representatives in writing to Agent and/or any Lender on or before the Closing
Date (including all written information contained in, or delivered in connection
with, the Loan Documents) for purposes of or in connection with this Agreement
or any transaction contemplated herein contained any untrue statement of
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 9.1.8(a), such factual
information and data shall not include projections and pro forma financial
information,

 

148

--------------------------------------------------------------------------------


 

projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

 

(b)           The projections (including pro forma financial estimates,
forecasts and other forward-looking information) contained in the information
and data referred to in paragraph (a) above were based on good faith estimates
and assumptions believed by such Persons to be reasonable at the time made, it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may materially differ from the projected
results.

 

9.1.9             Financial Condition; Financial Statements.  The
(a) consolidated financial statements of WS International contained in the
Closing Date Financial Statements and (b) the consolidated financial statements
delivered pursuant to Section 10.1.1, in each case present or will, when
provided, present fairly in all material respects the consolidated financial
position of WS International and its Subsidiaries at the respective dates of
said information, statements and the consolidated results of operations for the
respective periods covered thereby.  The financial statements referred to in
this Section 9.1.9 have been prepared in accordance with GAAP consistently
applied (except to the extent provided in the notes to said financial
statements) (subject, in the case of quarterly and month financial statements,
to changes resulting from audit and normal year-end audit adjustments), and the
audit reports accompanying such financial statements delivered pursuant to
Section 10.1.1(a) are not (except as otherwise permitted by such Section)
subject to any qualification as to the scope of the audit or the status of WS
International as a going concern.  There has been no event or circumstance which
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect since December 31, 2016.

 

9.1.10           Tax Returns; Payments.

 

(a)           Such Loan Party and each of its Subsidiaries have filed all
federal and all material state and provincial or territorial income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by any of them and have paid all income and other material Taxes payable by them
that have become due, other than those (i) not yet delinquent or (ii) contested
in good faith as to which adequate reserves have been provided in accordance
with GAAP and which could not reasonably be expected to result in a Material
Adverse Effect.  Such Loan Party and each of its Material Subsidiaries have
paid, or have provided adequate reserves in accordance with GAAP for the payment
of, all federal and all material state, provincial, territorial and foreign
income taxes applicable for all prior fiscal years and for the current fiscal
year to the Closing Date.

 

9.1.11           Employee Benefit Plans.

 

(a)           U.S. Employee Plans; Multiemployer Plans.

 

(i)            Compliance with ERISA.  Each U.S. Employee Plan is in compliance
with ERISA, the Code, all Applicable Laws and the terms of such U.S. Employee

 

149

--------------------------------------------------------------------------------


 

Plan; no Reportable Event has occurred (or is reasonably likely to occur) with
respect to any U.S. Employee Plan; no U.S. Employee Plan is insolvent (or is
reasonably likely to be insolvent), and no notice of any such insolvency has
been given to a U.S. Domiciled Loan Party or any ERISA Affiliate; no U.S.
Employee Plan has failed to satisfy the minimum funding standards (within the
meaning of Sections 412 of the Code or Section 302 or 303 of ERISA); no U.S.
Domiciled Loan Party or any ERISA Affiliate has incurred (or is reasonably
likely to incur) any liability to or on account of a U.S. Employee Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or 4069 of ERISA or
Section 4971 or 4975 of the Code, or on account of a Multiemployer Plan pursuant
to Section 4201 or 4204 of ERISA, or has been notified that it will or may incur
any liability under any of the foregoing Sections with respect to any U.S.
Employee Plan or Multiemployer Plan, as applicable; no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate any U.S.
Employee Plan or to appoint a trustee to administer any U.S. Employee Plan, no
notice of any such proceedings has been given to such U.S. Domiciled Loan Party
or any ERISA Affiliate; and no lien imposed under the Code or ERISA on the
assets of such U.S. Domiciled Loan Party or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has such U.S. Domiciled Loan Party or any ERISA
Affiliate been notified that such a lien will be imposed on the assets of such
U.S. Domiciled Loan Party or any ERISA Affiliate on account of any U.S. Employee
Plan or Multiemployer Plan, and there are no pending or, to the knowledge of
such U.S. Domiciled Loan Party, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any U.S. Employee Plan
(and no such claim, action or lawsuits or action by any Governmental Authority
is reasonably likely to be asserted), except to the extent that a breach of any
of the representations, warranties or agreements in this
Section 9.1.11(a)(i) would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect.  No U.S. Employee Plan has an Unfunded Current Liability that would, if
such plan or plans were to be terminated as of the date hereof, individually, in
the aggregate or when taken together with any other liabilities referenced in
this Section 9.1.11(a)(i), be reasonably likely to have a Material Adverse
Effect.

 

(ii)           Each U.S. Employee Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of the U.S. Domiciled Loan Party
or any Subsidiary or any ERISA Affiliate, nothing has occurred that would
reasonably be expected to prevent, or cause the loss of, such qualification,
except to the extent that any non-qualification would not be reasonably likely
to have a Material Adverse Effect.

 

(iii)          As of the Closing Date, the Loan Parties and the Restricted
Subsidiaries are not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Revolver Commitments.

 

(b)           Canadian Pension Plans.

 

(i)            Except as could not reasonably be expected to give rise,
individually or in the aggregate, to Material Adverse Effect (it being
acknowledged that, for purposes of this Section 9.1.11(b), funding deficiencies,
other benefit liabilities and events, conditions and circumstances that could
give rise to liabilities, as such deficiencies, liabilities

 

150

--------------------------------------------------------------------------------


 

and circumstances exist as of the Closing Date, to the extent that they remain
applicable at the relevant determination date, and any future obligations
arising therefrom shall be included or considered in the determination of
whether as of any date a Material Adverse Effect has occurred, exists or could
reasonably be expected to occur):

 

(ii)           Canadian Domiciled Loan Parties are in compliance in all material
respects with the requirements of the PBA and any binding FSCO requirements of
general application with respect to each Canadian Pension Plan and in compliance
with any FSCO directive or order directed specifically at a Canadian Pension
Plan.  No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.  No
Canadian Domiciled Loan Party or Subsidiary contributes to or participates in a
Canadian Multi-Employer Plan.  No Canadian Domiciled Loan Party or an Affiliate
thereof maintains, contributes or has any liability with respect to a Canadian
Pension Plan which provides benefits on a defined benefit basis.  No Termination
Event has occurred.  All contributions required to be made by any Canadian
Domiciled Loan Party or Subsidiary to any Canadian Pension Plan have been made
in a timely fashion in accordance with the terms of such Canadian Pension Plan
and the PBA.  No Lien has arisen, choate or inchoate, in respect of any Canadian
Domiciled Loan Party or their property in connection with any Canadian Pension
Plan (save for contribution amounts not yet due).

 

(c)           Foreign Plans.  All Foreign Plans are in compliance with, and have
been established, administered and operated in accordance with, the terms of
such Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect.  All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

9.1.12           Subsidiaries.  Schedule 9.1.12 lists each Restricted Subsidiary
of each Loan Party (and the direct and indirect ownership interest of such Loan
Party therein), in each case existing on the Closing Date.

 

9.1.13           Intellectual Property.  Such Loan Party and each of the
Restricted Subsidiaries own, or otherwise possess the right to use, all
intellectual property that is material for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to own, or otherwise possess the right to use, such intellectual
property could not reasonably be expected to have a Material Adverse Effect.

 

9.1.14           Environmental Law.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect: (i) each Loan Party and each of the Restricted Subsidiaries and
all Real Estate are, and for the past three (3) years have been, in compliance
with, and possess all permits, licenses and registrations required pursuant to,
all Environmental Laws; (ii) neither such Loan Party, nor any of the Restricted
Subsidiaries is subject to any pending, or to the knowledge of such Loan Party
and its Restricted Subsidiaries, threatened

 

151

--------------------------------------------------------------------------------


 

Environmental Claim, or has received written notice of potential liability under
any Environmental Laws; (iii) such Loan Party and its Restricted Subsidiaries
are not conducting, or, to the knowledge of such Loan Party and its Restricted
Subsidiaries, required to conduct, any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location, including
any Real Estate currently owned or leased by such Loan Party or any of its
Restricted Subsidiaries or any real property to which such Loan Party or any of
its Restricted Subsidiaries may have sent Hazardous Materials; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area, in each case containing Hazardous Materials, is located at, on or under
any Real Estate currently owned or, to the knowledge of such Loan Party and its
Restricted Subsidiaries, leased by such Loan Party or any of its Restricted
Subsidiaries.

 

9.1.15           Properties. Each Loan Party and each of the Restricted
Subsidiaries has good and marketable title to or leasehold interest in all
properties that are necessary for the operation of their respective businesses
as currently conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement), except where the failure to have such good title
or such leasehold interest could not reasonably be expected to have a Material
Adverse Effect.  Subject to the terms of the proviso contained in
Section 6.1(h)(iii), all Liens of Agent are duly perfected and first priority
Liens (or in the case of Canadian Borrowers valid and first priority Liens), in
each case (i) subject only to Liens permitted pursuant to Section 10.2.2 that
are allowed to have priority over Agent’s Liens by operation of law, (ii) except
with respect to Non-Qualified Units owned by the Unit Subsidiary for which (a) a
Certificate of Title is required pursuant to the applicable certificate of title
statute and (b) no Certificate of Title exists and (iii) except with respect to
New Mexican Units.

 

9.1.16           Solvency.  On the Closing Date, immediately following the
making of any Revolver Loans and after giving effect to the application of the
proceeds of such Loans and the consummation of the other Transactions, WS
International and its Subsidiaries, taken as a whole, are Solvent.

 

9.1.17           Accounts.  Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto.  Each Borrower warrants with respect to each of its Accounts at
the time it is shown as an Eligible Account in a Borrowing Base Certificate
that, to such Borrower’s knowledge, in all material respects, each Account
reflected therein as eligible for inclusion in the Borrowing Base is an Eligible
Account.

 

9.1.18           Reserved.

 

9.1.19           Reserved.

 

9.1.20           Reserved.

 

9.1.21           Sanctions.  No Loan Party (a) is a Restricted Party, (b) is
engaged directly or knowingly indirectly in any dealings or transactions with
any Restricted Party that would be prohibited by applicable Sanctions, or (c) is
otherwise the target of any other applicable

 

152

--------------------------------------------------------------------------------


 

Sanctions.  Each relevant Loan Party is and has been for the last five years in
compliance, in all material respects, with applicable Sanctions.  No part of the
proceeds of the Loans or the Letters of Credit will be paid, directly or,
knowingly, indirectly, to any Restricted Party or Sanctioned Country in
violation of applicable Sanctions.

 

9.1.22           AML Legislation; Anti-Corruption.  Each relevant Loan Party is
and has been for the last five years in compliance, in all material respects,
with (a) applicable AML Legislation, (b) the Patriot Act and (d) all applicable
Anti-Corruption Laws.  No part of the proceeds of the Loans or the Letters of
Credit will be used, directly or, knowingly, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or other applicable Anti-Corruption Laws, including the
Corruption of Foreign Public Officials Act (Canada).

 

9.1.23           Compliance with Applicable Laws.  Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Applicable Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

9.1.24           Insurance.  The properties of the Loan Parties and each
Restricted Subsidiary thereof are insured with insurance companies that each
Loan Party believes (in the good faith judgment of the management of such Loan
Party) are financially sound and reputable (after giving effect to any
self-insurance which such Loan Party believes (in the good faith judgment of
management of such Loan Party) is reasonable and prudent in light of the size
and nature of its business), in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Restricted Subsidiary operates.

 

9.1.25           Labor Matters.  There are no collective bargaining agreements
covering the employees of any Loan Party as of the Closing Date except as set
forth on Schedule 9.1.25 and neither any Loan Party nor any of its Restricted
Subsidiaries has suffered any strikes, walkouts, work stoppages or other labor
difficulty within the last five years which has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

9.1.26           No Default.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the Transactions.

 

9.1.27           Reserved.

 

9.1.28           Reserved.

 

9.1.29           Unit Subsidiary.  Except for Units that are the subject of a
Permitted Stand-Alone Capital Lease Transaction, all Non-Qualified Units owned
by any U.S. Domiciled Loan Party which are located in the United States of
America or any State or territory thereof

 

153

--------------------------------------------------------------------------------


 

are owned by the Unit Subsidiary or, if acquired by any other U.S. Domiciled
Loan Party after the Closing Date, shall within five Business Days after the
month in which such acquisition occurred, be contributed to the Unit Subsidiary.

 

SECTION 10.              COVENANTS AND CONTINUING AGREEMENTS

 

10.1        Affirmative Covenants.  Each Loan Party hereby covenants and agrees
that from the Closing Date and thereafter, until the Revolver Commitments and
the Swingline Commitments have terminated and Full Payment has occurred:

 

10.1.1           Financial and Other Information.  The Loan Parties will furnish
to Agent:

 

(a)           as soon as available and in any event on or before the date that
is ninety (90) days after the end of each of WS International’s fiscal years,
(i) the consolidated balance sheet of WS International and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statement of income
and consolidated statement of cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified (or contain an explanatory paragraph) as to the
scope of audit or as to the status of WS International or any other Loan Party
as a going concern (other than solely with respect to, or resulting solely from
an upcoming maturity date under any Facility or prospective non-compliance with
any financial covenants under any agreement, indenture or other document
governing any Indebtedness), together with a copy of management’s discussion and
analysis of the financial condition and results of operations of WS
International and its Subsidiaries for such fiscal year, as compared to the
previous fiscal year, and (ii) unaudited consolidating balance sheets of WS
International and its Subsidiaries as at the end of such fiscal year, and the
related unaudited consolidating statements of income and consolidating
statements of Capital Expenditures for such fiscal year;

 

(b)           (i) as soon as available and in any event on or before the date
that is sixty (60) days after the end of the quarterly accounting period ending
on March 31, 2018 and on or before the date that is forty-five (45) days after
the end of each quarterly accounting period thereafter (other than the fourth
fiscal quarter of any fiscal year) of WS International, the consolidated balance
sheet of WS International and its Subsidiaries, in each case as at the end of
each of such quarterly accounting periods and the related consolidated statement
of operations for such quarterly accounting period and for the elapsed portion
of the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and setting forth comparative consolidated figures for
the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the related period in the prior
fiscal year, all of which shall be certified by a Senior Officer of WS
International as presenting fairly in all material respects the consolidated
financial position of WS International and its Subsidiaries at the respective
dates of said statements and the consolidated results of operations for the
respective periods covered thereby,

 

154

--------------------------------------------------------------------------------


 

subject to changes resulting from audit and normal year-end audit adjustments,
together with a copy of management’s discussion and analysis of the financial
condition and results of operations of WS International and its Subsidiaries for
such fiscal quarter, as compared to the previous fiscal quarter, and (ii) at the
discretion of Agent, during any period from the date that Excess Availability
shall have been less than the greater of (x) 15% of the Line Cap and
(y) $75,000,000 to the date that Excess Availability shall have been at least
the greater of (x) 15% of the Line Cap and (y) $75,000,000 for thirty (30)
consecutive calendar days, as soon as available and in any event on or before
the date that is thirty (30) days after the end of each month, the consolidated
balance sheet of WS International and its Subsidiaries, in each case as at the
end of each of such month and the related consolidated statement of operations
for such month and for the elapsed portion of the fiscal year ended with the
last day of such month and the related consolidated statement of cash flows for
such month and for the elapsed portion of the fiscal year ended with the last
day of such month, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, all of which shall be
certified by a Senior Officer of the Administrative Borrower as presenting
fairly in all material respects the consolidated financial position of WS
International and its Subsidiaries at the respective dates of said statements
and the consolidated results of operations for the respective periods covered
thereby, subject to changes resulting from audit and normal year-end audit
adjustments;

 

(c)           not more than ninety (90) days after the commencement of each
fiscal year of WS International, a budget of WS International and its
Subsidiaries in reasonable detail for such fiscal year on a quarterly basis
consistent in scope with the financial statements provided pursuant to
Section 10.1.1(a), setting forth the material assumptions upon which such
budgets are based, and which shall include geographic zone summaries presented
in a manner consistent with the projections delivered to Agent prior to the
Closing Date;

 

(d)           at the time of the delivery of the financial statements provided
for in Sections 10.1.1(a) and (b)(i), a Compliance Certificate of a Senior
Officer of the Administrative Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) in the case of
financial statements provided pursuant to Section 10.1.1(a) or (b)(i), the
Consolidated Fixed Charge Coverage Ratio, the Secured Net Leverage Ratio and the
Total Net Leverage Ratio (and accompanying calculations, including any pro forma
adjustments used in making such calculations and not previously reflected in
prior Compliance Certificates and, in reasonable detail, all relevant financial
information in support of such calculations) as at the end of such fiscal year
or fiscal quarter, as the case may be, together with a reconciliation between
the calculation of such ratios and the financial statements so delivered
(including the exclusion of Unrestricted Subsidiaries and any Non-Recourse
Subsidiary) from the consolidated financial condition and results of WS
International and its Subsidiaries and supported by consolidating financial
statements for such Unrestricted Subsidiaries and Non-Recourse Subsidiaries),
(ii) a specification of any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Non-Recourse Subsidiaries as at the
end of such fiscal year

 

155

--------------------------------------------------------------------------------


 

or period, as the case may be, from the Restricted Subsidiaries, Unrestricted
Subsidiaries and Non-Recourse Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) a listing of balances of intercompany loans made by any Loan
Party to WS International and its Subsidiaries (other than the Loan Parties),
(iv) [Reserved] and (v) a true and accurate copy of the principal agreements
governing any financing transaction for Rental Equipment under which any
Non-Recourse Subsidiary is the purchaser, lessee or obligor, together with any
schedules or other documentation identifying the Rental Equipment that is
subject to such transaction;

 

(e)           as soon as available but in any event within twenty-five (25) days
of the end of each calendar month, a Borrowing Base Certificate (which shall be
calculated in a consistent manner with the most recently delivered Borrowing
Base Certificate) covering each Borrower Group and supporting information in
connection therewith, provided that (i) the Borrowers will be required to
furnish a Borrowing Base Certificate and supporting information in connection
therewith within four (4) days after the end of each calendar week as of the end
of such calendar week during which a Borrowing Base Test Event is continuing,
(ii) the Administrative Borrower may deliver updates to the Canadian Allocated
Borrowing Base component of the Canadian Borrowing Base (A) when no Borrowing
Base Test Event is continuing, once per calendar month with the delivery of the
monthly Borrowing Base Certificates and (B) at such other times as Agent may
agree in its discretion and (iii) the Borrowers may not reallocate the Canadian
Allocated Borrowing Base component of the Canadian Borrowing Base if such
reallocation would result in an Overadvance for the U.S. Borrowers;

 

(f)            as soon as available but in any event, unless another time period
is specified below, within twenty-five (25) days after the end of each calendar
month (or, if requested by Agent, on a weekly basis if a Borrowing Base Test
Event has occurred and is continuing), in each case, as of the period then
ended:

 

(i)            (1) upon the reasonable request of the Agent (but not more than
on a quarterly basis), a schedule in form reasonably satisfactory to Agent
identifying the locations (whether owned or leased) of Rental Equipment of each
Borrower and (2) upon the reasonable request of the Agent (but not more than on
a quarterly basis), a roll-forward of the Rental Equipment fleet as of the end
of such month;

 

(ii)           a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Rental Equipment, such worksheets
detailing the Accounts, Rental Equipment and Inventory excluded from Eligible
Accounts and Eligible Rental Equipment and the reason for such exclusion;

 

(iii)          a schedule and aging of each Borrower’s accounts payable; and

 

(iv)          a summary of Accounts agings for each Borrower as of the end of
the preceding month (or shorter applicable period), specifying each Account’s
Account Debtor name and address (if requested);

 

156

--------------------------------------------------------------------------------


 

(g)           promptly after a Senior Officer of any Loan Party or any
Subsidiary obtains knowledge thereof, notice of (i) the occurrence of any event
that constitutes a Default or Event of Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the applicable
Loan Party proposes to take with respect thereto (which notice, to the extent
captioned a “Notice of Default,” shall be promptly forwarded by Agent to the
Lenders) and (ii) any litigation or governmental proceeding pending against any
Loan Party or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect;

 

(h)           promptly after Agent’s request therefor, updates on the Rental
Equipment disclosure provided under Section 10.1.1(d)(v);

 

(i)            promptly after the execution and delivery of any master purchase
agreement governing the Permitted Stand-Alone Capital Lease Transactions, or any
schedule delivered thereunder, a true and accurate copy of such agreement or
schedule;

 

(j)            promptly upon filing thereof, copies of any filings (including on
Form 10-K, 10-Q or 8-K) or registration statements with, and reports to, the SEC
or any analogous Governmental Authority in any relevant jurisdiction by Parent,
Holdings, WS International or any Restricted Subsidiary (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to Agent), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
copies of all financial statements, proxy statements, notices and reports that
Parent, Holdings, WS International or any Restricted Subsidiary shall send to
the holders of any debt of Holdings, WS International and/or any Restricted
Subsidiary in their capacity as such holders (in each case to the extent not
theretofore delivered to Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as Agent on its own
behalf or on behalf of any Lender (acting through Agent) may reasonably request
in writing from time to time;

 

(k)           (i) not later than fourteen (14) days prior to any change in the
jurisdiction of organization of any Loan Party (and, for purposes of the PPSA,
the location of its chief executive office) (or such later date as Agent may
agree in its reasonable discretion) for purposes of the Uniform Commercial Code
or PPSA and (ii) reasonably promptly but not later than forty-five (45) days
following the occurrence of any change referred to in subclauses (w) through
(z) below (or such later period of time as Agent may agree in its reasonable
discretion), written notice of any change (w) in the legal name of any Loan
Party, (x) in the location of any Loan Party for purposes of the Uniform
Commercial Code or PPSA (for purposes of the PPSA, at least fourteen (14) days’
prior written notice, or such shorter period to which Agent may agree, of any
change in location of such Loan Party to a jurisdiction in which no PPSA filing
has been previously made or no Lien has otherwise been previously perfected by
or in respect of such Loan Party in favor of Agent), (y) in the identity or type
of organization of any Loan Party or (z) in the Federal Taxpayer Identification
Number (or the equivalent identifier in any other jurisdiction including tax
file numbers) or organizational or corporate identification number of any Loan
Party, provided that, notwithstanding the foregoing,

 

157

--------------------------------------------------------------------------------


 

with respect to any Loan Party incorporated in Canada or any Loan Party who has
granted a security interest over any Property which is subject to the terms of
the PPSA, at least fourteen (14) days’ prior written notice of any change in the
legal name of any such Loan Party must be provided (subject to any extensions of
time as Agent may agree in its reasonable discretion).  The Loan Parties shall
also promptly provide Agent with certified Organic Documents reflecting any of
the changes described in the first sentence of this clause (k); and

 

(l)            (A) upon the written request of the Agent, copies of (i) any
annual information report (including all actuarial reports and other schedules
and attachments thereto) required to be filed with a Governmental Authority in
connection with each U.S. Employee Plan or any Canadian Pension Plan and
(ii) any notice, demand, inquiry or subpoena received from a Governmental
Authority in connection with (x) any U.S. Employee Plan concerning a Reportable
Event, or (y) any Canadian Pension Plan concerning a Termination Event which
could reasonably be expected to result in a Material Adverse Effect or any other
event described in clauses (ii) or (iii) of Section 11.1.7, and (B) upon written
request of Agent, such other documents relating to any U.S. Employee Plan or
Canadian Pension Plan as may be reasonably requested by Agent.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) above may
be satisfied with respect to financial information of WS International and its
Subsidiaries by furnishing (A) the applicable financial statements of Holdings
or any other Parent Entity or (B) the Form 10-K or 10-Q, as applicable, of WS
International, Holdings or any other Parent Entity, as applicable, filed with
the SEC; provided that, with respect to each of subclauses (A) and (B) of this
paragraph, such information is accompanied by unaudited consolidating or other
information that explains in reasonable detail the differences between the
information relating to Holdings or such Parent Entity, on the one hand, and the
information relating to WS International and the Restricted Subsidiaries on a
standalone basis, on the other hand.

 

Notwithstanding the foregoing, and any documentation required to be delivered
pursuant to this Section 10.1.1 may be delivered electronically and (other than
in the case of documents required to be delivered under clauses (e) and (f),
above) if so delivered, shall be deemed to be delivered on the earliest date on
which (i) the Administrative Borrower (or a Parent Entity) posts such documents,
or provides a link thereto, on its website on the Internet to which each Lender
and Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); (ii) such documents are posted on behalf of the Borrowers
on IntraLinks/IntraAgency or another website, if any, to which each Lender and
Agent have access (whether a commercial, third-party website or whether
sponsored by Agent), or (iii) such financial statements and/or other documents
are posted on the SEC’s website on the internet at www.sec.gov; provided, that,
(A) the Administrative Borrower shall, at the request of Agent, continue to
deliver copies (which delivery may be by electronic transmission) of such
documents to Agent and (B) the Administrative Borrower shall notify (which
notification may be by facsimile or electronic transmission) Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from Agent and maintaining
its copies of such documents.

 

158

--------------------------------------------------------------------------------


 

10.1.2           Books, Records and Inspections.  Each Loan Party will, and will
cause each of its respective Restricted Subsidiaries to, permit officers and
designated representatives of Agent or the Required Lenders to visit and inspect
any of their properties or assets in whomsoever’s possession to the extent that
it is within such party’s control to permit such inspection, and to examine
their books and records and discuss their affairs, finances and accounts with,
and be advised as to the same by, its and their officers and independent
accountants, all at such reasonable times and intervals and to such reasonable
extent as Agent or the Required Lenders may desire (upon reasonable advance
notice to the Administrative Borrower); provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only Agent (or
any of its representatives or independent contractors) on behalf of the Required
Lenders may exercise rights of Agent and the Lenders under this Section 10.1.2
and Agent shall not exercise such rights more often than two times during any
calendar year absent the existence of an Event of Default and only one such time
shall be at the Borrowers’ expense unless Excess Availability is less than the
greater of (i) 10% of the Line Cap and (y) $50,000,000 for a period of ten
(10) consecutive Business Days in which case the second time shall also be at
the Borrowers’ expense; provided further that when an Event of Default exists,
Agent (or any of its representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and upon
reasonable advance notice.  Agent and the Required Lenders shall give any
Borrower the opportunity to participate in any discussions with such Borrower’s
independent public accountants.

 

10.1.3           Payment of Taxes.

 

(a)           Each Loan Party will pay and discharge, and will cause each of its
Restricted Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien (other than those
Liens permitted pursuant to Section 10.2.2) upon any properties of such Loan
Party or any Restricted Subsidiary, provided that no Loan Party, nor any
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings (other
than any requirement of Applicable Law to make such payment while such
proceedings are pending) if it has maintained adequate reserves (in the good
faith judgment of the management of such Loan Party) with respect thereto in
accordance with GAAP and the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

 

10.1.4           Maintenance of Insurance.

 

(a)           The Loan Parties will, and will cause each Material Subsidiary to,
at all times maintain in full force and effect, with insurance companies that
each Loan Party believes (in the good faith judgment of the management of such
Loan Party) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which such Loan Party believes (in the good faith
judgment of management of such Loan Party) is reasonable and prudent in light of
the size and nature of its business) and against at least

 

159

--------------------------------------------------------------------------------


 

such risks (and with such risk retentions) as such Loan Party believes (in the
good faith judgment of management of such Borrower) is reasonable and prudent in
light of the size and nature of its business; and will furnish to Agent (for
delivery to the Lenders), upon written request from Agent, information presented
in reasonable detail as to the insurance so carried.

 

(b)           If any portion of any Material Real Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect) or any successor act thereto, then the
Administrative Borrower shall, or shall cause the applicable Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws or as otherwise required by the Lenders and (ii) deliver to Agent evidence
of such compliance in form and substance reasonably acceptable to Agent.

 

10.1.5           Quarterly Lender Calls.            The Loan Parties will
participate in conference calls for Lenders to discuss financial and other
information regarding the Loan Parties and their business, at times to be
mutually agreed by Agent and the Borrowers, each acting reasonably; provided
that such calls shall be limited to once per quarter and, for the avoidance of
doubt, (i) may be a joint call among the Lenders and the holders of the Senior
Secured Notes and (ii) shall not be required to the extent the Senior Secured
Notes are no longer outstanding unless requested by the Required Lenders.

 

10.1.6           Compliance with Statutes, Regulations, etc.  Each Loan Party
will, and will cause each of its Restricted Subsidiaries to, comply with all
applicable laws, rules, regulations and orders applicable to it or its property,
including all Environmental Laws and governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party will, and will
cause each Restricted Subsidiary to, promptly investigate and remediate any
release of Hazardous Substances, to the extent such release results in Hazardous
Substances in the environment that exceed allowable limits under applicable
Environmental Law or as otherwise required by Environmental Law, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

10.1.7           ERISA.  Promptly after any Loan Party or any of its Restricted
Subsidiaries or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate with such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Administrative
Borrower will deliver to each Lender a certificate of a Senior Officer of the
applicable Borrower setting forth details as to such occurrence and the action,
if any, that such Loan Party, such Restricted Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any written notices (required,
proposed or otherwise) given to or filed with or by

 

160

--------------------------------------------------------------------------------


 

such Loan Party, such Restricted Subsidiary, such ERISA Affiliate, the PBGC, a
U.S. Employee Plan participant (other than notices relating to an individual
participant’s benefits) or the U.S. Employee Plan administrator with respect
thereto: that a Reportable Event has occurred; that any U.S. Employee Plan has
failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Sections 302 or 303 of ERISA) or that any
Multiemployer Plan has failed to satisfy the minimum funding standards of
Section 412 of the Code or Sections 304 or 305 of ERISA or an application is to
be made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a U.S. Employee Plan or Multiemployer Plan; that a U.S. Employee Plan or a
Multiemployer Plan has been or is to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA (including the giving of written
notice thereof); that a U.S. Employee Plan or Multiemployer Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a U.S. Employee
Plan or Multiemployer Plan having an Unfunded Current Liability (including the
giving of written notice thereof); that a proceeding has been instituted against
a Loan Party, a Restricted Subsidiary or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a U.S. Employee
Plan or Multiemployer Plan; that the PBGC has notified in writing any Loan
Party, any Restricted Subsidiary or any ERISA Affiliate of its intention to
appoint a trustee to administer any U.S. Employee Plan or Multiemployer Plan;
that any Borrower, any Restricted Subsidiary or any ERISA Affiliate has failed
to make a required installment or other payment pursuant to Section 412 of the
Code with respect to a U.S. Employee Plan or Multiemployer Plan; or that any
Loan Party, any Restricted Subsidiary or any ERISA Affiliate has incurred or
will incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a U.S.
Employee Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or
4069 of ERISA or Section 4971 or 4975 of the Code, or on account of a
Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA.

 

10.1.8                                 Canadian Pension Plans.

 

(a)                                 Promptly after any Canadian Domiciled Loan
Party or any of its Subsidiaries or any of its Affiliates knows or has reason to
know of the occurrence of any of the following events, the applicable Canadian
Domiciled Loan Party will deliver to Agent a certificate of a Senior Officer of
the applicable Canadian Domiciled Loan Party setting forth details as to such
occurrence and the action, if any, that such Canadian Domiciled Loan Party, such
Subsidiary or such Affiliate is required or proposes to take, together with any
notices (required, proposed or otherwise) given to or filed with or by such
Canadian Domiciled Loan Party, such Subsidiary, such Affiliate, the FSCO, a
Canadian Pension Plan participant (other than notices relating to an individual
participant’s benefits) or the Canadian Pension Plan administrator with respect
thereto: any violation or asserted violation of any Applicable Law (including
the PBA), for which there is a reasonable likelihood that there will be an
adverse determination, and such adverse determination would have or could
reasonably be expected to have a Material Adverse Effect; or the occurrence of
any Termination Event.

 

161

--------------------------------------------------------------------------------


 

(b)                                 Each Canadian Domiciled Loan Party’s and its
Subsidiaries’ Canadian Pension Plans shall be duly registered and administered
in all respects in material compliance with, as applicable, the PBA, the Income
Tax Act (Canada) and all other Applicable Law (including regulations, orders and
directives), and the terms of the Canadian Pension Plans and any agreements
relating thereto.  Each Canadian Domiciled Loan Party shall ensure that it and
its Subsidiaries: (i) pays all amounts required to be paid by it or them in
respect of such Canadian Pension Plan when due; (ii) has no Lien on any of its
or their property that arises or exists in respect of any Canadian Pension Plan
(except with respect to contribution amounts not yet due); (iii) does not engage
in a prohibited transaction or breach any Applicable Laws with respect to any
Canadian Pension Plan that could reasonably be expected to result in a Material
Adverse Effect in respect of such Canadian Pension Plan; (iv) does not permit to
occur or continue any Termination Event; and (v) during the term of this
Agreement, does not maintain, contribute or have any liability in respect of a
Canadian Multi-Employer Plan or Canadian Pension Plan which provides benefits on
a defined benefit basis.

 

10.1.9                                 Maintenance of Properties.  Each Loan
Party will, and will cause each of its Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear, casualty and condemnation excepted,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

10.1.10                          Transactions with Affiliates.  Each Loan Party
will conduct, and cause each of its Restricted Subsidiaries to conduct, any
transaction or series of related transactions involving aggregate consideration
in excess of $10,000,000 with any of its Affiliates (other than any such
transaction or series of transactions (x) solely among Restricted Subsidiaries
that are not Loan Parties and (y) solely among the Loan Parties) on terms that
are substantially as favorable to such Loan Party or such Restricted Subsidiary
as it would obtain in a comparable arm’s-length transaction with a Person that
is not an Affiliate, provided that the foregoing restrictions shall not apply to
(a) [Reserved], (b) transactions permitted by Section 10.2.6, (c) the payment of
any Transaction Expenses, (d) the issuance of Stock or other Equity Interests of
Holdings or any Parent Entity to the management of a Loan Party (or any direct
or indirect parent thereof) or any of its Subsidiaries pursuant to arrangements
described in clause (f) of this Section 10.1.10 or to any director, officer,
employee or consultant (or their respective estates, investment funds,
investment vehicles, spouses or former spouses) of WS International, any of WS
International’s Subsidiaries or any direct or indirect parent of WS
International and the granting and performing of reasonable and customary
registration rights, (e) loans, investments and other transactions by the Loan
Parties and the Restricted Subsidiaries to the extent permitted under
Section 10.2.1, 10.2.2, 10.2.3, 10.2.4, 10.2.5, and 10.2.7, (f) employment and
severance arrangements between the Loan Parties and the Restricted Subsidiaries
and their respective officers and employees in the Ordinary Course of Business,
(g) payments by any Loan Party (and any direct or indirect parent thereof) and
the Restricted Subsidiaries pursuant to the tax sharing agreements among such
Loan Party (and any such parent) and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of such Loan
Party and the Restricted Subsidiaries, (h) [Reserved], (i) the payment of
customary fees and reasonable out of pocket costs, fees and compensation paid
to, and indemnities and reimbursements and employment and severance arrangements
provided on behalf of, or for the benefit of, former,

 

162

--------------------------------------------------------------------------------


 

current or future directors, managers, consultants, officers and employees of
the Loan Parties and the Restricted Subsidiaries (or any Parent Entity) in the
Ordinary Course of Business to the extent attributable to the ownership or
operation of the Loan Parties and the Restricted Subsidiaries, (j) transactions
pursuant to (x) permitted agreements in existence on the Closing Date and set
forth on Schedule 10.1.10, (y) the Transition Services Agreement, and (z) in
each case, any amendment to the foregoing to the extent such an amendment is not
adverse, taken as a whole, to the Lenders in any material respect, (k) any
agreement or arrangement as in effect as of the Closing Date and disclosed on
Schedule 10.1.10 hereto, or any amendment thereto (so long as any such amendment
is not disadvantageous in any material respect to the Lenders when taken as a
whole as compared to the applicable agreement or arrangement as in effect on the
Closing Date), (l) transactions with customers, clients, suppliers or purchasers
or sellers of goods or services that are Affiliates, in each case in the
Ordinary Course of Business and otherwise in compliance with the terms of this
Agreement and which are fair to WS International and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of WS
International or the senior management thereof, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (m) sales of accounts receivable, or participations therein,
by WS International or any Restricted Subsidiary (other than Loan Parties) to
the extent permitted by Section 10.2.4(k), (n) investments by Affiliates (other
than Holdings and its Subsidiaries) in securities of WS International or any of
the Restricted Subsidiaries (other than a Loan Party) (and payment of reasonable
out-of-pocket expenses incurred in connection therewith) so long as (i) the
investment is being offered generally to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 10.0% of the
proposed issue amount of such class of securities, (o) payments or loans (or
cancellation of loans) to employees, directors or consultants of WS
International, any of the Restricted Subsidiaries to the extent permitted by
Sections 10.2.1(b)(xxi), 10.2.5(c) and 10.2.6(b) or any direct or indirect
parent of WS International and employment agreements, stock option plans and
other similar arrangements with such employees, directors or consultants which,
in each case, are approved by WS International in good faith, (p) any lease
entered into between WS International or any Restricted Subsidiary, as lessee,
and any Affiliate of WS International, as lessor, in the Ordinary Course of
Business, (q) intellectual property licenses in the Ordinary Course of Business
to the extent permitted by Section 10.2.4(g), (r) the pledge of Equity Interests
of such Unrestricted Subsidiary to such lenders to support the Indebtedness of
such Unrestricted Subsidiary owed to such lenders, (s) payments to any future,
current or former employee, director, officer or consultant of WS International,
any of its Subsidiaries or any Parent Entity pursuant to a management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any health, disability and similar insurance or
benefit plans or supplemental executive retirement benefit plans or arrangements
with any such employees, directors, officers or consultants that are, in each
case, approved by WS International in good faith, (t) any contribution to the
capital of WS International or any Restricted Subsidiary otherwise permitted
hereunder, (u) transactions to effect the Transactions and the payment of all
fees and expenses related to the Transactions, (v) transactions with Affiliates
solely in their capacity as holders of Indebtedness or Equity Interests of WS
International or any of the Restricted Subsidiaries, so long as such transaction
is with all holders of such class (and there are such non-Affiliate holders) and
such Affiliates are treated no more favorably than all other

 

163

--------------------------------------------------------------------------------


 

holders of such class generally, (w) payments to and from and transactions with
any joint venture in the Ordinary Course of Business; provided that such joint
venture is not controlled by an Affiliate (other than a Restricted Subsidiary)
of WS International and (x) transactions in which any Loan Party or any other
Restricted Subsidiary delivers to Agent a letter from an independent accounting
firm, appraisal firm, investment banking firm or consultant of nationally
recognized standing (which is, in the good faith judgment of the Administrative
Borrower, disinterested in the applicable transaction) stating that such
transaction is fair to such Loan Party or Restricted Subsidiary from a financial
point of view.  Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, no Loan Party nor any Restricted Subsidiary shall
(i) guarantee or otherwise become directly or indirectly liable for, or grant
any Lien on any of its properties or assets to secure, any obligation of any
Non-Recourse Subsidiary, (ii) sell, assign, transfer or otherwise dispose of any
Rental Equipment or Accounts (or any proceeds thereof) to any Non-Recourse
Subsidiary or permit the sale, assignment, transfer or other disposition of any
Rental Equipment or Accounts of any Non-Recourse Subsidiary (or any proceeds
thereof) to any Loan Party or any other Restricted Subsidiary, (iii) permit any
Non-Recourse Subsidiary to locate any Rental Equipment or other assets of such
Non-Recourse Subsidiary on any site on which any Rental Equipment or other
assets of any Loan Party or any other Restricted Subsidiary is located or
(iv) permit any cash, cash equivalents or any proceeds of the sale, collection
or other disposition of any assets of any Non-Recourse Subsidiary to be
commingled with the cash, cash equivalents or any proceeds of the sale,
collection or other disposition of any assets of any Loan Party or any other
Restricted Subsidiary.

 

10.1.11                          End of Fiscal Years; Fiscal Quarters.  Each
Loan Party will, for financial reporting purposes,  (a) not, nor will it permit
any of its Subsidiaries’ to, change its fiscal year to end on a date other than
December 31 of each year and (b) cause its, and each of its Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year-end and, except
in connection with changes made pursuant to clause (a) to change a fiscal year
to December 31, with such Loan Party’s past practice.

 

10.1.12                          Additional Loan Parties, etc.

 

(a)                                 Any Restricted Wholly-Owned Subsidiary of
Holdings organized under the laws of Canada (other than a Non-Recourse
Subsidiary) or the United States (other than a Non-Recourse Subsidiary) may, at
the election of the Administrative Borrower, become a Borrower hereunder within
the applicable Borrower Group for its jurisdiction of organization upon (i) the
execution and delivery to Agent (A) by such Subsidiary of a supplement or
joinder to this Agreement, substantially in the form of Exhibit I and a joinder
to the Intercreditor Agreement, (B) by such Subsidiary of Security Documents (or
joinders to existing Security Documents) in form and substance reasonably
satisfactory to Agent as may be required for the relevant jurisdiction
(provided, that any new Security Document shall be in substantially the same
form as the comparable Security Documents to which the existing Loan Parties of
the Loan Party Group of the New Loan Party (if any) are party and, in any event,
shall not be more onerous with respect to the obligations of such New Loan Party
than those contained in the Security Documents to which the other members of
such New Loan Party’s Loan Party Group (if any) are party), and (C) by a Senior
Officer of the Administrative Borrower, of a Borrowing Base Certificate for such
Subsidiary effective as of not more

 

164

--------------------------------------------------------------------------------


 

than 25 days preceding the date on which such Subsidiary becomes a Borrower, and
(ii) the completion of Agent’s and the Lenders’ due diligence to their
reasonable satisfaction and of compliance procedures for applicable “know your
customer” and anti-money laundering rules; provided that, prior to permitting
such Subsidiary to borrow any Revolver Loans or obtain the issuance of any
Letters of Credit hereunder or including such Subsidiary’s assets in the
Borrowing Base, Agent shall conduct an appraisal and field examination with
respect to such Subsidiary, including, without limitation, of (x) such
Subsidiary’s practices in the computation of its Borrowing Base and (y) the
assets included in such Subsidiary’s Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, in each case, prepared on a basis reasonably satisfactory
to Agent and at the sole expense of such Subsidiary; provided, further, that
Agent shall have the discretion not to require any appraisal or field
examination as a condition to such New Loan Party becoming a Borrower hereunder
if such New Loan Party’s Accounts and Rental Equipment would constitute less
than 10% in the aggregate of the aggregate Borrowing Base in effect after giving
effect to the joinder of such New Loan Party.

 

(b)                                 In the event that the Administrative
Borrower has not elected to have any Wholly-Owned Subsidiary of Holdings
organized under the laws of Canada or the United States become a Borrower under
clause (a) above, within forty-five (45) days (or such longer period as Agent
may agree in its discretion) after such Subsidiary (other than an Excluded
Subsidiary) (x) has been formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition) or (y) has ceased
to be an Excluded Subsidiary pursuant to clause (c), (e), (g), (h) or (i) of the
definition of Excluded Subsidiary (and to the extent such Subsidiary does not
otherwise constitute an Excluded Subsidiary pursuant to the other clauses of
such definition), the Borrowers shall cause such Subsidiary (i) to execute (A) a
supplement or joinder to this Agreement, substantially in the form of Exhibit I,
in order for such Subsidiary to become a Guarantor under Section 5.10 and a
joinder to the Intercreditor Agreement and (B) in the case of any such
Subsidiary, such Security Documents (or joinders to existing Security Documents)
in form and substance reasonably satisfactory to Agent as may be required for
the relevant jurisdiction (provided, that any such new Security Document shall
be in substantially the same form as the comparable Security Documents to which
the existing Loan Parties of the Loan Party Group of the New Loan Party (if any)
are party and, in any event, shall not be more onerous with respect to the
obligations of such New Loan Party than those contained in the Security
Documents to which the other members of such New Loan Party’s Loan Party Group
(if any) are party) and (ii) to provide such information as reasonably requested
by Agent and the Lenders to assist in the completion of Agent’s and the Lenders’
due diligence to their reasonable satisfaction and of compliance procedures for
applicable “know your customer” and anti-money laundering rules.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

165

--------------------------------------------------------------------------------


 

(e)                                  In connection with a New Loan Party
becoming a Borrower or Guarantor hereunder, the Loan Parties agree to cause such
New Loan Party (i) to execute and deliver a completed Perfection Certificate to
Agent on or before the day such New Loan Party becomes a Borrower or Guarantor
and (ii) to deliver such other documentation as Agent may reasonably request in
connection with the foregoing, including appropriate UCC-1 or PPSA financing
statements (and Lien searches) in such jurisdiction as may reasonably be
requested by Agent, and such other documentation necessary to grant Agent a
security interest in and Lien on the Collateral of such New Loan Party with the
priority herein contemplated, including an amendment to the applicable Security
Documents so as to grant Agent a Lien on the equity interests of such New Loan
Party by any other Loan Party (to the extent required under the applicable
Security Document) with the priority herein contemplated, certified resolutions
and other organizational and authorizing documents of such New Loan Party, and,
if requested by Agent, favorable opinions of counsel to such New Loan Party, all
in form, content and scope reasonably satisfactory to Agent.

 

(f)                                   With respect to any Certificated Units at
any time acquired by any U.S. Domiciled Loan Party after the Closing Date, such
U.S. Domiciled Loan Party shall take, or cause to be taken, all action as is
necessary so that within ninety (90) days (or such longer period as Agent may
agree in its sole discretion) after any such acquisition of Certificated Units
the security interest and Lien of Agent therein and thereon is noted on the
certificate of title issued with respect to such Certificated Unit.

 

(g)                                  If any Loan Party acquires Material Real
Estate after the Closing Date, such Loan Party shall, within ninety (90) days
therefrom (or such longer period as Agent may agree in its sole discretion),
execute, deliver and record a Mortgage sufficient to create a fully perfected
first priority Lien in favor of Agent on such Material Real Estate, subject to
no Liens other than those Liens permitted pursuant to Section 10.2.2, and shall
deliver all Related Real Estate Documents, together with an opinion of counsel
(which counsel shall be reasonably satisfactory to Agent) in the state, province
or territory in which such Material Real Estate is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state,
province or territory and such other matters as Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Agent.

 

10.1.13                          Use of Proceeds.

 

(a)                                 The Borrowers will use the proceeds of all
Revolver Loans made on the Closing Date solely for the purposes described in the
final sentence of Section 2.1.1(e).

 

(b)                                 After the Closing Date, the Borrowers will
use Letters of Credit and the proceeds of all Revolver Loans and Swingline Loans
(a) to finance ongoing working capital needs, (b) for other general corporate
purposes of any Borrower, including to fund permitted Dividends and Permitted
Acquisitions and (c) to pay Transaction Expenses.

 

166

--------------------------------------------------------------------------------


 

10.1.14                          Appraisals; Field Examinations.  At any time
that Agent reasonably requests, each Loan Party will permit Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by Agent, on reasonable prior notice and during normal business hours
and with reasonable frequency, to conduct appraisals and commercial finance
examinations or updates thereof including, without limitation, of (i) such
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, in
each case, prepared on a basis reasonably satisfactory to Agent and at the sole
expense of the Borrowers; provided, however, if no Default or Event of Default
shall have occurred and be continuing, only two (2) such appraisals and two
(2) such examinations or updates per fiscal year shall be conducted at the
Borrowers’ expense (exclusive of any appraisals and field examinations conducted
pursuant to Section 10.1.12); provided, further, however, that if Excess
Availability is, for a period of thirty (30) consecutive days, less than the
greater of (1) 15% of the Line Cap and (2) $75,000,000 at such time, one
additional appraisal and one additional examination shall be conducted at
Borrowers’ expense if at any time more than ninety (90) days have elapsed since
the last appraisal or examination or update (as the case may be).  The foregoing
shall not limit Agent’s ability to perform additional appraisals, examinations
and updates at the sole expense of the Borrowers upon the occurrence and
continuance of a Default or Event of Default.

 

10.1.15                          Post-Closing Matters.  Each Loan Party agrees
that it will, or will cause its relevant Restricted Subsidiaries or Affiliates
to, complete each of the actions described on Schedule 10.1.15 as soon as
commercially reasonable and by no later than the date set forth in Schedule
10.1.15 with respect to such action or such later date as Agent may reasonably
agree.

 

10.1.16                          Anti-Corruption Laws, Sanctions and AML
Legislation.  Each Loan Party shall (and the Administrative Borrower shall cause
each Subsidiary to) comply in all material respects with the requirements of
applicable Anti-Corruption Laws, applicable Sanctions and applicable AML
Legislation.

 

10.1.17                          Preservation of Existence, Etc.  Each Loan
Party shall, and shall cause each of its Restricted Subsidiaries to,
(a) preserve, renew and maintain in full force and effect (i) its legal
existence under the laws of the jurisdiction of its organization or
incorporation (except in a transaction permitted by Section 10.2.3), except,
with respect to Persons other than Borrowers, to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect and
(ii) its good standing under the laws of the jurisdiction of its organization or
incorporation (to the extent such concept exists in such jurisdiction); (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect; provided,
however, that any Loan Party and its Subsidiaries may consummate any transaction
permitted under Section 10.2.3, 10.2.4 or 10.2.5.

 

10.1.18                          Further Assurances.  Promptly upon request by
Agent, or any Lender through Agent, each Loan Party shall (a) correct any
technical defect or error that may be

 

167

--------------------------------------------------------------------------------


 

discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Agent, or any
Lender through Agent, may reasonably require from time to time in order to
(i) to the fullest extent permitted by Applicable Law, subject any Loan Party’s
or any of its Restricted Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (ii) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder, including obtaining, providing and making notations of Agent’s
security interest in and Lien on Unit Certificates to the extent required by
applicable law for perfection of such Liens and (iii) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.   Notwithstanding anything to the contrary contained in this
Section 10.1.18 and Section 10.1.12(f), Agent shall not (except in the
circumstances described in the second and third sentences of Section 14.26)
request that any Loan Party obtain or provide any Unit Certificates with respect
to any Non-Qualified Units unless an Event of Default has occurred and is
continuing; provided that if any Unit Certificates are obtained for any
Non-Qualified Units (other than New Mexican Units owned by the Unit Subsidiary),
a notation of Agent’s security interest and Lien shall be made thereon as
required by Section 10.1.12(f). All actions required to be taken pursuant to
this Section 10.1.18, as well as pursuant to Section 10 of the U.S. Security
Agreement and any further assurance or similar provision under any other
Security Document, shall be at the cost and expense of the Borrowers.

 

10.1.19                          Unit Subsidiary; Provisions Relating to Units;
etc.    Each Loan Party shall at all times cause the Unit Subsidiary to be a
direct, Wholly-Owned Domestic Subsidiary of WSI or another U.S. Domiciled Loan
Party.  Each U.S. Borrower shall take all action so that all Non-Qualified Units
(other than storage containers and other than Non-Qualified Units that are the
subject of a Stand-Alone Customer Capital Lease) at any time owned or acquired
by any U.S. Borrower or any of their respective Restricted Domestic Subsidiaries
(other than the Unit Subsidiary), or which are owned or acquired by any
Restricted Subsidiary of a U.S. Borrower (other than the Unit Subsidiary) and
are located in the United States of America or any State or territories thereof,
are (or have been) on or prior to the Closing Date (or, if acquired thereafter,
within five Business Days after the end of the month in which such acquisition
occurred) contributed as a capital contribution to the equity of the Unit
Subsidiary.  As a result of the requirements of the immediately preceding
sentence, all Non-Qualified Units (other than storage containers) at any time
held by any U.S. Borrower and their respective Restricted Subsidiaries (other
than Units located outside the United States of America and the States and
territories thereof which are owned by Foreign Subsidiaries and other than Units
that are the subject of a Permitted Stand-Alone Customer Capital Lease), shall
be transferred to the Unit Subsidiary, which shall be the exclusive owner
thereof.

 

10.1.20                          Maintenance of Unit Subsidiary Separateness. 
No Loan Party nor any of its Subsidiaries shall take any action, or conduct its
affairs in a manner, which would be reasonably likely to result in the separate
existence of the Unit Subsidiary being ignored, or in the assets and liabilities
of the Unit Subsidiary being substantively consolidated with those of

 

168

--------------------------------------------------------------------------------


 

any of Holdings, any U.S. Borrower or any of their respective Subsidiaries
(other than the Unit Subsidiary) in a bankruptcy, reorganization or other
insolvency proceeding. The Loan Parties shall not permit the Unit Subsidiary to
voluntarily incur any liabilities other than (i) the Unit Subsidiary’s Guarantee
of the Obligations hereunder and its obligations under the other Loan Documents
to which it is a party, (ii) the guaranty by the Unit Subsidiary under the
Senior Secured Note Indenture and the Indebtedness permitted under Sections
10.2.1(a), 10.2.1(b)(iv) and 10.2.1(b)(xii), in each instance, to the extent
permitted under Sections 10.2.1(b)(i)(B), 10.2.1(a), 10.2.1(b)(iv) and
10.2.1(b)(xii), respectively, and (iii) liabilities under the Unit Subsidiary
Management Agreement, the Master Lease Agreements and the Custodian Agreement.

 

10.2                        Negative Covenants.  Each Loan Party hereby
covenants and agrees that from the Closing Date and thereafter, until the
Revolver Commitments and the Swingline Commitments have terminated and Full
Payment has occurred:

 

10.2.1                                 Limitation on Indebtedness; Preferred
Stock and Disqualified Stock.

 

(a)                                 The Loan Parties will not, and not permit
their Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to, contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”), any Indebtedness and the Loan Parties and their Restricted
Subsidiaries will not issue any shares of Disqualified Stock or Preferred Stock;
provided, however, that the Loan Parties and their Restricted Subsidiaries may
incur Indebtedness and issue shares of Disqualified Stock or Preferred Stock if
the Total Net Leverage Ratio on a consolidated basis for the most recently ended
Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 on or immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would have been no greater than
5.50 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom, but without otherwise netting the cash proceeds
of any such Indebtedness from the calculation of Consolidated Total Debt, it
being understood and agreed the foregoing Total Net Leverage Ratio test shall be
required to be satisfied for the relevant Test Period described above on the
date of each borrowing or other extension of credit under the applicable
Indebtedness and on the date of each issuance of the applicable Disqualified
Stock or Preferred Stock), as if the additional Indebtedness had been incurred,
or the Disqualified Stock or Preferred Stock had been issued, as the case may
be, and the application of proceeds therefrom had occurred at the beginning of
such Test Period so long as such Indebtedness has a final maturity date no
earlier than, and no scheduled amortization payments (other than customary
nominal amortization payments) prior to, the date that is ninety-one (91) days
following the Revolver Facility Termination Date; provided, further, that
(i) Canadian Domiciled Loan Parties and Restricted Subsidiaries that are not
Loan Parties may not incur Indebtedness or issue shares of Disqualified Stock or
Preferred Stock pursuant to this Section 10.2.1(a) in an aggregate amount at any
time outstanding which, when combined with the principal amount then outstanding
of all other Indebtedness incurred pursuant to Section 10.2.1(b)(xxii), is in
excess of the greater of (x) 

 

169

--------------------------------------------------------------------------------


 

$100,000,000 and (y) 7.5% of Consolidated Total Assets as of the last day of the
most recently ended Test Period, (ii) that such Indebtedness incurred pursuant
to this Section 10.2.1(a) shall not be (A) secured Indebtedness unless (x) the
Secured Net Leverage Ratio on a consolidated basis for the most recently ended
Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 on or immediately
preceding the date on which such additional Indebtedness is incurred would have
been no greater than 4.50 to 1.00, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom, but without otherwise
netting the cash proceeds of any such Indebtedness from the calculation of
Consolidated Total Debt it being understood and agreed the foregoing Secured Net
Leverage Ratio test shall be required to be satisfied for the relevant Test
Period described above on the date of each borrowing or other extension of
credit under the applicable Indebtedness and on the date of each issuance of the
applicable Disqualified Stock or Preferred Stock), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of such Test Period and (y) the Liens on the assets of
any Loan Party securing such Indebtedness shall apply only to Collateral and
shall be subordinated to the Liens securing the Secured Obligations pursuant to
the terms of the Intercreditor Agreement (and the holders of such Indebtedness
(or their duly appointed agent or other representative) shall have become party
to the Intercreditor Agreement) or (B) guaranteed by any Person that is not a
Loan Party and (iii) the Unit Subsidiary may not incur Indebtedness under this
Section 10.2.1(a) other than Guarantee Obligations that are subordinated to the
Secured Obligations in a manner at least as favorable to the Credit Parties as
the subordination terms applicable to the Unit Subsidiary’s guaranty of the
Senior Secured Notes on the Closing Date.

 

(b)                                 The limitation set forth in clause (a) of
this Section 10.2.1 will not prohibit any of the following:

 

(i)                                     (A) Indebtedness arising under the Loan
Documents and (B)(x) Indebtedness arising under the Senior Secured Notes and
(y) any Refinancing Indebtedness with respect thereto; provided that the
incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (i)(B)(x), so long as in each case
with respect to this clause (B) the guarantee of the Unit Subsidiary thereof is
subordinated on the terms as provided in the Senior Secured Notes Indenture as
in effect on the Closing Date;

 

(ii)                                  Indebtedness, Disqualified Stock or
Preferred Stock of any Loan Party or any Restricted Subsidiary in respect of
intercompany Investments permitted under Section 10.2.5;

 

(iii)                               Indebtedness of the Loan Parties and the
Restricted Subsidiaries (other than the Unit Subsidiary) in respect of any
bankers’ acceptance, bank guarantees, letter of credit, warehouse receipt or
similar facilities entered into in the Ordinary Course of Business, including
letters of credit in respect of workers’ compensation claims, performance or
surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, performance or surety bonds, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance;
provided, however, that

 

170

--------------------------------------------------------------------------------


 

upon the drawing of such letters of credit or the payment of such guarantees,
such obligations are reimbursed within 30 days following such drawing or
incurrence and provided, further, that the outstanding amount of Indebtedness of
the Loan Parties and the Restricted Subsidiaries under any such bankers’
acceptance, bank guarantees, letter of credit, warehouse receipt or similar
facilities shall not exceed an aggregate amount at any one time outstanding
equal to the greater of (x) $20,000,000 and (y) 1.5% of Consolidated Total
Assets as of the last day of the most recently ended Test Period;

 

(iv)                              subject to compliance with Section 10.2.5 at
the time of incurrence, Guarantee Obligations incurred by any Loan Parties or
other Restricted Subsidiaries in respect of Indebtedness of any Loan Parties or
other Restricted Subsidiaries otherwise permitted to be incurred hereunder or of
other obligations of Loan Parties or other Restricted Subsidiaries that are not
prohibited by the terms of this Agreement, provided that (A) in the event any
Indebtedness so guaranteed is subordinated, the Guarantee Obligations with
respect thereto shall be subordinated to the same extent, (B) in the event of
any guarantee by the Unit Subsidiary, such guarantee shall be subordinated to
the Secured Obligations on a basis at least as favorable to the Secured Parties
as the subordination terms applicable to the Unit Subsidiary’s guarantee of the
Senior Secured Notes on the Closing Date and (C) notwithstanding anything to the
contrary in Section 10.2.5, Guarantee Obligations of the U.S. Domiciled Loan
Parties of Indebtedness or other obligations of any Canadian Domiciled Loan
Party or any Restricted Subsidiary that is not a Loan Party shall not exceed an
aggregate amount at any one time outstanding equal to the greater of
(x) $20,000,000 and (y) 1.5% of Consolidated Total Assets as of the last day of
the most recently ended Test Period;

 

(v)                                 Guarantee Obligations incurred in the
Ordinary Course of Business in respect of obligations of (or to) suppliers,
customers, franchises, lessors and licensors;

 

(vi)                              (A) Indebtedness (including Capitalized Lease
Obligations and Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and Permitted Stand-Alone Capital
Leases), Disqualified Stock and Preferred Stock incurred by WS International or
any of the Restricted Subsidiaries to finance the purchase, lease, construction,
installation or improvement of property (real or personal), equipment or other
asset that is used or useful in a Similar Business, whether through the direct
purchase of assets or the Stock of any Person owning such assets; provided, that
the aggregate amount of Indebtedness, Disqualified Stock or Preferred Stock
incurred pursuant to this clause (vi), does not exceed an aggregate amount at
any time outstanding equal to the greater of (x) $85,000,000 and (y) 6.4% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period; and (B) any Refinancing Indebtedness in respect of each of the
foregoing; provided that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 

(vii)                           (A) Indebtedness (including any unused
commitment) outstanding on the Closing Date listed on Schedule 10.2.1 and
(B) any Refinancing Indebtedness with respect to the foregoing; provided that
the incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (A);

 

171

--------------------------------------------------------------------------------


 

(viii)                        Indebtedness of the Loan Parties and the
Restricted Subsidiaries (other than the Unit Subsidiary) in respect of Hedge
Agreements (excluding Indebtedness in respect of Hedge Agreements entered into
for speculative purposes);

 

(ix)                              (A) Indebtedness, Disqualified Stock or
Preferred Stock of a Person that becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger or is the continuing entity
following an amalgamation with such Person) and that, if secured, is not secured
by any Specified Assets, or Indebtedness secured only by assets that are
acquired by a Restricted Subsidiary that do not constitute Specified Assets, in
each case, after the Closing Date as the result of a Permitted Acquisition,
provided, that (1) such Indebtedness, Disqualified Stock or Preferred Stock
existed at the time such Person became a Restricted Subsidiary or at the time
such assets subject to such Indebtedness were acquired and, in each case, was
not created in anticipation thereof, (2) such Indebtedness is not guaranteed in
any respect by any Loan Party or any Restricted Subsidiary (other than by any
such Person that so becomes a Restricted Subsidiary or is the survivor of a
merger or is the continuing entity following an amalgamation with such Person
and any of its Subsidiaries or if such guarantees would be permitted by
Section 10.2.5), (3) to the extent required under Section 10.1.12, such Person
executes a supplement or joinder to this Agreement, substantially in the form of
Exhibit I, in order to become a Loan Party and such other agreements, documents
and actions required thereunder, (4) to the extent such Indebtedness,
Disqualified Stock or Preferred Stock is at any time outstanding in an amount or
liquidation preference in excess of $30,000,000, the Total Net Leverage Ratio on
a consolidated basis for the most recently ended Test Period for which financial
statements have been or are required to be delivered pursuant to clause (a) or
(b)(i) of Section 10.1.1 on or immediately preceding the date of the
consummation of the applicable Permitted Acquisition would be no greater than
5.50 to 1.00, determined on a pro forma basis (including the assumption of such
Indebtedness, Disqualified Stock or Preferred Stock, it being understood and
agreed the foregoing Total Net Leverage Ratio test shall be required to be
satisfied for the relevant Test Period described above on the date of each such
assumption of applicable Indebtedness, Disqualified Stock or Preferred Stock),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, at the beginning of such
Test Period, (5) to the extent such Indebtedness, Disqualified Stock or
Preferred Stock is at any time outstanding in an amount or liquidation
preference in excess of $30,000,000, if such Indebtedness is secured, the
Secured Net Leverage Ratio on a consolidated basis for the most recently ended
Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 on or immediately
preceding the date of the consummation of the applicable Permitted Acquisition
would be no greater than 4.50 to 1.00, determined on a pro forma basis
(including the assumption of such Indebtedness, it being understood and agreed
the foregoing Secured Net Leverage Ratio test shall be required to be satisfied
for the relevant Test Period described above on the date of each such assumption
of applicable Indebtedness, Disqualified Stock or Preferred Stock), as if the
additional Indebtedness had been incurred at the beginning of such Test Period
and (6) to the extent such Indebtedness is at any time outstanding in an amount
in excess of $30,000,000, such Indebtedness has a final maturity date no earlier
than, and no scheduled amortization payments (other than customary nominal
amortization payments) prior to, the date that is ninety-one days following the
Revolver Facility Termination Date, and (B) any Refinancing Indebtedness with
respect thereto; provided that the incurrence of any such Refinancing
Indebtedness shall not be deemed to have refreshed capacity under the foregoing
clause (A);

 

172

--------------------------------------------------------------------------------


 

(x)                                 [Reserved];

 

(xi)                              obligations in respect of self-insurance and
Indebtedness of the Loan Parties and the Restricted Subsidiaries in respect of
Surety Bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case, provided in the Ordinary Course of Business,
or obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, including those incurred to secure health, safety
and environmental obligations in the Ordinary Course of Business, in an amount
at any time outstanding not to exceed the greater of (x) $50,000,000 and
(y) 3.8% of Consolidated Total Assets as of the last day of the most recently
ended Test Period; provided that the Unit Subsidiary shall not incur any
obligations or Indebtedness under this clause (b)(xi);

 

(xii)                           (A) Indebtedness, Disqualified Stock and
Preferred Stock of the Loan Parties or any other Restricted Subsidiary not
otherwise permitted hereunder in an aggregate amount, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock incurred and then outstanding pursuant to
this clause (xii)(A), does not at any one time outstanding exceed the greater of
$85,000,000 and (y) 6.4% of Consolidated Total Assets as of the last day of the
most recently ended Test Period; provided, that the Unit Subsidiary may not
incur Indebtedness under this Section 10.2.1(b)(xii) other than Guarantee
Obligations that are subordinated to the Secured Obligations in a manner at
least as favorable to the Credit Parties as the subordination terms applicable
to the Unit Subsidiary’s guaranty of the Senior Secured Notes on the Closing
Date and (B) any Refinancing Indebtedness with respect to any of the foregoing;
provided that the incurrence of any such Refinancing Indebtedness shall not be
deemed to have refreshed capacity under the foregoing clause (A);

 

(xiii)                        customer deposits and advance payments received in
the Ordinary Course of Business from customers of goods and services purchased
in the Ordinary Course of Business;

 

(xiv)                       cash management obligations and other Indebtedness
of WS International and the Restricted Subsidiaries (other than the Unit
Subsidiary) in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections, other
Bank Products and similar arrangements, in each case incurred in the Ordinary
Course of Business;

 

(xv)                          (A) Non-Recourse Debt of any Non-Recourse
Subsidiary; provided that the aggregate Indebtedness incurred under this clause
(xv)(A) at any one time outstanding does not exceed $50,000,000 in the aggregate
and (B) any Refinancing Indebtedness with respect to any of the foregoing;
provided that the incurrence of any such Refinancing Indebtedness shall not be
deemed to have refreshed capacity under the foregoing clause (A);

 

(xvi)                       Indebtedness arising from agreements of WS
International or the Restricted Subsidiaries (other than the Unit Subsidiary)
providing for indemnification, adjustment of purchase price, earnout or similar
obligations, in each case, incurred or assumed in connection with (A) the
disposition of any business, assets or Equity Interests permitted hereunder,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any

 

173

--------------------------------------------------------------------------------


 

portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, that the maximum assumable liability in respect of
all such Indebtedness shall at no time exceed the gross proceeds including
non-cash proceeds (the fair market value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by WS International and the Restricted
Subsidiaries in connection with such disposition or (B) any Permitted
Acquisition or other Investment permitted pursuant to Section 10.2.5;

 

(xvii)                    Indebtedness of WS International or any of the
Restricted Subsidiaries (other than the Unit Subsidiary) consisting of (A) the
financing of insurance premiums or (B) take or pay obligations contained in
supply arrangements in each case, incurred in the Ordinary Course of Business;

 

(xviii)                 (A) Indebtedness of any Receivables Entity in respect of
any Qualified Receivables Transaction that is without recourse to any Loan Party
or any of their respective assets (other than as a result of a breach of
representation, warranty or covenant in such purchase and sale agreement or
similar agreement entered into in connection with such Qualified Receivables
Transaction) and (B) any Refinancing Indebtedness with respect to any of the
foregoing; provided that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 

(xix)                       Indebtedness supported by any letter of credit
otherwise permitted to be incurred hereunder;

 

(xx)                          (A) Indebtedness, Disqualified Stock and Preferred
Stock of the Loan Parties or any other Restricted Subsidiary in an aggregate
principal amount or liquidation preference up to 100% of the net cash proceeds
received by the Borrowers since immediately after the Closing Date from the
issuance or sale of Equity Interests of Holdings or, without duplication, any
cash contribution to the Administrative Borrower’s common equity with the net
cash proceeds from the issuance and sale of Equity Interests by Holdings or any
other Parent Entity or a contribution to the common equity of Holdings or such
other Parent Entity (in each case, other than Cure Amounts, amounts that have
been added to the Available Excluded Contribution Amount, proceeds of
Disqualified Stock or proceeds of sales of Equity Interests to a Borrower or any
of its Restricted Subsidiaries), to the extent such net cash proceeds or cash
contributions have not been applied to make Investments or Dividends or
prepayments, repurchases, redemptions, other defeasances or sinking fund
payments in respect of Junior Debt; provided that such Indebtedness,
Disqualified Stock or Preferred Stock is incurred or issued within 180 days
after the receipt of such net cash proceeds or cash contributions and (B) any
Refinancing Indebtedness with respect to any of the foregoing; provided that the
incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (A);

 

(xxi)                       (A) unsecured, Subordinated Indebtedness consisting
of promissory notes issued by WS International or its Restricted Subsidiaries to
future, current or former officers, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of Stock or other Equity
Interests of Holdings (or any direct or indirect parent thereof); provided

 

174

--------------------------------------------------------------------------------


 

that the aggregate Indebtedness incurred under this clause (xxi)(A) at any one
time outstanding does not exceed the greater of (x) $5,000,000 and (y) 0.4% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period and (B) any Refinancing Indebtedness with respect to any of the
foregoing; provided that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 

(xxii)                    (A) Indebtedness incurred by Canadian Domiciled Loan
Parties and Restricted Subsidiaries that are not Loan Parties in an aggregate
principal amount at any one time outstanding not to exceed, when combined with
the aggregate amount of Indebtedness incurred or shares of Disqualified Stock or
Preferred Stock issued by Canadian Domiciled Loan Parties and Restricted
Subsidiaries that are not Loan Parties pursuant to Section 10.2.1(a) and which
are then outstanding, the greater of $100,000,000 and (y) 7.5% of Consolidated
Total Assets as of the last day of the most recently ended Test Period and
(B) any Refinancing Indebtedness with respect to any of the foregoing; provided
that the incurrence of any such Refinancing Indebtedness shall not be deemed to
have refreshed capacity under the foregoing clause (A); and

 

(xxiii)                 (A) Indebtedness incurred by Persons in connection with
any Permitted Sale Leaseback, provided that, with respect to any Permitted Sale
Leaseback, the net cash proceeds of any sale in connection therewith are
promptly applied to the prepayment of Loans hereunder (without any corresponding
permanent commitment reduction); and (B) any Refinancing Indebtedness with
respect thereto; provided that the incurrence of any such Refinancing
Indebtedness shall not be deemed to have refreshed capacity under the foregoing
clause (A); provided further that, except to the extent otherwise permitted
hereunder, (1) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed and (3) the aggregate
amount of such Indebtedness incurred in reliance on clause (xxiii)(A) shall not
at any time outstanding exceed the greater of $40,000,000 and (y) 3.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period.

 

Notwithstanding anything to the contrary contained in this Agreement, the Loan
Parties may not issue Disqualified Stock or Preferred Stock except to a Loan
Party domiciled in the same jurisdiction in reliance on this Section. 
Notwithstanding anything to the contrary contained in this Agreement, the Loan
Parties shall not be permitted to enter into Purchase Money Indebtedness,
Capital Leases, Capitalized Lease Obligations or operating leases with respect
to Accounts, Chattel Paper and Rental Equipment other than (i) Purchase Money
Indebtedness, Capital Leases, Capitalized Lease Obligations, Permitted Sale
Leasebacks, Permitted Stand-Alone Capital Lease Transactions and Stand-Alone
Customer Capital Leases in an aggregate amount at any one time outstanding not
to exceed $50,000,000, (ii) operating leases with respect to such assets that
are consistent with past practices of the Loan Parties in all material respects
and (iii) to the extent permitted by Section 10.2.1(b)(vii).  Accrual of
interest or dividends, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness, Disqualified Stock or Preferred Stock
will not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this covenant.

 

175

--------------------------------------------------------------------------------


 

10.2.2                                 Limitation on Liens.  The Loan Parties
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of such Loan Party or any
Restricted Subsidiary, whether now owned or hereafter acquired, except:

 

(a)                                 (i) Liens arising under the Credit Documents
and (ii) Liens on Collateral of the U.S. Domiciled Loan Parties arising under
the Senior Secured Note Documents and Refinancing Indebtedness with respect
thereto to the extent permitted by Section 10.2.1(b)(i)(B); provided, that such
Liens pursuant to the foregoing clause (ii) shall be subordinated to the Liens
securing the Secured Obligations pursuant to the terms of the Intercreditor
Agreement (and the holders of such Indebtedness (or their duly appointed agent
or other representative) shall have become party to the Intercreditor
Agreement); and

 

(b)                                 Permitted Liens;

 

Notwithstanding anything to the contrary contained in this Agreement, the Unit
Subsidiary shall not create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) other
than Liens permitted under Section 10.2.2(a), Liens permitted under clause
(f) and (g) of the definition of “Permitted Liens”, and Liens permitted
hereunder (and not securing Indebtedness) which arise in the Ordinary Course of
Business of the Unit Subsidiary.

 

10.2.3                                 Limitation on Fundamental Changes. 
Except as expressly permitted by Section 10.2.4 (other than Section 10.2.4(e))
or 10.2.5 (other than Section 10.2.5(p)), each Loan Party will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, license, assign,
transfer or otherwise dispose of all or substantially all its assets, except:

 

(a)                                 that so long as no Default or Event of
Default would result therefrom, (i) any Loan Party (other than the Unit
Subsidiary) may be merged, amalgamated or consolidated with or into, or
liquidated or dissolved into, a Loan Party (other than the Unit Subsidiary)
domiciled in the same Principal Jurisdiction, provided that if a Borrower is a
party to such merger, amalgamation or consolidation, a Borrower shall be the
surviving or continuing entity or the surviving or continuing entity shall
assume such Borrower’s obligations under the Loan Documents in a manner
reasonably satisfactory to Agent, (ii) any Restricted Subsidiary that is not a
Loan Party (other than a Non-Recourse Subsidiary) may be merged into, or
consolidated or amalgamated with, any other Restricted Subsidiary (other than a
Non-Recourse Subsidiary), and (iii) any Non-Recourse Subsidiary may be merged,
amalgamated or consolidated with or into, or liquidated or dissolved into, any
other Non-Recourse Subsidiary; provided that in the case of clause (ii) above,
if a Loan Party is a party to such merger, amalgamation or consolidation, such
Loan Party shall be the surviving or continuing entity of such merger,
amalgamation or consolidation, provided, further that, in each instance under
this Section 10.2.3(a), with respect to Loan Parties, the interest of Agent in
the Collateral, if any, and

 

176

--------------------------------------------------------------------------------


 

of Agent, Lenders and Fronting Banks in the Obligations, if any, owed by such
merging, amalgamating, consolidating or dissolving parties, are not impaired;

 

(b)                                 that (i) any Restricted Subsidiary that is
not a Loan Party (other than a Non-Recourse Subsidiary) may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Loan Party or any other Restricted Subsidiary
(other than the Unit Subsidiary or a Non-Recourse Subsidiary) and (ii) any
Non-Recourse Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
Non-Recourse Subsidiary;

 

(c)                                  [Reserved];

 

(d)                                 that any Loan Party (other than the Unit
Subsidiary) may sell, lease, transfer or otherwise dispose of substantially all
or any of its assets (upon voluntary liquidation or otherwise) to (i) in the
case of a Canadian Domiciled Loan Party, another Canadian Domiciled Loan Party
or a U.S. Domiciled Loan Party (other than the Unit Subsidiary) or (ii) in the
case of a U.S. Domiciled Loan Party, another U.S. Domiciled Loan Party (other
than the Unit Subsidiary), in each case but only if such sale, lease, transfer
or other disposition is permitted by Section 10.2.4(b) or (c);

 

(e)                                  that any Restricted Subsidiary may
liquidate or dissolve if (i) the Administrative Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the Loan
Parties and if such Restricted Subsidiary is a Loan Party, that such liquidation
or dissolution is not materially disadvantageous to the Lenders and (ii) to the
extent such Restricted Subsidiary is a Loan Party, any assets or business not
otherwise disposed of or transferred in accordance with Sections 10.2.4 or
10.2.5, or, in the case of any such business, discontinued, shall be transferred
to, or otherwise owned or conducted by, (x) in the case of a Canadian Domiciled
Loan Party, another Canadian Domiciled Loan Party or a U.S. Domiciled Loan Party
(other than the Unit Subsidiary) or (y) in the case of a U.S. Domiciled Loan
Party, another U.S. Domiciled Loan Party (other than the Unit Subsidiary), in
each case after giving effect to such liquidation or dissolution; and

 

(f)                                   in connection with Permitted Acquisitions;
provided that the amount of such Permitted Acquisitions of Persons that do not
become Loan Parties and/or assets that do not constitute Collateral shall not
exceed (A) with respect to any individual Permitted Acquisition, the greater of
(x) $25,000,000 and (y) 1.9% of Consolidated Total Assets as of the last day of
the most recently ended Test Period and (B) with respect to all Permitted
Acquisitions in the aggregate, the greater of (x) $50,000,000 and (y) 3.8% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period.

 

Notwithstanding anything to the contrary contained above, in no event shall the
Unit Subsidiary be merged with or into or consolidated or amalgamated with or
into any other Person or be liquidated.

 

177

--------------------------------------------------------------------------------


 

10.2.4                                 Limitation on Sale of Assets.  Each Loan
Party will not, and will not permit any of its Restricted Subsidiaries to,
(x) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from any casualty or condemnation of
any assets of such Loan Party or the Restricted Subsidiaries) or (y) sell to any
Person any shares owned by it of any Restricted Subsidiary’s Stock and other
Equity Interests, except that:

 

(a)                                 (x) any Loan Party and the Restricted
Subsidiaries (other than the Unit Subsidiary) may sell, lease, transfer or
otherwise dispose of (i) inventory and Rental Equipment in the Ordinary Course
of Business, (ii) used or surplus equipment, vehicles and other assets in the
Ordinary Course of Business and (iii) Permitted Investments and (y) the Unit
Subsidiary may sell or lease Non-Qualified Units from time to time held by the
Unit Subsidiary to WSI pursuant to the Master Lease Agreements, provided that in
the case of any such sale the respective Non-Qualified Units are
contemporaneously sold to a third party as provided in subclause (a)(x) above;

 

(b)                                 any Loan Party and the Restricted
Subsidiaries (other than the Unit Subsidiary) may sell, transfer or otherwise
dispose of assets (collectively, each a “Disposition”)  (other than (i) Accounts
and Chattel Paper of Loan Parties, except if sold as part of a Disposition of a
business, business unit or Restricted Subsidiary otherwise permitted hereunder,
(ii) Stock and other Equity Interests of (A) any U.S. Domiciled Loan Party or
(B) any direct or indirect parent of a U.S. Domiciled Loan Party if the same
constitutes Collateral and (iii) all or any substantial portion of the assets of
any U.S. Domiciled Loan Party, in each case except (x) as a result of a merger,
consolidation, amalgamation, liquidation or dissolution permitted by
Section 10.2.3 (other than pursuant to the carveout in the introductory
paragraph thereof), (y) a sale, transfer or other disposition of a substantial
portion of the assets from one U.S. Domiciled Loan Party to another or (z) a
sale, transfer or other disposition of Stand-Alone Customer Capital Leases and
Equipment that is subject thereto to a Permitted Stand-Alone Capital Lease
Counterparty under a Permitted Stand-Alone Capital Lease Transaction) for fair
value, provided that:

 

(i)                                     with respect to any Disposition pursuant
to this clause (b) for a purchase price in excess of $10,000,000, such Loan
Party or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash, Permitted Investments, assets of the type
that would be included in the Borrowing Base not to exceed $100,000,000 in fair
market value over the term of this Agreement or Designated Non-Cash
Consideration (provided, (x) such Designated Non-Cash Consideration shall not
have an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 10.2.4(b) that is at
that time outstanding, in excess of 5% of Consolidated Total Assets at the time
of the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value and
(y) any liabilities of such Loan Party or other Restricted Subsidiary (as shown
on such Loan Party or other Restricted Subsidiary’s most recent balance sheet or
in the notes thereto or, if incurred, increased or decreased subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
such balance

 

178

--------------------------------------------------------------------------------


 

sheet had it taken place on the date of such balance sheet), other than
liabilities that are by their terms subordinated to the Obligations, that are
assumed by the transferee (or a third party on its behalf) of the assets subject
to such Disposition pursuant to an agreement that releases or indemnifies such
Loan Party or other Restricted Subsidiary (or a third party on behalf of the
transferee) from further liability, and any notes or other obligations or other
securities or assets received by such Loan Party or other Restricted Subsidiary
from such transferee that are converted into cash within 180 days of receipt
thereof (to the extent of cash received), shall each be deemed to be a Permitted
Investment for purposes of this clause (b)(i));

 

(ii)                                  if the purchase price for assets
constituting Accounts, Chattel Paper and Rental Equipment of a Borrower
(“Specified Assets”) exceeds $25,000,000, or if the assets so sold constitute
the Stock or all or a substantial portion of the assets of any Borrower, such
Loan Party shall deliver an updated Borrowing Base Certificate, giving effect to
such Disposition and showing compliance with the applicable Borrowing Base; and

 

(iii)                               after giving effect to any such Disposition,
no Event of Default shall have occurred and be continuing;

 

(c)                                  any Loan Party and the Restricted
Subsidiaries (other than the Unit Subsidiary) may make a Disposition of assets
(other than (i) Accounts and Chattel Paper of Loan Parties, except if sold as
part of a Disposition of a business, business unit or Restricted Subsidiary
otherwise permitted hereunder, (ii) Stock and other Equity Interests of (A) any
U.S. Domiciled Loan Party or (B) any direct or direct or indirect parent of a
U.S. Domiciled Loan Party if the same constitutes Collateral or (iii) all or any
substantial portion of the assets of any U.S. Borrower, except, in each case as
a result of a merger, consolidation, amalgamation, liquidation or dissolution
permitted by Section 10.2.3 (other than pursuant to the carveout in the
introductory paragraph thereof) or a sale, transfer or other disposition of a
substantial portion of the assets from one U.S. Borrower to another) to any Loan
Party or to any Restricted Subsidiary (other than the Unit Subsidiary), provided
that with respect to any such sales by U.S. Domiciled Loan Parties to Canadian
Domiciled Loan Parties or Restricted Subsidiaries that are not Loan Parties and
any such sales by Canadian Domiciled Loan Parties to Restricted Subsidiaries
that are not Loan Parties, (i) such sale, transfer or disposition shall be for
fair value and such Loan Party shall receive not less than 75% of such
consideration in the form of cash and (ii) the conditions set forth in clauses
(ii) and (iii) of paragraph (b) of this Section shall have been satisfied with
respect to such sale, transfer or disposition;

 

(d)                                 [Reserved];

 

(e)                                  any Loan Party and any Restricted
Subsidiary may effect any transaction permitted by Section 10.2.2, 10.2.3 (other
than pursuant to the carveout in the introductory paragraph thereof), 10.2.5
(other than Section 10.2.5(i) and Section 10.2.5(j)) or 10.2.6;

 

(f)                                   in addition to selling or transferring
accounts receivable pursuant to the other provisions hereof, Loan Parties and
the Restricted Subsidiaries (other than the Unit Subsidiary) may sell or
discount without recourse Accounts arising in the Ordinary

 

179

--------------------------------------------------------------------------------


 

Course of Business in connection with the compromise or collection thereof
consistent with such Person’s current credit and collection practices;

 

(g)                                  any Loan Party and any Restricted
Subsidiary (other than the Unit Subsidiary) may lease, sublease, license or
sublicense (in each case on a non-exclusive basis with respect to intellectual
property) real, personal or intellectual property (other than licenses or
sublicenses of Specified Assets) in the Ordinary Course of Business;

 

(h)                                 any Loan Party and any Restricted Subsidiary
(other than the Unit Subsidiary) may make sales, transfers and other
dispositions of property (other than Specified Assets) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(i)                                     any Loan Party and any Restricted
Subsidiary (other than the Unit Subsidiary) may make sales, transfers and other
dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;

 

(j)                                    any Loan Party and any Restricted
Subsidiary (other than the Unit Subsidiary) may make Dispositions in connection
with Permitted Sale Leasebacks permitted under Section 10.2.8;

 

(k)                                 any Restricted Subsidiary that is not a Loan
Party and is domiciled outside of Canada and the U.S. may make Dispositions of
Accounts, Chattel Paper and Related Assets to a Receivables Entity so long as
the requirements included in the definition of Qualified Receivables Transaction
have been satisfied;

 

(l)                                     Dispositions of Equity Interests of, or
sales of Indebtedness of, Unrestricted Subsidiaries;

 

(m)                             Dispositions made to comply with any order of
any anti-trust agency of the U.S. federal government or any state anti-trust
authority or other anti-trust regulatory body or any applicable anti-trust law;
and

 

(n)                                 other Dispositions involving assets having a
fair market value (as reasonably determined by the Administrative Borrower at
the time thereof) in the aggregate since the Closing Date of not more than
$35,000,000.

 

Notwithstanding anything to the contrary contained above, (x) in no event shall
WSI sell or otherwise dispose of any of its interests in the Unit Subsidiary
(other than to another U.S. Domiciled Loan Party) and (y) in no event shall the
Unit Subsidiary transfer any Non-Qualified Units or any interest therein (except
for the sale or lease thereof pursuant to the Master Lease Agreements, provided
that in the case of any such sale the respective Non-Qualified Units are
contemporaneously sold to a third party pursuant to Section 10.2.4(a)(x)) to any
Loan Party or any other Person).

 

180

--------------------------------------------------------------------------------


 

10.2.5                                 Limitation on Investments.  Each Loan
Party will not, and will not permit any of its Restricted Subsidiaries to, make
any advance, loan, extensions of credit or capital contribution to, or purchase
any stock, bonds, notes, debentures or other securities of or any assets
constituting a business or a business unit of a Person of, or make any other
Investment in, any Person, except:

 

(a)                                 extensions of trade credit and purchases of
assets and services in the Ordinary Course of Business;

 

(b)                                 cash or Investments that were Permitted
Investments at the time made;

 

(c)                                  loans and advances to officers, directors
and employees of any Loan Party or any of its Restricted Subsidiaries (other
than, in the case of subclauses (ii) and (iii) below, the Unit Subsidiary)
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes (including employee payroll
advances), (ii) in connection with such Person’s purchase of Stock or other
Equity Interests of Holdings (or any Parent Entity) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount under this clause (c) at any time outstanding not to exceed the greater
of (x) $5,000,000 and (y) 0.4% of Consolidated Total Assets as of the last day
of the most recently ended Test Period;

 

(d)                                 Investments existing on, or contemplated as
of, the Closing Date and listed on Schedule 10.2.5 and any extensions, renewals
or reinvestments thereof; provided, that the amount of such Investment may be
increased in such extension, renewal or reinvestment only (x) as required by the
terms of such Investment as in existence on the Closing Date and detailed on
Schedule 10.2.5 (including as a result of the accrual or accretion of interest
or original issue discount or the issuance of pay-in-kind securities) or (y) as
otherwise permitted hereunder;

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
Ordinary Course of Business or upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(f)                                   Investments to the extent that payment for
such Investments is made solely with Stock or other Equity Interests of a Parent
Entity; provided, that if such Investment is an acquisition (by purchase,
merger, amalgamation or otherwise), (i) clauses (d), (f) and (h)(i) of the
definition of Permitted Acquisitions are satisfied, (ii) the Administrative
Borrower shall have delivered to Agent a certificate signed by a Senior Officer
certifying to Agent that no Event of Default shall have occurred and be
continuing before or after giving effect to such acquisition and (iii) if a
Restricted Subsidiary is acquired as a result of such Investment, then such
Restricted Subsidiary shall become a Guarantor to the extent required by, and in
accordance with, Section

 

181

--------------------------------------------------------------------------------


 

10.1.12 and shall grant Agent a security interest in and Lien on the assets so
acquired to the extent required by Section 10.1.12;

 

(g)                                  (i) Investments by the Loan Parties and
their Restricted Subsidiaries (other than the Unit Subsidiary) in U.S. Domiciled
Loan Parties, (ii) Investments by the Canadian Domiciled Loan Parties and their
Restricted Subsidiaries in Canadian Domiciled Loan Parties, (iii) Investments by
Restricted Subsidiaries that are not Loan Parties in Loan Parties or other
Restricted Subsidiaries (other than a Non-Recourse Subsidiary), (iv) loans and
advances by the Loan Parties to Parent or Holdings in an amount necessary (when
combined with Dividends made by the Loan Parties in reliance on
Section 10.2.6(d)(i) or 10.2.6(d)(iv)) to permit Parent, Holdings or any direct
or indirect parent thereof, as applicable, to pay income tax or, as the case may
be, franchise taxes or other fees, taxes or exceptions required to maintain the
corporate existence of Holdings or any direct or indirect parent of Holdings, to
the extent a Dividend by such Loan Party (the proceeds of which would be used to
pay such obligations) would be permitted under Section 10.2.6(d)(i) or
10.2.6(d)(iv), as the case may be, provided that Parent or Holdings, as
applicable, shall apply the proceeds of such loans and advances to such income
tax or other obligations within thirty (30) days of its receipt of such
proceeds, (v) Investments by the U.S. Domiciled Loan Parties in Canadian
Domiciled Loan Parties and Restricted Subsidiaries that are not Loan Parties and
Investments by the Canadian Domiciled Loan Parties in Restricted Subsidiaries
that are not Loan Parties, provided that unless the Payment Condition is
satisfied after giving effect to any Investment made pursuant to this subclause
(v), (A) such Investments in Canadian Domiciled Loan Parties, together with
other Investments by U.S. Domiciled Loan Parties in Canadian Domiciled Loan
Parties made pursuant to this subclause (v) at any time when the Payment
Condition is not satisfied, shall not exceed an aggregate amount at any one time
outstanding equal to the greater of (x) $40,000,000 and (y) 3.0% of Consolidated
Total Assets as of the last day of the most recently ended Test Period and
(B) such Investments in Restricted Subsidiaries that are not Loan Parties,
together with other Investments in Restricted Subsidiaries that are not Loan
Parties made pursuant to this subclause (v) at any time when the Payment
Condition is not satisfied, shall not exceed an aggregate amount at any one time
outstanding equal to the greater of (x) $30,000,000 and (y) 2.3% of Consolidated
Total Assets as of the last day of the most recently ended Test Period and
(vi) Investments by Non-Recourse Subsidiaries in any other Non-Recourse
Subsidiaries (provided, that (w) notwithstanding anything to the contrary in
this clause (g), a Loan Party may make an Investment in a Restricted Subsidiary
that is not a Loan Party if such Investment is part of a Series of Cash Neutral
Transactions and no Default or Event of Default has occurred and is continuing
at the time such Investment is made, (x) no Investment may be made pursuant to
subclause (v) above if a Default or Event of Default is then continuing, (y) any
obligations of any Loan Party to any Restricted Subsidiary of Holdings (other
than (1) to a U.S. Domiciled Loan Party in the case of obligations of a U.S.
Domiciled Loan Party, or (2) to a Canadian Domiciled Loan Party and/or a U.S.
Domiciled Loan Party in the case of obligations of a Canadian Domiciled Loan
Party) in connection with any loans, advances or other obligations shall be
subject to the subordination provisions contained in the Intercompany Note and
(z) any obligations of Restricted Subsidiaries that are not Loan Parties to a
Loan Party in connection with an Investment permitted under subclause (g)(iv) or
(v), above,

 

182

--------------------------------------------------------------------------------


 

shall be evidenced by an Intercompany Note which shall be promptly delivered to
Agent (with any necessary endorsement in blank);

 

(h)                                 Permitted Acquisitions; provided that, the
amount of such Permitted Acquisitions of Persons that do not become Loan Parties
and/or assets that do not constitute Collateral shall not exceed (A) with
respect to any individual Permitted Acquisition, the greater of (x) $25,000,000
and (y) 1.9% of Consolidated Total Assets as of the last day of the most
recently ended Test Period and (B) with respect to all Permitted Acquisitions in
the aggregate, the greater of (x) $50,000,000 and (y) 3.8% of Consolidated Total
Assets as of the last day of the most recently ended Test Period;

 

(i)                                     Investments constituting non-cash
proceeds of sales, transfers and other dispositions of assets to the extent
permitted by Section 10.2.4 (other than Section 10.2.4(e));

 

(j)                                    Investments by a Loan Party or a
Restricted Subsidiary resulting from a disposition of stock or assets by another
Loan Party or Restricted Subsidiary permitted by Section 10.2.4 (other than
Section 10.2.4(e));

 

(k)                                 the Loan Parties and the Restricted
Subsidiaries (other than the Unit Subsidiary) may make Investments not otherwise
permitted under this Section 10.2.5 (i) so long as the Payment Condition is met
after giving effect to such Investment (and, in the case of loans or advances
made to or from the Loan Parties, any applicable conditions contained in
subclauses (y) and (z) of clause (g), above, are satisfied), or (ii) if the
Payment Condition is not satisfied after giving effect to such Investment, all
Investments under this subclause (k)(ii) made at any time the Payment Condition
is not satisfied shall not exceed an aggregate amount at any one time
outstanding equal to the sum of (1) the greater of (x) $25,000,000 and (y) 1.9%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period plus (2) (a) the aggregate amount of Dividends that may be made at such
time pursuant to Section 10.2.6(c) plus (b) the aggregate amount of Junior Debt
that may be prepaid, repurchased, redeemed, otherwise defeased or have a sinking
fund payment made in respect of pursuant to clause (i) of the proviso in
Section 10.2.7(a); provided that, Investments made pursuant to clause (2) will
reduce the amount of Dividends or prepayments, repurchases, redemptions, other
defeasances or sinking fund payments with respect to Junior Debt that may be
made pursuant to the aforementioned provisions (and, in the case of loans or
advances made to or from the Loan Parties, any applicable conditions contained
in subclauses (y) and (z) of clause (g), above, are satisfied);

 

(l)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the Ordinary Course of Business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the Ordinary Course
of Business;

 

183

--------------------------------------------------------------------------------


 

(m)                             Investments in the Ordinary Course of Business
consisting of UCC Article 3 endorsements for collection or deposit and UCC
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(n)                                 advances of payroll payments to its
employees in the Ordinary Course of Business;

 

(o)                                 Guarantee Obligations of any Loan Party or
any Restricted Subsidiary (other than the Unit Subsidiary) of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the Ordinary Course of Business or that are otherwise
permitted pursuant to Section 10.2.1(b)(v);

 

(p)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of any Person merged into any Loan Party or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 10.2.3 (other than pursuant to the carveout in the introductory
paragraph thereof) after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

(q)                                 Investments made after the Closing Date by
the Borrowers or any of their Restricted Subsidiaries in an aggregate
outstanding amount not to exceed the portion, if any, of the Available Excluded
Contribution Amount on such date that the Administrative Borrower elects to
apply to this clause (q); provided that any such Investment shall be made within
180 days after the receipt of such Available Excluded Contribution Amount;

 

(r)                                    Investments by any Restricted Subsidiary
that is not a Loan Party in a Receivables Entity pursuant to a Qualified
Receivables Transaction;

 

(s)                                   loans and advances to any direct or
indirect parent of any Borrower in lieu of, and not in excess of the amount of,
Dividends to the extent permitted to be made to such parent in accordance with
Section 10.2.6, subject to the limitations contained therein;

 

(t)                                    Investments made by a Loan Party or a
Restricted Subsidiary to repurchase or retire Equity Interests of Holdings (or
any Parent Entity) owned by any employee stock ownership plan or key employee
stock ownership plan of any Borrower (or any direct or indirect parent thereof);

 

(u)                                 Investments in hedge obligations permitted
under Section 10.2.1(b)(viii);

 

(v)                                 Investments in Unrestricted Subsidiaries not
to exceed an aggregate amount at any one time outstanding equal to the greater
of (x) $10,000,000 and (y) 0.8% of Consolidated Total Assets as of the last day
of the most recently ended Test Period; and

 

184

--------------------------------------------------------------------------------


 

(w)                               (i) Investments in Subsidiaries and joint
ventures in connection with reorganizations and related activities related to
tax planning; provided that, after giving effect to any such reorganization
and/or related activity, the value of the guarantees provided for herein and the
security interest of the Agent in the Collateral, taken as a whole, are not
materially impaired, and (ii) Investments made in joint ventures as required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in joint venture agreements and similar binding arrangements in effect on
the Closing Date (other than any modification, replacement, renewal or extension
of such Investments so long as no such modification, renewal or extension
thereof increased the amount of any such Investment except by the terms thereof
or as otherwise permitted by this Section 10.2.5).

 

10.2.6                                 Limitation on Dividends.  No Loan Party
shall declare or pay any dividends (other than dividends payable solely in its
Stock (other than Disqualified Stock) or dividends permitted by clause
(e) below) or return any capital to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Stock or other Equity
Interests or the Stock or other Equity Interests of any direct or indirect
parent now or hereafter outstanding, or set aside any funds for any of the
foregoing purposes (all of the foregoing “Dividends”) or make any payments under
the Transition Services Agreement, provided that, this Section 10.2.6 shall not
prevent any Dividend or payment under the Transition Services Agreement if the
Payment Condition is met with respect to such Dividend or payment at the time
thereof and after giving effect thereto; provided, further, that:

 

(a)                                 so long as no Event of Default exists or
would exist after giving effect thereto, the Loan Parties and their Restricted
Subsidiaries (other than the Unit Subsidiary) may redeem in whole or in part any
of its Stock or other Equity Interests for another class of its Stock or other
Equity Interests or with proceeds from substantially concurrent equity
contributions or issuances of new Stock or other Equity Interests, provided that
such new Stock or other Equity Interests contain terms and provisions at least
as advantageous to the Lenders in all respects material to their interests as
those contained in the Stock or other Equity Interests redeemed thereby;

 

(b)                                 so long as no Event of Default exists or
would exist after giving effect thereto, the Loan Parties and their Restricted
Subsidiaries (other than the Unit Subsidiary) may (or may make Dividends to
permit any direct or indirect parent thereof to) repurchase shares of Holdings’
(or a Parent Entity’s) Stock or other Equity Interests held by present or former
officers, directors, employees or consultants of the Loan Parties and the
Restricted Subsidiaries (or any such parent), so long as such repurchase is
pursuant to, and in accordance with the terms of, management and/or employee
stock plans, stock subscription agreements or shareholder agreements; provided,
that the aggregate amount of all cash paid in respect of all such shares so
repurchased in any calendar year does not exceed in any calendar year the sum of
(i) $5,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years; provided that Dividends made under this clause
(b)(i) do not exceed $15,000,000 in any calendar year); plus (ii) all amounts
obtained by Holdings (or a Parent Entity) (to the extent contributed to a
Borrower) during such calendar year from the sale of such Stock

 

185

--------------------------------------------------------------------------------


 

or other Equity Interests to other officers, directors, employees or consultants
of Holdings and its Subsidiaries in connection with any permitted compensation
and incentive arrangements plus (iii) all amounts obtained from any key-man life
insurance policies received during such calendar year;

 

(c)                                  so long as no Event of Default exists or
would exist after giving effect thereto, the Loan Parties and their Restricted
Subsidiaries (other than the Unit Subsidiary) may pay additional Dividends in an
aggregate amount not to exceed $20,000,000, (x) less the amount of voluntary
prepayments, repurchases, redemptions, other defeasances and sinking fund
payments in respect of Junior Debt made pursuant to Section 10.2.7(a)(i) and
(y) subject to any reductions (if any) required by clause (2) of
Section 10.2.5(k)(ii);

 

(d)                                 each Loan Party and each Restricted
Subsidiary may pay Dividends:

 

(i)                                     (A)  so long as no Specified Default
exists or would exist after giving effect thereto, to its direct or indirect
parent in amounts sufficient (when combined with loans and advances made by the
Loan Parties for such purpose under Section 10.2.5(g)(iv)) for any such parent
to pay its income tax obligations for so long as such Loan Party is a member of
a group filing a consolidated, combined, unitary, affiliated or other similar
tax return with such parent; provided the amount of Dividends paid under this
clause (i) in respect of income tax obligations is limited to the extent such
tax liability is directly attributable to the taxable income of such Loan Party
(that are included in such consolidated, combined, unitary, affiliated or other
similar tax return), determined as if such Loan Party and its Restricted
Subsidiaries filed a separate consolidated, combined, unitary, affiliated or
other similar tax return as a stand-alone group and will be used to pay (or to
make Dividends to allow any direct or indirect parent to pay), within thirty
(30) days of the receipt thereof, the tax liability in each relevant
jurisdiction in respect of such consolidated, combined, unitary, affiliated or
other similar returns;

 

(ii)                                  so long as no Specified Default exists or
would exist after giving effect thereto, the proceeds of which (when combined
with loans and advances made by the Loan Parties for such purpose under
Section 10.2.5(g)(iv)) shall be used to allow any direct or indirect parent of
such Loan Party to pay (A) its accrued operating expenses incurred in the
Ordinary Course of Business and other accrued corporate overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the Ordinary Course of Business of WS International (or any Parent Entity) plus
any reasonable and customary indemnification claims made by directors or
officers of WS International (or any parent thereof) attributable to the
ownership or operations of WS International and its Subsidiaries or (B) fees and
expenses otherwise (1) due and payable by WS International or any of its
Subsidiaries and (2) permitted to be paid by WS International or such Subsidiary
under this Agreement;

 

(iii)                               [Reserved];

 

186

--------------------------------------------------------------------------------


 

(iv)                              without duplication of clause (i), above, the
proceeds of which (when combined with loans and advances made by the Loan
Parties for such purpose in reliance on Section 10.2.5(g)(iv)) shall be used to
pay franchise taxes and other fees, taxes and expenses required to maintain the
corporate existence of any Parent Entity within thirty (30) days of the receipt
thereof;

 

(v)                                 constituting repurchases of Stock or other
Equity Interests upon the cashless exercise of stock options; and

 

(vi)                              the proceeds of which are applied on the
Closing Date, solely to effect the consummation of the Transactions;

 

(e)                                  (i) any Restricted Subsidiary that is not a
Loan Party may pay Dividends to a Loan Party or any other Restricted Subsidiary,
(ii) any U.S. Domiciled Loan Party may pay a Dividend to any other U.S.
Domiciled Loan Party or to any Canadian Domiciled Loan Party or any Restricted
Subsidiary that is not a Loan Party if, in the case of a payment to a Canadian
Domiciled Loan Party or a Restricted Subsidiary that is not a Loan Party, such
Dividend is part of a series of transactions by which such Dividend is
ultimately and promptly paid to a U.S. Domiciled Loan Party and (iii) any
Canadian Domiciled Loan Party may pay a Dividend to any U.S. Domiciled Loan
Party or Canadian Domiciled Loan Party or to any Restricted Subsidiary that is
not a Loan Party if, in the case of a payment to a Restricted Subsidiary that is
not a Loan Party, such Dividend is part of a series of transactions by which
such Dividend is ultimately and promptly paid to a U.S. Domiciled Loan Party or
a Canadian Domiciled Loan Party;

 

(f)                                   the Borrowers may make additional
Dividends in an amount not to exceed the portion, if any, of the Available
Excluded Contribution Amount on such date that the Administrative Borrower
elects to apply to this clause (f); provided that any such Dividend shall be
made within 90 days after the receipt of such Available Excluded Contribution
Amount;

 

(g)                                  the Loan Parties and other Restricted
Subsidiaries may make additional Dividends within sixty (60) days after the date
of the declaration thereof or the provision of a redemption notice with respect
thereto, as the case may be, if (i) at the date of such declaration or notice,
such Dividend would have complied with another provision of this Section 10.2.6
and (ii) the Administrative Borrower reasonably expects, as of such date of
declaration or such date of provision of a redemption notice, the Loan Parties
and the other Restricted Subsidiaries to be able to comply with such other
provision of this Section 10.2.6 through either (x) the end of such sixty (60)
day period or (y) if earlier, the latest date on which such declaration or
provision of a redemption notice allows for such Dividend to be made; provided
that the making of any such Dividend will reduce capacity for Dividends pursuant
to such other provision of this Section 10.2.6 when the declaration or provision
of a redemption notice is so made;

 

(h)                                 so long as no Event of Default exists or
would exist after giving effect thereto, the Administrative Borrower may make
Dividends to Holdings or any Parent Entity in an aggregate amount per annum not
to exceed 6% of the net cash

 

187

--------------------------------------------------------------------------------


 

proceeds received by or contributed to WS International from a capital
contribution to Holdings or the issuance or offering of Equity Interests of
Holdings, other than (x) with respect to Disqualified Stock, (y) to the extent
such proceeds constitute Available Excluded Contribution Amounts the
Administrative Borrower has elected to apply to clause (f) above or (z) with
respect to a Cure Amount; and

 

(i)                                     the Loan Parties and other Restricted
Subsidiaries may make payments in amounts sufficient to pay their respective
obligations as they become due under the Transition Services Agreement (as such
agreement is in effect on the date hereof, with such amendments and
modifications thereto as are not adverse to the Lenders; it being understood and
agreed that any amendment or modification thereto that increases the payment
obligations of the Loan Parties and the other Restricted Subsidiaries without
the provision of additional services shall be deemed to be adverse to the
Lenders).

 

10.2.7                                 Limitations on Debt Payments and
Amendments; Limitations on Repayment of Intercompany Indebtedness.

 

(a)                                 No Loan Party will, or will permit any
Restricted Subsidiary to, in the case of a Loan Party or Restricted Subsidiary
that is not a Loan Party, voluntarily prepay, repurchase or redeem or otherwise
defease, or make any sinking fund payment in respect of, any Junior Debt prior
to the stated maturity thereof (other than Indebtedness owing to a Loan Party or
any Restricted Subsidiary); provided that this clause (a) shall not prevent the
voluntary prepayment, repurchase, redemption or defeasance of, or the making of
any sinking fund payment in respect of, any Junior Debt if the Payment Condition
is met at the time thereof and after giving effect thereto; provided, further,
that (i) so long as no Event of Default exists or would exist after giving
effect thereto, any Loan Party or any Restricted Subsidiary (other than the Unit
Subsidiary) may prepay, repurchase, redeem or otherwise defease, or make any
sinking fund payment in respect of, Junior Debt in an aggregate amount not to
exceed $20,000,000, (x) less the amount of Dividends made pursuant to
Section 10.2.6(c) and (y) subject to any reductions (if any) required by clause
(2) of Section 10.2.5(k)(ii), (ii) such Junior Debt may be refinanced in full
with the proceeds of Refinancing Indebtedness and (iii) any Loan Party or any
Restricted Subsidiary (other than the Unit Subsidiary) may prepay, repurchase,
redeem or otherwise defease, or make any sinking fund payment in respect of
Junior Debt (A) in exchange for, or with proceeds of any issuance of, Equity
Interests (other than Disqualified Stock) of the Loan Parties and/or any
Restricted Subsidiaries (other than the Unit Subsidiary) and/or any capital
contribution in respect of such Equity Interests, in each case, other than any
amounts constituting a Cure Amount or any amount that has been added to the
Available Excluded Contribution Amount or any amount that is otherwise applied
to make a Dividend or a prior voluntary prepayment, repurchase, redemption,
other defeasances or sinking fund payment in respect of Junior Debt, (B) as a
result of the conversion of all or any portion of any Junior Debt into Equity
Interests of any Loan Party and/or any Restricted Subsidiary (other than the
Unit Subsidiary) (other than Disqualified Stock), (C) in the form of
payment-in-kind interest with respect to any Junior Debt that is permitted under
Section 10.2.1; and (D) in an aggregate amount not to exceed the portion, if
any, of the Available Excluded Contribution Amount on such date

 

188

--------------------------------------------------------------------------------


 

that the Administrative Borrower elects to apply to this clause (a)(iii)(D);
provided that any such prepayment, repurchase, redemption, other defeasance or
sinking fund payment shall be made within 90 days after the receipt of such
Available Excluded Contribution Amount.

 

(b)                                 No Loan Party will, or will permit any
Restricted Subsidiary to, waive, amend or modify any of the Senior Secured Note
Documents or any agreements, indentures and other documents relating to any
Junior Debt with an outstanding principal amount in excess of $30,000,000, in
each case to the extent that any such waiver, amendment or modification would be
materially adverse to the Lenders.

 

(c)                                  No Loan Party will, or will permit any
Restricted Subsidiary to, waive, amend, modify or terminate the Master Lease
Agreements or the Unit Subsidiary Management Agreement in any way that is
materially adverse to the interests of the Lenders.

 

10.2.8                                 Limitations on Sale Leasebacks.  No Loan
Party will, or will permit any Restricted Subsidiary to, enter into or effect
any Sale Leasebacks other than Permitted Sale Leasebacks; provided that the
aggregate amount of such Indebtedness in connection with such Sale Leaseback is
permitted under Section 10.2.1.

 

10.2.9                                 Changes in Business.  The Loan Parties
and the Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Loan Parties and the Restricted Subsidiaries, taken as
a whole, on the Closing Date and other Similar Businesses.

 

10.2.10                          Burdensome Agreements.  No Loan Party will, or
will permit any Restricted Subsidiary that is not a Loan Party to, enter into
any contractual obligation (other than this Agreement or any other Loan Document
or any agreement relating to Bank Products, in each case, with a Secured Bank
Product Provider) that limits the ability of (a) any Restricted Subsidiary to
pay any Dividends to a Borrower or any other Loan Party, (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Loan Party
for the benefit of the Secured Parties with respect to the Secured Obligations
or (c) any Restricted Subsidiary to transfer property to or loan money to or
otherwise invest in any Loan Party; provided that the foregoing clauses shall
not apply to contractual obligations which (i)(A) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 10.2.10) are listed on
Schedule 10.2.10 and (B) to the extent contractual obligations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such contractual obligation, (ii) are binding on a Loan
Party at the time such Loan Party first becomes a Loan Party or are assumed in
connection with an acquisition of assets permitted hereunder, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Loan Party or in connection with such acquisition; (iii) arise
in connection with any Disposition permitted by Section 10.2.4 (but only to the
extent relating directly to the property to be disposed of), (iv) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 10.2.5 restricting the pledge or sale
of Stock or Equity Interests of such

 

189

--------------------------------------------------------------------------------


 

joint venture, (v) are customary restrictions on leases, subleases, licenses,
sublicenses, asset sale agreements or other similar agreements entered into in
the Ordinary Course of Business (including with respect to intellectual
property) otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (vi) solely with respect to clauses (a) and (c) above,
restrictions included in any agreement governing Indebtedness of a Restricted
Subsidiary of the Administrative Borrower which is not a Loan Party which is
permitted under Section 10.2.1; provided that such restrictions are binding only
on the applicable Restricted Subsidiary which is not a Loan Party, (vii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of such Loan Party or any Restricted Subsidiary, (viii) are
customary provisions restricting assignment of any agreement entered into in the
Ordinary Course of Business, (ix) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business, (x) [Reserved], (xi) [Reserved], (xii) restrictions or conditions
contained in any trading, netting, operating, construction, service, supply,
purchase, sale or other agreement to which any Loan Party is a party entered
into in the Ordinary Course of Business; provided that such agreement prohibits
the encumbrance of solely the property or assets of such Loan Party that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of such Loan Party or
such Restricted Subsidiary or the assets or property of another Restricted
Subsidiary; (xiii) purchase money obligations for property acquired in the
Ordinary Course of Business and Capitalized Lease Obligations that impose
restrictions on the transfer of the property so acquired; (xiv) in any agreement
for any Disposition of any Restricted Subsidiary (or all or substantially all of
the property and/or assets thereof) that restricts the payment of dividends or
other distributions or the making of cash loans or advances by such Restricted
Subsidiary pending such Disposition; (xv) those arising under or as a result of
applicable law, rule, regulation or order or the terms of any license,
authorization, concession or permit; and (xvi) any encumbrances or restrictions
of the type referred to in clauses (a), (b) and (c) above imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xv) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

10.2.11                          Amendments of Organic Documents; etc.  The Loan
Parties and their Restricted Subsidiaries shall not amend any of their Organic
Documents, the Master Lease Agreements or the Unit Subsidiary Management
Agreement, in any manner that could reasonably be expected to be materially
adverse to Agent or the Lenders.

 

10.2.12                          Accounting Changes.  The Loan Parties and their
Restricted Subsidiaries shall not make any change in their accounting policies
or reporting practices, except as required or permitted by GAAP.

 

10.2.13                          [Reserved].

 

10.2.14                          Unit Subsidiary.  Notwithstanding anything to
the contrary contained elsewhere in this Agreement, in no event shall (i) the
Unit Subsidiary be liquidated and/or

 

190

--------------------------------------------------------------------------------


 

dissolved, or (ii) the Unit Subsidiary be merged or consolidated with or into
any Loan Party or any of their respective Subsidiaries or any other Person.

 

10.2.16                          Hedge Agreements. The Loan Parties and their
Restricted Subsidiaries shall not enter into Hedge Agreement other than in the
Ordinary Course of Business and not for speculative purposes.

 

10.2.18                          [Reserved].

 

10.2.19                          Limitation on Activities of Holdings.  In the
case of Holdings, notwithstanding anything to the contrary in this Agreement or
any other Loan Document:

 

(a)                                 Holdings shall not conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
material business or operations or own any material assets other than (i) its
ownership of the Equity Interests of WS International and activities incidental
thereto (including, but not limited to, its indirect ownership of Subsidiaries
of WS International), (ii) activities incidental to the maintenance of its
existence and compliance with applicable laws and legal, tax and accounting
matters related thereto and activities relating to its employees, including
filing Tax reports and paying Taxes and other customary obligations in the
ordinary course (and contesting any Taxes), preparing reports to Governmental
Authorities and to its shareholders, holding director and shareholder meetings,
preparing organizational records and other organizational activities required to
maintain its separate organizational structure or to comply with applicable law,
(iii) activities relating to the performance of obligations under the Loan
Documents and the documentation governing other permitted Indebtedness to which
it is a party, (iv) holding Cash, Permitted Investments and other assets
received in connection with permitted distributions or dividends received from,
or permitted Investments or permitted Dispositions made by, any of its
subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Equity Interests of, any Parent Entity pending application thereof,
(v) providing indemnification for its officers, directors, members of
management, employees and advisors or consultants, (vi) issuing its own Equity
Interests and the making of Dividends permitted to be made by Holdings pursuant
to Section 10.2.6, (vi) the receipt of Dividends permitted to be made to
Holdings under Section 10.2.6 and (vii) activities related to the Transactions
and activities incidental to any of the foregoing; and

 

(b)                                 Holdings shall not incur Indebtedness, or
create, assume or suffer to exist any Liens, except (i) the Secured Obligations,
(ii) Guarantee Obligations in respect of Indebtedness permitted by
Section 10.2.1, (iii) Liens permitted to be incurred pursuant to Section 10.2.2,
(iv) obligations with respect to its Equity Interests and (v) non-consensual
obligations imposed by operation of law.

 

10.3                        Financial Covenants.  As long as any Revolver
Commitments or Swingline Commitments or Obligations are outstanding and until
Full Payment has occurred:

 

10.3.1                                 Consolidated Fixed Charge Coverage
Ratio.  The Loan Parties shall maintain a Consolidated Fixed Charge Coverage
Ratio for each Test Period ending on the last

 

191

--------------------------------------------------------------------------------


 

day of the fiscal quarter occurring immediately prior to the occurrence of (and
as of the last day of each fiscal quarter ending during) a Financial Covenant
Test Event not less than 1.0 to 1.0.

 

10.3.2                                 Total Net Leverage Ratio.  The Loan
Parties shall maintain a Total Net Leverage Ratio for each Test Period ending on
the last day of the fiscal quarter occurring immediately prior to the occurrence
of (and as of the last day of each fiscal quarter ending during) a Financial
Covenant Test Event of not greater than 5.50 to 1.00.

 

SECTION 11.                                          EVENTS OF DEFAULT; REMEDIES
ON DEFAULT

 

11.1                        Events of Default.  Upon the occurrence of any of
the following specified events (each, an “Event of Default”), if the same shall
occur for any reason whatsoever, whether voluntary or involuntary, by operation
of law or otherwise:

 

11.1.1                                 Payments.  Any Loan Party shall
(a) default in the payment when due of any principal of the Loans, (b) default
in the payment when due of any interest on the Loans or any fees or any other
amounts owing hereunder or under any other Loan Document and, so long as no Cash
Dominion Event exists, such default shall continue for five (5) or more days or
(c) default on the reimbursement of any amounts drawn under a Letter of Credit
and such default shall continue for one (1) day beyond the relevant Canadian
Reimbursement Date or U.S. Reimbursement Date, as applicable; or

 

11.1.2                                 Representations, etc.  Any
representation, warranty or statement made or deemed made by any Loan Party
herein or in any Loan Document or any certificate, statement, report or other
document delivered or required to be delivered pursuant hereto or thereto shall
prove to be untrue in any material respect (or, to the extent qualified by
materiality, material adverse effect or similar language, untrue in any respect)
on the date as of which made or deemed made; or

 

11.1.3                                 Covenants.  Any Loan Party shall:

 

(a)                                 default in the due performance or observance
by it of any term, covenant or agreement contained in Sections 8.1.4, 10.1.1(e),
10.1.1(g)(i), 10.1.10, 10.1.11, 10.1.13, 10.1.17(a)(i), the first sentence of
Section 10.1.19, 10.2 or 10.3;

 

(b)                                 default in the due performance or observance
by it of any term, covenant or agreement contained in Section 10.1.1(f) or
(g)(ii) and such default shall continue unremedied for a period of at least five
(5) days after the earlier of the date on which a Senior Officer of such Loan
Party has knowledge of such default and the date of receipt of written notice by
such Loan Party from Agent or the Required Lenders; or

 

(c)                                  default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 11.1.1 or 11.1.2 or clauses (a) or (b) of this Section 11.1.3)
contained in this Agreement or any other Loan Document and such default shall
continue unremedied for a period of at least thirty (30) days from the earlier
of (x) a Senior Officer of any Loan Party having knowledge of such default and
(y) receipt of written notice by such Loan Party from Agent or the Required
Lenders; or

 

192

--------------------------------------------------------------------------------


 

11.1.4                                 Default Under Other Agreements.  (a)  Any
of the Loan Parties or any of the Restricted Subsidiaries shall (i) default in
any payment with respect to any Indebtedness (other than the Obligations) in
excess of $30,000,000 in the aggregate, for such Loan Parties and such
Restricted Subsidiaries, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (b) without limiting the provisions
of clause (a) above, any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment or as a mandatory prepayment, other than due to a termination event
or equivalent event pursuant to the terms of such Hedge Agreements), prior to
the stated maturity thereof; or

 

11.1.5                                 Bankruptcy, etc.  (a) Holdings, any
Borrower or any Material Subsidiary shall commence a voluntary Insolvency
Proceeding; (b) [Reserved]; (c) an involuntary Insolvency Proceeding is
commenced against Holdings, any Borrower or any Material Subsidiary and the
petition is not controverted within 10 days after commencement thereof; (d) an
involuntary Insolvency Proceeding is commenced against Holdings, any Borrower or
any Material Subsidiary and the petition is not dismissed or stayed within 60
days after commencement thereof; (e) a Creditor Representative or similar Person
is appointed for, or takes charge of, all or substantially all of the property
of Holdings, any Borrower or any Material Subsidiary; (f) Holdings, any Borrower
or any Material Subsidiary commences any other proceeding or action under any
reorganization, arrangement, composition, adjustment of debt, relief of debtors,
dissolution, winding-up, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings, any
Borrower or any Material Subsidiary; (g) there is commenced against Holdings,
any Borrower or any Material Subsidiary any proceeding referred to in clause
(f) above or action that remains undismissed or unstayed for a period of 60
days; (h) Holdings, any Borrower or any Material Subsidiary is adjudicated
insolvent or bankrupt; (i) any order of relief or other order approving any such
case or proceeding or action is entered; (j) Holdings, any Borrower or any
Material Subsidiary suffers any appointment of any Creditor Representative or
the like for it or any substantial part of its Property to continue undischarged
or unstayed for a period of 60 days; or (k) Holdings, any Borrower or any
Material Subsidiary makes a general assignment for the benefit of creditors;
(l) any corporate action is taken by Holdings, any Borrower or any Material
Subsidiary for the purpose of effecting any of the foregoing; or

 

11.1.6                                 ERISA.  (a) Any U.S. Employee Plan shall
fail to satisfy the minimum funding standard required for any plan year or part
thereof or a waiver of such standard or extension of any amortization period is
sought or granted under ERISA or Section 412 of the Code; any Reportable Event
shall have occurred with respect to any U.S. Employee Plan; any U.S. Employee
Plan is or shall have been terminated or is the subject of termination
proceedings under ERISA (including the giving of written notice thereof); an
event shall have occurred or a condition shall exist in either case entitling
the PBGC to terminate any U.S. Employee Plan or to appoint a trustee to
administer any U.S. Employee Plan (including the giving of written notice

 

193

--------------------------------------------------------------------------------


 

thereof); any U.S. Employee Plan shall have failed to meet the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 or 303
of ERISA) (whether or not waived); any Loan Party or any Subsidiary or any ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
U.S. Employee Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069 of ERISA or Section 4971 or 4975 of the Code, or on account of a
Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.1.6 the imposition of a lien,
the granting of a security interest, or the incurrence of any liability, or the
reasonable likelihood of incurring a lien, security interest or liability; and
(c) any such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

 

11.1.7                                 Canadian Pension Plans.

 

(i)  A Termination Event shall occur or any Canadian Multi-Employer Plan shall
be terminated, in each case, in circumstances which would result or could
reasonably be expected to result in a Canadian Facility Loan Party being
required to make a contribution to or in respect of a Canadian Pension Plan or a
Canadian Multi-Employer Plan or results in the appointment, by the FSCO, of an
administrator to wind-up a Canadian Pension Plan, (ii) any Canadian Domiciled
Loan Party is in default with respect to any required contributions to a
Canadian Pension Plan, or (iii) any Lien arises (save for contribution amounts
not yet due) in connection with any Canadian Pension Plan, provided the events
set forth in clause (i), individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect (it being acknowledged that, for
purposes of this Section, funding deficiencies and other benefit liabilities
existing as of the Closing Date shall be included in the determination of
whether a Material Adverse Effect has occurred or exists); or

 

11.1.8                                 Guarantee.  Any Guarantee of a Loan Party
shall cease to be in full force or effect or any such Loan Party thereunder or
any Loan Party shall deny or disaffirm, or purports to revoke, terminate or
rescind, in writing, any such Loan Party’s obligations under the Guarantee; or

 

11.1.9                                 Security Documents.  Any Security
Document pursuant to which the assets of any Loan Party are pledged as
Collateral (whether or not any non-Loan Party is a party thereto) shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
and other than as a result of Agent failing to file any continuation statements
required under the Uniform Commercial Code or the PPSA on a timely basis) or any
Loan Party shall deny or disaffirm, or purports to revoke, terminate or rescind,
in writing any grantor’s obligations under such Security Document; or

 

11.1.10                          Judgments.  One or more judgments or decrees
shall be entered against any Loan Party or any of the Restricted Subsidiaries
(i) involving a liability of $30,000,000 or more in the aggregate for all such
judgments and decrees for the Loan Parties and the Restricted Subsidiaries (to
the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) or (ii) which could otherwise reasonably be expected to
result in a Material Adverse Effect, and any such judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

194

--------------------------------------------------------------------------------


 

11.1.11                          Change of Control.  A Change of Control shall
occur; or

 

11.1.12                          Intercreditor; Subordination.  The
Intercreditor Agreement or any material provision thereof shall be invalidated
or otherwise cease to constitute the legal, valid and binding obligations of the
Second Lien Claimholders (as defined therein), enforceable in accordance with
its terms (to the extent that any Indebtedness held by such parties remains
outstanding) or the subordination or intercreditor provisions of any document or
instrument evidencing or relating to any Subordinated Indebtedness having a
principal amount in excess of $30,000,000 shall be invalidated or otherwise
cease to be legal, valid and binding obligations of the holders of such
Subordinated Indebtedness, enforceable in accordance with their terms; or

 

11.1.13                          Inability to Pay Debts; Attachment.  (i) Any
Loan Party admits in writing its inability to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any Loan
Party and is not released, vacated or fully bonded within 60 days after its
issue or levy; or

 

11.1.14                          Invalidity of Loan Documents.  This Agreement,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party or any Subsidiary
thereof contests in any manner any of its Obligations under this Agreement or
any material obligations under any Loan Document other than this Agreement or a
Loan Document not referred to in Section 11.1.8, Section 11.1.9 or
Section 11.1.12; or any Loan Party denies or disaffirms its Obligations under,
or purports to revoke, terminate or rescind, in writing any of its Obligations
under this Agreement or any of its material obligations under any such other
Loan Document; or

 

11.1.15                          Loss, etc. Relating to Collateral. A loss,
theft, damage or destruction occurs with respect to any material portion of the
Collateral that is not covered by insurance;

 

then, (1) upon the occurrence of any Event of Default described in
Section 11.1.5, automatically, and (2) upon the occurrence of any other Event of
Default, upon a determination by Agent, or at the request of (or with the
consent of) the Required Lenders, upon notice to the Administrative Borrower by
Agent, (A) the Revolver Commitment of each Lender and the obligation of any
Fronting Bank to issue any Letter of Credit shall immediately terminate;
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Loan Party: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3.2 or 2.5.2;
(C) Agent may enforce any and all Liens and security interests created pursuant
to Security Documents and may exercise any other rights and remedies available
to it under the Loan Documents, at law or in equity; and (D) Agent shall direct
the Borrowers to pay (and each Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of

 

195

--------------------------------------------------------------------------------


 

Default specified in Section 11.1.5 to pay) to Agent such additional amounts of
cash as reasonably requested by any Fronting Bank, to be held as security for
the Borrowers’ reimbursement Obligations in respect of Letters of Credit then
outstanding.

 

11.2                        Cure Right.  (a) Notwithstanding anything to the
contrary contained in Section 11.1, in the event that the Loan Parties fail to
comply with either of the covenants contained in Section 10.3 (the “Financial
Performance Covenants”) with respect to any fiscal quarter, after the end of
such fiscal quarter until the expiration of 15 Business Days subsequent to the
date on which financial statements with respect to the fiscal quarter for which
Financial Performance Covenants are being measured are required to be delivered
pursuant to Section 10.1.1(a) or (b)(i), any Specified Holder shall have the
right to make a Specified Equity Contribution to Holdings (collectively, the
“Cure Right”), and upon the receipt by the Administrative Borrower from Holdings
(which shall contribute such amount in cash as common equity of the
Administrative Borrower) (the “Cure Amount”) pursuant to the exercise by a
Specified Holder of such Cure Right (and so long as such Cure Amount is actually
received by the Administrative Borrower no later than 15 Business Days after the
date on which financial statements with respect to the fiscal quarter for which
the Financial Performance Covenants are being measured are required to be
delivered pursuant to Section 10.1.1(a) or (b)(i)) and notice from the
Administrative Borrower to Agent as to the fiscal quarter with respect to which
such Cure Amount is made, then the Financial Performance Covenants shall be
recalculated giving effect to the following pro forma adjustments (but without
regard to any reduction in Indebtedness in such fiscal quarter made with all or
any portion of such Cure Amount or any portion of the Cure Amount on the balance
sheet of the Administrative Borrower and its Restricted Subsidiaries (including
for purposes of determining the amount of Consolidated Total Debt)):

 

(i)                                     Consolidated EBITDA shall be increased,
solely for the purpose of measuring the Financial Performance Covenants and
determining the existence of an Event of Default set forth in Section 11.1
resulting from a breach of the Financial Performance Covenants and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount for
such fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Loan Parties shall then be in compliance with the
requirements of the Financial Performance Covenants, the Loan Parties shall be
deemed to have satisfied the requirements of the Financial Performance Covenants
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and any applicable breach
or default of the Financial Performance Covenants that had occurred shall be
deemed cured for purposes of this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each four consecutive fiscal quarter period there shall be at
least two fiscal quarters in which the Cure Right is not exercised, (ii) the
Cure Amount shall be no greater than 100% of the amount required for purposes of
complying with the Financial Performance Covenants, (iii) the Cure Right shall
not be exercised more than five times during the term of this Agreement, (iv) no
Specified Equity Contribution nor the proceeds thereof may be relied on for
purposes of calculating any financial ratios (other than as applicable to the

 

196

--------------------------------------------------------------------------------


 

Financial Performance Covenants for purposes of increasing Consolidated EBITDA
as provided in subclause (a) above) or any available basket or thresholds under
this Agreement and shall not result in any adjustment to any amounts or
calculations other than the amount of the Consolidated EBITDA to the extent
provided in subclause (a) above and (v) the Administrative Borrower shall use
the proceeds of any Specified Equity Contribution promptly after the receipt
thereof to prepay outstanding Revolver Loans (but, for the avoidance of doubt,
no commitment reductions shall be required).  Neither Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Revolver Commitments
and none of Agent, any Lender or any other Secured Party shall exercise any
right to foreclose on or take possession of the Collateral or exercise any other
remedy pursuant to Section 11.1, the other Loan Documents or Applicable Law
prior to the 15th Business Day after the date on which financial statements with
respect to the fiscal quarter for which the Financial Performance Covenants are
being measured are required to be delivered pursuant to Section 10.1.1(a) or
(b)(i) solely on the basis of an Event of Default having occurred and being
continuing due to a breach of the Financial Performance Covenants (except to the
extent that the Administrative Borrower has confirmed in writing that it does
not intend to provide a Specified Equity Contribution).  For the avoidance of
doubt, from the time that the Loan Parties fail to comply with a Financial
Performance Covenant until the time of the exercise of the Cure Right and the
receipt by the Administrative Borrower of the Cure Amount, the Borrowers shall
not be able to borrow any Loans hereunder or request the issuance, extension or
renewal of any Letter of Credit hereunder.

 

11.3                        License.  If an Event of Default is continuing,
solely for the purpose of enabling Agent to exercise its rights and remedies
hereunder and under any Security Document at such time as Agent shall be
lawfully entitled to exercise such rights and remedies with respect to an Event
of Default, each Loan Party hereby grants to Agent an irrevocable (until the
termination of this Agreement or cure of Event of Default), worldwide,
non-exclusive license (with rights to sublicense solely as necessary to allow
Agent to exercise its rights hereunder) or other right to use, license or
sub-license and otherwise exploit (without payment of royalty or other
compensation to any Loan Party) any or all intellectual property of Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  The foregoing license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation of printout thereof.

 

11.4                        Setoff.  At any time during the continuation of an
Event of Default, each of Agent, any Fronting Bank, any Lender, and any of their
Affiliates is authorized, to the fullest extent permitted by Applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, Fronting Bank,
such Lender or such Affiliate to or for the credit or the account of a Loan
Party against any Obligations, irrespective of whether or not Agent, such
Fronting Bank, such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, such
Fronting Bank, such

 

197

--------------------------------------------------------------------------------


 

Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness; provided that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.  The rights
of Agent, each Fronting Bank, each Lender and each such Affiliate under this
Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.

 

11.5                        Remedies Cumulative; No Waiver.

 

11.5.1                                 Cumulative Rights.  All agreements,
warranties, guaranties, indemnities and other undertakings of Loan Parties under
the Credit Documents are cumulative and not in derogation of each other.  The
rights and remedies of Agent and Lenders are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

 

11.5.2                                 Waivers.  No waiver or course of dealing
shall be established by (a) the failure or delay of Agent or any Lender to
require strict performance by the Loan Parties with any terms of the Loan
Documents, or to exercise any rights or remedies with respect to Collateral or
otherwise; (b) the making of any Loan or issuance of any Letter of Credit during
a Default, Event of Default or other failure to satisfy any conditions
precedent; or (c) acceptance by Agent or any Lender of any payment or
performance by a Loan Party under any Loan Documents in a manner other than that
specified therein.  It is expressly acknowledged by the Loan Parties that any
failure to satisfy a financial covenant on a measurement date shall not be cured
or remedied by satisfaction of such covenant on a subsequent date.

 

11.6                        Judgment Currency.  If, for the purpose of obtaining
judgment in any court or obtaining an order enforcing a judgment, it becomes
necessary to convert any amount due under this Agreement in any currency
(hereinafter in this Section 11.6 called the “first currency”) into any other
currency (hereinafter in this Section 11.6 called the “second currency”), then
the conversion shall be made at the Exchange Rate for buying the first currency
with the second currency prevailing at Agent’s close of business on the Business
Day next preceding the day on which the judgment is given or (as the case may
be) the order is made.  Any payment made by any Loan Party to any Credit Party
pursuant to this Agreement in the second currency shall constitute a discharge
of the obligations of any applicable Loan Parties to pay to such Credit Party
any amount originally due to the Credit Party in the first currency under this
Agreement only to the extent of the amount of the first currency which such
Credit Party is able, on the date of the receipt by it of such payment in any
second currency, to purchase, in accordance with such Credit Party’s normal
banking procedures, with the amount of such second currency so received.  If the
amount of the first currency falls short of the amount originally due to such
Credit Party in the first currency under this Agreement, the Loan Parties agree
that they will indemnify each Credit Party against and save such Credit harmless
from any shortfall so arising.  This indemnity shall constitute an obligation of
each such Loan Party separate and independent from the other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum or sums in respect of amounts due to any
Credit Party under any Loan Documents

 

198

--------------------------------------------------------------------------------


 

or under any such judgment or order.  Any such shortfall shall be deemed to
constitute a loss suffered by such Credit Party and Loan Parties shall not be
entitled to require any proof or evidence of any actual loss.  If the amount of
the first currency exceeds the amount originally due to a Credit Party in the
first currency under this Agreement, such Credit Party shall promptly remit such
excess to Loan Parties.  The covenants contained in this Section 11.6 shall
survive the Full Payment of the Obligations under this Agreement.

 

SECTION 12.                                          AGENT

 

12.1                        Appointment, Authority and Duties of Agent.

 

12.1.1                                 Appointment and Authority.

 

(a)                                 Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for Agent’s benefit
and the Pro Rata benefit of the Secured Parties.  Each Secured Party agrees that
any action taken by Agent, Required Borrower Group Lenders, the Required Lenders
or the Super-Majority Lenders in accordance with the provisions of the Loan
Documents, and the exercise by Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (ii) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement (or joinder thereto), and
accept delivery of each Loan Document from any Loan Party or other Person;
(iii) act as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (iv) manage, supervise or otherwise deal with Collateral; and (v) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person by reason of any Loan Document or any transaction relating
thereto.  Agent alone shall be authorized to determine whether any Accounts or
Rental Equipment constitute Eligible Accounts or Eligible Rental Equipment,
whether to impose or release any reserve, or whether any conditions to funding
or to issuance of a Letter of Credit have been satisfied, which determinations
and judgments, if exercised in good faith, shall exonerate Agent from liability
to any Lender or other Person for any error in judgment.

 

(b)                                 For the purposes of holding any security
granted to a Secured Party pursuant to the laws of the Province of Quebec each
of the Secured Parties hereby irrevocably appoints and authorizes Agent and, to
the extent necessary, ratifies the appointment and authorization of Agent, to
act as the hypothecary representative (in such capacity, the “Attorney”) of the
Secured Parties as contemplated under Article 2692 of the Civil Code, and to
enter into, to take and to hold on its behalf, and for its benefit, any

 

199

--------------------------------------------------------------------------------


 

hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec.  The Attorney shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney pursuant to any hypothec, applicable laws or otherwise, (b) benefit
from and be subject to all provisions hereof with respect to Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Lenders, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec on such terms and conditions as it may determine from time to time. 
Any person who becomes a Lender shall, by its execution of an Assignment and
Acceptance, be deemed to have consented to and confirmed the Attorney as the
hypothecary representative of the Secured Parties as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Attorney
in such capacity.  The substitution of Agent pursuant to the provisions of this
Section 12 also constitute the substitution of the Attorney.

 

12.1.2                                 Duties.  Agent shall not have any duties
except those expressly set forth in the Loan Documents.  The conferral upon
Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Lenders in accordance with this Agreement.

 

12.1.3                                 Agent Professionals.  Agent may perform
its duties through agents and employees.  Agent may consult with and employ
Agent Professionals, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
an Agent Professional.  Agent shall not be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.

 

12.1.4                                 Instructions of Required Lenders.  The
rights and remedies conferred upon Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law.  Agent may request instructions from the Required Borrower
Group Lenders, the Required Lenders or the Super-Majority Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from the Secured Parties of their indemnification obligations against all Claims
that could be incurred by Agent in connection with any act.  Agent shall be
entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining.  Instructions of the Required Borrower Group Lenders, the Required
Lenders or the Super-Majority Lenders shall be binding upon all Secured Parties,
and no Secured Party shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting in accordance with the
instructions of such Lenders.  Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.

 

12.2                        Reserved.

 

12.3                        Reserved.

 

200

--------------------------------------------------------------------------------


 

12.4                        Agreements Regarding Collateral and Field
Examination Reports.

 

12.4.1                                 Lien and Guarantee Releases; Care of
Collateral.

 

(a)                                 [Reserved].

 

(b)                                 Canadian Facility Secured Parties authorize
Agent to release, terminate and discharge any Lien with respect to any Canadian
Facility Collateral and release any Guarantor from its Guarantee of the Canadian
Facility Obligations (i) upon Full Payment of the Canadian Facility Obligations;
(ii) that the Administrative Borrower certifies in writing to Agent is permitted
to be sold, transferred or otherwise disposed of (including through a merger,
consolidation, amalgamation, liquidation or dissolution) pursuant to Sections
10.2.3, 10.2.4 or 10.2.5 to a Person that is not a Loan Party or that is not
required to be a Loan Party; (iii) [reserved]; (iv) following an Event of
Default, in connection with an enforcement action and realization on Canadian
Facility Collateral; or (v) with the written consent of all Canadian Revolver
Lenders.

 

(c)                                  [Reserved].

 

(d)                                 U.S. Facility Secured Parties authorize
Agent to release, terminate and discharge any Lien with respect to any U.S.
Facility Collateral and release any Guarantor from its Guarantee of the U.S.
Facility Obligations (i) upon Full Payment of the U.S. Facility Obligations;
(ii) that the Administrative Borrower certifies in writing to Agent is permitted
to be sold, transferred or otherwise disposed of (including through a merger,
consolidation, amalgamation, liquidation or dissolution) pursuant to Sections
10.2.3, 10.2.4 or 10.2.5 to a Person that is not a Loan Party or that is not
required to be a Loan Party; (iii) [reserved]; (iv) following an Event of
Default, in connection with an enforcement action and realization on U.S.
Facility Collateral; or (v) with the written consent of all U.S. Lenders.

 

(e)                                  Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary, Agent shall not be
required to terminate, release or discharge any Lien on any assets of any Loan
Party or any Stock or other Equity Interests of any Loan Party pledged as
Collateral in connection with any sale, transfer, discharge or disposition
(including through a merger, consolidation, amalgamation, liquidation or
dissolution) of any direct or indirect parent of any Loan Party.

 

(f)                                   Agent shall have no obligation to assure
that any Collateral exists or is owned by a Loan Party, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.

 

12.4.2                                 Possession of Collateral.

 

(a)                                 [Reserved].

 

(b)                                 Agent and Canadian Facility Secured Parties
appoint each Canadian Revolver Lender as agent (for the benefit of Canadian
Facility Secured Parties)

 

201

--------------------------------------------------------------------------------


 

for the purpose of perfecting Liens on any Canadian Facility Collateral held or
controlled by such Canadian Revolver Lender, to the extent such Liens are
perfected by possession or control.

 

(c)                                  [Reserved].

 

(d)                                 Agent and U.S. Facility Secured Parties
appoint each U.S. Lender as agent (for the benefit of U.S. Facility Secured
Parties) for the purpose of perfecting Liens on any U.S. Facility Collateral
held or controlled by such U.S. Lender, to the extent such Liens are perfected
by possession or control.

 

(e)                                  If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

 

12.4.3                                 Reports.  Agent shall promptly forward to
each Applicable Lender, when complete, copies of any field audit, examination or
appraisal report prepared by or for Agent with respect to any Loan Party or
Collateral (“Report”).  Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon the applicable Loan Parties’
books and records as well as upon representations of the applicable Loan
Parties’ officers and employees; and (c) subject to the exceptions contained in
Section 14.12.1, to keep all Reports confidential and strictly for such Lender’s
internal use, and not to distribute any Report (or the contents thereof) to any
Person (except to such Lender’s Participants, attorneys and accountants) or use
any Report in any manner other than administration of the Loans and other
Obligations.  Each Lender shall indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Report, as well as from any Claims arising
as a direct or indirect result of Agent furnishing a Report to such Lender.

 

12.5                        Reliance By Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and upon the advice and statements of
Agent Professionals.  Agent shall have a reasonable and practicable amount of
time to act upon any instruction, notice or other communication under any Loan
Document, and shall not be liable for any delay in acting.

 

12.6                        Action Upon Default.  Agent shall not be deemed to
have knowledge of any Default or Event of Default, or of any failure to satisfy
any conditions in Section 6, unless it has received written notice from a Loan
Party, Required Lenders or Required Borrower Group Lenders specifying the
occurrence and nature thereof.  Notwithstanding anything herein to the contrary,
the Loan Parties, Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Security

 

202

--------------------------------------------------------------------------------


 

Document, it being understood and agreed that all powers, rights and remedies
under any of the Security Documents may be exercised solely by Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by Agent on any of the
Collateral pursuant to a public or private sale or other Disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the U.S. Bankruptcy Code or other applicable law), Agent (or any
Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the U.S. Bankruptcy Code or other
applicable law) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other Disposition and Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or Disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Agent at
such sale or other Disposition.

 

12.7                        Ratable Sharing.  If any Lender shall obtain any
payment or reduction of any Obligation, whether through set-off or otherwise, in
excess of its share of such Obligation, determined on a Pro Rata basis or in
accordance with Section 5.5.1, as applicable, such Lender shall forthwith
purchase from Agent, any Fronting Bank and the other Applicable Lenders such
participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.5.1, as applicable.  If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction.  No Lender shall set-off against any Dominion Account without the
prior consent of Agent.

 

12.8                        Indemnification of Agent Indemnitees.  EACH LENDER
SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY LOAN PARTIES (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS
OF LOAN PARTIES UNDER ANY CREDIT DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH AGENT INDEMNITEE,
PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM
ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT).  In no event shall any
Lender have any obligation hereunder to indemnify or hold harmless an Agent
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence, willful misconduct or bad faith of such Agent Indemnitee.  In
Agent’s discretion, it may reserve for any Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to the Secured Parties.  If Agent is sued by any Creditor
Representative, debtor-in-possession or other Person for any alleged preference
or fraudulent transfer, then any monies paid by Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses

 

203

--------------------------------------------------------------------------------


 

(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Agent by each Lender to the extent of its Pro Rata share.

 

12.9                        Limitation on Responsibilities of Agent.  Agent
shall not be liable to any Secured Party for any action taken or omitted to be
taken under the Credit Documents, except for losses directly caused by Agent’s
gross negligence, willful misconduct or bad faith, as determined in a final,
non-appealable judgment by a court of competent jurisdiction.  Agent does not
assume any responsibility for any failure or delay in performance or any breach
by any Loan Party, Lender or other Secured Party of any obligations under the
Credit Documents.  Agent does not make any express or implied warranty,
representation or guarantee to the Secured Parties with respect to any
Obligations, Collateral, Credit Documents or Loan Party.  No Agent Indemnitee
shall be responsible to the Secured Parties for any recitals, statements,
information, representations or warranties contained in any Credit Documents;
the execution, validity, genuineness, effectiveness or enforceability of any
Credit Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Loan Party or Account Debtor.  No Agent Indemnitee shall have any obligation
to any Secured Party to ascertain or inquire into the existence of any Default
or Event of Default, the observance or performance by any Loan Party of any
terms of the Credit Documents, or the satisfaction of any conditions precedent
contained in any Credit Documents. The Joint Lead Arrangers and the
Documentation Agents shall not have any power, obligation, liability,
responsibility or duty under this Agreement other than (to the extent such
Person is a Lender) those applicable to all Lenders as such.

 

12.10                 Successor Agent and Co-Agents.

 

12.10.1                          Resignation; Successor Agent.  Agent may resign
at any time by giving at least 30 days written notice thereof to Lenders and the
Administrative Borrower.  Upon receipt of a notice of resignation from Agent,
Required Lenders shall have the right to appoint a successor Agent which shall
be (a) a U.S. Revolver Lender or an Affiliate of a U.S. Revolver Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Event of Default exists) is reasonably acceptable
to the Administrative Borrower.  If no such successor Agent shall have been so
appointed by the Required Lenders and, to the extent applicable, approved by the
Administrative Borrower and shall have accepted such appointment within 30 days
after the retiring Agent gives notices of its resignation (or such earlier day
as shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.  In addition, if Agent shall become a Defaulting Lender, then
Agent may be removed from its capacity as Agent hereunder upon the request of
the Required Lenders and the Borrowers and by notice in writing to such Person. 
Upon delivery of a notice of removal to Agent, Required Lenders shall have the
right to appoint a successor Agent meeting the qualifications set forth above
that is (provided no Event of Default exists) reasonably acceptable to the
Administrative Borrower.  If no such successor Agent shall have been so
appointed by the

 

204

--------------------------------------------------------------------------------


 

Required Lenders and, to the extent applicable, approved by the Administrative
Borrower and shall have accepted such appointment within 30 days after the
delivery of the notice of removal (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date..  With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders or the Fronting Banks under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and each Fronting Bank directly, until such time, if any,
as the Required Lenders appoint (and, to the extent applicable, the
Administrative Borrower approves) a successor Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Agent (other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents.  After the retiring or removed Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 12 and Section 14.2 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Agent Indemnitees in respect of any actions taken or omitted to be taken by any
of them while the retiring or removed Agent was acting as Agent.  Any successor
to Bank of America by merger or acquisition of stock or this loan shall continue
to be Agent hereunder without further act on the part of the parties hereto,
unless such successor resigns as provided above.

 

12.10.2                          Separate Agent.  It is the intent of the
parties that there shall be no violation of any Applicable Law denying or
restricting the right of financial institutions to transact business in any
jurisdiction.  If Agent believes that it may be limited in the exercise of any
rights or remedies under the Credit Documents due to any Applicable Law, Agent
may appoint an additional Person who is not so limited, as a separate security
trustee, collateral agent or co-collateral agent.  If Agent so appoints a
security trustee, collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Credit Documents shall also be
vested in such separate agent.  The Secured Parties shall execute and deliver
such documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any security trustee, collateral agent or co-collateral agent shall
die or dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by Agent until appointment of a new agent.

 

12.11                 Due Diligence and Non-Reliance.  Each Lender acknowledges
and agrees that it has, independently and without reliance upon Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Secured Party has made such inquiries as it deems
necessary concerning the Credit Documents, the Collateral and each Loan Party. 
Each

 

205

--------------------------------------------------------------------------------


 

Secured Party further acknowledges and agrees that the other Secured Parties and
Agent have made no representations or warranties concerning any Loan Party, any
Collateral or the legality, validity, sufficiency or enforceability of any
Credit Documents or Obligations.  Each Secured Party will, independently and
without reliance upon any other Secured Party or Agent, and based upon such
financial statements, documents and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Loans
and participating in LC Obligations, and in taking or refraining from any action
under any Credit Documents.  Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
Agent by any Loan Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Loan Party (or any
of its Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

 

12.12                 Remittance of Payments and Collections.

 

12.12.1                          Remittances Generally.  All payments by any
Lender to Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds.  If no time for payment is specified
or if payment is due on demand by Agent and request for payment is made by Agent
by 11:00 a.m. (Local Time) on a Business Day, payment shall be made by Lender
not later than 2:00 p.m. (Local Time) on such day, and if request is made after
11:00 a.m. (Local Time), then payment shall be made by 11:00 a.m. (Local Time)
on the next Business Day.  Payment by Agent to any Secured Party shall be made
by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such payee
under the Loan Documents.

 

12.12.2                          Failure to Pay.  If any Secured Party fails to
pay any amount when due by it to Agent pursuant to the terms hereof, such amount
shall bear interest from the due date until paid at the rate determined by Agent
as customary in the banking industry for interbank compensation.  In no event
shall Loan Parties be entitled to receive credit for any interest paid by a
Secured Party to Agent, nor shall any Defaulting Lender be entitled to interest
on any amounts held by Agent pursuant to Section 4.2.

 

12.12.3                          Recovery of Payments.  If Agent pays any amount
to a Secured Party in the expectation that a related payment will be received by
Agent from a Loan Party and such related payment is not received, then Agent may
recover such amount from each Secured Party that received it.  If Agent
determines at any time that an amount received under any Loan Document must be
returned to a Loan Party or paid to any other Person pursuant to Applicable Law
or otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Lender.  If any amounts
received and applied by Agent to any Obligations are later required to be
returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.

 

12.13                 Agent in its Individual Capacity.  As a Lender, Bank of
America shall have the same rights and remedies under the other Credit Documents
as any other Lender, and the terms “Lenders,” “Required Lenders”, “Required
Borrower Group Lenders” or “Super-Majority Lenders” or any similar term shall
include Bank of America and its Affiliates in their capacities

 

206

--------------------------------------------------------------------------------


 

as Lenders.  Each of Bank of America and its Affiliates may accept deposits
from, lend money to, provide Bank Products to, act as financial or other advisor
to, and generally engage in any kind of business with, the Loan Parties and
their Affiliates, as if Bank of America was not Agent hereunder, without any
duty to account therefor to Lenders.  In their individual capacities, Bank of
America and its Affiliates may receive information regarding the Loan Parties,
their Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Secured Party agrees that Bank of America
and its Affiliates shall be under no obligation to provide such information to
any Secured Party, if acquired in such individual capacity.

 

12.14                 ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of Agent, each Joint Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Revolver Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Revolver
Commitments and this Agreement, (C) the entrance into,  participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into,

 

207

--------------------------------------------------------------------------------


 

participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolver Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between Agent, in its sole discretion, and
such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of Agent, each Joint Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

(i)                                     none of Agent or any Joint Lead Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by Agent under this Agreement, any Loan Document or any documents related
hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement is independent (within the meaning of 29
CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement is a fiduciary under ERISA or the Code,
or both, with respect to the Loans, the Letters of Credit, the Revolver
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

208

--------------------------------------------------------------------------------


 

(v)                                 no fee or other compensation is being paid
directly to Agent or any Joint Lead Arranger or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Revolver Commitments or this Agreement.

 

(c)                                  Agent and each Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Revolver Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Revolver Commitments for an amount less than the amount being paid
for an interest in the Loans, the Letters of Credit or the Revolver Commitments
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby, the other Loan Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

12.15                 Bank Product Providers.  By accepting the benefit of the
provisions of the Loan Documents directly relating to the Guarantee or the
Collateral or any Lien granted thereunder, each Secured Bank Product Provider
shall agree to be bound by Section 5.5 and this Section 12.

 

12.16                 No Third Party Beneficiaries.  This Section 12 is an
agreement solely among the Secured Parties and Agent, and shall survive Full
Payment of the Obligations.  Except to the extent expressly set forth herein
(including with respect to consent rights and approvals), this Section 12 does
not confer any rights or benefits upon Loan Parties or any other Person.  As
between Loan Parties and Agent, any action that Agent may take under any Credit
Documents or with respect to any Obligations shall be conclusively presumed to
have been authorized and directed by the Secured Parties.

 

12.17                 Agent May File Proofs of Claim.  In case of the pendency
of any Insolvency Proceedings or any other judicial proceeding relative to any
Loan Party, Agent (irrespective of whether the principal of any Loan or LC
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on any
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Fronting Banks and Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Fronting Banks and Agent and their respective agents

 

209

--------------------------------------------------------------------------------


 

and counsel and all other amounts due the Lenders, the Fronting Banks and Agent
hereunder allowed in such judicial proceeding); and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, interim receiver, receiver and manager, monitor,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Fronting
Bank to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to the Lenders and the Fronting Banks,
to pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agent and its agents and counsel, and any other
amounts due to Agent hereunder.

 

SECTION 13.                                          BENEFIT OF AGREEMENT;
ASSIGNMENTS AND PARTICIPATIONS

 

13.1                        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Loan Parties, Agent, Secured Parties,
and their respective successors and assigns, except that (a) no Loan Party shall
have the right to assign its rights or delegate its obligations under any Loan
Documents without the consent of each Lender (and any such assignment or
delegation without such consent shall be null and void) and (b) any assignment
by a Lender must be made in compliance with Section 13.3.  Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 13.3.  Any authorization
or consent of a Lender shall be conclusive and binding on any subsequent
transferee or assignee of such Lender.  Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, shall maintain a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders and Fronting Banks, and the Revolver Commitments
of, and principal amounts (and stated interest) of the Loans, Letters of Credit
and other obligations owing to, each Lender or Fronting Bank pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error (provided, that a failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrowers’ obligations in respect of such Loans, Letters of Credit or other
obligations), and the Borrowers, Agent, the Lenders and the Fronting Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as the owner of the Revolver Commitments, Loans, Letters of Credit and
other obligations recorded in the Register as owing to such Person for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrowers and, with respect to its own interests only, any Lender or
Fronting Bank, at any reasonable time and from time to time upon reasonable
prior notice.

 

13.2                        Participations.

 

13.2.1                                 Permitted Participants; Effect.  Any
Lender may, in the ordinary course of its business and in accordance with
Applicable Law, at any time sell to a financial institution (“Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents.  Despite any sale by a Lender of participating interests to a

 

210

--------------------------------------------------------------------------------


 

Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and (if applicable) Borrower Group Commitments for all purposes,
all amounts payable by Loan Parties within the applicable Loan Party Group shall
be determined as if such Lender had not sold such participating interests, and
Loan Parties within the applicable Loan Party Group and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans, Letters of Credit or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolver Commitments,
Loans, Letters of Credit or its other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Revolver Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

13.2.2                                 Voting Rights.  Each Lender shall retain
the sole right to approve, without the consent of any Participant, any
amendment, waiver or other modification of any Loan Documents; provided, that a
Lender may agree with its Participant that such Lender will not, without the
consent of such Participant, consent to any amendment, waiver or other
modification which would require the consent of all directly and adversely
affected Lenders under Section 14.1.1(c) or of all Lenders under
Section 14.1.1(d).

 

13.2.3                                 Benefit of Set-Off.  Loan Parties agree
that each Participant shall have a right of set-off in respect of its
participating interest to the same extent as if such interest were owing
directly to a Lender, and each Lender shall also retain the right of set-off
with respect to any participating interests sold by it.  By exercising any right
of set-off, a Participant agrees to share with Lenders all amounts received
through its set-off in accordance with Section 12.7 as if such Participant were
a Lender.

 

13.3                        Assignments.

 

13.3.1                                 Permitted Assignments.  Subject to
Section 13.3.3 below, a Lender may assign to an Eligible Assignee any of its
rights and obligations under the Loan Documents, as long as (a) each assignment
is of a constant, and not a varying, percentage of the transferor Lender’s
rights and obligations under the Loan Documents (unless otherwise agreed by
Agent), (it being understood and agreed that assignments hereunder shall not be
required to be made on a

 

211

--------------------------------------------------------------------------------


 

pro rata basis between the Canadian Revolver Commitments and the U.S. Revolver
Commitments of a transferor Lender) and, in the case of a partial assignment of
Revolver Commitments and any related Revolver Loans, is in a minimum principal
amount of $5,000,000 (unless otherwise agreed by Agent and the Administrative
Borrower) and integral multiples of $1,000,000 in excess of that amount or, in
each case, if less, is all of the transferor Lender’s Revolver Commitments and
any related Revolving Loans of a given Facility; (b) [Reserved]; (c) the written
consent of (i) the Administrative Borrower and Agent is obtained, in each case
as and to the extent required by the definition of Eligible Assignee,
(ii) except in the case of an assignment to another Lender or an Affiliate or
branch of a Lender or to an Approved Fund, each Fronting Bank under the
applicable Facility (such consent not to be unreasonably withheld or delayed) is
obtained and (iii) except in the case of an assignment to another Lender or an
Affiliate or branch of a Lender or to an Approved Fund, the Swingline Lender
under the applicable Facility (such consent not to be unreasonably withheld or
delayed) is obtained, and (d) the parties to each such assignment shall execute
and deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance and Agent shall promptly send to the relevant Borrowers a copy of
that Assignment and Acceptance and (e) if a Lender assigns or transfers any of
its rights or obligations under the Loan Documents or changes its Lending Office
and as a result of circumstances existing at the date the assignment, transfer
or change occurs, a relevant Borrower would be obliged to make a payment to the
New Lender or Lender acting through its new Lending Office under Section 3.7,
then the New Lender or Lender acting through its new Lending Office is only
entitled to receive payment under Section 3.7 to the same extent as the existing
Lender or Lender acting through its previous Lending Office would have been if
the assignment, transfer or change had not occurred, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the New Lender acquired the applicable interest.  Notwithstanding
the foregoing and notwithstanding the requirements set forth in the definition
of the term “Eligible Assignee,” assignments between Goldman Sachs Lending
Partners LLC and Goldman Sachs Bank USA shall not require the consent of Agent,
the Administrative Borrower, any Fronting Bank or any Swingline Lender.  Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans or Revolver
Commitments, or disclosure of confidential information, to any Disqualified
Institution.  Agent is hereby authorized by the Administrative Borrower to make
available the list of Disqualified Institutions to all Lenders and potential
Lenders.

 

Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to any Federal Reserve Bank, the United States Treasury
or any other central bank as collateral security pursuant to Regulation A of the
Board of Governors and any Operating Circular issued by such Federal Reserve
Bank or similar regulation or notice issued by any other central bank; provided,
however, (1) such Lender shall remain the holder of its Loans and owner of its
interest in any Letter of Credit for all purposes hereunder, (2) Borrowers,
Agent, the other Lenders and Fronting Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (3) any payment by Loan Parties to the
assigning Lender in respect of any Obligations assigned as described in this

 

212

--------------------------------------------------------------------------------


 

sentence shall satisfy Loan Parties’ obligations hereunder to the extent of such
payment, and (4) no such assignment shall release the assigning Lender from its
obligations hereunder.

 

13.3.2                                 Effect; Effective Date.  Subject to
acceptance and recording thereof by Agent pursuant to Section 13.1, and receipt
by Agent of a processing fee of $3,500 (unless otherwise agreed by Agent in its
discretion), from and after the effective date specified in each Assignment and
Acceptance, such Assignment and Acceptance shall become effective if it complies
with this Section 13.3.  From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder (and the transferor Lender shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the transferor Lender’s rights and obligations under
this Agreement, such transferor Lender shall cease to be a party to this
Agreement) but shall continue to be entitled to the benefits of Section 3.4,
Section 3.7, Section 5.8 and Section 14.2).  Upon consummation of an assignment,
the transferor Lender, Agent and Loan Parties shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable.  The
transferee Lender shall comply with Sections 5.8 and 5.9 and deliver, upon
request, an administrative questionnaire reasonably satisfactory to Agent.

 

13.3.3                                 Certain Assignees.  No assignment or
participation may be made to any Borrower, any Affiliate of any Borrower or a
Defaulting Lender.  In connection with any assignment by a Defaulting Lender,
such assignment shall be effective only upon payment by the Eligible Assignee or
Defaulting Lender to Agent of an aggregate amount sufficient, upon distribution
(through direct payment, purchases of participations or other compensating
actions as Agent deems appropriate), (a) to satisfy all funding and payment
liabilities then owing by the Defaulting Lender hereunder, and (b) to acquire
its Pro Rata share of all Revolver Loans and LC Obligations.  If an assignment
by a Defaulting Lender shall become effective under Applicable Law for any
reason without compliance with the foregoing sentence, then the assignee shall
be deemed a Defaulting Lender for all purposes until such compliance occurs.

 

13.3.4                                 Replacement of Certain Lenders.  If (x) a
Lender (a) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, (b) is
a Defaulting Lender, or (c) gives a notice under Section 3.5 or requests
compensation under Section 3.7, or (y) if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under
Section 5.8, then, in addition to any other rights and remedies that any Person
may have, Agent or the Administrative Borrower may, by notice to such Lender,
require such Lender to assign all of its rights and obligations under the Loan
Documents to one or more Eligible Assignees pursuant to appropriate Assignment
and Acceptances; provided that any such Lender shall be deemed to have consented
to the applicable Assignment and Acceptances and the assignments of all of its
rights and obligations under the Loan Documents to one or more Eligible
Assignees if it does not execute and deliver the applicable Assignment and
Acceptances to Agent within one Business Day after having received a request
therefor.  Such Lender shall be entitled to receive, in cash, concurrently with
such assignment, all amounts owed to it under the Loan Documents at par,
including all principal, interest and fees through the date of assignment (but
excluding any prepayment charge other than any amounts payable pursuant to
Section 3.10).  Notwithstanding anything to the contrary contained above, any
Lender that acts as a Fronting Bank may not be

 

213

--------------------------------------------------------------------------------


 

replaced as a Fronting Bank hereunder at any time that it has any Letter of
Credit outstanding hereunder unless arrangements reasonably satisfactory to such
Fronting Bank (including the furnishing of a back-up standby letter of credit in
form and substance and issued by an issuer reasonably satisfactory to such
Fronting Bank or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements reasonably satisfactory to such
Fronting Bank) have been made with respect to each such outstanding Letter of
Credit issued by such Fronting Bank.

 

13.3.5                                 No Assignments or Participations to
Natural Persons.  Notwithstanding anything to the contrary herein, no
assignments or participations shall be made to any natural person.

 

13.3.6                                 Disqualified Institutions.  In the event
of any assignment by a Lender without the Administrative Borrower’s consent or
deemed consent (if applicable) (i) to any Disqualified Institution or (ii) to
the extent the Administrative Borrower’s consent is required under Section 13.3
but has not been obtained (or deemed obtained), to any other Person, the
Administrative Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and Agent, (A) terminate any Commitments of
such Disqualified Institution and repay all obligations of the Borrowers owing
to such Disqualified Institution hereunder and the other Loan Documents and/or
(B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 13.3), all of its interest, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided that (i) the Administrative Borrower shall have paid to
Agent the assignment fee (if any) required under this Section 13.3 and (ii) such
assignment does not conflict with applicable laws.

 

SECTION 14.                                          MISCELLANEOUS

 

14.1                        Consents, Amendments and Waivers.

 

14.1.1                                 Amendment.  No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Loan Party
party to such Loan Document and, with respect to any modifications of
Section 5.10 or Section 14.1.1(d)(v) only, the consent of the Guarantors;
provided , however, that:

 

(a)                                 without the prior written consent of Agent
or the applicable Swingline Lender, no modification shall be effective with
respect to any provision in a Loan Document that relates to any rights, duties
or discretion of Agent or such Swingline Lender;

 

214

--------------------------------------------------------------------------------


 

(b)                                 (i) without the prior written consent of
each U.S. Fronting Bank, no modification shall be effective with respect to any
U.S. LC Obligations or Section 2.5.1, 2.5.2 or 2.5.3 or any other provision in a
Loan Document that relates to any rights, duties or discretion of any U.S.
Fronting Bank, (ii) [Reserved], and(iii) without the prior written consent of
each Canadian Fronting Bank, no modification shall be effective with respect to
any Canadian LC Obligations or Section 2.3.1, 2.3.2 or 2.3.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
the Canadian Fronting Bank;

 

(c)                                  without the prior written consent of each
directly and adversely affected Lender, including a Defaulting Lender, and
Agent, but without the consent of the Required Lenders, no modification shall be
effective that would (i) increase the Borrower Group Commitment of such Lender;
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender (except as provided in Section 4.2); or
(iii) other than as contemplated under Section 2.1.10, extend any Revolver
Commitment Termination Date or the Revolver Facility Termination Date with
respect to such Lender; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or fees in respect of
Letters of Credit at the Default Rate, (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan, Letter of Credit
or other extension of credit hereunder or to reduce any fee payable hereunder or
(C) to waive any mandatory prepayment hereunder;

 

(d)                                 without the prior written consent of all
Lenders (except any Defaulting Lender), no modification shall be effective that
would (i) alter Section 5.5 (it being understood that Section 5.5 of this
Agreement may be amended by the Administrative Borrower and Agent to provide
additional extensions of credit pursuant to Section 2.1.10 of this Agreement
substantially similar benefits to those afforded to the Revolver Loans and other
Secured Obligations on the Closing Date) or Section 12.7; (ii) amend the
definitions of Pro Rata, Required Lenders or Super-Majority Lenders (it being
understood such definitions may be amended by the Administrative Borrower and
Agent to provide additional extensions of credit pursuant to Section 2.1.10 of
this Agreement substantially the same treatment in the determination of Pro
Rata, Required Lenders or Super-Majority Lenders as the extensions of Revolver
Loans and Revolver Commitments are included on the Closing Date); (iii) amend
this Section 14.1.1 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit pursuant to Section 2.1.10 of this
Agreement substantially the same treatment of the type provided to the Revolver
Loans and Revolver Commitments and the Loans on the Closing Date);
(iv) subordinate the Liens granted for the benefit of the Lenders to secure the
Obligations hereunder; (v) other than as a result of transactions permitted
under Section 10.2.3 or Section 10.2.4, consent to the assignment or transfer by
any Borrower or any Guarantor of their rights or obligations hereunder;
(vi) amend clause (a) of the first sentence of Section 13.1; (vii) release all
or substantially all of the value of the guaranties of the Obligations made by
the Guarantors; (viii) release all or substantially all of Agent’s Liens

 

215

--------------------------------------------------------------------------------


 

in the Collateral or (ix) subordinate any Obligations in right of payment to any
other Indebtedness;

 

(e)                                  without the prior written consent of the
Super-Majority Lenders, no amendment or waiver shall be effective that would:

 

(i)                                     increase the advance rates under any
Borrowing Base (or have the effect of increasing such advance rates);

 

(ii)                                  (A) amend the definition of Canadian
Borrowing Base (and the defined terms used in such definition) if the effect of
such amendment is to make more credit available or to add new types of
Collateral thereunder, (B) [Reserved] or (C) amend the definition of Canadian
Availability in a manner that could have the effect of increasing Availability
thereunder;

 

(iii)                               [Reserved];

 

(iv)                              (A) amend the definition of U.S. Borrowing
Base (and the defined terms used in such definition) if the effect of such
amendment is to make more credit available or to add new types of Collateral
thereunder, (B) [Reserved] or (C) amend the definition of U.S. Availability in a
manner that could have the effect of increasing Availability thereunder; or

 

(v)                                 amend the definition of Excess Availability
in a manner that would have the effect of increasing Availability thereunder;
and

 

(f)                                   notwithstanding anything in this
Section 14.1.1 to the contrary, (i) if Agent and the Administrative Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then
Agent and the Administrative Borrower shall be permitted to amend such provision
and, in each case, such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders to Agent within ten Business Days
following receipt of notice thereof and (ii) this Agreement and the other Loan
Documents may be amended by Agent and each Loan Party party thereto in
accordance with Sections 2.1.10 or 2.1.11 to incorporate the terms of any
Extended Tranches or increased Commitments and the related Loans thereunder and
to provide for non-Pro Rata borrowings and payments of any amounts hereunder as
between the Loans and any Extended Tranches or increased Commitments in
connection therewith, in each case with the consent of Agent but without the
consent of any Lender.

 

Notwithstanding anything herein to the contrary, each of the parties hereto
acknowledges and agrees that, if there is any Mortgage then in effect, any
increase, extension or renewal of any of the Commitments or Loans (including the
provision of Revolver Commitment Increases or any other incremental credit
facilities hereunder or any Extension hereunder, but excluding (i) any
continuation or conversion of Borrowings, (ii) the making of any Revolver Loans
or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon): (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to the Material

 

216

--------------------------------------------------------------------------------


 

Real Estate that is subject to any such Mortgage as required by Flood Insurance
Laws and as otherwise reasonably required by Agent and (2) Agent having received
written confirmation from each of the Lenders that flood insurance due diligence
and flood insurance compliance has been completed to its satisfaction (such
written confirmation not to be unreasonably withheld, conditioned or delayed).

 

14.1.2                                 Limitations.  The agreement of Loan
Parties shall not be necessary to the effectiveness of any modification of a
Loan Document that deals solely with the rights and duties of Lenders, Agent
and/or any Fronting Bank as among themselves.  Only the consent of the parties
to the Fee Letter or any agreement relating to a Bank Product or any Hedge
Agreement shall be required for any modification of such agreement.  No party to
a Bank Product Document or Hedge Agreement that is not a Lender shall have any
right to participate in any manner in modification of any Loan Document.  The
making of any Loans during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing.  Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

 

14.2                        Indemnity.  In addition to the indemnification
obligations set forth in Section 5.8 or any other provision of this Agreement or
any other Loan Document, each Loan Party shall indemnify and hold harmless the
Indemnitees against any Claims that may be incurred by or asserted against any
Indemnitee, including Claims asserted by any Loan Party or other Person or
arising from the negligence of an Indemnitee, regardless of whether any such
Indemnitee is a party to any such claim, litigation, investigation or proceeding
(including any inquiry or investigation) and whether or not any such claim,
litigation, investigation or proceeding (including any inquiry or investigation)
is brought by the Administrative Borrower, its equity holders, Affiliates,
creditors or any other third person; provided that in no event shall any party
to a Loan Document have any obligation thereunder to indemnify or hold harmless
an Indemnitee with respect to a Claim (i) that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence, willful misconduct or bad faith of such Indemnitee, (ii) that
is determined in a final, non-appealable judgment by a court of competent
jurisdiction to have been directly caused by a material breach by such
Indemnitee of its obligations under this Agreement (but not any other Loan
Document) or (iii) arising from any claim, litigation, investigation or
proceeding (including any inquiry or investigation) (other than a claim,
litigation, investigation or proceeding (including any inquiry or investigation)
against Agent or a Joint Lead Arranger acting pursuant to this Agreement or any
other Loan Document in its capacity as such or of any of its Affiliates or its
or their respective officers, directors, employees, agents, advisors and other
representatives and the successors of each of the foregoing but subject to
clauses (i) and (ii) above) solely between or among Indemnitees not arising from
any act or omission by the Administrative Borrower or any of its Affiliates. 
The indemnity under this Section 14.2 shall not apply to any Taxes, other than
Taxes arising with respect to a non-Tax Claim.

 

14.3                        Notices and Communications.

 

14.3.1                                 Notice Address.  Subject to Section 4.4,
all notices and other communications by or to a party hereto shall be in writing
and shall be given to any Loan Party,

 

217

--------------------------------------------------------------------------------


 

at the Administrative Borrower’s address shown on Schedule 14.3.1, to any Lender
at the address shown on the administrative details provided by such Lender to
Agent, and to Agent or any Fronting Bank at its respective address shown on
Schedule 14.3.1 (or, in the case of a Person who becomes a Lender after the
Closing Date, at the address shown on its Assignment and Acceptance), or at such
other address as a party may hereafter specify by notice in accordance with this
Section 14.3.  Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received (it being understood
that any transmission received after normal business hours will be deemed to be
received at the opening of business of the recipient on its next succeeding
business day); (b) if given by mail, three Business Days after deposit in the
local mail system of the recipient, with first-class postage pre-paid, addressed
to the applicable address; or (c) if given by personal delivery (including
overnight and courier service), when duly delivered to the notice address with
receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Sections 2.1.4, 2.3, 2.5, 3.1.2 or 4.1.1 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent.  Any written notice or other communication that is not sent
in conformity with the foregoing provisions shall nevertheless be effective on
the date actually received by the noticed party.  Any notice received by
Administrative Borrower shall be deemed received by all Loan Parties.

 

14.3.2                                 Electronic Communications; Voice Mail. 
Electronic mail and internet websites may be used for routine communications,
such as financial statements, Borrowing Base Certificates and other information
required by Section 10.1.1, administrative matters, distribution of Loan
Documents for execution, and matters permitted under Section 4.1.3.  Agent and
Lenders make no assurances as to the privacy and security of electronic
communications.  Electronic mail and voice mail may not be used as effective
notice under the Loan Documents.

 

14.3.3                                 Non-Conforming Communications.  Agent and
Lenders may rely upon any notices purportedly given by or on behalf of any Loan
Party even if such notices were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation.  Each Loan Party shall indemnify
and hold harmless each Indemnitee from any liabilities, losses, costs and
expenses arising from any telephonic communication purportedly given by or on
behalf of a Loan Party.

 

14.4                        Performance of Loan Parties’ Obligations.  Agent
may, in its discretion at any time and from time to time, at the expense of the
Loan Parties of the applicable Loan Party Group, pay any amount or do any act
required of a Loan Party under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens on any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 14.4 shall be reimbursed to Agent by Loan Parties, on demand, with
interest from the date incurred to the date of payment thereof at the Default
Rate applicable to U.S. Base Rate Loans.  Any payment made or action taken by
Agent under this Section 14.4

 

218

--------------------------------------------------------------------------------


 

shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

 

14.5                        Credit Inquiries.  Each Loan Party hereby authorizes
Agent and Lenders (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.

 

14.6                        Severability.  Wherever possible, each provision of
this Agreement and the other Loan Documents shall be interpreted in such manner
as to be valid under Applicable Law.  Any provision of this Agreement or the
other Loan Documents which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  The parties hereto shall endeavor in good-faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

14.7                        Cumulative Effect; Conflict of Terms; Headings.  The
provisions of the Loan Documents are cumulative.  The parties acknowledge that
the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided.  Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.  The
Section headings and Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

14.8                        Counterparts.  This Agreement and any other Loan
Documents may be executed by one or more of the parties to this Agreement or
such other Loan Document on any number of separate counterparts (including by
facsimile or other electronic imaging means), each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement or any other Loan Document by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

14.9                        Entire Agreement.  Time is of the essence of the
Loan Documents.  This Agreement and the other Loan Documents represent the
entire agreement of the parties hereto with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.

 

14.10                 Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Revolver Commitments of any other Lender.  Amounts payable hereunder to each
Lender shall be a separate and independent debt.  It shall not be necessary for
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes.  Nothing in this Agreement and no action of Agent, Lenders or
any other Secured Party pursuant to the Credit Documents shall be deemed to

 

219

--------------------------------------------------------------------------------


 

constitute Agent and any Secured Party to be a partnership, association, joint
venture or any other kind of entity, nor to constitute control of any Loan
Party.

 

14.11                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated by any Credit Document, Loan
Parties acknowledge and agree that (a)(i) this credit facility and any related
arranging or other services by Agent, any Lender, any of their Affiliates or any
arranger are arm’s-length commercial transactions between Loan Parties and such
Person; (ii) Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate; and (iii) Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated by the Credit Documents;
(b) each of Agent, Lenders, their Affiliates and any arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Loan Parties, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Credit Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of Loan Parties and
their Affiliates, and have no obligation to disclose any of such interests to
Loan Parties or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Loan Party hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

 

14.12                 Confidentiality.

 

14.12.1                          General Provisions.  Each of Agent, Lenders and
each Fronting Bank shall maintain the confidentiality of all Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
and to its and their partners, members, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process;
(d) to any other party hereto; (e) in connection with any action or proceeding,
or other exercise of rights or remedies, relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as this Section 14.12, to any Transferee or
any actual or prospective party (or its advisors) to any Bank Product; (g) with
the written consent of the Administrative Borrower; (h) to the extent such
Information (i) becomes publicly available or independently developed in each
case other than as a result of a breach of this Section 14.12 or (ii) is
available to Agent, any Lender, Fronting Bank or any of their Affiliates on a
nonconfidential basis from a source other than Loan Parties or (i) on a
confidential basis to (A) any rating agency in connection with rating any
Borrower or its Subsidiaries or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facility provided hereunder. 
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information describing this credit facility, including the names and
addresses of Loan Parties and a general description of Loan Parties’ businesses,
and may use Loan Parties’ logos, trademarks or product photographs in
advertising materials.

 

220

--------------------------------------------------------------------------------


 

As used herein, “Information” means all information received from a Loan Party
or Subsidiary relating to it or its business that is identified as confidential
when delivered.  Any Person required to maintain the confidentiality of
Information pursuant to this Section 14.12 shall be deemed to have complied if
it exercises the same degree of care that it accords its own confidential
information.  Each of Agent, Lenders and each Fronting Bank acknowledges that
(A) Information may include material non-public information concerning a Loan
Party or Subsidiary; (B) it has developed compliance procedures regarding the
use of material non-public information; and (C) it will handle such material
non-public information in accordance with Applicable Law, including federal,
state, provincial and territorial securities laws.

 

14.12.2                          Reserved.

 

14.12.3                          Certifications Regarding RemainCo Debt. 
Borrowers certify to Agent and Lenders that as of the date of this Agreement
neither the execution or performance of the Loan Documents nor the incurrence of
any Obligations by Borrowers violates (i) the Indenture dated as of October 11,
2012 among Algeco Scotsman Global Finance PLC, as issuer, Wells Fargo Bank,
National Association, Société Générale Bank & Trust and the guarantors from time
to time party thereto, (ii) the Indenture dated as of October 11, 2012 among
Algeco Scotsman Global Finance PLC, as issuer, Wells Fargo Bank, National
Association and the guarantors from time to time party thereto or (iii) the
Existing Facility Agreement.

 

14.13                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, UNLESS OTHERWISE SPECIFIED, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.14                 Consent to Forum; Process Agent.

 

14.14.1                          Forum.  EACH PARTY HERETO HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND APPELLATE COURTS FROM ANY
THEREOF, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND EACH LOAN PARTY AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT; PROVIDED THAT AGENT OR THE LENDERS MAY BRING ACTIONS
TO ENFORCE ANY SECURITY DOCUMENT OR LIEN GOVERNED BY LAWS OTHER THAN THE STATE
OF NEW YORK IN SUCH JURISDICTION AS MAY BE SELECTED BY AGENT OR THE APPLICABLE
LENDER, IN WHICH CASE THE BORROWERS AND GUARANTORS SHALL SUBMIT TO THE
JURISDICTION OF SUCH COURT.  EACH PARTY IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. 

 

221

--------------------------------------------------------------------------------


 

Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Loan Party in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law.  Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.  Final judgment against a Loan
Party in any action, suit or proceeding shall be conclusive and may be enforced
in any other jurisdiction, including the country in which such Loan Party is
domiciled, by suit on the judgment.

 

14.15                 Process Agent.  Without prejudice to any other mode of
service allowed under any relevant law, each Canadian Borrower and each other
Loan Party organized outside the U.S. (a) irrevocably appoints the
Administrative Borrower as its agent for service of process in relation to any
action or proceeding arising out of or relating to any Loan Documents, and
(b) agrees that failure by a process agent to notify such Borrower or such Loan
Party of any process will not invalidate the proceedings concerned.  For
purposes of clarity, nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

14.16                 Waivers by Loan Parties.  To the fullest extent permitted
by Applicable Law, each Loan Party waives (a) THE RIGHT TO TRIAL BY JURY (WHICH
AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY
KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENT, OBLIGATIONS OR COLLATERAL;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which a Loan Party may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Document or transactions relating thereto; and (g) notice of acceptance hereof.
 Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, each Fronting Bank and Lenders entering into this Agreement
and that Agent, each Fronting Bank and Lenders are relying upon the foregoing in
their dealings with Loan Parties.  Each Loan Party has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial and other rights following consultation with legal counsel.  In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

14.17                 Reserved.

 

14.18                 Reserved.

 

14.19                 Patriot Act Notice.  Agent and Lenders hereby notify Loan
Parties that pursuant to the requirements of the Bank Secrecy Act, the Patriot
Act, the Proceeds of Crime Act and other applicable anti-money laundering,
anti-terrorist financing and “know your client” policies, regulations, laws or
rules (collectively, including any guidelines or orders thereunder, “AML

 

222

--------------------------------------------------------------------------------


 

Legislation”), Agent and Lenders are required to obtain, verify and record
certain information that identifies each Loan Party, including its legal name,
address, tax ID number and other similar information that will allow Agent and
Lenders to identify it in accordance with the AML Legislation.  Agent and
Lenders may require information regarding Loan Parties’ management and owners,
such as legal name, address, social security number and date of birth.  Each
Loan Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, in order to comply with
the AML Legislation.

 

14.20                 Canadian Anti-Money Laundering Legislation.  If Agent has
ascertained the identity of any Canadian Facility Loan Party or any authorized
signatories of any Canadian Facility Loan Party for the purposes of applicable
AML Legislation, then Agent:

 

(a)                                 shall be deemed to have done so as an agent
for each Canadian Revolver Lender, and this Agreement shall constitute a
“written agreement” in such regard between each Canadian Revolver Lender and
Agent within the meaning of the applicable AML Legislation; and

 

(b)                                 shall provide to each Canadian Revolver
Lender copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Revolver Lenders agrees that Agent has no
obligation to ascertain the identity of the Canadian Facility Loan Parties or
any authorized signatories of the Canadian Facility Loan Parties on behalf of
any Canadian Revolver Lender, or to confirm the completeness or accuracy of any
information it obtains from any Canadian Facility Loan Party or any such
authorized signatory in doing so.

 

14.21                 Know Your Customer.  At the request of Agent, the
Borrowers shall promptly supply or procure the supply of documentation and other
evidence as is reasonably requested by Agent (on its behalf or for any Credit
Party or prospective Credit Party) in order for a Credit Party to comply with
all necessary AML Legislation in connection with the transactions contemplated
in the Loan Documents.

 

14.22                 [Reserved].

 

14.23                 [Reserved].

 

14.24                 Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such Loan
Party’s assets, and shall continue to be effective or be reinstated, as the case
may be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made.  In the event that any

 

223

--------------------------------------------------------------------------------


 

payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

14.25                 Nonliability of Lenders.  Neither Agent, any Fronting Bank
nor any Lender undertakes any responsibility to any Loan Party to review or
inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations.  Each Loan Party agrees, on behalf of itself and
each other Loan Party, that neither Agent, any Fronting Bank nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, willful misconduct or bad faith of the party from which recovery is
sought.  NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.

 

14.26                 Certain Provisions Regarding Perfection of Security
Interests.  Notwithstanding anything to the contrary contained in this Agreement
or any of the other Loan Documents, the Lenders acknowledge and agree that,
except to the extent that further actions are required to be taken in accordance
with the terms of Section 10.1.18 of this Agreement, (i) with respect to
Non-Certificated Units from time to time held by the Unit Subsidiary,
certificates of title have not been issued with respect thereto and,
accordingly, no notation of a security interest has been made under the titling
statutes of any jurisdiction in connection therewith and (ii) with respect to
Units from time to time leased to customers, “fixture filings” will not be made
under the provisions of the UCC or the PPSA (or other Applicable Law) as in
effect in the relevant jurisdiction, both because of the administrative
difficulty of ascertaining whether any such Unit is or becomes a fixture and the
inability of the Loan Parties to provide the relevant information which would be
required to make such filings. If any Loan Party becomes aware that a
Certificate of Title is required to be issued with respect to any
Non-Certificated Unit (other than Non-Certificated Units that are then the
subject of a Stand-Alone Customer Capital Lease) owned by such Loan Party under
Applicable Law, such Loan Party shall take all steps as may be necessary so that
a certificate of title is issued with respect thereto, on which the security
interest of Agent is noted.  Furthermore, in the event Agent or the Required
Lenders reasonably believes that Certificates of Title may be required to be
issued in connection with Non-Certificated Units (other than Non-Certificated
Units that are then the subject of a Stand-Alone Customer Capital Lease) located
in any jurisdiction, each Loan Party shall promptly (and in any event within 30
days after its receipt of the respective request) following a request by Agent
or the Required Lenders, cause special counsel or special counsels designated by
it (who shall be reasonably acceptable to Agent or the Required Lenders) to
issue, with respect to the Applicable Laws of a requested jurisdiction or
jurisdictions, an opinion in form reasonably satisfactory to Agent and the
Required Lenders as to whether Certificates of Title are required to be issued
with respect to any Non-Certificated Units under the Applicable Laws of such
jurisdiction or jurisdictions and, whether based thereon or upon the advice of
their own counsel, if at any time Agent or the Required Lenders inform any Loan
Party that they in good faith believe that Certificates of Title

 

224

--------------------------------------------------------------------------------


 

are required to be issued with respect to any Non-Certificated Unit (other than
Non-Certificated Units that are then the subject of a Stand-Alone Customer
Capital Lease) under Applicable Law and further request that the actions
described in this sentence be taken, then the Loan Parties shall take all steps
as may be necessary so that, within 90 days from the date of the respective
request, a certificate of title is issued with respect thereto, on which the
security interest of Agent is noted; provided that unless an Event of Default
has occurred and is continuing, Agent or the Required Lenders shall not, in any
event, request an opinion with respect to any one jurisdiction more than once in
a calendar year.

 

14.27                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority, and agrees and consents to, and acknowledges and
agrees to be bound by, (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

225

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP., as Holdings and a Guarantor

 

 

 

 

 

By:

/s/ Timothy Boswell

 

 

Name:

Timothy Boswell

 

 

Title:

Chief Financial Officer

 

 

 

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC., as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy Boswell

 

 

Name:

Timothy Boswell

 

 

Title:

Treasurer

 

 

 

WILLIAMS SCOTSMAN, INC., as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy Boswell

 

 

Name:

Timothy Boswell

 

 

Title:

Treasurer

 

 

 

 

 

WILLSCOT EQUIPMENT II, LLC, as a U.S. Borrower and a Guarantor

 

 

 

 

 

 

 

By:

/s/ Bradley Bacon

 

 

Name:

Bradley Bacon

 

 

Title:

Secretary

 

 

 

 

 

WILLIAMS SCOTSMAN OF CANADA, INC., as a Canadian Borrower and a Guarantor

 

 

 

 

 

 

 

By:

/s/ Bradley Bacon

 

 

Name:

Bradley Bacon

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Agent, U.S. Swingline Lender, a U.S. Fronting Bank and
a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Alexander Youngwall

 

 

Name:

Alexander Youngwall

 

 

Title:

Credit Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian Swingline
Lender, a Canadian Fronting Bank and a Canadian Revolver Lender

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

Name:

Slywia Durkiewicz

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a U.S. Revolver Lender

 

 

 

 

By:

/s/ Bryan Bains

 

 

Name:

Bryan Bains

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Canadian Revolver Lender

 

 

 

 

 

 

 

By:

/s/ Bryan Bains

 

 

Name:

Bryan Bains

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

 

CIT Bank. N.A., as a Canadian Revolver Lender

 

 

 

 

 

 

 

 

 

By: 

/s/ Christopher J. Esposito

 

 

Name:

Christopher J. Esposito

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

CIT Bank. N.A., as a U.S. Revolver Lender

 

 

 

 

 

 

 

 

 

By: 

/s/ Christopher J. Esposito

 

 

Name:

Christopher J. Esposito

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as a U.S. Revolver Lender

 

 

 

 

 

 

 

By: 

/s/ Pamela Hansen

 

 

Name:

Pamela Hansen

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as a Canadian Revolver Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Hansen

 

 

Name:

Pamela Hansen

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a U.S. Revolver Lender and as a U.S.
Fronting Bank

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Canadian Revolver Lender and as a
Canadian Fronting Bank

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch, as a U.S. Revolver Lender and as a U.S.
Fronting Bank

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name:

Marcus Tarkington

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch, as a Canadian Revolver Lender and as a
Canadian Fronting Bank

 

 

 

 

 

By:

/s/ Dan Sooley

 

 

Name:

Dan Sooley

 

 

Title:

Chief Country Officer

 

 

 

 

 

By:

/s/ David Glynn

 

 

Name:

David Glynn

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a U.S. Revolver Lender and U.S. Fronting
Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON BANK, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ John M. Sorber

 

 

Name:

John M. Sorber

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON BANK, as a Canadian Revolver Lender

 

 

 

 

 

By:

/s/ John M. Sorber

 

 

Name:

John M. Sorber

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a U.S. Revolver Lender and as a U.S. Fronting Bank

 

 

 

By:

/s/ Jerry L. McDonald

 

 

Name:

Jerry L. McDonald

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Doug S. Clarida

 

 

Name:

Doug S. Clarida

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Canadian Revolver Lender and as a Canadian Fronting Bank

 

 

 

 

 

By:

/s/ Jerry L. McDonald

 

 

Name:

Jerry L. McDonald

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Doug S. Clarida

 

 

Name:

Doug S. Clarida

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

M&T BANK, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Christopher Fedak

 

 

Name:

Christopher Fedak

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

M&T Bank Canada Branch

 

 

 

 

 

By:

/s/ Mark Richter

 

 

Name:

Mark Richter

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a U.S. Revolver Lender and as a U.S. Fronting Bank

 

 

 

By:

/s/ Lisa Hanson

 

 

Name:

Lisa Hanson

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Canadian Revolver Lender and as a Canadian
Fronting Bank

 

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name:

Lisa Hanson

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

Regions Bank, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Hossein Khajehnouri

 

 

Name:

Hossein Khajehnouri

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Regions Bank, as a Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Hossein Khajehnouri

 

 

Name:

Hossein Khajehnouri

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

NYCB SPECIALITY FINANCE COMPANY, LLC, a wholly owned subsidiary of NEW YORK
COMMUNITY BANK, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

 

Name:

Willard D. Dickerson, Jr.

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------